Execution Version
$325,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
ATKORE INTERNATIONAL, INC.,
and
THE SUBSIDIARY BORROWERS PARTY HERETO,
as Borrowers,
THE LENDERS
FROM TIME TO TIME PARTIES HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Swingline Lender, Issuing Lender, Administrative Agent and Collateral Agent,
and
the other Issuing Lenders party hereto
dated as of August 28, 2020
        


WELLS FARGO BANK, NATIONAL ASSOCIATION
and
JPMORGAN CHASE BANK, N.A.
as Joint Lead Arrangers and Joint Bookrunners
and
FIFTH THIRD BANK, NATIONAL ASSOCIATION
as Syndication Agent
        






--------------------------------------------------------------------------------



TABLE OF CONTENTS
PAGE
SECTION 1 Definitions
1
1.1 Defined Terms
1
1.2 Other Definitional and Interpretive Provisions
79
SECTION 2 Amount and Terms of Commitments
84
2.1 Commitments
84
2.2 Procedure for Revolving Credit Borrowing
87
2.3 Termination or Reduction of Commitments
88
2.4 Swingline Commitments
88
2.5 Repayment of Loans
92
2.6 Accordion Facility
94
2.7 Refinancing Amendments
98
2.8 Extension of Commitments
99
2.9 Designated Account
101
SECTION 3 Letters of Credit
101
3.1 L/C Commitment
101
3.2 Procedure for Issuance of Letters of Credit
103
3.3 Fees, Commissions and Other Charges
105
3.4 L/C Participations
106
3.5 Reimbursement Obligation of the Borrowers
108
3.6 Obligations Absolute
108
3.7 L/C Disbursements
109
3.8 L/C Request
109
3.9 L/C Cash Collateralization
110
3.10 Additional Issuing Lenders
110
3.11 Resignation or Removal of the Issuing Lender
111
SECTION 4 General Provisions Applicable to Loans and Letters of Credit
111
4.1 Interest Rates and Payment Dates
111
4.2 Conversion and Continuation Options
112
4.3 Minimum Amounts of Sets
113
4.4 Optional and Mandatory Prepayments
113
4.5 Commitment Fees; Administrative Agent’s Fee; Other Fees
115
4.6 Computation of Interest and Fees
116
4.7 Special Provisions Applicable to Interest Rate
116
4.8 Pro Rata Treatment and Payments
118
4.9 Illegality
120
4.10 Requirements of Law
121
4.11 Taxes
123
4.12 Indemnity
129




--------------------------------------------------------------------------------



4.13 Certain Rules Relating to the Payment of Additional Amounts
130
4.14 Controls on Prepayment if Aggregate Outstanding Credit Exceeds Aggregate
Revolving Credit Loan Commitments
131
4.15 Defaulting Lenders
132
4.16 Cash Management
135
SECTION 5 Representations and Warranties
138
5.1 Financial Condition
138
5.2 No Change; Solvent
139
5.3 Corporate Existence; Compliance with Law
139
5.4 Corporate Power; Authorization; Enforceable Obligations
140
5.5 No Legal Bar
140
5.6 No Material Litigation
140
5.7 No Default
141
5.8 Ownership of Property; Liens
141
5.9 Intellectual Property
141
5.10 [Reserved]
141
5.11 Taxes
141
5.12 Federal Regulations
142
5.13 ERISA; Canadian Pension Plans
142
5.14 Collateral
143
5.15 Investment Company Act; Other Regulations
144
5.16 Subsidiaries
144
5.17 Purpose of Loans
144
5.18 Environmental Matters
144
5.19 No Material Misstatements
145
5.20 [Reserved]
145
5.21 Labor Matters
145
5.22 Insurance
145
5.23 Eligible Accounts
146
5.24 Eligible Inventory
146
5.25 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
146
SECTION 6 Conditions Precedent
146
6.1 Conditions to Initial Extension of Credit
146
6.2 Conditions to Each Extension of Credit After the Closing Date
150
SECTION 7 Affirmative Covenants
151
7.1 Financial Statements
151
7.2 Certificates; Other Information
153
7.3 Payment of Obligations
156
7.4 Conduct of Business and Maintenance of Existence
156
7.5 Maintenance of Property; Insurance
156
7.6 Inspection of Property; Books and Records; Discussions
157
7.7 Notices
158




--------------------------------------------------------------------------------



7.8 Environmental Laws
160
7.9 Subsidiaries
161
7.10 [Reserved]
163
7.11 Use of Proceeds
164
7.12 Post-Closing Security Perfection
164
7.13 [Reserved]
164
7.14 Changes in Fiscal Year
164
7.15 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
164
SECTION 8 Negative Covenants
164
8.1 Financial Condition Covenant
165
8.2 Limitation on Fundamental Changes
165
8.3 Limitation on Restricted Payments
167
8.4 Limitations on Certain Acquisitions
169
8.5 Limitation on Dispositions of Collateral
170
8.6 Limitation on Optional Payments and Modifications of Subordinated Debt
Instruments and Other Documents
171
8.7 [Reserved].
173
8.8 Limitation on Negative Pledge Clauses
173
8.9 Limitation on Lines of Business
175
8.10 Limitations on Currency, Commodity and Other Hedging Transactions
175
8.11 Limitations on Transactions with Affiliates
175
8.12 Limitations on Investments
177
8.13 Limitations on Indebtedness
180
8.14 Limitations on Liens
187
8.15 Canadian Defined Benefit Pension Plans
193
SECTION 9 Events of Default
193
9.1 Events of Default
193
9.2 Remedies Upon an Event of Default
196
SECTION 10 The Agents and the Other Representatives
197
10.1 Appointment
197
10.2 The Administrative Agent and Affiliates
198
10.3 Action by an Agent
198
10.4 Exculpatory Provisions
198
10.5 Acknowledgement and Representations by Lenders
199
10.6 Indemnity; Reimbursement by Lenders
200
10.7 Right to Request and Act on Instructions; Reliance
201
10.8 Collateral Matters
202
10.9 Successor Agent
204
10.10 Swingline Lender
205
10.11 Withholding Tax
205
10.12 Other Representatives
205
10.13 Appointment of Borrower Representatives
205




--------------------------------------------------------------------------------



10.14 Administrative Agent May File Proofs of Claim
206
10.15 Application of Proceeds
206
10.16 Certain ERISA Matters
207
SECTION 11 Miscellaneous
210
11.1 Amendments and Waivers
210
11.2 Notices
214
11.3 No Waiver; Cumulative Remedies
216
11.4 Survival of Representations and Warranties
216
11.5 Payment of Fees, Expenses and Taxes
217
11.6 Successors and Assigns; Participations and Assignments
222
11.7 Adjustments; Set-off; Calculations; Computations
228
11.8 Judgment
229
11.9 Counterparts
229
11.10 Severability
229
11.11 Integration
229
11.12 Governing Law
230
11.13 Submission to Jurisdiction; Waivers
230
11.14 Acknowledgements
231
11.15 Waiver Of Jury Trial
231
11.16 Confidentiality
231
11.17 Accordion Indebtedness; Additional Indebtedness
233
11.18 USA Patriot Act Notice
233
11.19 Electronic Execution
233
11.20 Joint and Several Liability; Postponement of Subrogation
233
11.21 Reinstatement
234
11.22 Designated Cash Management Agreements, Designated Hedging Agreements and
Designated Vendor Financing Arrangements
235
11.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
236
11.24 Acknowledgement Regarding Any Supported QFCs
237
11.25 Cash Management Party
237
11.26 No Novation
238



SCHEDULES



--------------------------------------------------------------------------------





A Commitments
A-1.1(j) Authorized Persons
A-1.1(k) Administrative Agent’s Account
B Financial Centers of Designated Foreign Currency
1.1(a) [Reserved]
1.1(b) Disposition of Certain Assets
1.1(c) Owned Real Property
1.1(d) [Reserved]
1.1(e) [Reserved]
1.1(f) Existing Investments
1.1(g) Loans and Advances to Directors and Employees
1.1(h) Designated Cash Management Agreements, Designated Hedging Agreements,
Designated Vendor Financing Arrangements
1.1(i) L/C Sublimits
1.1(j) Unrestricted Subsidiaries
2.9 Designated Account
4.16(a) DDAs
5.2 Material Adverse Effect Disclosure
5.4 Consents Required
5.6 Litigation
5.9 Intellectual Property Claims
5.13(c) Canadian Pension Plans
5.16 Subsidiaries
5.18 Environmental Matters
5.22 Insurance
6.1(f) Lien Searches
7.2(a) Collateral Reporting
7.2(b) Website Address
7.12 Post-Closing Collateral Requirements
8.11 Affiliate Transactions 
8.13(d) Closing Date Existing Indebtedness
8.14(b) Existing Liens


EXHIBITS



--------------------------------------------------------------------------------





A-1 Form of Revolving Credit Note
A-2 Form of Swingline Note
B-1 Form of Amended and Restated Guarantee and Collateral Agreement
B-2 Form of Canadian Guarantee and Collateral Agreement
C [Reserved]
D Form of U.S. Tax Compliance Certificate
E Form of Assignment and Acceptance
F Form of Swingline Loan Participation Certificate
G Form of Secretary’s Certificate
H Form of Officer’s Certificate
I Form of Solvency Certificate
J-1  Form of Borrowing Request
J-2 Form of L/C Request
K Form of Borrowing Base Certificate
L Form of Lender Joinder Agreement
M [Reserved]
N Form of Subsidiary Borrower Joinder
O  [Reserved]
P  [Reserved]
Q  Form of Compliance Certificate






--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 28, 2020, among Atkore
International, Inc., a Delaware corporation (together with its successors and
assigns, the “Parent Borrower”), the Subsidiary Borrowers from time to time
party hereto (together with the Parent Borrower, jointly and severally,
collectively, the “Borrowers” and each individually, a “Borrower”), the several
banks and other financial institutions from time to time party hereto (as
further defined in Subsection 1.1, the “Lenders”), the issuing lenders from time
to time party hereto (as further defined in Subsection 1.1, the “Issuing
Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders hereunder, as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties and the Issuing Lenders, as swingline lender (in such capacity, the
“Swingline Lender”) and as an Issuing Lender.
The parties hereto hereby agree as follows:
W I T N E S S E T H:
WHEREAS, the Parent Borrower, the Administrative Agent, the Collateral Agent and
certain lenders are party to that certain Existing Credit Agreement (as defined
below);
WHEREAS, the parties desire to amend and restate the Existing Credit Agreement
on the terms and conditions set forth herein to effect the Transactions;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute novation of the obligations and liabilities existing under the
Existing Credit Agreement which remain outstanding or evidence repayment of any
such obligations and liabilities and that this Agreement amends and restates in
its entirety the Existing Credit Agreement and re-evidence the obligations of
the Borrowers outstanding thereunder as Obligations of the Borrowers under this
Agreement; and
WHEREAS, in order to (i) effect the Transactions, including the payments of
fees, costs and expenses relating thereto and (ii) finance the working capital,
capital expenditures and other general corporate purposes of the Parent Borrower
and its Subsidiaries, the Parent Borrower and the Subsidiary Borrowers have
requested that the Lenders make the Loans and issue and participate in the
Letters of Credit provided for herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree to amend and restate the Existing
Credit Agreement as follows:
SECTION 1.Definitions
a.Defined Terms
. As used in this Agreement, the following terms shall have the following
meanings:
SECTION 1.“30-Day Specified Availability”: as of the date of any Specified
Transaction (after giving effect thereto) or any other date of determination,
the sum of (x) the
1



--------------------------------------------------------------------------------



quotient obtained by dividing (a) the sum of each day’s aggregate amount of
Available Loan Commitments during the thirty (30) consecutive day period
immediately preceding such Specified Transaction plus the sum of each day’s
Specified Suppressed Availability during such period (in each case, calculated
on a pro forma basis to include the borrowing or repayment of any Loans or
issuance or cancellation of any Letters of Credit in connection with such
Specified Transaction) by (b) thirty (30) plus (y) Specified Unrestricted Cash
as of the date of such Specified Transaction or any other date of determination.
SECTION 2.“ABL Priority Collateral”: as defined in the Intercreditor Agreement
as in effect on the date hereof or modified with the consent of the Required
Lenders and whether or not the same remains in full force and effect.
SECTION 3.“ABR”: when used in reference to any Loan or Borrowing, is used when
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
SECTION 4.“ABR Loans”: Loans to which the rate of interest applicable is based
upon the Alternate Base Rate.
SECTION 5.“Acceleration”: as defined in Subsection 9.1(e).
SECTION 6.“Accordion Facility” and “Accordion Facilities”: as defined in
Subsection 2.6(a).
SECTION 7.“Accordion Facility Increase”: as defined in Subsection 2.6(a).
SECTION 8.“Accordion Indebtedness”: Indebtedness incurred by any Borrower
pursuant to and in accordance with Subsection 2.6.
SECTION 9.“Accordion Revolving Credit Commitment Effective Date”: as defined in
Subsection 2.6(d).
SECTION 10.“Accordion Revolving Credit Commitments”: as defined in Subsection
2.6(a).
SECTION 11.“Accordion Term Loans”: as defined in Subsection 2.6(a).
SECTION 12.“Account Debtor”: each Person who is obligated on an Account, Chattel
Paper or General Intangible.
        “Account Party”: as defined in Subsection 11.5(c).


SECTION 13.“Accounts”: “accounts” as defined in Article 9 of the UCC and, with
respect to any Person, all such Accounts of such Person, whether now existing or
existing in the future, including (a) all accounts receivable of such Person
(whether or not specifically listed on schedules furnished to the Administrative
Agent), including all accounts created by or arising from all of such Person’s
sales of goods or rendition of services made under any of its trade
2



--------------------------------------------------------------------------------



names, or through any of its divisions, (b) all unpaid rights of such Person
(including rescission, replevin, reclamation and stopping in transit) relating
to the foregoing or arising therefrom, (c) all rights to any goods represented
by any of the foregoing, including returned or repossessed goods, (d) all
reserves and credit balances held by such Person with respect to any such
accounts receivable of any Account Debtors, (e) all letters of credit,
guarantees or collateral for any of the foregoing and (f) all insurance policies
or rights relating to any of the foregoing.
SECTION 14.“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the
time such Person becomes a Subsidiary or (ii) assumed in connection with the
acquisition of assets from such Person, in each case other than Indebtedness
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or such acquisition of assets. Acquired Indebtedness shall be deemed
to be incurred on the date of the related acquisition of assets from any Person
or the date the acquired Person becomes a Subsidiary.
SECTION 15.“Acquisition Consideration”: the purchase consideration for any
acquisition and all other payments by the Parent Borrower or any of its
Restricted Subsidiaries in exchange for, or as part of, or in connection with,
any acquisition, consisting of cash or by exchange of property (other than
Capital Stock of any Parent Entity) or the assumption of Indebtedness payable at
or prior to the consummation of such acquisition or deferred for payment at any
future time (provided that any such future payment is not subject to the
occurrence of any contingency). For purposes of the foregoing, any Acquisition
Consideration consisting of property shall be valued at the Fair Market Value
thereof, measured on the date a legally binding commitment for such acquisition
(or, if later, for payment of such item) was entered into and without giving
effect to subsequent changes in value.
SECTION 16.“Additional Agent”: as defined in the Intercreditor Agreement.
SECTION 17.“Additional Assets”: (a) any property or assets that replace the
property or assets that are the subject of an Asset Sale; (b) any property or
assets (other than Indebtedness and Capital Stock) used or to be used by the
Parent Borrower or a Restricted Subsidiary or otherwise useful in a business
permitted by Subsection 8.9 and any capital expenditures in respect of any
property or assets already so used; (c) the Capital Stock of a Person that is
engaged in a business permitted by Subsection 8.9 and becomes a Restricted
Subsidiary as a result of the acquisition of such Capital Stock by the Parent
Borrower or another Restricted Subsidiary; or (d) Capital Stock of any Person
that at such time is a Restricted Subsidiary acquired from a third party.
SECTION 18.“Additional Indebtedness”: as defined in the Intercreditor Agreement.
SECTION 19.“Additional Lender”: as defined in Subsection 2.6(a).
SECTION 20.“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (w) secured by a Lien ranking pari passu with the Lien
securing the Cash Flow Priority Obligations (which shall, for the avoidance of
doubt, rank junior to the Lien securing this Facility with respect to the ABL
Priority Collateral), (x) secured by a Lien ranking junior to the Lien securing
the Cash Flow Priority Obligations, (y) unsecured or (z) in the case of
3



--------------------------------------------------------------------------------



Indebtedness issued or incurred by an Escrow Subsidiary, secured by a Lien on
the proceeds of such Additional Obligations which were subject to an escrow or
similar arrangement and Liens on any related deposit of cash, Cash Equivalents
or Temporary Cash Investments to cover interest and premium in respect of such
Additional Obligations), including customary bridge financings, in each case
issued or incurred by any Loan Party or any Escrow Subsidiary in compliance with
Subsection 8.13.
SECTION 21.“Additional Obligations Documents”: any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the First Lien Loan Documents) issued or executed and delivered
with respect to any Additional Obligations or Rollover Indebtedness by any Loan
Party or Escrow Subsidiary with respect to any Additional Obligations or
Rollover Indebtedness.
SECTION 22.“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar
Loans for any Interest Period, an interest rate per annum determined by the
Administrative Agent to be equal to the LIBOR Rate for such Borrowing of
Eurodollar Loans in effect for such Interest Period divided by 1 minus the
Statutory Reserves (if any) for such Borrowing of Eurodollar Loans for such
Interest Period.
SECTION 23.“Administrative Agent”: as defined in the Preamble hereto and shall
include any successor to the Administrative Agent appointed pursuant to
Subsection 10.9.
SECTION 24.“Administrative Agent’s Account”: the Deposit Account of
Administrative Agent identified on Schedule A-1.1(k) to this Agreement (or such
other Deposit Account of Administrative Agent that has been designated as such,
in writing, by Administrative Agent to Borrowers and the Lenders).
SECTION 25.“Affected BA Rate”: as defined in Subsection 4.7.
SECTION 26.“Affected Daily Rate”: as defined in Subsection 4.7.
SECTION 27.“Affected Eurodollar Rate”: as defined in Subsection 4.7.
SECTION 28.“Affected Loans”: as defined in Subsection 4.9.
SECTION 29.“Affiliate”: as to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the possession, directly or
indirectly through one or more intermediaries, of the power to direct or cause
the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; provided that, solely with respect to the definition of Borrowing
Base Eligible Accounts and Subsection 8.11, (a) if any Person so owns or
otherwise has the power to vote 20% or more of the Voting Stock of such Person,
then both such Persons shall be Affiliates of each other, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c)
4



--------------------------------------------------------------------------------



each partnership in which a Person is a general partner shall be deemed an
Affiliate of such Person; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
SECTION 30.“Agency Resignation and Appointment Agreement”: the Resignation,
Waiver, Consent and Appointment Agreement, dated as of August 28, 2020, by and
among the Parent Borrower, Subsidiary Guarantors, Agents, and UBS AG, Stamford
Branch, in its capacity as resigning administrative agent and collateral agent.
SECTION 31.“Agent Advance”: as defined in Subsection 2.1(c).
SECTION 32.“Agent Advance Period”: as defined in Subsection 2.1(c).
SECTION 33.“Agents”: the collective reference to the Administrative Agent and
the Collateral Agent and “Agent” shall mean any of them.
SECTION 34.“Aggregate Lender Exposure”: the sum of the Dollar Equivalent of (a)
the aggregate principal amount of all Revolving Credit Loans then outstanding,
(b) the aggregate amount of all L/C Obligations at such time and (c) the
aggregate amount of all Swingline Exposure at such time.
“Aggregate Outstanding Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Revolving Credit Lender then outstanding
(including in the case of Revolving Credit Loans then outstanding in any
Designated Foreign Currency, the Dollar Equivalent of the aggregate principal
amount thereof), (b) the aggregate amount equal to such Revolving Credit
Lender’s Commitment Percentage of the L/C Obligations then outstanding and (c)
the aggregate amount equal to such Revolving Credit Lender’s Commitment
Percentage, if any, of the Swingline Loans then outstanding.
SECTION 35.“Agreement”: this Credit Agreement, as amended, supplemented, waived
or otherwise modified from time to time.
SECTION 36.“Alternate Base Rate”: for any day, a fluctuating rate per annum
equal to the greatest of (a) the Base Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (c) the
Adjusted LIBOR Rate for an Interest Period of one-month beginning on such day
(or if such day is not a Business Day, on the immediately preceding Business
Day) plus 1.00%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate or the Adjusted LIBOR Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) or (c)
above, as the case may be, of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate, the Federal Funds Effective Rate or the
Adjusted LIBOR Rate shall be effective on the effective date of such change in
the Base Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate,
respectively.
5



--------------------------------------------------------------------------------



SECTION 37.“Anti-Corruption Laws”: the FCPA, the U.K. Bribery Act of 2010, as
amended, the Corruption of Foreign Public Official Act (Canada), as amended, and
all other applicable laws and regulations or ordinances concerning or relating
to bribery, money laundering or corruption in any jurisdiction in which any Loan
Party or any of its Subsidiaries or Affiliates is located or is doing business.
SECTION 38.“Anti-Money Laundering Laws”: the applicable laws or regulations in
any jurisdiction in which any Loan Party or any of its Subsidiaries or
Affiliates is located or is doing business that relates to money laundering, any
predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto
SECTION 39.“Applicable Commitment Fee Rate”: with respect to commitment fees
payable hereunder, a rate per annum equal to 0.375%.
SECTION 40.“Applicable Margin”: a rate per annum equal to the rate set forth
below for the applicable type of Loan and opposite the applicable aggregate
Available Loan Commitments expressed as a percentage of Availability:

Aggregate Available Loan Commitments
Eurodollar
Loans
ABR LoansBA Equivalent LoansCanadian Prime Rate Loans


Level I:
Less than or equal to 20%


2.25%


1.25%


2.25%


1.25%


Level II:
Greater than 20% but less than or equal to 60%


2.00%


1.00%


2.00%


1.00%


Level III:
Greater than 60%


1.75%


0.75%


1.75%


0.75%

Each change in the Applicable Margin resulting from a change in the aggregate
Available Loan Commitments shall be effective with respect to all Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the Borrowing Base Certificate required by Subsection
7.2(f) indicating such change until the date immediately preceding the next date
of delivery of such Borrowing Base Certificate indicating another such change;
provided that, until delivery of the first Borrowing Base Certificate following
the Closing Date, the aggregate Available Loan Commitments shall be deemed to be
in Level III. Notwithstanding the foregoing, the aggregate Available Loan
Commitments shall be deemed to be in Level I at any time (after expiration of
the applicable cure period) during which the Parent Borrower has failed to
deliver the Borrowing Base Certificate required by Subsection 7.2(f).
In addition, at all times while an Event of Default known to the Parent Borrower
shall have occurred and be continuing, the Applicable Margin shall not decrease
from that previously in effect as a result of the delivery of such Borrowing
Base Certificate.
SECTION 41.“Approved Fund”: as defined in Subsection 11.6(b).
SECTION 42.“Asset Sale”: any sale, issuance, conveyance, transfer, lease or
other disposition including by way of a Delaware LLC Division (a “Disposition”),
by the Parent Borrower or any other Loan Party in one or a series of related
transactions, of any real or personal, tangible or intangible, property
(including Capital Stock) of the Parent Borrower or any of its Restricted
Subsidiaries, other than:
6



--------------------------------------------------------------------------------



a.the sale or other Disposition of obsolete, worn out or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business;
b.the sale or other Disposition of any property (including Inventory) in the
ordinary course of business;
c.the sale or discount without recourse of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable into or for notes receivable, in connection with
the compromise or collection thereof; provided that, in the case of any Foreign
Subsidiary of the Parent Borrower, any such sale or discount may be with
recourse if such sale or discount is consistent with customary practice in such
Foreign Subsidiary’s country of business;
d.as permitted by Subsection 8.2(b) or pursuant to any Exempt Sale and
Leaseback Transaction;
e.subject to any applicable limitations set forth in Subsection 8.2,
Dispositions of any assets or property by the Parent Borrower or any of its
Restricted Subsidiaries to the Parent Borrower, any Subsidiary Guarantor or any
Wholly Owned Subsidiary of the Parent Borrower;
f.the abandonment or other Disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Parent
Borrower no longer economically reasonable to maintain or useful in the conduct
of the business of the Parent Borrower and its Subsidiaries taken as a whole,
and (ii) any license, sublicense or other grant of rights in or to Intellectual
Property (in each case, other than an exclusive license of Intellectual Property
owned by the Parent Borrower or any of its Restricted Subsidiaries) in the
ordinary course of business;
g.any Disposition by the Parent Borrower or any of its Restricted Subsidiaries
for aggregate consideration not to exceed $25,000,000 in any Fiscal Year;
h.any Disposition set forth on Schedule 1.1(b);
i.any Delaware LLC Division if such Delaware Divided LLC becomes a Restricted
Subsidiary;
j.any Disposition of cash, Cash Equivalents or Temporary Cash Investments as
consideration for a transaction not prohibited under this Agreement;
k.to the extent constituting a Disposition, any Restricted Payment Transaction;
l.any “fee in lieu” or other disposition of assets to any Governmental
Authority that continue in use by the Parent Borrower or any Restricted
Subsidiary, so long as the Parent Borrower or any Restricted Subsidiary may
obtain title to such assets upon reasonable notice by paying a nominal fee;
7



--------------------------------------------------------------------------------



m.any exchange of property pursuant to or intended to qualify under Section
1031 (or any successor section) of the Code, or any exchange of equipment to be
leased, rented or otherwise used in a Related Business;
n.any disposition arising from foreclosure, condemnation, eminent domain, or
similar action with respect to any property or other assets, or exercise of
termination rights under any lease, license, concession or other agreement, or
necessary or advisable (as determined by the Parent Borrower in good faith) in
order to consummate any acquisition of any Person, business or assets, or
pursuant to buy/sell arrangements under any joint venture or similar agreement
or arrangement;
o.the sale or other Disposition of accounts receivable, or participations
therein, and assets related to such accounts receivable in connection with any
Receivables Facility permitted pursuant to this Agreement; and
p.to the extent constituting a Disposition, the creation or granting of any
Lien permitted under this Agreement.
SECTION 43.“Assignee”: as defined in Subsection 11.6(b)(i).
SECTION 44.“Assignment and Acceptance”: an Assignment and Acceptance,
substantially in the form of Exhibit E hereto.
SECTION 45.“Authorized Person”: any one of the individuals identified as an
officer of a Borrower on Schedule A-1.1(j) to this Agreement, or any other
individual identified by Borrower Representative as an authorized person and
authenticated through Administrative Agent’s electronic platform or portal in
accordance with its procedures for such authentication.
SECTION 46.“Auto-Renewal L/C”: as defined in Subsection 3.1(c).
SECTION 47.“Availability”: the lesser of (x) the aggregate Commitments as in
effect at such time and (y) the Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered).
“Availability Reserves”: reserves, if any, (1) established by the Administrative
Agent from time to time hereunder in its Permitted Discretion against the
Borrowing Base, including such reserves, subject to Subsection 2.1(b), as the
Administrative Agent, in its Permitted Discretion, determines as being
appropriate to reflect any impairment to the value of the enforceability or
priority of the Lien on, or the ability to enforce upon, realize, access,
appraise, finish, repair or inspect, the Collateral consisting of Eligible
Accounts or Eligible Inventory included in the Borrowing Base (including (x) in
connection with the disposition of any such Eligible Accounts or Eligible
Inventory (including, without limitation, pursuant to a Special Purpose
Financing (as defined in the First Lien Credit Agreement), a Sale and Leaseback
Transaction or transactions related to a Receivables Facility), and (y) claims
that the Administrative Agent determines will need to be satisfied in connection
with the realization upon such Collateral), (2) constituting Designated Cash
Management Reserves, Designated Hedging
8



--------------------------------------------------------------------------------



Reserves or Designated Vendor Financing Reserves established in accordance with
Subsection 11.22(a), (3) constituting Dilution Reserves, (4) constituting
Canadian Priority Payables Reserves, or (5) established by the Administrative
Agent from time to time hereunder on and after the date that is 91 days prior to
the maturity of any tranche of term loans under the First Lien Credit Facility
and there is $100,000,000 or less in principal amount outstanding under such
tranche of term loans, in an amount up to, but not in excess of, the outstanding
principal amount of term loans under such tranche (and any such Availability
Reserves under this clause (5) will be reduced by the amount of any prepayment
of principal amount of such tranche of term loans not in violation of this
Agreement).
SECTION 48.“Available Accordion Amount”: at any time, the excess, if any, of (a)
the sum of $150,000,000 over (b) the sum of the aggregate principal amount of
all Accordion Term Loans made plus all Accordion Revolving Credit Commitments
established prior to such date pursuant to Subsection 2.6.
SECTION 49.“Available Excluded Contribution Amount Basket”: as of any date, the
excess, if any, of (a) the Net Proceeds from Excluded Contributions received by
the Parent Borrower as of such date, minus (b) the Net Proceeds from Excluded
Contributions as of such date designated or applied prior to such date, or on
such date in a separate designation or application, to an Investment made
pursuant to Subsection 8.12(v), cash consideration for acquisitions made
pursuant to Subsection 8.4(b)(iii)(2)(y), or any payments, prepayments,
repurchases or redemptions of Restricted Indebtedness made pursuant to
Subsection 8.6(a).
SECTION 50.“Available Loan Commitment”: as to any Lender at any time, an amount
equal to the excess, if any, of (a) the lesser of (i) the amount of such
Lender’s Commitment at such time and (ii) the amount equal to such Lender’s
Commitment Percentage of the Borrowing Base over (b) the sum of (i) the
aggregate unpaid principal amount at such time of all Revolving Credit Loans
made by such Lender (including in the case of Revolving Credit Loans made by
such Lender in any Designated Foreign Currency, the Dollar Equivalent of the
aggregate unpaid principal amount thereof), (ii) the amount equal to such
Lender’s Commitment Percentage of the aggregate unpaid principal amount at such
time of all Swingline Loans and (iii) the amount equal to such Lender’s
Commitment Percentage of the outstanding L/C Obligations at such time. For
purposes of the Payment Conditions the aggregate Available Loan Commitments
shall be calculated on a pro forma basis to include the borrowing or repayment
of any Loans or issuance or cancellation of any Letters of Credit in connection
with the proposed transaction.
SECTION 51.“BA Equivalent Loan”: any Loan in Canadian Dollars bearing interest
at a rate determined by reference to the BA Rate in accordance with the
provisions of Section 2.
SECTION 52. “BA Rate”: the average rate per annum as reported on the Reuters
Screen CDOR Page (or any successor page or such other page or commercially
available service displaying Canadian interbank bid rates for Canadian Dollar
bankers’ acceptances as the Administrative Agent may designate from time to
time, or if no such substitute service is available, the rate quoted by a
Schedule I bank under the Bank Act (Canada) selected by the Administrative Agent
at which such bank is offering to purchase Canadian Dollar bankers’ acceptances)
as of 10:00 a.m. Eastern (Toronto) time on the date of commencement of the
9



--------------------------------------------------------------------------------



requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the BA Equivalent Loan requested (whether as
an initial BA Equivalent Loan or as a continuation of a BA Equivalent Loan or as
a conversion of a Canadian Prime Rate Loan to a BA Equivalent Loan) by any
Borrower in accordance with this Agreement (and, if any such reported rate is
below 0.50%, then the rate determined pursuant to this clause (b) shall be
deemed to be 0.50%). Each determination of the BA Rate shall be made by the
Administrative Agent and shall be conclusive in the absence of manifest error.
SECTION 53.“Bail-In Action”: the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
SECTION 54.“Bail-In Legislation”: with respect to any EEA Member Country
implementing Article 55 of the Bank Recovery and Resolution Directive, the
implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.
SECTION 55.“Bank Products Affiliate”: an “ABL Bank Products Affiliate” as
defined in the Intercreditor Agreement.
SECTION 56.“Bank Products Agreement”: any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including
the processing of payments and other administrative services with respect
thereto), (c) cash management services (including controlled disbursements,
automated clearinghouse transactions, return items, netting, overdrafts,
depository, lockbox, stop payment, electronic funds transfer, information
reporting, wire transfer and interstate depository network services), (d) other
banking products or services as may be requested by the Parent Borrower or any
Restricted Subsidiary (other than letters of credit and other than loans and
advances except indebtedness arising from services described in clauses (a)
through (c) of this definition) or (e) a Receivables Facility (other than (x)
any true sale or (y) any such Receivables Facility consummated by a bankruptcy
remote entity).
SECTION 57.“Bank Products Collateralization”: providing cash collateral
(pursuant to documentation reasonably satisfactory to Administrative Agent) to
be held by Administrative Agent for the benefit of the Cash Management Party
(other than the Hedge Providers) in an amount equal to either (x) 103% of the
principal amount of the then existing Bank Products Obligations (other than
Hedging Obligations) or (y) the amount agreed in writing between the Borrower
Representative and the provider of any Bank Products Obligations (with a copy of
such written agreement provided to the Administrative Agent).
        “Bank Products Obligations”: of any Person means, collectively and
without duplication, (x) the obligations of such Person pursuant to any Bank
Products Agreement and (y) all amounts that Administrative Agent or any Lender
is obligated to pay to a Cash Management Party as a result of Administrative
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Cash Management Party with
10



--------------------------------------------------------------------------------



respect to Cash Management Arrangements provided by such Cash Management Party
to a Loan Party or any of its Subsidiaries.


SECTION 58. “Base Rate”: the greatest of (a) the Federal Funds Effective Rate
plus ½%, (b) the Adjusted LIBOR Rate (which rate shall be calculated based upon
an Interest Period of one month and shall be determined on a daily basis), plus
one percentage point and (c) the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this clause (c) shall
be deemed to be zero).
SECTION 59.“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
Borrower Representative giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBOR Rate for United States dollar-denominated syndicated credit facilities and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than 0.50%, the Benchmark Replacement
shall be deemed to be 0.50% for the purposes of this Agreement.
SECTION 60.“Benchmark Replacement Adjustment”: with respect to any replacement
of the LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by Administrative Agent and Borrower Representative giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for United
States dollar-denominated syndicated credit facilities at such time.
SECTION 61.“Benchmark Replacement Conforming Changes”: with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate (in consultation with the Borrower Representative) to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
the
11



--------------------------------------------------------------------------------



adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).
SECTION 62.“Benchmark Replacement Date”: the earlier to occur of the following
events with respect to the LIBOR Rate:
SECTION 63.(a) in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or
SECTION 64.(b) in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.
SECTION 65.“Benchmark Transition Event”: the occurrence of one or more of the
following events with respect to the LIBOR Rate:
SECTION 66.(a) a public statement or publication of information by or on behalf
of the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate;
SECTION 67.(b) a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBOR Rate, the Federal
Reserve System of the United States (or any successor), an insolvency official
with jurisdiction over the administrator for the LIBOR Rate, a resolution
authority with jurisdiction over the administrator for the LIBOR Rate or a court
or an entity with similar insolvency or resolution authority over the
administrator for the LIBOR Rate, which states that the administrator of the
LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Rate; or
SECTION 68.(c) a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBOR Rate announcing that
the LIBOR Rate is no longer representative.
SECTION 69.“Benchmark Transition Start Date”: (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or Required
12



--------------------------------------------------------------------------------



Lenders by notice to the Borrower Representative, the Administrative Agent (in
the case of such notice by the Required Lenders) and the Lenders.
SECTION 70.“Benchmark Unavailability Period”: if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBOR Rate and solely to the extent that the LIBOR Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Rate for all purposes hereunder in accordance
with Subsection 4.7(a) and (y) ending at the time that a Benchmark Replacement
has replaced the LIBOR Rate for all purposes hereunder pursuant to Subsection
4.7(a).
SECTION 71.“Beneficial Ownership Certification”: a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
        “Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.


SECTION 72.“Benefited Lender”: as defined in Subsection 11.7(a).
SECTION 73.“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies or
(c) any Person whose assets include (for purposes of the Plan Asset Regulations
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
SECTION 74.“Blocked Account Agreement”: as defined in Subsection 4.16(b)(iv).
SECTION 75.“Blocked Accounts”: as defined in Subsection 4.16(b)(iv).
SECTION 76.“Board”: the Board of Governors of the Federal Reserve System.
SECTION 77.“Board of Directors”: for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the board of directors or other governing body of such entity, or, in either
case, any committee thereof duly authorized to act on behalf of such board of
directors or other governing body. Unless otherwise provided, “Board of
Directors” means the Board of Directors of the Borrower Representative.
SECTION 78.“Borrower Materials”: as defined in Subsection 11.2(e).
SECTION 79.“Borrower Representative”: the Parent Borrower or such other Borrower
as may be designated as the “Borrower Representative” by the Borrowers from time
to time, in each case in its capacity as Borrower Representative pursuant to the
provisions of Subsection 10.13.
SECTION 80.“Borrowers”: as defined in the Preamble hereto.
13



--------------------------------------------------------------------------------



SECTION 81.“Borrowing”: the borrowing of one Type of Loan of a single Tranche
and currency by the Borrowers (on a joint and several basis), from all the
Lenders having Commitments of the respective Tranche on a given date (or
resulting from a conversion or conversions on such date) having in the case of
Eurodollar Loans and BA Equivalent Loans the same Interest Period.
SECTION 82.“Borrowing Base”: as of any date of determination, the result of:
a.85% of the amount of Borrowing Base Eligible Accounts of the Borrowers and
the Subsidiary Guarantors, plus
b.the lesser of
(i)80% times the Borrowing Base Eligible Inventory of the Borrowers and the
Subsidiary Guarantors, valued at the lower of cost, calculated on a first-in,
first-out basis, and fair market value, and
(ii)85% times the Net Orderly Liquidation Value of Borrowing Base Eligible
Inventory of the Borrowers and the Subsidiary Guarantors, minus
c.the amount of all Availability Reserves, minus
(d)  the outstanding principal amount of any Accordion Term Loans.
Notwithstanding anything to the contrary herein, the Borrowing Base Eligible
Accounts and Borrowing Base Eligible Inventory owned by any Loan Party organized
outside the United States included in the Borrowing Base shall not exceed
$15,000,000 in the aggregate at any one time.
SECTION 83.“Borrowing Base Certificate”: as defined in Subsection 7.2(f).
SECTION 84.“Borrowing Base Eligible Accounts” or “Eligible Accounts”: those
Accounts created by each of the Borrowers and the Subsidiary Guarantors in the
ordinary course of its business, arising out of its sale, lease or rental of
goods or rendition of services, that comply in all material respects with each
of the representations and warranties respecting Eligible Accounts made in the
Loan Documents, and that are not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits and
unapplied cash. Eligible Accounts shall not include the following:
a.Accounts (A) that the Account Debtor has failed to pay within the lesser of
(x) 90 days from the original invoice date or (y) 60 days past the due date in
the original invoice; provided, solely with respect to Accounts with payment
terms of 91 to 120 days, this clause (A) shall not exclude up to an aggregate
amount of $7,000,000 of such Accounts until the applicable Account Debtor has
failed to pay within 30 days past the due date in the original invoice, or (B)
with payment terms of more than 120 days,
14



--------------------------------------------------------------------------------



b.Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
the total amount of all Accounts owed by that Account Debtor (or its Affiliates)
are deemed ineligible under clause (a) above,
c.Without duplication, the amount of any credit balances greater than 90 days
past their original invoice date with respect to any Account,
d.Accounts with respect to which the Account Debtor is (i) an Affiliate of any
Loan Party or (ii) an employee or agent of any Loan Party or any Affiliate of a
Loan Party (other than any agent engaged in the ordinary course of business of
selling the goods or services of any Loan Party, so long as the arrangements
between such agent and any Loan Party are on an arms’ length basis and a Loan
Party is responsible for billing and collecting the applicable Accounts),
e.Accounts arising in a transaction wherein goods are placed on consignment and
the consigned goods relating to such Account have not yet been sold by the
consignee, or Accounts arising in a transaction wherein goods are sold pursuant
to a guaranteed sale, a sale or return, a sale on approval, a bill and hold (to
the extent it remains unpaid), or any other terms by reason of which the payment
by the Account Debtor may be conditional (other than, for the avoidance of
doubt, a rental or lease basis),
f.Accounts that are not payable in Dollars or Canadian Dollars,
g.Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States or Canada, (B) maintains its Chief
Executive Office in the United States or Canada, or (C) is organized under the
laws of the United States, Canada or any state, territory, province or
subdivision thereof; or (ii) (A) the Account is supported by an irrevocable
letter of credit satisfactory to the Administrative Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank), that
has been delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to the Administrative
Agent, in its Permitted Discretion,
h.Accounts with respect to which the Account Debtor is (x) the government of
any country or sovereign state other than the United States and Canada, (y) any
state, province, municipality, or other political subdivision of the United
States or Canada, or (z) any department, agency, public corporation, or other
instrumentality of the United States or Canada or any entity described in the
immediately preceding clause (x), unless, with respect to any Account Debtor
described in this clause (h), (i) the Account is supported by an irrevocable
letter of credit satisfactory to the Administrative Agent, in its Permitted
Discretion (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (ii) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent, in its Permitted Discretion; provided that the Parent
Borrower shall not be required to satisfy either condition set forth in the
preceding clauses (i) or (ii) with respect to Accounts with respect to which the
Account Debtor is any entity described in clause (y) or (z) above in an amount
not to
15



--------------------------------------------------------------------------------



exceed, together with any Accounts not excluded from the Borrowing Base pursuant
to the proviso in the immediately following clause (i) below, $5,000,000 in the
aggregate,
i.Accounts with respect to which the Account Debtor is (i) the federal
government of Canada or any department, agency or instrumentality of Canada or
(ii) the federal government of the United States or any department, agency or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which the applicable Borrower or Subsidiary Guarantor has complied,
to the reasonable satisfaction of the Administrative Agent, in the case of
clause (i) with the Financial Administration Act (Canada), and, in the case of
clause (ii), the Assignment of Claims Act of 1940 (31 USC Section 3727));
provided that the Parent Borrower shall not be required to comply with the
Financial Administration Act (Canada) or the Assignment of Claims Act of 1940
(31 USC Section 3727), as applicable, with respect to Accounts described in this
clause (i) shall in an amount not to exceed, together with any Accounts not
excluded from the Borrowing Base pursuant to the proviso in the immediately
preceding clause (h) above, $5,000,000 in the aggregate,
j.Accounts (i) with respect to which the Account Debtor is a creditor of any
Borrower or Subsidiary Guarantor, has or has asserted a right of setoff, or has
disputed its obligation to pay all or any portion of the Account, to the extent
(including with respect to rebates or chargebacks) of such claim, right of
setoff, or dispute; provided that Accounts with respect to which the Account
Debtor is a creditor of any Borrower or Subsidiary Guarantor, has or has
asserted a right of setoff, or has disputed its obligation to pay all or any
portion of the Account, in an aggregate amount not to exceed $10,000,000 shall
not be excluded by virtue of this clause if the Borrower Representative delivers
to the Administrative Agent a “no off-set” letter with respect to such Accounts
in form and substance reasonably satisfactory to the Administrative Agent, or
(ii) that comprise service charges or finance charges.
k.Accounts with respect to an Account Debtor whose total obligations owing to
the Parent Borrower or any Subsidiary of the Parent Borrower exceed 15% (which
amount may be increased to 20% in the case of (x) not more than one Account
Debtor (which Account Debtor shall have at such time a corporate credit rating
from S&P and Moody’s that is not less than investment-grade and which shall be
specified in the applicable Borrowing Base Certificate) and (y) not more than
one other Account Debtor disclosed to and reasonably acceptable to the
Administrative Agent) to the extent of the obligations owing by such Account
Debtor in excess of such percentages; provided, however, that the amount of
Eligible Accounts that are excluded because they exceed the foregoing
percentages shall be determined by the Administrative Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,
l.Accounts with respect to which the Account Debtor is insolvent, is subject to
an insolvency proceeding, has gone out of or ceased doing business, or as to
which any Borrower or Subsidiary Guarantor has received notice of an imminent
insolvency proceeding unless such Account is supported by a letter of credit
satisfactory to the Collateral Agent, in its Permitted Discretion (as to form,
substance (including without limitation the face amount thereof), and
16



--------------------------------------------------------------------------------



issuer or domestic confirming bank), that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent,
m.Accounts that (x) are not subject to a valid and perfected first priority
Lien in favor of the Collateral Agent pursuant to the relevant Security Document
(as and to the extent provided therein (it being agreed that in no event shall
any Excluded Assets be deemed to be Eligible Accounts hereunder)) or (y) are not
ABL Priority Collateral (as defined in the Intercreditor Agreement),
n.Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor,
o.Accounts, the collection of which the Administrative Agent, in its Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor’s
financial condition,
p.Accounts (i) that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower or Subsidiary Guarantor of the subject contract for goods or
services or (ii) that represent credit card sales in an aggregate amount in
excess of $500,000,
q.Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Country,
r.Accounts owned by any Immaterial Guarantor that is subject to any case,
action or proceeding of the type that would constitute an Event of Default under
Subsection 9.1(f) hereof if such Guarantor were a Material Guarantor,
s.Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Borrower (including as a Successor Borrower) or to
the applicable Guarantee and Collateral Agreement as a Subsidiary Guarantor
pursuant to the provisions hereof or thereof, as applicable, until the
completion of a field examination with respect to such Accounts, in each case,
reasonably satisfactory to the Administrative Agent in its Permitted Discretion
(it being understood and agreed that the Administrative Agent will use
commercially reasonable efforts to complete such field examination as soon as
practicable), or
t.Accounts that are sold or pledged (or purported to be so sold or pledged)
pursuant to any Receivables Facility.
Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Parent Borrower, change the criteria for Eligible Accounts
based on: (i) an event, condition or other circumstance arising after the
Closing Date, (ii) an event, condition or other circumstance existing on the
Closing Date to the extent the Administrative Agent had no knowledge thereof on
17



--------------------------------------------------------------------------------



or prior to the Closing Date (including, for the avoidance of doubt, any event,
condition or other circumstance related to COVID-19 and the impacts related
thereto which occur on or after the Closing Date), in either case under clause
(i) or (ii), which adversely affects, or would reasonably be expected to
adversely affect, Eligible Accounts as determined by the Administrative Agent in
the exercise of its Permitted Discretion or (iii) the result of a field
examination performed by or on behalf of the Administrative Agent (which field
examination shall be subject to the terms of Subsection 7.6). Any such change in
criteria shall have a reasonable relationship to the event, condition or other
circumstance that is the basis for such change. Upon delivery of the notice of
such change pursuant to the foregoing sentence, the Administrative Agent shall
be available to discuss the proposed change, and the applicable Borrower may
take such action as may be required so that the event, condition or circumstance
that is the basis for such change no longer exists, in a manner and to the
extent reasonably satisfactory to the Administrative Agent in the exercise of
its Permitted Discretion. Any Accounts of the Borrowers and the Subsidiary
Guarantors that are not Eligible Accounts shall nevertheless be part of the
Collateral as and to the extent provided in the Security Documents.
SECTION 85.“Borrowing Base Eligible Inventory” or “Eligible Inventory”: all
Inventory of the Borrowers and the Subsidiary Guarantors, except for any
Inventory:
a.that is damaged, unfit for sale, has failed inspection or has been
quarantined;
b.that is not of a type held for sale by any of the Borrowers or any Subsidiary
Guarantor in the ordinary course of business as is being conducted by each such
party;
c.(x) that is not subject to a valid and perfected first priority Lien in favor
of the Collateral Agent, as applicable, pursuant to a Security Document (as and
to the extent provided therein (it being agreed that in no event shall any
Excluded Assets be deemed to be Eligible Inventory hereunder)) or (y) that is
not ABL Priority Collateral;
d.that is not owned by any of the Borrowers or any Subsidiary Guarantor;
e.that is (x) not located on premises owned by any Borrower or any Subsidiary
Guarantor or in transit between premises owned by any Borrower or any Subsidiary
Guarantor and listed on Schedule 1.1(c) (as the same may be modified from time
to time by written notice to the Administrative Agent) or (y) located on, or in
transit between, premises leased by any of the Borrowers or any applicable
Subsidiary Guarantor, or stored with a bailee, warehouseman, processor or
similar Person, unless (i) the Administrative Agent has given its prior consent
thereto, (ii) with respect to Inventory described in clause (y), a Lien waiver
and collateral access agreement, in form and substance reasonably satisfactory
to the Administrative Agent has been delivered to the Administrative Agent or
(iii) Availability Reserves with respect to such premises or storage reasonably
satisfactory to the Administrative Agent in its Permitted Discretion, but in no
event to exceed the aggregate of three (3) months’ rent, licensing fee or
similar amount with respect to each such location, have been established with
respect thereto; provided that Inventory described in this clause (e) shall not
be excluded by virtue of this clause (e) to the extent such Inventory has an
aggregate book value of less than 3.0% of the Borrowing Base as then in effect
(based on the Borrowing Base Certificate last delivered); provided further that
(x) no Inventory
18



--------------------------------------------------------------------------------



located on premises that are closed or inaccessible (during normal business
hours) to the Administrative Agent shall constitute Borrowing Base Eligible
Inventory or Eligible Inventory; provided that if a premises is closed or
inaccessible, as applicable, as a result of a natural disaster or medical
pandemic or epidemic, the Inventory at such premises shall continue to
constitute Borrowing Base Eligible Inventory and Eligible Inventory for a period
of 5 consecutive days following the date of such closure or inaccessibility, as
applicable, so long as the Inventory at such premises does not exceed more than
10% of the aggregate value of all Eligible Inventory in the aggregate and (y) no
Inventory stored at any location holding less than $100,000 of Inventory in the
aggregate shall constitute Borrowing Base Eligible Inventory or Eligible
Inventory;
f.that is placed on consignment (including, for the avoidance of doubt, any
Specified Consignment Inventory); provided that Inventory placed on consignment
by a Borrower or Subsidiary Guarantor up to a maximum aggregate amount of
$20,000,000 shall not be excluded by virtue of this clause (f) to the extent
that (i) such Borrower or Subsidiary Guarantor has a perfected purchase money
security interest in such consigned Inventory and such security interest is
assigned to the Collateral Agent and (ii) such consigned Inventory is segregated
at the consignee’s location; provided further that (x) the condition set forth
in clause (i) of the preceding proviso shall not be required to be satisfied
with respect to inventory not in excess of $1,250,000 in the aggregate;
g.that consists of display items, samples or packing or shipping materials,
packaging, manufacturing supplies or replacement or spare parts not considered
for sale in the ordinary course of business;
h.that consists of goods which have been returned by the buyer, other than
goods that are undamaged or that are resaleable in the normal course of
business;
i.that does not comply in all material respects with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents;
j.that consists of Materials of Environmental Concern that can be transported
or sold only with licenses that are not readily available;
k.that is covered by negotiable document of title, unless such document has
been delivered to the Administrative Agent;
l.that is bill and hold Inventory;
m.that is located outside the United States of America or Canada;
n.that consists of goods that are obsolete, slow moving or restrictive items,
or goods that constitute packaging and shipping materials, or supplies used or
consumed in the business of the Parent Borrower and its Subsidiaries;
19



--------------------------------------------------------------------------------



o.that is owned by any Immaterial Guarantor that is subject to any case, action
or proceeding of the type that would constitute an Event of Default under
Subsection 9.1(f) hereof if such Guarantor were a Material Guarantor; or
p.that was acquired in connection with a Permitted Acquisition or Permitted
Investment, or such Inventory is owned by a Person that is joined to this
Agreement as a Borrower (including as a Successor Borrower) or to the applicable
Guarantee and Collateral Agreement as a Subsidiary Guarantor pursuant to the
provisions hereof or thereof, as applicable, until the completion of an
Appraisal of such Inventory and the completion of a field examination with
respect to such Inventory that is reasonably satisfactory to the Administrative
Agent in its Permitted Discretion (it being understood and agreed that the
Administrative Agent will use commercially reasonably efforts to complete such
field examination as soon as practicable).
Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than 10 Business Days’
prior notice to the Parent Borrower, change the criteria for Eligible Inventory
based on either: (i) an event, condition or other circumstance arising after the
Closing Date, or (ii) an event, condition or other circumstance existing on the
Closing Date to the extent the Administrative Agent had no knowledge thereof on
or prior to the Closing Date (including, for the avoidance of doubt, any event,
condition or other circumstance related to COVID-19 and the impacts related
thereto which occur on or after the Closing Date), in either case under clause
(i) or (ii), which adversely affects, or would reasonably be expected to
adversely affect, Eligible Inventory in any material respect as determined by
the Administrative Agent in the exercise of its Permitted Discretion. Any such
change in criteria shall have a reasonable relationship to the event, condition
or other circumstance that is the basis for such change. Upon delivery of the
notice of such change pursuant to the foregoing sentence, the Administrative
Agent shall be available to discuss the proposed change, and the applicable
Borrower may take such action as may be required so that the event, condition or
circumstance that is the basis for such change no longer exists, in a manner and
to the extent reasonably satisfactory to the Administrative Agent in the
exercise of its Permitted Discretion. Any Inventory of the Borrowers and the
Subsidiary Guarantors that is not Eligible Inventory shall nevertheless be part
of the Collateral as and to the extent provided in the Security Documents.
SECTION 86.“Borrowing Date”: any Business Day specified in a notice delivered
pursuant to Subsection 2.2, 2.4, or 3.2 as a date on which the Borrower
Representative requests the Lenders to make Loans hereunder or an Issuing Lender
to issue Letters of Credit hereunder.
SECTION 87.“Business”: (a) the design, manufacture and distribution of
electrical conduit, armored electrical cable and metal structural building
framing and cable management systems, (b) the design, manufacture, fabrication
and distribution of steel tube, plate and pipe products, and (c) the provision
of conceptual design, engineering and installation services regarding strut
related applications.
SECTION 88.“Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York (or with respect only to Letters of
Credit issued by an Issuing Lender not located in the City of New York, the
location of such Issuing
20



--------------------------------------------------------------------------------



Lender) are authorized or required by law to close, except that, (a) when used
in connection with a Eurodollar Loan, “Business Day” shall mean, in the case of
any Eurodollar Loan in Dollars, any Business Day on which dealings in Dollars
between banks may be carried on in London, England and New York, New York, (b)
when used in connection with a BA Equivalent Loan or Canadian Prime Rate Loan,
“Business Day” shall mean any Business Day on which dealings in Canadian Dollars
between banks may be carried on in Toronto, Canada or New York, New York and (c)
in the case of any Eurodollar Loan in any Designated Foreign Currency, a day on
which dealings in such Designated Foreign Currency between banks may be carried
on in London, England, New York, New York and the principal financial center of
such Designated Foreign Currency as set forth on Schedule B.
SECTION 89.“Canadian Defined Benefit Pension Plan”: a Canadian Pension Plan that
contains a “defined benefit provision” as defined in subsection 147(1) of the
Income Tax Act (Canada).
SECTION 90.“Canadian Dollars” or “Cdn$”: dollars in the lawful currency of
Canada, as in effect from time to time.
SECTION 91.“Canadian Dollar Sublimit”: $15,000,000.
SECTION 92.“Canadian Guarantee and Collateral Agreement”: the Canadian Guarantee
and Collateral Agreement delivered to the Collateral Agent as of August 28,
2020, substantially in the form of Exhibit B-2 hereto, as the same may be
amended, supplemented, waived or otherwise modified from time to time.
SECTION 93.“Canadian Loan Party” means any Loan Party that is incorporated,
amalgamated, continued or organized under the laws of Canada or any province or
territory thereof and “Canadian Loan Parties” means all of them.
“Canadian MEPP”: a Canadian Pension Plan that is a multi-employer or
multiemployer plan as defined in the Pension Benefits Act (Ontario) or an
equivalent plan under the pension standards legislation of any other applicable
jurisdiction in Canada or pursuant to the Income Tax Act (Canada).
“Canadian Pension Plan”: each “registered pension plan” as that term is defined
under the Income Tax Act (Canada) or plan which qualifies as a “pension plan”
that is subject to, or required to be registered under, any Canadian federal,
provincial or territorial law, that is maintained or contributed to by the
Borrowers or any Restricted Subsidiary thereof for its employees or former
employees or in respect of which any Loan Party or any Subsidiary thereof has
any obligation, including a Canadian Defined Benefit Pension Plan but excluding
any benefit plans, programs or agreements that are mandated by applicable Laws,
and excluding any Canadian MEPP.
“Canadian Pension Termination Event”: the (a) failure by any Loan Party to make
required contributions when due to any Canadian Pension Plan in accordance with
its terms and applicable laws; (b) withdrawing by any Loan Party from a Canadian
MEPP where such Loan
21



--------------------------------------------------------------------------------



Party is obligated to provide any contributions or funding or payments in
respect of any deficit; (c) the voluntary full or partial wind up of a Canadian
Pension Plan by any Loan Party or any Subsidiary thereof or initiation of any
action or filing to do so; (d) the institution of proceedings by any
Governmental Authority to terminate in whole or in part or have a trustee
appointed to administer any Canadian Pension Plan; or (e) any other event or
condition which might constitute grounds for the termination of, winding up or
partial termination of, or the appointment of a trustee to administer, any
Canadian Pension Plan; to the extent, in each such case, that such Canadian
Pension Termination Event could reasonably be expected to result in material
liabilities of the Parent Borrower or any of its Restricted Subsidiaries.
SECTION 94.“Canadian Prime Rate”: for any day, a rate per annum equal to the
greater of (a) the BA Rate existing on such day (which rate shall be calculated
based upon an Interest Period of 1 month), plus 1 percentage point, and (b) the
“prime rate” for Canadian Dollar commercial loans made in Canada as reported by
Thomson Reuters under Reuters Instrument Code <CAPRIME=> on the “CA Prime Rate
(Domestic Interest Rate) – Composite Display” page (or any successor page or
such other commercially available service or source (including the Canadian
Dollar “prime rate” announced by a Schedule I bank under the Bank Act (Canada))
as Administrative Agent may designate from time to time). Each determination of
the Canadian Prime Rate shall be made by Administrative Agent and shall be
conclusive in the absence of manifest error.
SECTION 95.“Canadian Priority Payables”: at any time, without duplication, (a)
the full amount of the liabilities of a Loan Party at such time which (i) have a
trust or deemed trust imposed to provide for their payment or have imposed a
Lien or charge ranking or capable of ranking senior to or pari passu with Liens
securing the Obligations on any of the Borrowing Base Eligible Accounts or
Borrowing Base Eligible Inventory of a Loan Party under federal, provincial,
county, district, municipal, or local law in Canada or (ii) have a right imposed
to provide for payment ranking or capable of ranking senior to or pari passu
with the Obligations under Canadian law, regulation or directive, including, in
respect of (A) sales tax, goods and services tax, value added tax, harmonized
sales tax, amounts currently or past due and not paid for realty, municipal or
similar taxes, (B) all amounts currently or past due and not contributed,
remitted or paid to any Canadian Pension Plans, and other pension fund
obligations and contributions whether or not due (including in respect of any
unfunded liability, solvency deficiency or wind-up deficiency, hypothetical or
otherwise), (C) any amounts due and not paid for wages, vacation pay, and other
compensation amounts (including severance pay) payable under the Wage Earner
Protection Program Act (Canada), the Bankruptcy and Insolvency Act (Canada) or
the Companies’ Creditors Arrangement Act (Canada), (D) amounts due and not paid
pursuant to any legislation on account of workers’ compensation, employment
insurance or vacation pay, (E) all amounts deducted or withheld and not paid and
remitted when due under the Income Tax Act (Canada), and (b) the amount equal to
the percentage applicable to Inventory in the calculation of the Borrowing Base
multiplied by the aggregate value of the Eligible Inventory of such Borrower
which Administrative Agent, in its Permitted Discretion, considers is or may be
subject to retention of title by a supplier or a right of a supplier to recover
possession thereof, as to which such supplier’s right has priority over the
security interests, liens or charges securing the Obligations, including,
without limitation, Borrowing Base Eligible Inventory subject to the
22



--------------------------------------------------------------------------------



right of the supplier to retain possession of the goods or to the proceeds of
sale, whether pursuant to a contractual retention of title clauses in favor of
the supplier or otherwise, Borrowing Base Eligible Inventory subject to a right
of a supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) or any other applicable laws granting revendication or
similar rights to unpaid suppliers or any similar laws of Canada (provided,
that, to the extent such Inventory has been identified and has been excluded
from Borrowing Base Eligible Inventory, the amount owing to the supplier shall
not be considered a Canadian Priority Payable).
SECTION 96.“Canadian Priority Payables Reserves”: reserves in respect of
Canadian Priority Payables.
SECTION 97.“Capital Expenditures”: with respect to any Person for any period,
the aggregate of all expenditures by such Person and its consolidated Restricted
Subsidiaries during such period (exclusive of (i) expenditures made for
Permitted Investments (ii) expenditures made for acquisitions permitted by
Subsection 8.4), (iii) interest capitalized during such period to the extent
relating to capital expenditures or (iv) expenditures made with the proceeds of
any equity securities issued or capital contributions received, or Indebtedness
incurred, by the Parent Borrower or any of its consolidated Restricted
Subsidiaries) that, in each case, in accordance with GAAP, are required to be
included as capital expenditures on a consolidated statement of cash flows of
such Person.
SECTION 98.“Capital Stock”: as to any Person, any and all shares or units of,
rights to purchase, warrants or options for, or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.
SECTION 99.“Cash Equivalents”: (a) securities issued or fully guaranteed or
insured by the government of the United States, Canada or the United Kingdom or
any agency or instrumentality thereof, (b) time deposits, certificates of
deposit or bankers’ acceptances of (i) any Lender or affiliate thereof or
(ii) any commercial bank having capital and surplus in excess of $500,000,000
(or the foreign currency equivalent thereof as of the date of such investment)
and the commercial paper of the holding company of which is rated at least A-2
or the equivalent thereof by Standard & Poor’s Ratings Group (a division of The
McGraw Hill Companies Inc.) or any successor rating agency (“S&P”) or at least
P-2 or the equivalent thereof by Moody’s Investors Service, Inc. or any
successor rating agency (“Moody’s”) (or if at such time neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency as shall be approved by the Administrative Agent in its reasonable
judgment), (c) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above, (d) money market instruments, as shall be approved by the
Administrative Agent in its reasonable judgment), commercial paper or other
short-term obligations rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, a comparable rating of another nationally recognized rating
agency as shall be approved by the Administrative Agent in its
23



--------------------------------------------------------------------------------



reasonable judgment), (e) investments in money market funds complying with the
risk limiting conditions of Rule 2a-7 or any successor rule of the United States
Securities and Exchange Commission under the Investment Company Act, and (f)
investments similar to any of the foregoing denominated in foreign currencies
approved by the Board of Directors, in each case provided in clauses (a), (b),
(c) and (f) above only, maturing within twelve months after the date of
acquisition.
SECTION 100.“Cash Flow Priority Collateral”: “Note Priority Collateral” as
defined in the Intercreditor Agreement as in effect on the date hereof or
modified with the consent of the Required Lenders and whether or not the same
remains in full force and effect.
SECTION 101.“Cash Flow Priority Obligations”: “Note Obligations” as defined in
the Intercreditor Agreement as in effect on the date hereof or modified with the
consent of the Required Lenders and whether or not the same remains in full
force and effect.
SECTION 102.“Cash Management Arrangements”: any agreement or arrangement
relating to treasury, depositary and cash management services or automated
clearinghouse transfer of funds.
SECTION 103.“Cash Management Party”: any Bank Products Affiliate party to a Bank
Products Agreement.
SECTION 104.“CDD Rule”: the Customer Due Diligence Requirements for Financial
Institutions issued by the U.S. Department of Treasury Financial Crimes
Enforcement Network under the Bank Secrecy Act (such rule published May 11, 2016
and effective May 11, 2018, as amended from time to time).
SECTION 105.“Change in Law”: the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
SECTION 106.“Change of Control”: (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing
Date) shall be the “beneficial owner” of (A) so long as Holdings is a Subsidiary
of any Parent Entity, shares or units of Voting Stock having more than 50.0% of
the total voting power of all outstanding shares of such Parent Entity (other
than a Parent Entity that is a Subsidiary of another Parent
24



--------------------------------------------------------------------------------



Entity) and (B) if Holdings is not a Subsidiary of any Parent Entity, shares or
units of Voting Stock having more than 50.0% of the total voting power of all
outstanding shares of Holdings; (ii) Holdings shall cease to own, directly or
indirectly, 100.0% of the Capital Stock of the Parent Borrower (or any Successor
Borrower), unless Holdings and the Parent Borrower shall have been merged,
consolidated or amalgamated with one another in accordance with Subsection 8.2;
or (iii) the occurrence of a “Change of Control” as defined in the First Lien
Credit Agreement.
SECTION 107.“Chattel Paper”: “chattel paper” (as such term is defined in Article
9 of the UCC).
SECTION 108.“Chief Executive Office”: with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
SECTION 109.“Closing Date”: August 28, 2020.
SECTION 110.“Code”: the Internal Revenue Code of 1986, as amended from time to
time.
SECTION 111.“Collateral”: all assets of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
SECTION 112.“Collateral Agent”: as defined in the Preamble hereto, and shall
include any successor to the Collateral Agent appointed pursuant to Subsection
10.9.
SECTION 113.“Committed Lenders”: Wells Fargo, JPMorgan Chase Bank, N.A., Fifth
Third Bank, National Association, Royal Bank of Canada, Credit Suisse AG, New
York Branch and Citibank, N.A.
SECTION 114.“Commitment”: as to any Lender, the commitment, if any, of such
Lender to make Extensions of Credit to the Borrowers in the amount set forth
opposite such Lender’s name in Schedule A hereto or as may subsequently be set
forth in the Register from time to time. The amount of the aggregate Commitments
of the Lenders as of the Closing Date is $325,000,000.
SECTION 115.“Commitment Percentage”: of any Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the Commitment of such Lender at such time and the
denominator of which is the aggregate Commitments at such time; provided that
for purposes of Subsections 4.15(d) and 4.15(e), the denominator shall be
calculated disregarding the Commitment of any Defaulting Lender to the extent
its Swingline Exposure or L/C Obligations are reallocated to the Non-Defaulting
Lenders; provided, further, that if any such determination is to be made after
the Commitments (and the related Commitments of the Lenders) has (or have)
terminated, the determination of such percentages shall be made immediately
before giving effect to such termination.
25



--------------------------------------------------------------------------------



SECTION 116.“Commitment Period”: the period from and including the Closing Date
to but not including the Termination Date, or such earlier date as the
Commitments shall terminate as provided herein.
SECTION 117.“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute thereto.
SECTION 118.“Commonly Controlled Entity”: an entity, whether or not
incorporated, which is under common control with the Parent Borrower within the
meaning of Section 4001 of ERISA or is part of a group which includes the Parent
Borrower and which is treated as a single employer under Section 414(b) or (c)
of the Code or, solely for purposes of Section 302 of ERISA and Section 412 of
the Code, is treated as a single employer under Sections 414(m) and (o) of the
Code.
SECTION 119.“Compliance Certificate”: as defined in Subsection 7.2(b).
SECTION 120.“Concentration Account”: any concentration account maintained by any
of the Borrowers or Subsidiaries that are Guarantors (other than any such
concentration account if (i) such concentration account is an Excluded Account
or (ii) all of the funds and other assets owned by such Borrower or Subsidiary
that is a Guarantor held in such concentration account are excluded from the
Collateral pursuant to any Security Document, including Excluded Assets) into
which the funds in any DDA are transferred on a periodic basis as provided for
in Subsection 4.16(b). All funds in any Concentration Account shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agents
and the Lenders shall have no duty to inquire as to the source of the amounts on
deposit in such Concentration Account, subject to the Security Documents and the
Intercreditor Agreement.
SECTION 121.“Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument
delivered to the Administrative Agent (a copy of which shall be provided by the
Administrative Agent to the Borrower Representative on request); provided that
the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations under this Agreement, including its
obligation to fund a Loan if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to any provision of this Agreement, including
without limitation Subsection 4.10, 4.11, 4.12 or 11.5, than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender if such designating Lender had not designated
such Conduit Lender hereunder, (b) be deemed to have any Commitment or (c) be
designated if such designation would otherwise increase the costs of any
Facility to any Borrower.
SECTION 122.“Confidential Information Memorandum”: that certain Atkore Memo
dated July 28, 2020 and furnished to the Lenders.
26



--------------------------------------------------------------------------------



SECTION 123.“Consolidated Fixed Charge Coverage Ratio”: (a) as of the last day
of any period, the ratio of
(a) an amount equal to
        (i) EBITDA for such period minus
(ii) the unfinanced portion of all Capital Expenditures (excluding any Capital
Expenditure made in an amount equal to all or part of the proceeds, applied
within twelve months of receipt thereof, of
(x) any casualty insurance, condemnation or eminent domain or
(y) any sale of assets (other than Inventory)) of the Parent Borrower and its
consolidated Restricted Subsidiaries during such period, to
(b) the sum, without duplication, of
(i) Debt Service Charges payable in cash by the Parent Borrower and its
consolidated Restricted Subsidiaries during such period plus
(ii) federal, state and foreign income taxes paid in cash by the Parent Borrower
and its consolidated Restricted Subsidiaries (net of refunds received) for the
period of four full fiscal quarters ending on such date plus
(iii) the aggregate amount of Restricted Payments made pursuant to Subsection
8.3(l) during such period plus
(iv) cash paid by the Parent Borrower during the relevant period pursuant to any
of clauses (f) and (i) of Subsection 8.3;
provided that upon the date on which any Liquidity Event first occurs and while
the same shall be continuing, the Consolidated Fixed Charge Coverage Ratio shall
be calculated as of the end of the most recently completed fiscal quarter of the
Parent Borrower ended on or after June 30, 2020, for which financial statements
shall have been required to be delivered under Subsection 7.1(a) or (b).
SECTION 124.“Consolidated Interest Expense”: for any period, an amount equal to
a.interest expense (accrued and paid or payable in cash for such period, and in
any event excluding any amortization or write off of financing costs) on
Indebtedness of the Parent Borrower and its consolidated Restricted Subsidiaries
for such period minus
27



--------------------------------------------------------------------------------



b.interest income (accrued and received or receivable in cash for such period)
of the Parent Borrower and its consolidated Restricted Subsidiaries for such
period, in each case determined on a consolidated basis in accordance with GAAP.
SECTION 125.“Consolidated Net Income”: for any period, the net income (loss) of
the Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends; provided that, without duplication, there shall
not be included in such Consolidated Net Income:
a.any net income (loss) of any Person if such Person is not the Parent Borrower
or a Restricted Subsidiary, except that (A) the Parent Borrower’s or any
Restricted Subsidiary’s net income for such period shall be increased by the
aggregate amount actually dividended or distributed or that (as determined by
the Borrower in good faith) could have been dividended or distributed by such
Person during such period to the Parent Borrower or a Restricted Subsidiary as a
dividend or other distribution (after taking into account any restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to the
Parent Borrower by operation of the terms of such Restricted Subsidiary’s
charter or any agreement, instrument, judgment, decree, order, statute or
governmental rule or regulation applicable to such Restricted Subsidiary or its
stockholders), to the extent not already included therein, and (B) the Parent
Borrower’s or any Restricted Subsidiary’s equity in the net loss of such Person
shall be included to the extent of the aggregate Investment of the Parent
Borrower or any of its Restricted Subsidiaries in such Person,
b.[reserved],
c.(x) any gain or loss realized upon the sale, abandonment or other disposition
of any asset of the Parent Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined by the
Parent Borrower in good faith) and (y) any gain or loss realized upon the
disposal, abandonment or discontinuation of operations of the Parent Borrower or
any Restricted Subsidiary,
d.any extraordinary, unusual or nonrecurring gain, loss or charge (including
fees, expenses and charges associated with the Transactions and any acquisition,
merger or consolidation after the Closing Date or any accounting change),
e.the cumulative effect of a change in accounting principles,
f.all deferred financing costs written off and premiums paid in connection with
any early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments,
g.any unrealized gains or losses in respect of Hedging Agreements,
h.any unrealized foreign currency translation gains or losses, including in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,
28



--------------------------------------------------------------------------------



i.any non-cash compensation charge arising from any grant of limited liability
company interests, stock, stock options or other equity based awards,
j.to the extent otherwise included in Consolidated Net Income, any unrealized
foreign currency translation gains or losses, including in respect of
Indebtedness or other obligations of the Parent Borrower or any Restricted
Subsidiary owing to the Parent Borrower or any Restricted Subsidiary,
k.any non-cash charge, expense or other impact attributable to application of
the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
or recapitalization accounting adjustments), non-cash charges for deferred tax
valuation allowances and non-cash gains, losses, income and expenses resulting
from fair value accounting required by the applicable standard under GAAP,
l.expenses related to the conversion of various employee benefit programs in
connection with the Transactions, and non-cash compensation related expenses,
and
m.to the extent covered by insurance and actually reimbursed (or the Parent
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365day period)), any expenses with respect to liability
or casualty events or business interruption,
provided, further, that the exclusion of any item pursuant to the foregoing
clauses (a) through (m) shall also exclude the tax impact of any such item, if
applicable.
In the case of any unusual or nonrecurring gain, loss or charge not included in
Consolidated Net Income pursuant to clause (d) above in any determination
thereof, the Parent Borrower will deliver a certificate of a Responsible Officer
to the Administrative Agent promptly after the date on which Consolidated Net
Income is so determined, setting forth the nature and amount of such unusual or
nonrecurring gain, loss or charge.
“Consolidated Total Assets”: as of any date of determination, the total assets,
in each case reflected on the consolidated balance sheet of the Parent Borrower
and its Restricted Subsidiaries as at the end of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements have been or are
required to have been delivered pursuant to Subsection 7.1(a) or 7.1(b),
determined on a consolidated basis in accordance with GAAP (and, in the case of
any determination relating to any incurrence of Indebtedness or Liens or any
Investment or any acquisition pursuant to Subsection 8.4, on a Pro Forma Basis
including any property or assets being acquired in connection therewith).
SECTION 126.“Contingent Obligation”: with respect to any Person, any obligation
of such Person guaranteeing any obligation that does not constitute Indebtedness
(a “primary obligation”) of any other Person (the “primary obligor”) in any
manner, whether
29



--------------------------------------------------------------------------------



directly or indirectly, including any obligation of such Person, solely for so
long as and to the extent such obligation is contingent (and not fixed or
known), (1) to purchase any such primary obligation or any property constituting
direct or indirect security therefor, (2) to advance or supply funds (a) for the
purchase or payment of any such primary obligation, or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (3) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.
SECTION 127.“Contractual Obligation”: as to any Person, any provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.
SECTION 128.“Core Concentration Account”: as defined in Subsection 4.16(c).
SECTION 129.“Covered Liability”: as defined in Subsection 11.23.
SECTION 130.“Covered Party”: as defined in Subsection 11.24.
SECTION 131.“COVID-19”: the novel coronavirus disease, COVID-19 virus
(SARS-COV-2 and all related strains and sequences) or mutation (or antigenic
shift or drift) thereof or a disease or public health emergency resulting
therefrom.
SECTION 132.“Credit Agreement Refinancing Indebtedness”: any secured
Indebtedness incurred or otherwise obtained by the Borrowers under and in
accordance with the terms of this Agreement in the form of revolving commitments
or term loans in exchange for, or to extend, renew, replace or refinance, in
whole or part, existing Accordion Term Loans, outstanding Revolving Credit Loans
or Commitments hereunder (including any successive Credit Agreement Refinancing
Indebtedness obtained pursuant to a prior Refinancing Amendment) (“Refinanced
Debt”); provided that:
a.such Refinanced Debt shall be repaid and the commitments with respect thereto
terminated and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained; provided that to the extent that
such Refinanced Debt consists, in whole or in part, of Commitments or Other
Revolving Credit Commitments (or Revolving Credit Loans, Other Revolving Credit
Loans or Swingline Loans incurred pursuant to any Commitments or Other Revolving
Credit Commitments), such Commitments or Other Revolving Credit Commitments, as
applicable, shall be terminated, the proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied to the prepayment of outstanding Term
Loans, outstanding Revolving Credit Loans, or reduction of Commitments in
respect of the Revolving Credit Facility being so refinanced on a pro rata basis
within each Tranche being refinanced and all accrued fees in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained;
30



--------------------------------------------------------------------------------



b.such Indebtedness (including, if such Indebtedness includes any Other
Revolving Credit Commitments, the unused portion of such Other Revolving Credit
Commitments) shall:
(i)be governed by the terms of this Agreement (as amended by any Refinancing
Amendment) and the Security Documents and no other loan agreement, note purchase
agreement or other similar agreement and the Lenders with respect to such
Indebtedness shall execute an assumption agreement, reasonably satisfactory to
the Administrative Agent, pursuant to which such Lenders agree to be bound by
the terms of this Agreement as Lenders; provided that the terms and conditions
of such Indebtedness (as amended by such Refinancing Amendment but excluding
pricing and optional prepayment or redemption terms) shall be substantially
similar to, or (taken as a whole) not more favorable to the investors providing
such Indebtedness than the terms and conditions of the applicable Refinanced
Debt as reasonably determined by the Parent Borrower in good faith (except with
respect to any terms (including covenants) and conditions contained in such
Indebtedness that are applicable only after the then applicable Termination
Date); provided, further, that the terms and conditions applicable to such
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Parent Borrower and
the applicable Lenders and applicable only during periods after the Termination
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is incurred or obtained,
(ii)be in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt except by any amount equal to unpaid
accrued interest and premium (including applicable prepayment penalties) thereon
plus underwriting discounts, original issue discount, commissions, fees and
other costs and expenses incurred in connection therewith (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Commitments or Other
Revolving Credit Commitments, the amount thereof),
(iii)not mature or have scheduled amortization or commitment reductions, as
applicable, sooner or greater than the same under such Refinanced Debt and not
be subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary prepayments with respect to lender exposure or
outstandings exceeding commitments or the borrowing base and customary asset
sale or change of control provisions), in each case prior to the Termination
Date,
(iv)only be secured by assets consisting of Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations and not be
secured by any property or assets of Holdings, the Borrowers or any Restricted
Subsidiary other than the Collateral; provided that such Obligations (including
the Credit Agreement Refinancing Indebtedness) shall be secured by the Security
Documents and the Lenders with respect to such Credit Agreement
31



--------------------------------------------------------------------------------



Refinancing Indebtedness shall have authorized the Collateral Agent to act as
their Agent to take any action with respect to any applicable Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
security interest in and liens upon the Collateral granted pursuant to the
Security Documents,
(v)rank pari passu in right of payment and of security with the Obligations
hereunder (including being entitled to the benefits of the same place in the
waterfall as the Refinanced Loans and Commitments) and at any time that a
Default or an Event of Default exists, all prepayments of Other Term Loans and
Other Revolving Credit Loans (other than in respect of the Last-Out Tranche)
shall be made on a pro rata basis,
(vi)be part of, and count against, the Borrowing Base on the same basis as the
Refinanced Debt and
(vii)not refinance the commitments in respect of the Last-Out Tranche unless (1)
the Loans comprising the Last-Out Tranche are the only Loans outstanding and (2)
the Commitments for the Revolving Credit Facility (excluding the Last-Out
Tranche) have been terminated.
SECTION 133.“Customary Permitted Liens”: as defined in Subsection 8.14(c).
SECTION 134.“Daily One Month LIBOR Rate”: as to any day, the rate per annum as
published by ICE Benchmark Administration Limited (or any successor or other
commercially available source of the London interbank offered rate as the
Administrative Agent may designate from time to time) as of 11:00 a.m., London
time, on such day (or, for any day that is not a Business Day, the immediately
preceding Business Day) for Dollar deposits for a one-month period (and, if any
such published rate is below 0.50%, then the rate determined pursuant to this
definition shall be deemed to be 0.50%). Each determination of Daily One Month
LIBOR Rate shall be made by the Administrative Agent and shall be conclusive in
the absence of manifest error.
SECTION 135.“Daily Rate Loans”: Loans the rate of interest applicable to which
is based upon the Daily One Month LIBOR Rate.
SECTION 136.“DDA”: any checking or other demand deposit bank account maintained
by any Borrower or Subsidiary Guarantor (other than any such checking or other
demand deposit account if (i) such checking or other demand deposit account is
an Excluded Account or (ii) all of the funds and other assets owned by a
Borrower or Subsidiary Guarantor held in such checking or other demand deposit
account are excluded from the Collateral pursuant to any Security Document,
including Excluded Assets) into which the proceeds of ABL Priority Collateral
are deposited or are expected to be deposited. All funds in any DDA shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agents
and the Lenders shall have no duty to inquire as to the source of the amounts on
deposit in such DDA, subject to the Security Documents and the Intercreditor
Agreement.
32



--------------------------------------------------------------------------------



SECTION 137.“Debt Obligations”: with respect to any Indebtedness, any principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, other monetary obligations of any nature and all
other amounts payable thereunder or in respect thereof.
SECTION 138.“Debt Service Charges”: for any period, the sum of (a) Consolidated
Interest Expense plus (b) scheduled principal payments required to be made
(after giving effect to any prepayments paid in cash that reduce the amount of
such required payments) on account of Indebtedness of the Parent Borrower and
its consolidated Restricted Subsidiaries of the type permitted by Subsections
8.13(a), 8.13(c) and (to the extent relating to any renewal, extension,
refinancing or refunding of the foregoing) 8.13(i)(ii) hereof including the full
amount of any non-recourse Indebtedness (excluding, in each case, principal
payments of the obligations hereunder, payments to reimburse any drawings under
any commercial letters of credit, and any payments on Indebtedness required to
be made on the final maturity date thereof, but including any obligations in
respect of Financing Leases) for such period plus (c) scheduled mandatory
payments on account of Disqualified Capital Stock of the Parent Borrower and its
consolidated Restricted Subsidiaries (whether in the nature of dividends,
redemption, repurchase or otherwise) required to be made during such period, in
each case determined on a consolidated basis in accordance with GAAP.
SECTION 139.“Default”: any of the events specified in Subsection 9.1, whether or
not any requirement for the giving of notice (other than, in the case of
Subsection 9.1(e), a Default Notice), the lapse of time, or both, or any other
condition specified in Subsection 9.1, has been satisfied.
SECTION 140.“Default Notice”: as defined in Subsection 9.1(e).
SECTION 141.“Defaulting Lender”: any Lender or Agent whose acts or failure to
act, whether directly or indirectly, cause it to meet any part of the definition
of Lender Default.
SECTION 142.“Defaulting Lender Rate”: (a) for the first three days from and
after the date the relevant payment is due, the Base Rate, and (b) thereafter,
the interest rate then applicable to Revolving Credit Loans that are ABR Loans
(inclusive of the Applicable Margin applicable thereto).
SECTION 143.“Delaware Divided LLC”: any Delaware LLC which has been formed upon
the consummation of a Delaware LLC Division.
SECTION 144.“Delaware LLC”: any limited liability company organized or formed
under the laws of the State of Delaware.
SECTION 145.“Delaware LLC Division”: the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.
33



--------------------------------------------------------------------------------



SECTION 146.“Deposit Account”: any “deposit account” (as such term is defined in
Article 9 of the UCC).
SECTION 147.“Designated Account”: the Deposit Account of the Borrower
Representative identified on Schedule 2.9 (or such other Deposit Account of the
Borrower Representative located at the Designated Account Bank that has been
designated as such, in writing, by the Borrower Representative to the
Administrative Agent).
SECTION 148.“Designated Account Bank”: the financial institution specified on
Schedule 2.9 (or such other bank that is located within the United States that
has been designated as such, in writing, by the Borrower Representative to the
Administrative Agent).
SECTION 149.“Designated Cash Management Agreements”: Bank Products Agreements
with any Cash Management Party that (i) are secured by Liens on ABL Priority
Collateral pursuant to the Security Documents, and (ii) have been designated as
a “Designated Cash Management Agreement” by the Borrower Representative to the
Administrative Agent in accordance with Subsection 11.22(a); provided that each
Bank Products Agreement listed on Schedule 1.1(h) shall be deemed a “Designated
Cash Management Agreement” on the Closing Date.
SECTION 150.“Designated Cash Management Reserves”: such reserves as may be
established or modified by the Administrative Agent in accordance with
Subsection 11.22(a) with respect to anticipated monetary obligations under
Designated Cash Management Agreements owing to any Cash Management Party in the
amount specified by the Borrower Representative in writing to the Administrative
Agent in a notice delivered pursuant to Subsection 11.22(a), which amount shall,
subject to the restrictions set forth in Subsection 11.22(a), be increased or
decreased with respect to any existing Designated Cash Management Agreement at
any time upon further written notice from the Borrower Representative to the
Administrative Agent in accordance with the last sentence of Subsection
11.22(a).
SECTION 151.“Designated Foreign Currency”: Canadian Dollars and the lawful
currency of any country in which any Loans are made, in each case, in the sole
discretion of the Administrative Agent and the Lenders making such Loans.
SECTION 152.“Designated Hedging Agreements”: Interest Rate Protection
Agreements, Hedging Agreements or other Permitted Hedging Arrangements with any
Hedging Party that (i) are secured by Liens on ABL Priority Collateral pursuant
to the Security Documents and (ii) have been designated as a “Designated Hedging
Agreement” by the Borrower Representative to the Administrative Agent in
accordance with Subsection 11.22(a); provided that each Interest Rate Protection
Agreement, Hedging Agreement or other Permitted Hedging Arrangement listed on
Schedule 1.1(h) shall be deemed a “Designated Hedging Agreement” on the Closing
Date.
SECTION 153.“Designated Hedging Reserves”: such reserves as may be established
or modified by the Administrative Agent in accordance with Subsection 11.22(a)
with respect to anticipated monetary obligations under Designated Hedging
Agreements owing
34



--------------------------------------------------------------------------------



to any Hedging Party in the amount specified by the Borrower Representative in
writing to the Administrative Agent in a notice delivered pursuant to Subsection
11.22(a), which amount shall, subject to the restrictions set forth in
Subsection 11.22(a), be increased or decreased with respect to any existing
Designated Hedging Agreement at any time upon further written notice from the
Borrower Representative to the Administrative Agent in accordance with the last
sentence of Subsection 11.22(a).
SECTION 154.“Designated Noncash Consideration”: the Fair Market Value of noncash
consideration received by the Parent Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Noncash Consideration pursuant to a certificate signed by a
Responsible Officer of the Parent Borrower, setting forth the basis of such
valuation.
SECTION 155.“Designated Vendor Financing Arrangements”: Vendor Financing
Arrangements that (i) are secured by Liens on ABL Priority Collateral pursuant
to the Security Documents and (ii) have been designated as a “Designated Vendor
Financing Arrangement” by the Borrower Representative to the Administrative
Agent in accordance with Subsection 11.22(a); provided that each Vendor
Financing Arrangement listed on Schedule 1.1(h) shall be deemed a “Designated
Vendor Financing Arrangement” on the Closing Date.
SECTION 156.“Designated Vendor Financing Reserves”: such reserves as may be
established or modified by the Administrative Agent from time to time in its
Permitted Discretion as being appropriate to reflect the liabilities and
obligations of the Loan Parties and their Subsidiaries under Designated Vendor
Financing Arrangements.
SECTION 157.“Designation Date”: as defined in Subsection 2.8(e).
SECTION 158.“Dilution”: as of any date of determination, a percentage, based
upon the experience of the immediately prior 12 months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.
SECTION 159.“Dilution Reserve”: as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by the extent to
which Dilution is in excess of 5.0%.
SECTION 160.“Discharge”: as defined in the definition of “Pro Forma Basis” or
“Pro Forma Compliance” in this Subsection 1.1.
SECTION 161.“Disinterested Director”: as defined in Subsection 8.11.
SECTION 162.“Disposition”: as defined in the definition of the term “Asset Sale”
in this Subsection 1.1.
35



--------------------------------------------------------------------------------



SECTION 163.“Disqualified Capital Stock”: with respect to any Person, any
Capital Stock (other than Management Stock) which by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable or
exercisable), or upon the happening of any event (other than following the
occurrence of a Change of Control or other similar event described under such
terms as a “change of control” or an Asset Sale or other disposition),
(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise, (b) is convertible or exchangeable for Indebtedness or
Disqualified Capital Stock or (c) is redeemable at the option of the holder
thereof (other than following the occurrence of a Change of Control or other
similar event described under such terms as a “change of control” or an Asset
Sale or other disposition), in whole or in part, in each case on or prior to the
Termination Date; provided that Capital Stock issued to any employee benefit
plan, or by any such plan to any employees of the Parent Borrower or any
Subsidiary, shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased or otherwise acquired or retired in order to
satisfy applicable statutory or regulatory obligations.
SECTION 164.“Disqualified Lender”: (i) any competitor of the Parent Borrower and
its Restricted Subsidiaries that is in the same or a similar line of business as
the Parent Borrower and its Restricted Subsidiaries or any controlled affiliate
of such competitor designated in writing by the Borrower Representative to the
Administrative Agent from time to time and (ii) any Affiliate of any Lender that
is engaged as principal primarily in private equity, venture capital or
mezzanine financing.
SECTION 165.“Dollar Equivalent”: at the time of determination thereof (a) with
respect to Dollars, the amount in Dollars, and (b) with respect to any amount
denominated in any foreign currency (including, without limitation, any
Designated Foreign Currency), an amount in Dollars equivalent to such principal
amount or such other amount calculated on the basis of the Spot Rate of
Exchange.
SECTION 166.“Dollars” and “$”: dollars in the lawful currency of the United
States of America.
SECTION 167.“Domestic Subsidiary”: any Restricted Subsidiary of the Parent
Borrower which is not a Foreign Subsidiary.
SECTION 168.“Dominion Event”: the determination by the Administrative Agent that
the Specified Availability for any three (3) consecutive Business Days is less
than the greater of (x) $22,000,000 and (y) 10.0% of Availability at such time;
provided that the Administrative Agent has notified the Borrower Representative
thereof; provided, further, that if the occurrence of a Dominion Event shall be
due solely to a fluctuation in currency exchange rates occurring within the two
Business Day period immediately preceding such occurrence, and one or more of
the Borrowers, within two Business Days following receipt of such notice from
the Administrative Agent, repay Loans in an amount such that the Specified
Availability following such payment exceeds the greater of (x) $22,000,000 and
(y) 10.0% of Availability at such time, a Dominion Event shall be deemed not to
have occurred. The occurrence of a Dominion Event shall be deemed continuing
notwithstanding that Specified Availability may thereafter exceed the amount set
forth in the preceding sentence unless and until for 30 consecutive days the
Specified
36



--------------------------------------------------------------------------------



Availability exceed the greater of (x) $22,000,000 and (y) 10.0% of Availability
at such time, in which event a Dominion Event shall no longer be deemed to be
continuing; provided that a Dominion Event may not be cured as contemplated by
this sentence more than three (3) times in any four fiscal quarter period.
SECTION 169.“Drawing Document”: any Letter of Credit or other document presented
for purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
SECTION 170.“Early Opt-in Election” means the occurrence of:
SECTION 171.(a) (i) a determination by Administrative Agent upon consultation
with the Borrower Representative or (ii) a notification by the Required Lenders
to the Administrative Agent (with a copy to Borrower Representative) that United
States dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Subsection 4.7(c)
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBOR Rate, and
SECTION 172.(b) (i) the election by Administrative Agent upon consultation with
the Borrower Representative or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision by the
Administrative Agent of written notice of such election to Borrower
Representative and the Lenders or by Required Lenders of written notice of such
election to the Administrative Agent.
SECTION 173.“EBITDA”: for any period, the sum of
a.Consolidated Net Income for such period adjusted
(i)to exclude the following items (without duplication) of income or expense to
the extent that such items are included in the calculation of Consolidated Net
Income:
(1)Consolidated Interest Expense,
(2)any non-cash expenses and charges,
(3)total income tax expense,
(4)depreciation expense,
(5)the expense associated with amortization of intangible and other assets
(including amortization or other expense recognition of any costs associated
with asset write-ups in accordance with SFAS Nos. 141 and 142),
(6)non-cash provisions for reserves for discontinued operations,
37



--------------------------------------------------------------------------------



(7)any extraordinary, unusual or non-recurring gains or losses or charges or
credits, including but not limited to any expenses relating to the Transactions
and any non-recurring or extraordinary items paid or accrued during such period
relating to deferred compensation owed to any Management Investor that was
cancelled, waived or exchanged in connection with the grant to such Management
Investor of the right to receive or acquire shares of common stock of Holdings
or any Parent Entity,
(8)any gain or loss associated with the sale or write-down of assets not in the
ordinary course of business,
(9)any income or loss accounted for by the equity method of accounting (except
in the case of income to the extent of the amount of cash dividends or cash
distributions actually paid to the Parent Borrower or any of its Restricted
Subsidiaries by the entity accounted for by the equity method of accounting),
(10)the amount of any non-cash loss or gain attributable to non-controlling
interests,
(11)the cumulative effect of a change in accounting principles,
(12)any unrealized foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person,
(13)any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of the Parent Borrower or any
Restricted Subsidiary owing to the Parent Borrower or any Restricted Subsidiary,
and
(14)[reserved],
(ii)minus the amount of all dividends paid by the Parent Borrower during the
relevant period pursuant to any of clauses (b) and (c) of Subsection 8.3 (in
each case, unless and to the extent (x) the amount paid with such dividends by
Holdings or any Parent Entity would not, if the respective expense or other item
had been incurred directly by the Parent Borrower, have reduced EBITDA
determined in accordance with the foregoing provisions of this definition or (y)
such dividend is paid by the Parent Borrower in respect of an expense or other
item that has resulted in, or will result in, a reduction of EBITDA, as
calculated pursuant to clause (a) above), plus
38



--------------------------------------------------------------------------------



b.the amount of net cost savings projected by the Parent Borrower in good faith
to be realized as the result of actions taken or to be taken on or prior to the
date that is 12 months after the Closing Date, or 12 months after the
consummation of any operational change, respectively, and prior to or during
such period (calculated on a Pro Forma Basis as though such cost savings had
been realized on the first day of such period) (including cost savings projected
to be realized as a result of the operation of the Business on a stand-alone
basis), net of the amount of actual benefits realized during such period from
such actions, in an aggregate amount not to exceed 15% of EBITDA (calculated
before giving effect to such cost savings) in any period of four fiscal
quarters.
SECTION 174. “EEA Financial Institution”: (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition and is subject to the supervision of an EEA Resolution
Authority, or (c) any financial institution established in an EEA Member Country
which is a Subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision of an EEA Resolution
Authority with its parent.
SECTION 175.“EEA Member Country”: any of the member states of the European
Union, Iceland, Liechtenstein and Norway.
SECTION 176.“EEA Resolution Authority”: any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
SECTION 177.“Engagement Letter”: the Engagement Letter (including the annexes
and exhibits thereto) dated as of July 8, 2020, between Wells Fargo and the
Parent Borrower.
SECTION 178.“Environmental Costs”: any and all costs or expenses (including
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, fines, penalties, damages,
settlement payments, judgments and awards), of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to, any
actual or alleged violation of, noncompliance with or liability under any
Environmental Laws. Environmental Costs include any and all of the foregoing,
without regard to whether they arise out of or are related to any past, pending
or threatened proceeding of any kind.
SECTION 179.“Environmental Laws”: any and all U.S. or foreign federal, state,
provincial, territorial, foreign, local or municipal laws, rules, orders,
enforceable guidelines and orders-in-council, regulations, statutes, ordinances,
codes, decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.
39



--------------------------------------------------------------------------------



SECTION 180.“Environmental Permits”: any and all permits, licenses,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.
SECTION 181.“ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
SECTION 182.“Escrow Subsidiary”: a Wholly Owned Subsidiary that is a Domestic
Subsidiary formed or established for the purpose of incurring Indebtedness the
proceeds of which will be subject to an escrow or other similar arrangement;
provided that upon the termination of all such escrow or similar arrangement of
such Subsidiary, such Subsidiary shall cease to constitute an “Escrow
Subsidiary” hereunder and shall merge with and into the Parent Borrower or one
of its Restricted Subsidiaries that is a Loan Party in accordance with
Subsection 8.2. Prior to its merger with and into such Person, each Escrow
Subsidiary shall not own, hold or otherwise have any interest in any material
assets other than the proceeds of the applicable Indebtedness incurred by such
Escrow Subsidiary and any cash, Cash Equivalents or Temporary Cash Investments
invested in such Escrow Subsidiary to cover interest and premium in respect of
such Indebtedness.
SECTION 183.“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
SECTION 184.“Euro” or “€”: the single lawful currency of the member states of
the European Union that have the euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.


SECTION 185.“Eurodollar Loans”: Loans the rate of interest applicable to which
is based upon the Adjusted LIBOR Rate.
SECTION 186.“Event of Default”: any of the events specified in Subsection 9.1,
provided that any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.
SECTION 187.“Exchange Act”: the Securities Exchange Act of 1934, as amended from
time to time.
SECTION 188.“Excluded Accounts”: (a) deposit accounts the balance of which
consists exclusively of and used exclusively for (i) withheld income taxes and
federal, state or local employment taxes in such amounts as are required in the
reasonable judgment of the Parent Borrower to be paid to the Internal Revenue
Service or state or local government agencies within the following two months
with respect to employees of any of the Loan Parties and (ii) amounts required
to be paid over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102
on behalf of or for the benefit of employees of one or more Loan Parties, (b)
deposit accounts constituting (and the balance of which consists solely of funds
set aside to be used in connection
40



--------------------------------------------------------------------------------



with) taxes accounts and payroll and (c) petty cash accounts established (or
otherwise maintained) by the Parent Borrower and its Subsidiaries that do not
have cash balances at any time exceeding $1,000,000 in the aggregate for all
such petty cash accounts.
SECTION 189.“Excluded Assets”: as defined in the U.S. Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement, as applicable.
SECTION 190.“Excluded Contribution”: Net Proceeds from the private issuance or
sale (other than to a Restricted Subsidiary) of Capital Stock (other than
Disqualified Capital Stock) by the Parent Borrower, to the extent designated as
an “Excluded Contribution” in a certificate of a Responsible Officer of the
Parent Borrower delivered to the Administrative Agent.
SECTION 191.“Excluded Liability”: any liability that is excluded under the
Bail-In Legislation from the scope of any Bail-In Action including, without
limitation, any liability excluded pursuant to Article 44 of the Bank Recovery
and Resolution Directive.
SECTION 192.“Excluded Subsidiary”: at any date of determination, any Subsidiary
of the Parent Borrower:
a.that is an Immaterial Subsidiary (other than an Immaterial Guarantor);
b.that is prohibited by Requirement of Law or Contractual Obligations existing
on the Closing Date (or, in the case of any newly acquired Subsidiary, in
existence at the time of acquisition but not entered into in contemplation
thereof) from Guaranteeing, or granting Liens to secure, the Obligations or if
Guaranteeing, or granting Liens to secure, the Obligations would require
governmental (including regulatory) consent, approval, license or authorization
unless such consent, approval, license or authorization has been received;
c.with respect to which the Parent Borrower and the Administrative Agent
reasonably agree in writing that the burden or cost or other consequences of
providing a guarantee of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom;
d.with respect to which the provision of such guarantee of the Obligations
would result in material adverse tax consequences to Holdings or one of its
Subsidiaries (as determined by the Parent Borrower in good faith and notified in
writing to the Administrative Agent);
e.that is a Subsidiary of a Foreign Subsidiary;
f.that is a joint venture or is not a Wholly Owned Subsidiary;
g.that is an Unrestricted Subsidiary;
h.[reserved];
i.that is a special purpose entity; or
41



--------------------------------------------------------------------------------



j.that is a Subsidiary formed solely for the purpose of (x) becoming a Parent
Entity, or (y) merging with the Parent Borrower in connection with another
Subsidiary becoming a Parent Entity, in each case to the extent such entity
becomes a Parent Entity or is merged with the Parent Borrower within 60 days of
the formation thereof, or otherwise creating or forming a Parent Entity;
k.that is a Subsidiary acquired by the Parent Borrower or any Subsidiary and,
at the time of the relevant acquisition, is an obligor in respect of Acquired
Indebtedness to the extent (and solely for so long as) the documents or
instruments governing the applicable Acquired Indebtedness prohibits such
Subsidiary from granting a Guarantee of the Obligations; provided that no such
prohibition shall have been placed upon such Subsidiary in connection with, or
in contemplation of, such Person becoming a Subsidiary; or
l.that is an Escrow Subsidiary;
provided that, notwithstanding the foregoing, any Subsidiary that Guarantees the
payment of the Cash Flow Priority Obligations shall not be an Excluded
Subsidiary.
Subject to the proviso in the preceding sentence, any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the most
recent four consecutive Fiscal Quarters for which consolidated financial
statements of the Parent Borrower are available shall continue to be deemed an
Excluded Subsidiary hereunder until the date that is 60 days following the date
on which such annual or quarterly financial statements were required to be
delivered pursuant to Subsection 7.1 with respect to such period.
SECTION 193.“Excluded Swap Obligation”: with respect to any Guarantor, any
obligation (a “Swap Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).
SECTION 194.“Excluded Taxes”: (a) any Taxes measured by or imposed upon the net
income of any Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, and all franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any such Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, in each case imposed:  (i) by the jurisdiction under the laws
of which such Agent or Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof; or (ii) by reason of any connection between the
jurisdiction imposing such Tax and such Agent or Lender, applicable lending
office, branch or affiliate other than a connection arising solely from such
Agent or Lender having executed, delivered or performed its obligations under,
or received payment under or enforced, this Agreement or any Notes, (b) any Tax
imposed by FATCA, (c) in the case of a
42



--------------------------------------------------------------------------------



Lender, U.S. or Canadian federal withholding Taxes imposed on amounts payable
(including, for the avoidance of doubt, any fees) to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the applicable Commitment or the applicable Loan (other than, in each case,
pursuant to an assignment request by any Borrower) or (ii) such Lender changes
its lending office, except in each case to the extent that amounts with respect
to such Taxes were payable pursuant to Subsection 4.11 either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, and (d) withholding Taxes
imposed under Part XIII of the Income Tax Act (Canada) payable as a result of a
Lender not dealing at arm’s length within the  meaning of the Income Tax Act
(Canada) (“Arm’s Length”) with a Canadian Loan Party (other than where the
non-Arm’s Length transaction arises as a result of such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document) or being a "specified non-resident
shareholder" (as that term is defined in subsection 18(5) of the Income Tax Act
(Canada)) of a Canadian Loan Party or a Person not dealing at Arm’s Length with
such a "specified non-resident shareholder" (other than where such Lender is a
specified non-resident shareholder or does not deal at Arm’s Length with a
specified non-resident shareholder as a result of such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
SECTION 195.“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback
Transaction (a) in which the sale or transfer of property occurs within 90 days
of the acquisition of such property by the Parent Borrower or any of its
Restricted Subsidiaries or (b) that involves property with a book value of
$15,000,000 or less, and is not part of a series of related Sale and Leaseback
Transactions involving property with an aggregate value in excess of such amount
and entered into with a single Person or group of Persons.
SECTION 196.“Existing Credit Agreement”: the ABL Credit Agreement, dated as of
December 22, 2010, as amended as of February 3, 2011, October 23, 2013, April 9,
2014, November 12, 2015 and December 22, 2016, among the Parent Borrower, the
subsidiary borrowers party thereto, the lenders from time to time party thereto
and UBS AG, Stamford Branch, as Swingline Lender, Issuing Lender, Administrative
Agent and Collateral Agent.
SECTION 197.“Existing Loan Documents”: the “Loan Documents” as defined in the
Existing Credit Agreement
SECTION 198.“Existing Credit Facility Transactions”: the (i) the resignation and
appointment of Agents pursuant to the Agency Resignation and Appointment
Agreement, (ii) the assignment by existing lenders of their Obligations and
Commitments under and as defined in the Existing Credit Agreement pursuant to
Assignment and Acceptances under and as defined in the Existing Credit
Agreement, (iii) the cash collateralization of any existing Letters of Credit
43



--------------------------------------------------------------------------------



under and as defined in the Existing Credit Agreement on terms reasonably
satisfactory to the Administrative Agent, (iv) the amendment and restatement of
the Existing Credit Agreement and certain of the other Existing Loan Documents,
and (iv) the assignment to the Collateral Agent of all Liens securing the
foregoing (other than (1) Liens on fee owned real property and (2) certain UCC
financing statements specified in the Agency Resignation and Appointment
Agreement, in each case which shall be released in connection therewith), in
each case in accordance with their respective terms.
SECTION 199.“Extended Revolving Credit Commitment”: as defined in Subsection
2.8(a).
SECTION 200.“Extended Term Loans”: as defined in Subsection 2.8(a).
SECTION 201.“Extending Revolving Credit Lender”: as defined in Subsection
2.8(a).
SECTION 202.“Extending Lenders”: as defined in Subsection 2.8(a).
SECTION 203.“Extending Term Lenders”: as defined in Subsection 2.8(a).
SECTION 204.“Extension”: as defined in Subsection 2.8(a).
SECTION 205.“Extension of Credit”: as to any Lender, the making of a Loan, or,
in the case of Subsection 2.4(d), participation in a Loan by such Lender or the
issuance of, or participation in, a Letter of Credit by such Lender.
SECTION 206.“Extension Offer”: as defined in Subsection 2.8(a).
SECTION 207.“Facility”: each of (a) the Commitments and the Extensions of Credit
made thereunder and (b) any other committed facility hereunder and the
Extensions of Credit made thereunder, and collectively, the “Facilities”.
SECTION 208.“Fair Market Value”: with respect to any asset or property, the fair
market value of such asset or property as determined in good faith by senior
management of the Borrower Representative or the Board of Directors, whose
determination shall be conclusive.
SECTION 209.“FATCA”: Sections 1471 through 1474 of the Code as in effect on the
Closing Date (and any amended or successor provisions that are substantively
comparable), any regulations or other administrative authority promulgated
thereunder, any agreements entered into pursuant to Section 1471(b)(1) of the
Code, any intergovernmental agreement entered into in connection with any of the
foregoing and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.
SECTION 210.“FCPA”: Foreign Corrupt Practices Act (15 U.S.C. § 78dd-1 et seq.),
as amended from time to time.
SECTION 211.“Federal District Court”: as defined in Subsection 11.13(a).
44



--------------------------------------------------------------------------------



SECTION 212.“Federal Funds Effective Rate”: for any period, a fluctuating
interest rate per annum equal to, for each day during such period, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System of the United States, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by Administrative Agent from three
federal funds brokers of recognized standing selected by it. If the Federal
Funds Effective Rate is less than zero, it shall be deemed zero for purposes of
this Agreement.
SECTION 213.“Federal Reserve Bank of New York’s Website” means the website of
the Federal Reserve Bank of New York at http://www.newyorkfed.org, or any
successor source.
SECTION 214.“Fee Letter”: the fee letter agreement, dated as of the date hereof,
among Wells Fargo and the Parent Borrower.
SECTION 215.“Financial Covenant Debt”: with respect to any Person, without
duplication, Indebtedness of the type specified in clauses (a) through (f) of
the definition of “Indebtedness” plus, without duplication, any Guarantee
Obligations in respect thereof; provided, however, that Indebtedness of the type
specified in clause (d) of the definition thereof shall only be included on the
date Indebtedness of such Person is being determined to the extent such
Indebtedness identified in such clause constitutes a non-contingent
reimbursement obligation owing at such time and clause (e) of the definition
thereof shall not include payments required upon any early termination on the
date Indebtedness of such Person is being determined if no such early
termination has occurred.
SECTION 216.“Financing Documentation”: the Loan Documents and the First Lien
Loan Documents, in each case including any Interest Rate Protection Agreements
related thereto.
SECTION 217.“Financing Lease”: any lease of property, real or personal, the
obligations of the lessee in respect of which are required to be capitalized and
accounted for as a financing lease (and not, for the avoidance of doubt, as an
operating lease) on the balance sheet of such lessee for financial reporting
purposes in accordance with GAAP. The Stated Maturity of any Indebtedness under
a Financing Lease shall be the scheduled date under the terms thereof of the
last payment of rent or any other amount due under such Financing Lease.
Notwithstanding anything to the contrary contained in this definition of
“Financing Lease” or elsewhere in this Agreement, at the Company’s option, only
those leases that would constitute Financing Leases in conformity with GAAP
prior to the adoption of ASU No. 2016-02 by the Financial Accounting Standards
Board shall be considered Financing Leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.
SECTION 218.“Financing Lease Obligation”: an obligation under any Financing
Lease.
45



--------------------------------------------------------------------------------



SECTION 219.“FIRREA”: the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended from time to time.
SECTION 220.“First Lien Credit Agreement”: the Amended and Restated First Lien
Credit Agreement, dated as of December 22, 2016, among the Parent Borrower, the
lenders party thereto from time to time and Deutsche Bank AG New York Branch, as
administrative agent and collateral agent, as amended by the First Amendment to
Amended and Restated First Lien Credit Agreement, dated as of February 2, 2018,
and the Increase Supplement, dated as of February 2, 2018, and as such agreement
may be further amended, supplemented, waived or otherwise modified from time to
time or refunded, refinanced, restructured, replaced, renewed, repaid, increased
or extended from time to time (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and whether provided under the original First Lien Credit Agreement
or one or more other credit agreements, indentures or financing agreements or
otherwise, unless such agreement, instrument or document expressly provides that
it is not intended to be and is not a First Lien Credit Agreement hereunder).
Any reference to the First Lien Credit Agreement hereunder shall be deemed a
reference to each First Lien Credit Agreement then in existence.
SECTION 221.“First Lien Credit Facility”: the collective reference to the First
Lien Credit Agreement, any First Lien Loan Documents, any notes and letters of
credit issued pursuant thereto and any guarantee and collateral agreement,
patent and trademark security agreement, mortgages, letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original agent and lenders or other agents and lenders or otherwise,
and whether provided under the original First Lien Credit Agreement or one or
more other credit agreements, indentures or financing agreements or otherwise,
unless such agreement, instrument or document expressly provides that it is not
intended to be and is not a First Lien Credit Facility). Without limiting the
generality of the foregoing, the term “First Lien Credit Facility” shall include
any agreement (i) changing the maturity of any Indebtedness incurred thereunder
or contemplated thereby, (ii) adding Subsidiaries of the Parent Borrower as
additional borrowers or guarantors thereunder, (iii) increasing the amount of
Indebtedness incurred thereunder or available to be borrowed thereunder or
(iv) otherwise altering the terms and conditions thereof.
SECTION 222.“First Lien Loan Documents”: the “First Lien Loan Documents” and
“Loan Documents,” each as defined in the First Lien Credit Agreement, as the
same may be amended, supplemented, waived or otherwise modified from time to
time or refunded, refinanced, restructured, replaced, renewed, repaid, increased
or extended from time to time.
SECTION 223.“first priority”: with respect to any Lien purported to be created
in any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to
46



--------------------------------------------------------------------------------



which such Collateral is subject (subject to Customary Permitted Liens and Liens
permitted under Subsection 8.14(h)).
SECTION 224.“Fiscal Period”: each monthly accounting period of the Parent
Borrower calculated in accordance with the fiscal calendar of the Parent
Borrower.
SECTION 225.“Fiscal Quarter”: successive 13-week periods (each such 13 week
period to begin on a Saturday and (other than as set forth in the definition of
Fiscal Year) end on a Friday of the Parent Borrower of any Fiscal Year);
provided that for any 53-week Fiscal Year, the last Fiscal Quarter of such
Fiscal Year shall consist of the successive 14-week period from and including
the first day after the third Fiscal Quarter of such Fiscal Year through and
including the last day of such Fiscal Year.
SECTION 226.“Fiscal Year”: any period of 52 or 53 weeks ending September 30th of
any calendar year.
SECTION 227.“Fixed GAAP Date”: the Closing Date, provided that at any time after
the Closing Date, the Borrower Representative may by written notice to the
Administrative Agent elect to change the Fixed GAAP Date to be the date
specified in such notice, and upon such notice, the Fixed GAAP Date shall be
such date for all periods beginning on and after the date specified in such
notice.
SECTION 228.“Fixed GAAP Terms”: (a) the covenants contained in Subsections 8.1
and 8.13, and the defined terms “Borrowing Base”, “Capital Expenditures”,
“Consolidated Fixed Charge Coverage Ratio”, “Consolidated Interest Expense”,
“Consolidated Net Income”, “Consolidated Total Assets”, “Debt Service Charges”,
“EBITDA”, “Financial Covenant Debt”, “Foreign Borrowing Base”, “Pro Forma
Basis”, “Pro Forma Compliance” or “Secured Leverage Ratio”, (b) all defined
terms in this Agreement to the extent used in or relating to any of the
foregoing definitions, and all ratios and computations based on any of the
foregoing definitions, and (c) any other term or provision of this Agreement or
the Loan Documents that, at the Parent Borrower’s election, may be specified by
the Borrower Representative by written notice to the Administrative Agent from
time to time.
SECTION 229.“Foreign Borrowing Base”: the sum of (1) 85.0% of the book value of
Inventory of the Parent Borrower’s Foreign Subsidiaries, (2) 85.0% of the book
value of Receivables of the Parent Borrower’s Foreign Subsidiaries and (3) cash,
Cash Equivalents and Temporary Cash Investments of the Parent Borrower’s Foreign
Subsidiaries (in each case, determined as of the end of the most recently ended
Fiscal Period of the Parent Borrower for which internal consolidated financial
statements of the Parent Borrower are available, and, in the case of any
determination relating to any incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such Fiscal Period and (y) any property or assets of a type described
above being acquired in connection therewith); provided that no Inventory or
Receivable of a Foreign Subsidiary shall be included in the Foreign Borrowing
Base if the same is included in the Borrowing Base pursuant to this Agreement.
47



--------------------------------------------------------------------------------



SECTION 230.“Foreign Pension Plan”: a registered pension plan which is subject
to applicable pension legislation other than ERISA or the Code, which a
Restricted Subsidiary sponsors or maintains, or to which it makes or is
obligated to make contributions, including a Canadian Pension Plan.
SECTION 231.“Foreign Plan”: each Foreign Pension Plan, deferred compensation or
other retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Restricted Subsidiaries, other than any such plan,
fund, program, agreement or arrangement sponsored by a Governmental Authority.
SECTION 232.“Foreign Subsidiary”: any Subsidiary of the Parent Borrower (a) that
is organized and existing under the laws of any jurisdiction outside of the
United States of America and any Subsidiary of such Foreign Subsidiary or (b)
that is a Foreign Subsidiary Holdco. Any subsidiary of the Parent Borrower which
is organized and existing under the laws of Puerto Rico or any other territory
of the United States of America shall be a Foreign Subsidiary.
SECTION 233.“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Parent
Borrower, so long as such Restricted Subsidiary has no material assets other
than securities or Indebtedness of one or more Foreign Subsidiaries (or
Subsidiaries thereof), intellectual property relating to such Foreign
Subsidiaries (or Subsidiaries thereof) and other assets (including cash, Cash
Equivalents and Temporary Cash Investments) relating to an ownership interest in
any such securities, indebtedness, intellectual property or Subsidiaries. Any
Subsidiary which is a Foreign Subsidiary Holdco that fails to meet the foregoing
requirements as of the last day of the period for which consolidated financial
statements of the Parent Borrower are available shall continue to be deemed a
“Foreign Subsidiary Holdco” hereunder until the date that is 60 days following
the date on which such annual or quarterly financial statements were required to
be delivered pursuant to Subsection 7.1 with respect to such period.
SECTION 234.“Funding Losses”: the failure to borrow, convert or continue to
prepay Eurodollar Loans on the date specified thereto.
SECTION 235.“GAAP”: generally accepted accounting principles in the United
States of America as in effect on the Fixed GAAP Date (for purposes of the Fixed
GAAP Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the following
sentence. If at any time the SEC permits or requires U.S. domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Borrower Representative may elect by
written notice to the Administrative Agent to so use IFRS in lieu of GAAP and,
upon any such notice, references herein to GAAP shall thereafter be construed to
48



--------------------------------------------------------------------------------



mean (a) for periods beginning on and after the date specified in such notice,
IFRS as in effect on the date specified in such notice (for purposes of the
Fixed GAAP Terms) and as in effect from time to time (for all other purposes of
this Agreement) and (b) for prior periods, GAAP as defined in the first sentence
of this definition; provided that, promptly upon reasonable request from the
Administrative Agent, the Parent Borrower shall provide reconciliations of
EBITDA and other Fixed GAAP Terms as reasonably requested by the Administrative
Agent substantially concurrently with delivery of the financial statements
delivered pursuant to Subsection 7.1(a) or (b) for each period for which such
provisions require comparative figures for and as of the corresponding periods
of the previous year (it being understood and agreed that, with respect to
EBITDA or any other Fixed GAAP Term, any reconciliation filed with the United
States Securities and Exchange Commission shall satisfy this requirement to the
extent such filing complies with SEC requirements). All ratios and computations
based on GAAP contained in this Agreement shall be computed in conformity with
GAAP.
SECTION 236.“General Intangibles”: “general intangibles” (as such term is
defined in Article 9 of the UCC) and “intangibles” (as such term is defined in
the PPSA), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.
SECTION 237.“Governmental Authority”: the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).
SECTION 238.“Guarantee”: any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other obligation of any
other Person; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guarantee” used as a verb has a corresponding meaning.
SECTION 239.“Guarantee and Collateral Agreement”: the U.S. Guarantee and
Collateral Agreement and/or the Canadian Guarantee and Collateral Agreement, as
the context may require.
SECTION 240.“Guarantee Obligation”: as to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a
49



--------------------------------------------------------------------------------



reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
such obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (A) for the purchase
or payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Parent Borrower in
good faith.
SECTION 241.“Guarantors”: the collective reference to Holdings (unless and until
Holdings is released from all of its obligations pursuant to Subsection 9.16(h)
of the Guarantee and Collateral Agreement) and each Subsidiary Guarantor (each
individually, a “Guarantor”).
SECTION 242.“Hedging Affiliate”: an “ABL Hedging Affiliate” as defined in the
Intercreditor Agreement.
SECTION 243.“Hedging Agreement”: any Interest Rate Protection Agreement,
Commodities Agreement, Currency Agreement (each as defined in the Intercreditor
Agreement) or any other credit or equity swap, collar, cap, floor or forward
rate agreement, or other agreement or arrangement designed to protect against
fluctuations in interest rates or currency, commodity, credit or equity values
or creditworthiness (including, without limitation, any option with respect to
any of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.
SECTION 244.“Hedging Arrangement”: as defined in Subsection 8.10.
SECTION 245.“Hedging Obligations”: as to any Person, any and all obligations of
such Person arising under, owing pursuant to, or existing in respect of any
Hedging Agreement entered into with one or more Hedging Affiliates, whether
absolute or contingent, due or to become due, now existing or hereafter arising.
50



--------------------------------------------------------------------------------



SECTION 246.“Hedging Party”: any Hedging Affiliate party to an Interest Rate
Protection Agreement, Hedging Agreement or other Permitted Hedging Arrangement.
SECTION 247.“Holdings”: Atkore International Holdings Inc., a Delaware
corporation, and any successor in interest thereto, including any Successor
Holding Company (as defined in the Guarantee and Collateral Agreement) subject
to Section 9.16(e) of the Guarantee and Collateral Agreement.
“Immaterial Guarantor”: any Subsidiary Guarantor that:
a.(x) contributed not in excess of 5.0% of EBITDA for the period of four Fiscal
Quarters most recently ended for which financial statements have been or are
required to have been delivered pursuant to Subsection 7.1(a) or 7.1(b) prior to
the date of determination, and (y) had consolidated assets representing not in
excess of 5.0% of Consolidated Total Assets as of the end of the most recently
ended financial period for which consolidated financial statements of the Parent
Borrower are available; and
b.together with all other Subsidiary Guarantors pursuant to the preceding
clause (a)(x) contributed 5.0% or less of EBITDA for the period of four Fiscal
Quarters most recently ended for which financial statements have been or are
required to have been or were required to be delivered pursuant to Subsection
7.1(a) or 7.1(b) prior to the date of determination, and (y) had consolidated
assets representing 5.0% or less of Consolidated Total Assets as of the end of
the most recently ended fiscal period for which financial statements have been
or are required to have been or were required to be delivered pursuant to
Subsection 7.1(a) or 7.1(b) prior to the date of determination.
SECTION 248.“Immaterial Subsidiary”: any Subsidiary of the Parent Borrower
designated as such in writing by the Parent Borrower to the Administrative Agent
that (i) (x) contributed 5.0% or less of EBITDA for the period of four Fiscal
Quarters most recently ended for which financial statements have been or are
required to have been delivered pursuant to Subsection 7.1(a) or 7.1(b) prior to
the date of determination, and (y) had consolidated assets representing 5.0% or
less of Consolidated Total Assets as of the end of the most recently ended
fiscal period for which financial statements have been or are required to have
been or were required to be delivered pursuant to Subsection 7.1(a) or 7.1(b)
prior to the date of determination; and (ii) together with all other Immaterial
Subsidiaries designated pursuant to the preceding clause (i), (x) contributed
5.0% or less of EBITDA for the period of four Fiscal Quarters most recently
ended for which financial statements have been or are required to have been
delivered pursuant to Subsection 7.1(a) or 7.1(b) prior to the date of
determination, and (y) had consolidated assets representing 5.0% or less of
Consolidated Total Assets as of the end of the most recently ended fiscal period
for which financial statements have been or are required to have been or were
required to be delivered pursuant to Subsection 7.1(a) or 7.1(b) prior to the
date of determination. Any Subsidiary so designated as an Immaterial Subsidiary
that fails to meet the foregoing requirements as of the last day of the period
of the most recent four consecutive Fiscal Quarters for which consolidated
financial statements of the Parent Borrower are available shall continue to be
deemed an “Immaterial Subsidiary” hereunder until the date
51



--------------------------------------------------------------------------------



that is 60 days following the date on which such annual or quarterly financial
statements were required to be delivered pursuant to Subsection 7.1(a) or 7.1(b)
with respect to such period.
SECTION 249.“Increased Monitoring Threshold”: as defined in Subsection 7.6(b).
SECTION 250.“Indebtedness”: of any Person at any date,
a.all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices),
b.any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument,
c.all obligations of such Person under Financing Leases,
d.all obligations of such Person in respect of letters of credit, bankers’
acceptances or other similar instruments issued or created for the account of
such Person,
e.for purposes of Subsection 9.1(e) only, all obligations of such Person in
respect of interest rate protection agreements, interest rate futures, interest
rate options, interest rate caps and any other interest rate hedge arrangements,
f.all indebtedness or obligations of the types referred to in the preceding
clauses (a) through (e) to the extent secured by any Lien on any property owned
by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof (provided that, (A) solely with respect to any
such indebtedness or obligations secured by a Lien that is (x) not on any asset
or other property constituting ABL Priority Collateral or (y) junior to the
Liens granted in favor of the Collateral Agent on any asset or other property
constituting ABL Priority Collateral, the amount of Indebtedness of such Person
shall be the lesser of (i) the fair market value of such asset at such date of
determination (as determined in good faith by the Parent Borrower, which
determination shall be conclusive) and (ii) the amount of such Indebtedness of
such other Persons, and (B) in the case of any other indebtedness or
obligations, the amount of Indebtedness of such Person shall be the outstanding
amount of all obligations thereunder) and
g.Guarantee Obligations of such Person in respect of any Indebtedness of the
type described in the preceding clauses (a) through (f);
provided that, unless the obligations under a Vendor Financing Arrangement are
secured by a Lien on the Collateral (excluding, for the avoidance of doubt,
security in the form of cash collateral or letters of credit) ranking pari passu
with the Liens securing the Obligations, for all purposes under this Agreement,
Indebtedness shall not include any obligations whatsoever in respect of Vendor
Financing Arrangements except to the extent that such obligations constituting
Indebtedness are recourse to such Person; provided, further, that, Indebtedness
shall not include (u) any liability for federal, state, provincial, local or
other taxes owed or owing to any
52



--------------------------------------------------------------------------------



government or other taxing authority, (x) the amount or validity of which are
currently being contested in good faith by appropriate proceedings diligently
conducted and (y) with respect to which reserves in conformity with GAAP have
been provided on the books of the Parent Borrower or its Restricted
Subsidiaries, as the case may be; provided that the reserves referenced this
clause (y) shall not be required prior to the last day of the first full Fiscal
Quarter following the date on which such liability arose, (v) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller,
(w) obligations, to the extent such obligations constitute Indebtedness, under
any agreement that has been defeased or satisfied and discharged pursuant to the
terms of such agreement, (x) Contingent Obligations incurred in the ordinary
course of business or consistent with past practice, (y) in connection with the
purchase by the Parent Borrower or any Restricted Subsidiary of any business,
any post-closing payment adjustments to which the seller may become entitled to
the extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid in a timely manner or (z) for the avoidance of
doubt, any obligations or liabilities which would be required to be classified
and accounted for as an operating lease for financial reporting purposes in
accordance with GAAP; provided that notwithstanding anything to the contrary
contained in this definition of “Financing Lease” or elsewhere in this
Agreement, at the Company’s option, only those leases that would constitute
Financing Leases in conformity with GAAP prior to the adoption of ASU No.
2016-02 by the Financial Accounting Standards Board shall be considered
Financing Leases, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.
SECTION 251.“Individual Lender Exposure”: of any Revolving Credit Lender, at any
time, the sum of (a) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (b) the sum of such Lender’s
Commitment Percentage in each then outstanding Letter of Credit multiplied by
the sum of the Stated Amount of the respective Letters of Credit and any Unpaid
Drawings relating thereto and (c) such Lender’s Commitment Percentage of the
Swingline Loans then outstanding.
SECTION 252.“Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
SECTION 253.“Insolvent”: pertaining to a condition of Insolvency.
SECTION 254.“Intellectual Property”: as defined in Subsection 5.9.
SECTION 255.“Intercreditor Agreement”: the Intercreditor Agreement, dated as of
December 22, 2010, as amended on April 9, 2014, among the ABL Agent (as defined
therein), Deutsche Bank AG New York Branch in its capacity as collateral agent
under the First Lien Loan Documents, the Collateral Agent and certain other
parties party thereto from time to time and acknowledged by certain of the Loan
Parties, as the same may be further amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms hereof and thereof.
53



--------------------------------------------------------------------------------



SECTION 256.“Interest Payment Date”: (a) as to any ABR Loan or Daily Rate Loan,
the first calendar day of each January, April, July and October to occur while
such Loan is outstanding, and the final maturity date of such Loan, (b) as to
any Eurodollar Loan or BA Equivalent Loan having an Interest Period of three
months or less, the last day of such Interest Period, and (c) as to any
Eurodollar Loan or BA Equivalent Loan having an Interest Period longer than
three months, (i) each day which is three months, or a whole multiple thereof,
after the first day of such Interest Period and (ii) the last day of such
Interest Period.
SECTION 257.“Interest Period”: with respect to any Eurodollar Loan or BA
Equivalent Loan:
a.initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan or BA Equivalent Loan and
ending one week or one, two, three or six months (or, if required pursuant to
Subsection 2.1(a), or agreed to by each affected Lender, nine months or twelve
months) thereafter, as selected by the Borrower Representative in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; provided that, notwithstanding the foregoing, an Interest Period of one
week shall be available for Swingline Loans; and
b.thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan or BA Equivalent Loan and
ending one week or one, two, three or six months (or if required pursuant to
Subsection 2.1(a) or agreed to by each affected Lender nine months or twelve
months) thereafter, as selected by the Borrower Representative by irrevocable
notice to the Administrative Agent not less than three Business Days (or such
shorter period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the last day of the then current Interest Period with
respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii)any Interest Period that would otherwise extend beyond the Termination Date
shall (for all purposes other than Subsection 4.12) end on the Termination Date;
(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)the Borrower Representative shall select Interest Periods so as not to
require a scheduled payment of any Eurodollar Loan or BA Equivalent Loan during
an Interest Period for such Loan.
54



--------------------------------------------------------------------------------



SECTION 258.“Interest Rate Protection Agreement”: any interest rate protection
agreement, interest rate future, interest rate option, interest rate cap or
collar or other interest rate hedge arrangement in form and substance, and for a
term, reasonably satisfactory to the Administrative Agent to or under which the
Parent Borrower or any of its Restricted Subsidiaries is or becomes a party or a
beneficiary.
SECTION 259.“Inventory”: “inventory” (as such term is defined in Article 9 of
the UCC).
SECTION 260.“Investment”: in any Person by any other Person, any direct or
indirect advance, loan or other extension of credit (other than to customers,
dealers, licensees, franchisees, suppliers, consultants, directors, officers or
employees of any Person in the ordinary course of business) or capital
contribution (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others) to, or
any purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such Person and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
For purposes of the definition of “Unrestricted Subsidiary” and Subsection 8.12
only, (i) “Investment” shall include the portion (proportionate to the Parent
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Parent Borrower at the time that such
Subsidiary is designated as an Unrestricted Subsidiary, provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Parent Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Parent Borrower’s
“Investment” in such Subsidiary at the time of such redesignation less (y) the
portion (proportionate to the Parent Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation and (ii) any property transferred to or from an
Unrestricted Subsidiary shall be valued at its Fair Market Value at the time of
such transfer. Guarantees shall not be deemed to be Investments. The amount of
any Investment outstanding at any time shall be the original cost of such
Investment, reduced (at the Parent Borrower’s option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment.
SECTION 261.“Investment Company Act”: the Investment Company Act of 1940, as
amended from time to time.
SECTION 262.“Investment Grade Rating”: a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any
equivalent rating by any other nationally recognized rating agency.
SECTION 263.“Investment Grade Securities”: (i) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Parent
Borrower and its Subsidiaries; (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii) above,
which fund may also hold immaterial amounts of cash pending investment or
distribution; and (iv) corresponding
55



--------------------------------------------------------------------------------



instruments in countries other than the United States customarily utilized for
high quality investments.
SECTION 264.“Investment Property”: “investment property” (as such term is
defined in Article 9 of the UCC) and any and all supporting obligations in
respect thereof.
SECTION 265.“ISP”: the International Standby Practices (1998), International
Chamber of Commerce Publication No. 590.
SECTION 266.“Issuer Document”: with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of an Issuing Lender and relating to such Letter of Credit.
SECTION 267.“Issuing Lender”: as the context may require, (a) each of Wells
Fargo and JPMorgan Chase Bank, N.A., in each case in its capacity as issuer of
Letters of Credit issued by it; (b) any other Lender that may become an Issuing
Lender pursuant to Subsections 3.10 and 3.11 in its capacity as issuer of
Letters of Credit issued by such Lender; or (c) collectively, all of the
foregoing.
SECTION 268.“known to the Borrowers”: the actual knowledge of any Responsible
Officer of the Parent Borrower of any particular fact, event or circumstance or
the knowledge such Person would have obtained after the exercise of reasonable
diligence.
SECTION 269.“Last-Out Tranche”: as defined in Subsection 2.6(b).
SECTION 270.“L/C Fee Payment Date”: with respect to any Letter of Credit, the
first Business Day following the last day of each March, June, September and
December to occur after the date of issuance thereof to and including the first
such day to occur on or after the date of expiry thereof; provided that if any
L/C Fee Payment Date would otherwise occur on a day that is not a Business Day,
such L/C Fee Payment Date shall be the immediately preceding Business Day.
SECTION 271.“L/C Fees”: the fees specified in Subsection 3.3.
SECTION 272.“L/C Obligations”: at any time, an amount equal to the sum of (a)
the aggregate then undrawn and unexpired amount of the then outstanding Letters
of Credit (including in the case of outstanding Letters of Credit in any
Designated Foreign Currency, the Dollar Equivalent of the aggregate then undrawn
and unexpired amount thereof) and (b) the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to Subsection
3.5(a) (including in the case of Letters of Credit in any Designated Foreign
Currency, the Dollar Equivalent of the unreimbursed aggregate amount of drawings
thereunder, to the extent that such amount has not been converted into Dollars
in accordance with Subsection 3.5(a)).
56



--------------------------------------------------------------------------------



SECTION 273.“L/C Request”: a letter of credit request in the form of Exhibit J
attached hereto or, in such form as the applicable Issuing Lender may specify
from time to time, requesting the applicable Issuing Lender to issue a Letter of
Credit.
SECTION 274.“L/C Sublimit”: with respect to each Issuing Lender, (i) the amounts
set forth on Schedule 1.1(i) representing the maximum aggregate face amount of
Letters of Credit that may be issued by such Issuing Lender and (ii) with
respect to any other Person that becomes an Issuing Lender pursuant to
Subsection 3.10, such amount as agreed to in writing by the Parent Borrower and
such Person at the time such Person becomes an Issuing Lender; provided in each
case that the Parent Borrower and any Issuing Lender may, from time to time by
written agreement delivered to the Administrative Agent, modify the amount of
such Issuing Lender’s L/C Sublimit without the prior consent of any other party.
The initial aggregate L/C Sublimit of all Issuing Lenders is $50,000,000.
SECTION 275.“LCT Election”: as defined in Subsection 1.2(i).
SECTION 276.“LCT Test Date”: as defined in Subsection 1.2(i).
SECTION 277.“Lead Arrangers”: Wells Fargo and JPMorgan Chase Bank, N.A. as Joint
Lead Arrangers and Joint Bookmanagers.
SECTION 278.“Lender Default”: (a) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender (including any
Agent in it capacity as Lender) to make available its portion of any incurrence
of Loans or reimbursement obligations required to be made hereunder, which
refusal or failure is not cured within two Business Days after the date of such
refusal or failure, (b) the failure of any Lender (including any Agent in its
capacity as Lender) to pay over to the Administrative Agent, any Issuing Lender
or any other Lender any other amount required to be paid by it hereunder within
one Business Day of the date when due, unless the subject of a good faith
dispute, (c) a Lender (including any Agent in its capacity as Lender) has
notified the Parent Borrower or the Administrative Agent that it does not intend
to comply with its funding obligations hereunder, (d) a Lender (including any
Agent in its capacity as Lender) has failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with its
funding obligations hereunder or (e) an Agent or a Lender has admitted in
writing that it is insolvent or such Agent or Lender becomes subject to a
Lender-Related Distress Event or Bail-In Action.
SECTION 279.“Lender Joinder Agreement”: as defined in Subsection 2.6(c)(i).
SECTION 280.“Lender-Related Distress Event”: with respect to any Agent or Lender
(each, a “Distressed Person”), a voluntary or involuntary case with respect to
such Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or
57



--------------------------------------------------------------------------------



acquisition of any equity interests in any Agent or Lender or any person that
directly or indirectly controls such Agent or Lender by a Governmental Authority
or an instrumentality thereof.
SECTION 281.“Lenders”: the several lenders from time to time parties to this
Agreement together with, in the case of any such lender that is a bank or
financial institution, any affiliate of any such bank or financial institution
through which such bank or financial institution elects, by notice to the
Administrative Agent and the Borrower Representative to make any Revolving
Credit Loans, Swingline Loans or Letters of Credit available to any Borrower,
provided that for all purposes of voting or consenting with respect to (a) any
amendment, supplementation or modification of any Loan Document, (b) any waiver
of any of the requirements of any Loan Document or any Default or Event of
Default and its consequences or (c) any other matter as to which a Lender may
vote or consent pursuant to Subsection 11.1, the bank or financial institution
making such election shall be deemed the “Lender” rather than such affiliate,
which shall not be entitled to so vote or consent.
SECTION 282.“Letter of Credit Collateralization”: either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to Administrative
Agent (including that Administrative Agent has a first priority perfected Lien
in such cash collateral), including provisions that specify that the Letter of
Credit Fees and all commissions, fees, charges and expenses provided for in
Subsection 3.3 (including any fronting fees) will continue to accrue while the
Letters of Credit are outstanding) to be held by Administrative Agent for the
benefit of the Revolving Credit Lenders in an amount equal to 103% of the then
existing L/C Obligations, (b) delivering to Administrative Agent documentation
executed by all beneficiaries under the Letters of Credit, in form and substance
reasonably satisfactory to Administrative Agent and Issuing Bank, terminating
all of such beneficiaries’ rights under the Letters of Credit, or (c) providing
Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Administrative Agent, from a commercial bank
reasonably acceptable to Administrative Agent in an amount equal to 103% of the
then existing L/C Obligations (it being understood that all fees in respect of
letters of credit (including fronting fees) set forth in this Agreement will
continue to accrue while the Letters of Credit are outstanding and that any such
fees that accrue must be an amount that can be drawn under any such standby
letter of credit).
SECTION 283.“Letter of Credit Exposure”: as of any date of determination with
respect to any Lender, such Lender’s participation in the L/C Obligations
pursuant to Subsection 3.4(a) on such date.
SECTION 284.“Letters of Credit” or “L/Cs”: letters of credit issued by any
Issuing Lender for the account of the Borrowers pursuant to Section 3.
SECTION 285.“LIBOR Rate”: the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the Eurodollar Loan requested (whether as an initial Eurodollar Loan
or as a continuation of a Eurodollar Loan or as a conversion of an ABR Loan to a
Eurodollar Loan) by Borrowers in accordance with this
58



--------------------------------------------------------------------------------



Agreement (and, if any such published rate is below 0.50%, then the LIBOR Rate
shall be deemed to be 0.50%). Each determination of the LIBOR Rate shall be made
by the Agent and shall be conclusive in the absence of manifest error.
SECTION 286.“Lien”: any mortgage, pledge, hypothecation, assignment, security
interest, encumbrance, lien, hypothec or charge of any kind (including, without
limitation, any conditional sale or other title retention agreement or lease in
the nature thereof).
SECTION 287.“Limited Condition Transaction”: (x) any acquisition, including by
way of merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Parent Borrower
and its Subsidiaries of any assets, business or Person or any other Investment
permitted by this Agreement in each case, whose consummation is not conditioned
on the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Capital Stock or Preferred Stock requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and discharge or repayment.
SECTION 288.“Liquidity Event”: the determination by the Administrative Agent
that Specified Availability on any day is less than the greater of (x)
$22,000,000 and (y) 10.0% of Availability at such time; provided that the
Administrative Agent has notified the Borrower Representative thereof; provided,
further, that if the occurrence of a Liquidity Event shall be due solely to a
fluctuation in currency exchange rates occurring within the two Business Day
period immediately preceding such occurrence, and one or more of the Borrowers,
within two Business Days following receipt of such notice from the
Administrative Agent, repay Loans in an amount such that the Specified
Availability following such payment exceeds the greater of (x) $22,000,000 and
(y) 10.0% of Availability at such time, a Liquidity Event shall be deemed not to
have occurred. The occurrence of a Liquidity Event shall be deemed continuing
notwithstanding that Specified Availability may thereafter exceed the amount set
forth in the preceding sentence unless and until for 30 consecutive days the
Specified Availability exceed the greater of (x) $22,000,000 and (y) 10.0% of
Availability at such time, in which event a Liquidity Event shall no longer be
deemed to be continuing.
SECTION 289.“Loan”: a Revolving Credit Loan or a Swingline Loan, as the context
shall require; collectively, the “Loans”.
SECTION 290.“Loan Account”: as defined in Subsection 2.5(e).
SECTION 291. “Loan Documents”: this Agreement, the Fee Letter, any Notes, the
L/C Requests, the Intercreditor Agreement, the Guarantee and Collateral
Agreements and any other Security Documents, each as amended, supplemented,
waived or otherwise modified from time to time and any other agreement entered
into by any one or more of the Loan Parties, on the one hand, and the
Administrative Agent, the Collateral Agent, an Issuing Lender or any Lender, on
the other hand, that expressly relates to this Agreement and has ongoing
obligations for the Loan Parties.
59



--------------------------------------------------------------------------------



SECTION 292.“Loan Parties”: Holdings (unless and until Holdings is released from
all of its obligations pursuant to Subsection 9.16(h) of the Guarantee and
Collateral Agreement), the Borrowers and the Subsidiary Guarantors;
individually, a “Loan Party”.
SECTION 293.“Management Advances”: (1) loans or advances made to directors,
management members, officers, employees or consultants of any Parent Entity, the
Parent Borrower or any Restricted Subsidiary (x) in respect of travel,
entertainment or moving related expenses incurred in the ordinary course of
business, (y) in respect of moving related expenses incurred in connection with
any closing or consolidation of any facility, or (z) in the ordinary course of
business and (in the case of this clause (z)) not exceeding $10,000,000 in the
aggregate outstanding at any time, (2) promissory notes of Management Investors
acquired in connection with the issuance of Management Stock to such Management
Investors, or (3) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under Subsection 8.13.
SECTION 294. “Management Investors”: the management members, officers,
directors, employees and other members of the management of any Parent Entity,
the Parent Borrower or any of their respective Subsidiaries, or family members
or relatives of any of the foregoing, or trusts, partnerships or limited
liability companies for the benefit of any of the foregoing, or any of their
heirs, executors, successors and legal representatives, who at any date of
determination beneficially own or have the right to acquire, directly or
indirectly, Capital Stock of the Parent Borrower, any Restricted Subsidiary or
any Parent Entity.
SECTION 295.“Management Stock”: Capital Stock of the Parent Borrower, any
Restricted Subsidiary (including any options, warrants or other rights in
respect thereof) held by any of the Management Investors.
SECTION 296.“Management Subscription Agreements”: one or more stock
subscription, stock option, grant or other agreements which have been or may be
entered into between the Parent Borrower, any Restricted Subsidiary or any
Parent Entity and one or more Management Investors (or any of their heirs,
successors, assigns, legal representatives or estates), with respect to the
issuance to and/or acquisition, ownership and/or disposition by any of such
parties of common stock of the Parent Borrower, any Restricted Subsidiary or any
Parent Entity, or options, warrants, units or other rights in respect of common
stock of the Parent Borrower, any Restricted Subsidiary or any Parent Entity,
any agreements entered into from time to time by transferees of any such stock,
options, warrants or other rights in connection with the sale, transfer or
reissuance thereof, and any assumptions of any of the foregoing by third
parties, as amended, supplemented, waived or otherwise modified from time to
time.
SECTION 297.“Mandatory Revolving Credit Loan Borrowing”: as defined in
Subsection 2.4(c).
SECTION 298.“Margin Stock”: as defined in Regulation U of the Board as from time
to time in effect and all official rulings and interpretations thereunder or
thereof.
60



--------------------------------------------------------------------------------



SECTION 299.“Market Capitalization”: an amount equal to (i) the total number of
issued and outstanding shares of capital stock of the Parent Borrower or any
Parent Entity on the date of declaration of the relevant dividend or making of
any other Restricted Payment, as applicable, multiplied by (ii) the arithmetic
mean of the closing prices per share of such capital stock on the New York Stock
Exchange (or, if the primary listing of such capital stock is on another
exchange, on such other exchange) for the 30 consecutive trading days
immediately preceding the date of declaration of such dividend.
SECTION 300.“Material Adverse Effect”: a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the
Parent Borrower and its Restricted Subsidiaries taken as a whole, (b) the
validity or enforceability as to the Loan Parties (taken as a whole) party
thereto of the Loan Documents taken as a whole or (c) the rights or remedies of
the Agents and the Lenders under the Loan Documents (including with respect to
the Collateral comprising the Borrowing Base), in each case taken as a whole.
SECTION 301.“Material Guarantor”: Holdings and any Subsidiary Guarantor other
than an Immaterial Guarantor.
SECTION 302.“Material Opinion Guarantor”: any Subsidiary that becomes a
Subsidiary Guarantor, and the Eligible Accounts and Eligible Inventory of such
Subsidiary would comprise more than 2.5% of the Borrowing Base based on the
Borrowing Base Certificate most recently delivered under Subsection 7.2(f) and
such Subsidiary’s Eligible Accounts and Eligible Inventory as of the date such
Borrowing Base Certificate reported the Borrowing Base.
SECTION 303.“Material Subsidiaries”: Restricted Subsidiaries of the Parent
Borrower constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” in
accordance with Rule 1-02 under Regulation S-X.
SECTION 304.“Materials of Environmental Concern”: any hazardous or toxic
substances or materials or wastes defined, listed, or regulated as such in or
under, or which may give rise to liability under, any applicable Environmental
Law, including gasoline, petroleum (including crude oil or any fraction
thereof), petroleum products or by-products, asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
SECTION 305.“Maximum Incremental Facilities Amount”: at any date of
determination, the sum of (i) the greater of (x) $350,000,000 and (y) EBITDA for
the most recent twelve month period for which financial statements have been
delivered pursuant to Subsection 7.1 (amounts incurred pursuant to this clause
(i), the “Cash Capped Incremental Facility”) plus (ii) an unlimited amount if,
after giving effect to the incurrence of such amount (or on the date of the
initial commitment to lend such additional amount after giving pro forma effect
to the incurrence of the entire committed amount of such additional amount), the
Consolidated First Lien Leverage Ratio (as defined in and calculated in
accordance with the terms of the First Lien Credit Agreement applicable to the
“Maximum Incremental Facilities Amount” and the “Ratio Incremental Facility”
each under and as defined therein) shall not exceed 3.75 to 1.00 (as set forth
in a certificate of a Responsible Officer of the Parent Borrower delivered to
the
61



--------------------------------------------------------------------------------



Administrative Agent at the time of such incurrence, together with calculations
demonstrating compliance with such ratio (amounts incurred pursuant to this
clause (ii), the “Ratio Incremental Facility”) (it being understood that (A) if
pro forma effect is given to the entire committed amount of any such additional
amount on the date of initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness, such
committed amount may thereafter be borrowed and reborrowed in whole or in part,
from time to time, without further compliance with this clause (ii) and (B) for
purposes of so calculating the Consolidated First Lien Leverage Ratio (as
defined in the First Lien Credit Agreement) under this clause (ii), any
additional amount incurred pursuant to this clause (ii) shall be treated as if
such amount is Consolidated First Lien Indebtedness (as defined in the First
Lien Credit Agreement), regardless of whether such amount is actually secured or
is secured by Liens ranking junior to the Liens securing the First Lien Loan
Document Obligations (as defined in the First Lien Credit Agreement)); provided
that, at the Parent Borrower’s option, capacity under the Ratio Incremental
Facility shall be deemed to be used before capacity under the Cash Capped
Incremental Facility.
SECTION 306.“Minimum Extension Condition”: as defined in Subsection 2.8(b).
SECTION 307.“Moody’s”: as defined in the definition of “Cash Equivalents” in
this Subsection 1.1.
SECTION 308.“Multiemployer Plan”: a Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
SECTION 309.“Negotiable Collateral”: letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.
SECTION 310.“Net Orderly Liquidation Value”: the orderly liquidation value (net
of costs and expenses estimated to be incurred in connection with such
liquidation) of the Loan Parties’ Inventory that is estimated to be recoverable
in an orderly liquidation of such Inventory expressed as a percentage of the net
book value thereof, such percentage to be as determined from time to time by
reference to the most recent Inventory appraisal completed by a qualified
third-party appraisal company (approved by the Administrative Agent in its
Permitted Discretion) delivered to the Administrative Agent.
SECTION 311.“Net Proceeds”: with respect to any new public or private issuance
or sale of any securities or any capital contribution (whether of property or
assets, including cash), an amount equal to the gross proceeds in cash and Cash
Equivalents (or with respect to capital contributions of non-cash property or
assets, the Fair Market Value) of such issuance, sale or contribution net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
discounts or commissions, and brokerage, consultant and other fees actually
incurred in connection with such issuance, sale or contribution and net of taxes
paid or payable as a result, or in respect, thereof.
SECTION 312.“New York Courts”: as defined in Subsection 11.13(a).
62



--------------------------------------------------------------------------------



SECTION 313.“New York Supreme Court”: as defined in Subsection 11.13(a).
SECTION 314.“Non-Defaulting Lender”: Any Lender other than a Defaulting Lender.
SECTION 315.“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.
SECTION 316.“Non-Extending Lender”: any Lender that does not accept an Extension
Offer.
SECTION 317.“Non-Loan Party”: each Subsidiary of the Parent Borrower that is not
a Loan Party.
SECTION 318.“Notes”: the collective reference to the Revolving Credit Notes and
the Swingline Note.
SECTION 319.“Obligations”: obligations of the Loan Parties from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during (or
would accrue but for) the pendency of any bankruptcy, insolvency, receivership
or other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made in respect of any Letter of Credit, when and as due,
including payments in respect of Reimbursement Obligations and interest thereon,
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties under this
Agreement and the other Loan Documents, (iv) all Bank Products Obligations and
(v) all Vendor Financing Obligations. For the avoidance of doubt, any Loan made
by any foreign or domestic branch or Affiliate of any Lender pursuant to this
Agreement shall constitute Obligations under this Agreement and the other Loan
Documents; provided that, notwithstanding anything to the contrary herein, the
Obligations shall exclude Excluded Swap Obligations.
SECTION 320.“OFAC”: The Office of Foreign Assets Control of the U.S. Department
of the Treasury.
SECTION 321.“Optional Payments”: as defined in Subsection 8.6(e).
SECTION 322.“Organizational Documents”: with respect to any Person, (a) the
articles of incorporation, certificate of incorporation or certificate of
formation (or the equivalent organizational documents) of such Person and
(b) the bylaws or operating agreement (or the equivalent governing documents) of
such Person.
63



--------------------------------------------------------------------------------



SECTION 323.“Other Representatives”: (x) each of Wells Fargo and JPMorgan Chase
Bank, N.A., in their collective capacity as Joint Lead Arrangers and Joint
Bookmanagers, and (y) Fifth Third Bank, National Association, in its capacity as
Syndication Agent.
SECTION 324.“Other Revolving Credit Commitments”: one or more Tranches of
revolving credit commitments hereunder or extended Commitments in respect of the
Revolving Credit Facility that result from a Refinancing Amendment.
SECTION 325.“Other Revolving Credit Loans”: the Revolving Credit Loans made
pursuant to any Other Revolving Credit Commitment.
SECTION 326.“Other Term Loans”: one or more Tranches of term loan commitments
hereunder that result from a Refinancing Amendment.
SECTION 327.“Other Term Commitments”: one or more Tranches of term Loans that
result from a Refinancing Amendment.
SECTION 328.“Parent Borrower”: as defined in the Preamble hereto.
SECTION 329.“Parent Entity”: any of Atkore International Group Inc., Holdings,
any Other Parent, and any other Person that is a Subsidiary of Atkore
International Group Inc., Holdings or any Other Parent, and of which Parent
Borrower is a Subsidiary, in each case, solely for so long as Parent Borrower is
a Subsidiary of such Person. As used herein, “Other Parent” means a Person of
which Parent Borrower becomes a Subsidiary after the Closing Date that is
designated by the Parent Borrower as an “Other Parent”; provided that either (x)
immediately after Parent Borrower first becomes a Subsidiary of such Person,
more than 50% of the Voting Stock of such Person shall be held by one or more
Persons that held more than 50% of the Voting Stock of a Parent Entity of the
Parent Borrower immediately prior to Parent Borrower first becoming such
Subsidiary or (y) such Person shall be deemed not to be an Other Parent for the
purpose of determining whether a Change of Control shall have occurred by reason
of Parent Borrower first becoming a Subsidiary of such Person.
SECTION 330.“Parent Entity Expenses”: expenses, taxes and other amounts incurred
or payable by any Parent Entity in respect of which the Parent Borrower is
permitted to make dividends, payments or distributions pursuant to Subsection
8.3.
SECTION 331.“Patriot Act”: as defined in Subsection 11.18.
“Payment Conditions”: the tests in Subsections 8.2(a), 8.2(b), 8.3(a),
8.4(b)(iii)(1), 8.5, 8.6(a) and 8.12(a).
SECTION 332.“PBGC”: the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (or any successor thereto).
SECTION 333.“Permitted Acquisition”: as defined in Subsection 8.4(b).
64



--------------------------------------------------------------------------------



SECTION 334.“Permitted Discretion”: the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines: (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Inventory or Eligible Accounts, the enforceability or
priority of the applicable Agent’s Liens thereon, the ability to appraise or
inspect the ABL Priority Collateral or the amount which any Agent, the Lenders
or any Issuing Lender would be likely to receive (after giving consideration to
delays in payment and costs of enforcement) in the liquidation of such Eligible
Inventory or Eligible Accounts or (b) is evidence that any collateral report or
financial information delivered to the Administrative Agent by any Person on
behalf of the applicable Borrower is incomplete, inaccurate or misleading in any
material respect. In exercising such judgment, the Administrative Agent may
consider, without duplication, such factors already included in or tested by the
definition of Eligible Inventory or Eligible Accounts, as well as any of the
following: (i) changes after the Closing Date in any material respect in demand
for, pricing of, or product mix of Inventory; (ii) changes after the Closing
Date in any material respect in any concentration of risk with respect to
Accounts; and (iii) any other factors arising after the Closing Date that change
in any material respect the credit risk of lending to the Borrowers on the
security of the Eligible Inventory or Eligible Accounts.
SECTION 335.“Permitted Hedging Arrangements”: as defined in Subsection 8.10.
SECTION 336.“Permitted Indebtedness”: as defined in Subsection 8.13.
SECTION 337.“Permitted Investments”: as defined in Subsection 8.12.
SECTION 338.“Permitted Jurisdiction”: any of Canada, the United Kingdom,
Australia, New Zealand, Germany, Austria, Ireland, Switzerland, The Netherlands,
Luxembourg, Belgium, Denmark, Finland, Sweden, the British Virgin Islands, the
Cayman Islands, and any other jurisdiction approved in writing by the
Administrative Agent and the Required Lenders.
SECTION 339.“Permitted Liens”: as defined in Subsection 8.14.
SECTION 340.“Person”: an individual, partnership, corporation, company, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.
SECTION 341.“Plan”: at a particular time, any employee benefit plan which is
covered by ERISA and in respect of which the Parent Borrower or a Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA.
SECTION 342.“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified
by Section 3(42) of ERISA, as amended from time to time.
SECTION 343.“Platform”: as defined in Subsection 11.2(e).
65



--------------------------------------------------------------------------------



SECTION 344.“Pound Sterling” or “£”: pounds sterling in the lawful currency of
the United Kingdom, as in effect from time to time.
SECTION 345.“PPSA”: the Personal Property Security Act (Ontario), including the
regulations thereto; provided, that, if perfection or the effect of perfection
or non-perfection or the priority of any Lien created hereunder or under any
other Loan Document on the Collateral is governed by the personal property
security legislation or other applicable legislation with respect to personal
property security in effect in a jurisdiction in Canada other than the Province
of Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation (including the Civil Code of Quebec) in effect from time
to time in such other jurisdiction in Canada for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
SECTION 346.“Preferred Stock”: as applied to the Capital Stock of any
corporation or company, Capital Stock of any class or classes (however
designated) that by its terms is preferred as to the payment of dividends, or as
to the distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such corporation or company, over Capital Stock of any other
class of such corporation or company.
SECTION 347.“Pro Forma Basis” or “Pro Forma Compliance”: with respect to any
determination for any period, that such determination shall be made giving pro
forma effect to any event that by the terms of the Loan Documents requires
compliance on a “Pro Forma Basis” or “Pro Forma Compliance”, together with all
transactions relating thereto, in each case consummated during such period or
thereafter and on or prior to the date of determination (including any
incurrence, assumption, refinancing or repayment of Indebtedness), as if such
acquisition, investment, sale (or other disposition), other event and related
transactions had been consummated on the first day of such period, in each case
based on historical results accounted for in accordance with GAAP, and taking
into account adjustments consistent with the definition of EBITDA, including the
amount (for the avoidance of doubt, without duplication of any such amount added
to EBITDA for any such period) of net cost savings projected by the Parent
Borrower in good faith to be realized as the result of actions taken or to be
taken on or prior to the date that is 12 months after the closing date of such
transaction and prior to or during such period (calculated on a Pro Forma Basis
as though such cost savings had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions, in an aggregate amount not to exceed 15% of EBITDA (calculated before
giving effect to such cost savings) in any period of four fiscal quarters. For
purposes of making any computation referred to in the preceding sentence, if,
since the beginning of such period, (1) the Parent Borrower or any Restricted
Subsidiary has incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Fixed Charge Coverage Ratio is an incurrence of Indebtedness by the
Parent Borrower or any Restricted Subsidiary, EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving effect on a pro forma
basis to such Indebtedness as if such Indebtedness had been incurred on the
first day of such period, (2) the Parent Borrower or any Restricted Subsidiary
has repaid, repurchased, redeemed, defeased or otherwise acquired, retired or
discharged any Indebtedness that is no longer outstanding on such date of
determination (each,
66



--------------------------------------------------------------------------------



a “Discharge”) or if the transaction giving rise to the need to calculate the
Consolidated Fixed Charge Coverage Ratio involves a Discharge of Indebtedness
(in each case other than Indebtedness incurred under any revolving credit
facility unless such Indebtedness has been repaid with an equivalent permanent
reduction in commitments thereunder), EBITDA and Consolidated Interest Expense
for such period shall be calculated after giving effect on a pro forma basis to
such Discharge of Indebtedness, including with the proceeds of such new
Indebtedness, as if such Discharge had occurred on the first day of such period,
(3) the Parent Borrower or any Restricted Subsidiary shall have disposed of any
company, any business or any group of assets constituting an operating unit of a
business, including any such disposition occurring in connection with a
transaction causing a calculation to be made hereunder, or designated any
Restricted Subsidiary as an Unrestricted Subsidiary (any such disposition or
designation, a “Sale”), the EBITDA for such period shall be reduced by an amount
equal to the EBITDA (if positive) attributable to the company, business, group
of assets or Subsidiary that is the subject of such Sale for such period or
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such period and Consolidated Interest Expense for such period shall be
reduced by an amount equal to (A) the Consolidated Interest Expense attributable
to any Indebtedness of the Parent Borrower or any Restricted Subsidiary repaid,
repurchased, redeemed, defeased or otherwise acquired, retired or discharged
with respect to the Parent Borrower and its continuing Restricted Subsidiaries
in connection with such Sale for such period (including but not limited to
through the assumption of such Indebtedness by another Person) plus (B) if the
Capital Stock of any Restricted Subsidiary is disposed of in such Sale or any
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
Consolidated Interest Expense for such period attributable to the Indebtedness
of such Restricted Subsidiary to the extent the Parent Borrower and its
continuing Restricted Subsidiaries are no longer liable for such Indebtedness
after such Sale, (4) the Parent Borrower or any Restricted Subsidiary (by
merger, consolidation or otherwise) shall have made an Investment in any Person
that thereby becomes a Restricted Subsidiary, or otherwise acquired any company,
any business or any group of assets constituting an operating unit of a
business, including any such Investment or acquisition occurring in connection
with a transaction causing a calculation to be made hereunder, or designated any
Unrestricted Subsidiary as a Restricted Subsidiary (any such Investment,
acquisition or designation, a “Purchase”), EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving pro forma effect
thereto (including the incurrence of any related Indebtedness) as if such
Purchase occurred on the first day of such period, and (5) any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Parent
Borrower or any Restricted Subsidiary, and since the beginning of such period
such Person shall have Discharged any Indebtedness or made any Sale or Purchase
that would have required an adjustment pursuant to clause (2), (3) or (4) above
if made by the Parent Borrower or a Restricted Subsidiary since the beginning of
such period, EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period. For purposes of this
definition, whenever pro forma effect is to be given to any Sale, Purchase or
other transaction, or the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
incurred, repaid, repurchased, redeemed, defeased or otherwise acquired, retired
or discharged in connection therewith, the pro forma calculations in respect
thereof shall be as determined in good faith by a Responsible Officer of the
Borrower
67



--------------------------------------------------------------------------------



Representative. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest expense on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Interest Rate
Protection Agreement applicable to such Indebtedness). If any Indebtedness
bears, at the option of the Parent Borrower or a Restricted Subsidiary, a rate
of interest based on a prime or similar rate, a eurocurrency interbank offered
rate or other fixed or floating rate, and such Indebtedness is being given pro
forma effect, the interest expense on such Indebtedness shall be calculated by
applying such optional rate as the Parent Borrower or such Restricted Subsidiary
may designate. Interest on a Financing Lease Obligation shall be deemed to
accrue at an interest rate determined in good faith by a responsible financial
or accounting officer of the Parent Borrower to be the rate of interest implicit
in such Financing Lease Obligation in accordance with GAAP.
SECTION 348.“Projections”: those financial projections included in the
confidential information memoranda and related material prepared in connection
with the syndication of the Facility and provided to the Lenders on or about
July 16, 2020.
        “PTE”: a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


SECTION 349.“Public Lender”: as defined in Subsection 11.2(e).
SECTION 350.“Purchase”: as defined in the definition of “Pro Forma Basis” or
“Pro Forma Compliance” in this Subsection 1.1.
SECTION 351.“Purchase Money Obligation”: any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, and whether acquired through the direct
acquisition of such property or assets or the acquisition of the Capital Stock
of any Person owning such property or assets, or otherwise.
SECTION 352.“QFC”: has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C. §
5390(c)(8)(D).
SECTION 353.“QFC Credit Support”: as defined in Subsection 11.24.
SECTION 354.“Receivable”: a right to receive payment pursuant to an arrangement
with another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.
SECTION 355.“Receivables Facility”: any of one or more receivables financing
facilities (and any guarantee of such financing facility by a non-Loan Party),
as amended, supplemented, modified, extended, renewed, restated, or refunded
from time to time, the obligations of which are non-recourse (except for
customary representations, warranties, covenants, indemnities, guarantees of
performance and other similar agreements and undertakings made in connection
with such facilities) to the Parent Borrower and the Restricted
68



--------------------------------------------------------------------------------



Subsidiaries (other than one or more Receivables Subsidiaries and the non-Loan
Party guarantor thereof) pursuant to which the Parent Borrower or any Restricted
Subsidiary sells, directly or indirectly, grants a security interest in or
otherwise transfers its accounts receivable to either (i) a Lender of an
Affiliate of a Lender or (ii) a Receivables Subsidiary that in turn funds such
purchase by purporting to sell, grant a security interest in or otherwise
transfer its accounts receivable to a Lender of an Affiliate of a Lender or
borrowing from a Lender of an Affiliate of a Lender or from another Receivables
Subsidiary that in turn funds itself by borrowing from such a Lender of an
Affiliate of a Lender; provided that the aggregate amount of Indebtedness under
a Receivables Facility shall not exceed $50,000,000 at any one time outstanding.
SECTION 356.“Receivables Subsidiary”: any Restricted Subsidiary formed for the
purpose of facilitating or entering into one or more Receivables Facilities, and
in each case engages only in business or activities reasonably related or
incidental thereto and/or owning or holding the Capital Stock of another Person
formed for the purposes of engaging in a Receivables Facility and to which the
Parent Borrower or any Restricted Subsidiary transfers accounts receivables and
assets related to such accounts receivable.
SECTION 357.“Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Parent Borrower or any of its Restricted Subsidiaries.
SECTION 358.“refinance”: refinance, refund, replace, renew, repay, modify,
restate, defer, substitute, supplement, reissue, resell or extend (including
pursuant to any defeasance or discharge mechanism); and the terms “refinances,”
“refinanced” and “refinancing” as used for any purpose in this Agreement shall
have a correlative meaning.
SECTION 359.“Refinanced Debt”: as defined in the definition of “Credit Agreement
Refinancing Indebtedness.”
SECTION 360.“Refinancing Amendment”: an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the
institutions providing such Credit Agreement Refinancing Indebtedness executed
by each of (a) the Parent Borrower, (b) the Administrative Agent and (c) each
financial institution that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Subsection 2.7.
SECTION 361.“Register”: as defined in Subsection 11.6(b)(iv).
SECTION 362.“Regulation S-X”: Regulation S-X promulgated by the United States
Securities and Exchange Commission, as in effect on the Closing Date.
SECTION 363.“Regulation T”: Regulation T of the Board as in effect from time to
time.
SECTION 364.“Regulation U”: Regulation U of the Board as in effect from time to
time.
69



--------------------------------------------------------------------------------



SECTION 365.“Regulation X”: Regulation X of the Board as in effect from time to
time.
SECTION 366.“Reimbursement Obligations”: the obligation of the applicable
Borrower to reimburse the applicable Issuing Lender pursuant to Subsection
3.5(a) for amounts drawn under the applicable Letters of Credit.
SECTION 367.“Related Business”: those businesses in which the Parent Borrower or
any of its Subsidiaries is engaged on the Closing Date, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.
SECTION 368.“Related Parties”: with respect to any Person, such Person’s
affiliates and the partners, officers, directors, trustees, employees, equity
holders, shareholders, members, attorneys and other advisors, agents and
controlling persons of such person and of such person’s affiliates and “Related
Party” shall mean any of them.
SECTION 369.“Related Taxes”: (x) any taxes, charges or assessments, including
but not limited to sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Parent
Borrower, any of its Subsidiaries or any Parent Entity), or being a holding
company parent of the Parent Borrower, any of its Subsidiaries or any Parent
Entity or receiving dividends from or other distributions in respect of the
Capital Stock of the Parent Borrower, any of its Subsidiaries or any Parent
Entity, or having guaranteed any obligations of the Parent Borrower or any
Subsidiary thereof, or having made any payment in respect of any of the items
for which the Parent Borrower or any of its Subsidiaries is permitted to make
payments to any Parent Entity pursuant to Subsection 8.3, or acquiring,
developing, maintaining, owning, prosecuting, protecting or defending its
intellectual property and associated rights (including but not limited to
receiving or paying royalties for the use thereof), or assertions of
infringement, misappropriation, dilution or other violation of third-party
intellectual property or associated rights, to the extent relating to the
business or businesses of the Parent Borrower or any Subsidiary thereof, (y) any
taxes attributable to any taxable period (or portion thereof) ending on or prior
to the Closing Date, or to the consummation of any of the Transactions, or to
any Parent Entity’s receipt of (or entitlement to) any payment in connection
with the Transactions, including any payment received after the Closing Date
pursuant to any agreement related to the Transactions or (z) any other federal,
state, foreign, provincial or local taxes measured by income for which any
Parent Entity is liable up to an amount not to exceed, with respect to federal
taxes, the amount of any such taxes that the Parent Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a consolidated basis as if the Parent Borrower had filed a consolidated return
on behalf of an affiliated group (as defined in Section 1504 of the
70



--------------------------------------------------------------------------------



Code) of which it were the common parent, or with respect to state, foreign,
provincial and local taxes, the amount of any such taxes that the Parent
Borrower and its Subsidiaries would have been required to pay on a separate
company basis, or on a consolidated, combined, unitary or affiliated basis as if
the Parent Borrower had filed a consolidated, combined unitary or affiliated
return on behalf of an affiliated group (as defined in the applicable state,
foreign, provincial or local tax laws for filing such return) consisting only of
the Parent Borrower and its Subsidiaries. Taxes include all interest, penalties
and additions relating thereto.
SECTION 370.“Relevant Governmental Body”: the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
SECTION 371.“Reportable Event”: any of the events set forth in Section 4043(c)
of ERISA, other than those events as to which the 30 day notice period is waived
under PBGC Regulation Section 4043 or any successor regulation thereto.
SECTION 372.“Required Lenders”: Lenders the sum of whose outstanding Commitments
(or after the termination thereof, outstanding Individual Lender Exposures)
represent a majority of aggregate Commitments (or after the termination thereof,
the sum of the Individual Lender Exposures) at such time; provided that the
Commitments (or Individual Lender Exposures) held or deemed held by Defaulting
Lenders shall be excluded for purposes of making a determination of Required
Lenders.
SECTION 373.“Requirement of Law”: as to any Person, the Organizational Documents
of such Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.
SECTION 374.“Responsible Officer”: as to any Person, any of the following
officers of such Person: (a) the chief executive officer or the president of
such Person and, with respect to financial matters, the chief financial officer,
the treasurer, the controller or the vice president–finance (or substantial
equivalent) of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, in each case who has been designated in writing to the
Administrative Agent or the Collateral Agent as a Responsible Officer by such
chief executive officer or president of such Person or, with respect to
financial matters, by such chief financial officer of such Person, (c) with
respect to Subsection 7.7 and without limiting the foregoing, the general
counsel of such Person and (d) with respect to ERISA matters, the senior vice
president–human resources (or substantial equivalent) of such Person; and (e)
any other individual designated as a “Responsible Officer” for purposes of this
Agreement by the Board of Directors or equivalent body of such person.
71



--------------------------------------------------------------------------------



SECTION 375.“Restricted Indebtedness”: as defined in Subsection 8.6(a).
SECTION 376.“Restricted Payment”: any dividend or any other payment whether
direct or indirect (other than dividends payable solely in common stock of the
Parent Borrower or options, warrants or other rights to purchase common stock of
the Parent Borrower) on, or any payment on account of, or any setting apart of
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any shares of any class of
Capital Stock of the Parent Borrower (other than any acquisition of Capital
Stock deemed to occur upon the exercise of options if such Capital Stock
represents a portion of the exercise price thereof) or any warrants or options
to purchase any such Capital Stock, whether now or hereafter outstanding, or any
other distribution (other than (x) distributions payable solely in common stock
of the Parent Borrower or (y) options, warrants or other rights to purchase
common stock of the Parent Borrower) in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of the Parent Borrower
or its Restricted Subsidiaries, other than one payable solely to any Borrower or
one or more Subsidiary Guarantors.
SECTION 377.“Restricted Payment Transaction”: any Restricted Payment permitted
pursuant to Subsection 8.3, any Permitted Investment, any transaction
specifically excluded from the definition of the term “Restricted Payment”
(including pursuant to the exceptions contained the parenthetical exclusions of
such definition) or any Investment or acquisition permitted pursuant to
Subsection 8.4.
SECTION 378.“Restricted Subsidiary”: any Subsidiary of the Parent Borrower other
than an Unrestricted Subsidiary.
SECTION 379.“Revolving Credit Facility”: the revolving credit facility available
to the Borrowers hereunder.
SECTION 380.“Revolving Credit Lender”: any Lender having a Commitment hereunder
and/or a Revolving Credit Loan outstanding hereunder.
SECTION 381.“Revolving Credit Loan”: a Loan made pursuant to Subsection 2.1(a).
SECTION 382.“Revolving Credit Note”: as defined in Subsection 2.1(d).
SECTION 383.“Revolving Exposure”: at any time the Dollar Equivalent of the
aggregate principal amount at such time of all outstanding Revolving Credit
Loans. The Revolving Exposure of any Revolving Credit Lender at any time shall
equal its Commitment Percentage of the aggregate Revolving Exposure at such
time.
SECTION 384.“Rollover Indebtedness”: Indebtedness of a Loan Party issued to any
lender under the First Lien Credit Facility in lieu of such lender’s pro rata
portion of any repayment of Term Loans made pursuant to and in accordance with
the terms of the First Lien Credit Agreement.
72



--------------------------------------------------------------------------------



SECTION 385.“S&P”: as defined in the definition of the term “Cash Equivalents”
in this Subsection 1.1.
SECTION 386.“Sale and Leaseback Transaction”: any arrangement with any Person
providing for the leasing by the Parent Borrower or any of its Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Parent Borrower or any such Restricted Subsidiary to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of the Parent
Borrower or such Restricted Subsidiary.
SECTION 387.“Sanctioned Country”: a country or territory that is a target of
comprehensive Sanctions, including without limitation Cuba, Iran, North Korea,
Syria and the Crimea region of Ukraine.
SECTION 388.“Sanctioned Person”: (a) a Person on any list of targets identified
or designated pursuant to any Sanctions, (b) a Person or legal entity that is a
target of Sanctions, (c) any Person operating, organized or resident in a
Sanctioned Country, (d) an agency of or organization controlled by a Sanctioned
Country or (e) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) to (d) above.
SECTION 389.“Sanctions”: individually and collectively, respectively, any and
all economic sanctions, trade sanctions, financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes anti-terrorism laws and other
sanctions laws, regulations or embargoes, including those imposed, administered
or enforced from time to time by: (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union, (d) Her Majesty’s Treasury of
the United Kingdom, or (d) any other Governmental Authority, to the extent
applicable to any Loan Party or any of its Subsidiaries.
SECTION 390.“Secured Leverage Ratio”: as of any date of determination, the ratio
(calculated on a Pro Forma Basis) of (a) Financial Covenant Debt of the Parent
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP as at such date secured by Liens on property or assets of
the Parent Borrower and its Restricted Subsidiaries (other than property or
assets held in a defeasance or similar trust or arrangement for the benefit of
the Indebtedness secured thereby so long as the liability would no longer appear
on the balance sheet of the Parent Borrower in accordance with GAAP) minus
Unrestricted Cash to (b) EBITDA of the Parent Borrower and its Restricted
Subsidiaries for the four fiscal quarters ended on or most recently prior to
such date for which financial statements have been delivered pursuant to
Subsection 7.1; provided that, in the event that the Parent Borrower shall
classify Indebtedness incurred on the date of determination as secured in part
pursuant to Subsection 8.14(s) in respect of Indebtedness incurred pursuant to
Subsection 8.13(c) and in part pursuant to another clause of Subsection 8.14 in
respect of Indebtedness incurred pursuant to another clause of Subsection 8.13,
any calculation of the Secured Leverage Ratio, including in the definition of
“Secured Ratio Indebtedness”, shall not include any such Indebtedness (and shall
not give effect
73



--------------------------------------------------------------------------------



to any discharge of Indebtedness from the proceeds thereof) not incurred
pursuant to Subsections 8.14(s) and 8.13(c).
SECTION 391.“Secured Parties”: the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.
SECTION 392.“Secured Ratio Indebtedness”: Indebtedness of any Borrower evidenced
by any notes, other debt securities, or other indebtedness; provided that
(i) immediately after giving effect to each issuance of such Senior Ratio
Indebtedness, the Secured Leverage Ratio is less than or equal to 5.50:1.00 and
(ii) any such Senior Ratio Indebtedness shall be (x) secured on a junior basis
with this Facility with respect to the ABL Priority Collateral and on a pari
passu or junior basis with Cash Flow Priority Obligations (or any renewal,
extension, refinancing, replacement and refunding indebtedness in respect
thereof permitted by the terms of this Agreement) with respect to the Cash Flow
Priority Collateral and (y) subject to the terms of the Intercreditor Agreement
or another intercreditor agreement in form and substance satisfactory to the
Administrative Agent.
SECTION 393.“Security Documents”: the collective reference to the Guarantee and
Collateral Agreements and all other similar security documents hereafter
delivered to the Collateral Agent granting or perfecting a Lien on any asset or
assets of any Person to secure the obligations and liabilities of the Loan
Parties hereunder and/or under any of the other Loan Documents or to secure any
guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the Collateral
Agent pursuant to Subsection 7.9(b) or 7.9(c), in each case, as amended,
supplemented, waived or otherwise modified from time to time.
SECTION 394.“Set”: the collective reference to Eurodollar Loans or BA Equivalent
Rate Loans of a single Tranche, the then current Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day).
SECTION 395.“Settlement Service”: as defined in Subsection 11.6(b).
SECTION 396.“Single Employer Plan”: any Plan which is covered by Title IV or
Section 302 of ERISA or Section 412 of the Code, but which is not a
Multiemployer Plan.
SECTION 397.“SOFR”: with respect to any day, the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
SECTION 398.“Solvent” and “Solvency”: with respect to any Person on a particular
date, the condition that, on such date, (a) the fair value of the property of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and
74



--------------------------------------------------------------------------------



matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, (d) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small amount of capital and (e) in the
case of any Loan Party formed under the laws of Canada or a province or
territory thereof, is not an “insolvent person” within the meaning of such term
in the Bankruptcy and Insolvency Act (Canada).
SECTION 399.“Specified Availability”: at any time, the sum of (i) the aggregate
Available Loan Commitments of all Lenders plus (ii) Specified Unrestricted Cash,
plus (iii) Specified Suppressed Availability.
SECTION 400.“Specified Consignment Inventory”: any Inventory subject to an
arrangement pursuant to which (x) such Inventory is placed with an intermediary
for the purpose of marketing and resale by such Person for which the Parent
Borrower or the applicable Subsidiary Guarantor receives payment directly from
third-party purchaser of such Inventory, (y) the Parent Borrower or the
applicable Loan Party retains title to such Inventory until the purchase thereof
by such third-party purchaser, and (z) the Parent Borrower or applicable
Subsidiary Guarantor pays to the intermediary a commission in respect of such
third-party purchase.
SECTION 401.“Specified Default”: (a) the occurrence and continuance of an Event
of Default under Subsection 9.1(b) as a result of a material breach of any
representation or warranty set forth in Subsection 5.23 or Subsection 5.24, (b)
the occurrence and continuance of an Event of Default under Subsection 9.1(c) as
a result of the failure of any Loan Party to comply with the terms of Subsection
4.16 or a failure to comply with the delivery obligations with respect to
Borrowing Base Certificates set forth in Subsection 7.2(f) or (c) the occurrence
and continuance of an Event of Default under Subsection 9.1(a) or Subsection
9.1(f).
SECTION 402.“Specified Representation”: the representations set forth in (i) the
last sentence of Subsection 5.2, (ii) Subsections 5.3(a) (with respect to due
organization and valid existence), 5.4 (other than the second sentence thereof),
5.12 and 5.14 (subject to such limitations as may be agreed between the Borrower
Representative and the applicable Additional Lenders), (iii) the first sentence
of Subsection 5.15, (iv) (as relates to Sanctions only) the third sentence of
5.25 and (v) (as relates to the use of proceeds of the Loans made on the date of
the funding of the applicable Accordion Facility Increase not violating
Sanctions) the fourth sentence of 5.25.
SECTION 403.“Specified Suppressed Availability”: the amount, if positive, by
which the Borrowing Base exceeds the aggregate amount of the Commitments;
provided that if aggregate Available Loan Commitments of all Lenders are less
than the lesser of (i) 5% of the lesser of (x) the aggregate amount of the
Commitments and (y) the Borrowing Base and (ii) $15,000,000, Specified
Suppressed Availability shall be zero.
SECTION 404.“Specified Transaction”: (a) any Restricted Payment pursuant to
Subsection 8.3(j), (b) any acquisition permitted pursuant to Subsection
8.4(b)(iii)(1), (c) any investment permitted pursuant to clause (a) of the
definition of “Permitted Investment”, (d) any payment, repurchase or redemption
pursuant to Subsection 8.6(a); (e) any merger, consolidation,
75



--------------------------------------------------------------------------------



amalgamation or asset sale pursuant to Subsection 8.2(a) or 8.2(b), and (f) any
Asset Sale pursuant to Subsection 8.5.
SECTION 405.“Specified Unrestricted Cash”: as of any date of determination, an
amount equal to all Unrestricted Cash of the Parent Borrower and its Restricted
Subsidiaries that, in the case of cash, is deposited in (i) DDAs or (ii) any
other deposit accounts, in each case described in (i) or (ii) with respect to
which a control agreement is in place between the applicable Loan Party, the
applicable depositary institution and the Administrative Agent or the Collateral
Agent (or over which any such Agent has “control” whether or not pursuant to a
control agreement) or that, in the case of Cash Equivalents, (i) the Collateral
Agent has a valid and perfected Lien in such Cash Equivalents and (ii) such Cash
Equivalents are not in a securities account in respect of which the applicable
Loan Party has entered into a “control agreement” with the applicable broker or
securities intermediary for purposes of perfecting a security interest in favor
of a third party; provided that, solely for the purpose of determining whether
there has been a Dominion Event or a Liquidity Event, such Unrestricted Cash
shall be in an amount not to exceed the lesser of (x) 5.0% of Availability and
(y) $15,000,000.
SECTION 406.“Spot Rate of Exchange”: with respect to any foreign currency, at
any date of determination thereof, the arithmetic average of the spot rates of
exchange of Wells Fargo in the market where its foreign currency exchange
operations in respect of such currency are then being conducted at approximately
11:00 a.m. New York time on such date for delivery two (2) Business Days later;
provided that with respect to any Letters of Credit denominated in any
Designated Foreign Currency (x) for the purposes of determining the Dollar
Equivalent of L/C Obligations and for the calculation of L/C Fees and related
commissions, the Spot Rate of Exchange shall be calculated on the first Business
Day of each month.
SECTION 407.“Springing Maturity Date”: as defined in the definition of
“Termination Date” in this Subsection 1.1.
SECTION 408.“Standard Letter of Credit Practice”: for each Issuing Lender, any
domestic or foreign law or letter of credit practices applicable in the city in
which Issuing Lender issued the applicable Letter of Credit or, for its branch
or correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
SECTION 409.“Standby Letter of Credit”: as defined in Subsection 3.1(b).
SECTION 410.“Stated Amount”: at any time, as to any Letter of Credit, (i) if the
Letter of Credit is denominated in Dollars, the maximum amount available to be
drawn thereunder (regardless of whether any conditions for drawing could then be
met) and (ii) if the Letter of Credit is denominated in a Designated Foreign
Currency, the Dollar Equivalent of the maximum amount available to be drawn
under the Letter of Credit (regardless of whether any conditions for drawing
could then be met).
76



--------------------------------------------------------------------------------



SECTION 411.“Stated Maturity”: with respect to any Indebtedness, the date
specified in such Indebtedness as the fixed date on which the payment of
principal of such Indebtedness is due and payable, including pursuant to any
mandatory redemption provision (but excluding any provision providing for the
repurchase or repayment of such Indebtedness at the option of the holder thereof
upon the happening of any contingency).
SECTION 412.“Statutory Reserves”: for any day as applied to a Eurodollar Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding one billion dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Eurodollar
Loans shall be deemed to constitute Eurocurrency liabilities and to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.
SECTION 413.“Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Parent Borrower.
SECTION 414.“Subsidiary Borrower Joinder”: a joinder in substantially the form
of Exhibit N hereto, to be executed by each Subsidiary Borrower designated as
such after the Closing Date.
SECTION 415.“Subsidiary Borrowers”: each Domestic Subsidiary that is a
Wholly-Owned Subsidiary and a Restricted Subsidiary that becomes a Borrower
after five (5) days’ written notice to the Administrative Agent pursuant to a
Subsidiary Borrower Joinder, together with their respective successors and
assigns.
SECTION 416.“Subsidiary Guarantor”: (x) each Domestic Subsidiary that is a
Wholly Owned Subsidiary (other than any Borrower or Excluded Subsidiary) of the
Parent Borrower which executes and delivers a Subsidiary Guaranty, in each case,
unless and until such time as the respective Subsidiary Guarantor (a) ceases to
constitute a Domestic Subsidiary of the Parent Borrower in accordance with the
terms and provisions hereof, (b) is designated an Unrestricted Subsidiary
pursuant to the terms of this Agreement or (c) is released from all of its
obligations under the Subsidiary Guaranty in accordance with terms and
provisions thereof and (y) each other Subsidiary of the Parent Borrower which
the Parent Borrower causes to execute and deliver a Subsidiary Guaranty pursuant
to Subsection 7.9(b) or (c), in each case, unless and until such time as the
respective Subsidiary Guarantor (a) ceases to constitute a Domestic Subsidiary
of the Parent Borrower in accordance with the terms and provisions hereof, (b)
is
77



--------------------------------------------------------------------------------



designated an Unrestricted Subsidiary pursuant to the terms of this Agreement,
(c) is released from all of its obligations under the Subsidiary Guaranty in
accordance with terms and provisions thereof or (d) ceases to be so designated
pursuant to Subsection 7.9(b).
SECTION 417.“Subsidiary Guaranty”: the guaranty of the Obligations of the
Borrowers under the Loan Documents provided pursuant to the Guarantee and
Collateral Agreement or pursuant to a guaranty in such other form as may be
agreed between the Parent Borrower and the Administrative Agent.
SECTION 418.“Successor Borrower”: as defined in Subsection 8.2(a).
SECTION 419.“Supermajority Lenders”: Lenders the sum of whose outstanding
Commitments (or after the termination thereof, outstanding Individual Lender
Exposures) representing more than 662/3% of the sum of the aggregate amount of
the total Commitments less the Commitments of all Defaulting Lenders (or after
the termination thereof, the sum of the Individual Lender Exposures of
Non-Defaulting Lenders) at such time.
SECTION 420.“Supported QFC”: as defined in Subsection 11.24.
SECTION 421.“Swingline Commitment”: the Swingline Lender’s obligation to make
Swingline Loans pursuant to Subsection 2.4.
SECTION 422.“Swingline Exposure”: at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Commitment Percentage of the
aggregate Swingline Exposure at such time.
SECTION 423.“Swingline Lender”: as defined in the Preamble hereto.
SECTION 424.“Swingline Loan Participation Certificate”: a certificate in
substantially the form of Exhibit F hereto.
SECTION 425.“Swingline Loans”: as defined in Subsection 2.4(a).
SECTION 426.“Swingline Note”: as defined in Subsection 2.4(b).
SECTION 427.“Syndication Agent”: Fifth Third Bank, National Association, in its
capacity as syndication agent.
SECTION 428.“Target Amount”: an amount which, when aggregated with all other
amounts remaining on deposit in all DDAs and Concentration Accounts at any one
time, does not exceed $5,000,000.
SECTION 429.“Tax Sharing Agreement”: the Tax Sharing Agreement among Atkore
International Group, Inc., Holdings and the Parent Borrower to be entered into
on or prior to the Closing Date, as the same may be amended, supplemented,
waived or otherwise modified from time to time.
78



--------------------------------------------------------------------------------



SECTION 430.“Taxes”: any and all present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
SECTION 431.“Temporary Cash Investments”: any of the following: (i) any
investment in direct obligations of the United States of America, Canada, the
United Kingdom, or any agency or instrumentality of any thereof, or obligations
Guaranteed by the United States of America, Canada, the United Kingdom, or any
agency or instrumentality of any of the foregoing, or obligations guaranteed by
any of the foregoing, (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under this Agreement or the First Lien Credit
Agreement or any affiliate thereof or (y) a bank or trust company that is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America having capital
and surplus aggregating in excess of $500,000,000 (or the foreign currency
equivalent thereof) and whose long term debt is rated at least “A” by S&P or
“A-1” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization) at the time such
Investment is made, (iii) repurchase obligations with a term of not more than
seven days for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 270 days after the date of acquisition, issued by a Person (other
than that of the Parent Borrower or any of its Subsidiaries), with a rating at
the time as of which any Investment therein is made of “P-1” (or higher)
according to Moody’s or “A-1” (or higher) according to S&P (or, in either case,
the equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (v) Investments in securities maturing not more than one
year after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or “A” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vi) [reserved], (vii)
investment funds investing 95.0% of their assets in securities of the type
described in clauses (i) through (vi) above (which funds may also hold cash
pending investment and/or distribution), (viii) any money market deposit
accounts issued or offered by a domestic commercial bank or a commercial bank
organized and located in a country recognized by the United States of America,
in each case, having capital and surplus in excess of $500,000,000 (or the
foreign currency equivalent thereof), or investments in money market funds
subject to the risk limiting conditions of Rule 2a-7 (or any successor rule) of
the SEC under the Investment Company Act of 1940, as amended and (ix) similar
investments approved by the Board of Directors in the ordinary course of
business.
79



--------------------------------------------------------------------------------



SECTION 432.“Term Loan”: Accordion Term Loans, Extended Term Loans and Other
Term Loans.
SECTION 433.“Term SOFR”: the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.
SECTION 434.“Termination Date”: August 28, 2023; provided, that (x) if greater
than $100,000,000 in principal amount shall remain outstanding under the First
Lien Credit Facility on the date that is 91 days prior to the Stated Maturity of
the loans issued thereunder (the “Springing Maturity Date”), or (y) if, after
giving effect to any reserve described in clause (3) of the definition of
“Availability Reserves,” a Liquidity Event has occurred, then, in each case, the
Maturity Date shall instead be the Springing Maturity Date; provided, further,
that, in each case, if any such day is not a Business Day, the Termination Date
shall be the Business Day immediately following such day.
SECTION 435.“Tranche”: each Tranche of Loans available hereunder, with there
being two tranches on the Closing Date; namely, Revolving Credit Loans and
Swingline Loans.
SECTION 436.“Transactions”: collectively, any or all of the following (whether
taking place prior to, on or following the date hereof): (i) the entry into this
Agreement and incurrence of Indebtedness hereunder by one or more of Holdings,
the Parent Borrower and its Restricted Subsidiaries or any other Borrower, (ii)
all other transactions relating to any of the foregoing (including payment of
fees and expenses related to any of the foregoing) and (iii) the Existing Credit
Facility Transactions.
SECTION 437.“Transferee”: any Participant or Assignee.
SECTION 438.“Type”: the type of Loan determined based on the currency in which
the same is denominated, and the interest option applicable thereto, with there
being multiple Types of Loans hereunder, namely ABR Loans, Eurodollar Loans and
Daily Rate Loans in Dollars and Canadian Prime Rate Loans and BA Equivalent
Loans in the Designated Foreign Currency.
SECTION 439.“UCC”: the Uniform Commercial Code as in effect in the State of New
York from time to time.
SECTION 440.“Unadjusted Benchmark Replacement”: the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
SECTION 441.“Underfunding”: the excess of the present value of all accrued
benefits under a Plan (based on those assumptions used to fund such Plan),
determined as of the most recent annual valuation date, over the value of the
assets of such Plan allocable to such accrued benefits.
80



--------------------------------------------------------------------------------



SECTION 442.“Uniform Customs”: the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
as the same may be amended from time to time.
SECTION 443.“United States Person”: any United States person within the meaning
of Section 7701(a)(30) of the Code.
SECTION 444.“Unpaid Drawing”: drawings on Letters of Credit that have not been
reimbursed by the applicable Borrower.
SECTION 445.“Unrestricted Cash”: at any date of determination, (x) the aggregate
amount of cash, Cash Equivalents and Temporary Cash Investments included in the
cash accounts that would be listed on the consolidated balance sheet of the
Parent Borrower prepared in accordance with GAAP as of the end of the most
recent fiscal quarter for which financial statements were delivered pursuant to
Subsections 7.1(a) and (b) plus (y) the proceeds from any incurrence of
Indebtedness borrowed since the date of such consolidated balance sheet and on
or prior to the date of such determination that are (as determined in good faith
by the Parent Borrower) intended to be used for working capital purpose, in each
case described in clause (x) or (y), solely to the extent such cash or proceeds
are not classified as “restricted” for financial statement purposes (unless so
classified solely because of any provision under the Loan Documents or any other
agreement or instrument governing other Indebtedness that is subject to the
Intercreditor Agreement or because they are subject to a Lien securing
Indebtedness that is subject to the Intercreditor Agreement).
SECTION 446.“Unrestricted Subsidiary”: any Subsidiary of the Parent Borrower
designated at any time by the Parent Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided that the
Parent Borrower shall only be permitted to so designate an Unrestricted
Subsidiary so long as:
a.immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing;
b.no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Indebtedness of the Parent
Borrower or its Restricted Subsidiaries;
c.        such designation was made on the Closing Date, each of which is
listed on Schedule 1.1(j); or
(i)the Subsidiary to be so designated has Consolidated Total Assets of $1,000 or
less at the time of designation; or
(ii)if such Subsidiary has Consolidated Total Assets greater than $1,000 at the
time of designation, then immediately after giving effect to such designation,
the Parent Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis, with the covenant set forth in Subsection 8.1,
81



--------------------------------------------------------------------------------



whether or not a Liquidity Event has occurred and is continuing, as demonstrated
to the reasonable satisfaction of the Administrative Agent; and
d.no Subsidiary shall be designated as an Unrestricted Subsidiary if such
Subsidiary owns (directly or indirectly) any Capital Stock or Indebtedness of,
or holds any Liens on any property of, any Borrower or any Restricted Subsidiary
that is not a Subsidiary of the Subsidiary to be so designated.
The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Parent Borrower therein (and must comply as such with the
limitations on Investments under Subsection 8.12) at the date of designation in
an amount equal to the net book value of the Parent Borrower’s Investment
therein.
SECTION 447.The Borrower Representative shall only be permitted to designate an
Unrestricted Subsidiary as a Restricted Subsidiary so long as:
a.immediately after such designation, no Default or Event of Default shall have
occurred and be continuing; and
b.immediately after giving effect to such designation, the Parent Borrower and
its Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, with
the covenant set forth in Subsection 8.1, whether or not a Liquidity Event has
occurred and is continuing, as demonstrated to the reasonable satisfaction of
the Administrative Agent.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.
Any such designation of a Subsidiary as either an Unrestricted Subsidiary or a
Restricted Subsidiary shall be evidenced to the Administrative Agent by promptly
filing with the Administrative Agent a copy of the resolution of the Parent
Borrower’s Board of Directors giving effect to such designation and a
certificate of a Responsible Officer of the Parent Borrower certifying that such
designation complied with the foregoing provisions.
SECTION 448.“Unutilized Commitment”: with respect to any Lender at any time, an
amount equal to the remainder of (x) such Lender’s Commitment as in effect at
such time less (y) such Lender’s Individual Lender Exposure at such time
(excluding any Swingline Exposure of such Lender).
SECTION 449.“U.S. Guarantee and Collateral Agreement”: the Amended and Restated
Guarantee and Collateral Agreement delivered to the Collateral Agent as of
August 28, 2020, substantially in the form of Exhibit B-1 hereto, as the same
may be amended, supplemented, waived or otherwise modified from time to time.
SECTION 450.“U.S. Special Resolution Regimes”: as defined in Subsection 11.24.
82



--------------------------------------------------------------------------------



SECTION 451.“U.S. Tax Compliance Certificate”: as defined in Subsection
4.11(b)(ii)(2).
SECTION 452.“Vendor Financing Arrangement”: any supply chain financing
arrangement, structured vendor payable program, payables financing arrangement,
reverse factoring arrangement or any other similar arrangement or program
pursuant to which the Parent Borrower or any of its Restricted Subsidiaries
provides a vendor an option to factor such vendor’s receivables from the Parent
Borrower or such Restricted Subsidiary to any Lender or any Affiliate of any
Lender.
SECTION 453.“Vendor Financing Obligations”: as to any Person, any and all
obligations of such Person arising under, owing pursuant to, or existing in
respect of any Vendor Financing Arrangement entered into with one or more
Lenders or Affiliates of any Lender, whether absolute or contingent, due or to
become due, now existing or hereafter arising; provided that the aggregate
amount of Vendor Financing Obligations shall not exceed $75,000,000 at any one
time outstanding.
SECTION 454.“Voting Stock”: as to any entity, all classes of Capital Stock of
such entity then outstanding and normally entitled to vote in the election of
directors, managing members or similar individuals or all interests in such
entity with the ability to control the management or actions of such entity.
SECTION 455.“Wells Fargo”: Wells Fargo Bank, National Association.
SECTION 456.“Wholly Owned Domestic Subsidiary”: as to any Person, any Domestic
Subsidiary of such Person of which such Person owns, directly or indirectly
through one or more Wholly Owned Subsidiaries, all of the Capital Stock of such
Domestic Subsidiary other than directors qualifying shares or shares held by
nominees.
SECTION 457.“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such
Person of which such Person owns, directly or indirectly through one or more
Wholly Owned Subsidiaries, all of the Capital Stock of such Subsidiary other
than directors qualifying shares or shares held by nominees.
SECTION 458.“Write-Down and Conversion Powers”: with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
a.Other Definitional and Interpretive Provisions
. Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in any Notes, any other Loan Document or any
certificate or other document made or delivered pursuant hereto.
83



--------------------------------------------------------------------------------



1.As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Parent Borrower and its Restricted Subsidiaries
not defined in Subsection 1.1 and accounting terms partly defined in Subsection
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP.
2.The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Subsection, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”. Any
reference herein to any financial statements of Holdings shall be construed to
include financial statements of Holdings or any Parent Entity whose financial
statements satisfy Subsection 7.1. All references to the terms “province” and
“provincial” shall be construed to include “territory” and “territorial”. With
respect to any Default or Event of Default, the words “exists,” “is continuing”
or similar expressions with respect thereto shall mean that such Default or
Event of Default has occurred and has not yet been cured or waived.
3.Financial ratios and other financial calculations pursuant to this Agreement,
including calculations pursuant to Subsection 8.1 shall, following any
transaction described in the definition of “Pro Forma Basis,” be calculated on a
Pro Forma Basis until the completion of four full fiscal quarters following such
transaction.
4.Any financial ratios required to be maintained pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (rounding up if there is no nearest number).
5.Any references in this Agreement to “cash and/or Cash Equivalents”, “cash,
Cash Equivalents and/or Temporary Cash Investments” or any similar combination
of the foregoing shall be construed as not double counting cash or any other
applicable amount which would otherwise be duplicated therein.
6.The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.
7.The Borrowing Base shall be calculated without duplication of, including
without duplication of any reserves, items that are otherwise addressed or
excluded through eligibility criteria or items that are factored into the
calculation of collection rates or collection percentages.
8.In connection with any action being taken in connection with a Limited
Condition Transaction (other than a borrowing of Revolving Credit Loans
hereunder), for purposes of determining compliance with any provision of this
Agreement which requires that no Default, Event of Default, Specified Default or
specified Default or Event of Default, as applicable, has
84



--------------------------------------------------------------------------------



occurred, is continuing or would result from any such action, as applicable,
such condition shall, at the option of the Parent Borrower, be deemed satisfied,
so long as no Default, Event of Default, Specified Default or specified Default
or Event of Default, as applicable, exists on the date (x) a definitive
agreement for such Limited Condition Transaction is entered into, (y) in
connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers (or any equivalent thereof under the laws, rules or
regulations in any other applicable jurisdiction) applies, on which a “Rule 2.7
announcement” of a firm intention to make an offer in respect of a target of a
Limited Condition Transaction is made (or the equivalent notice under such
equivalent laws, rules or regulations in such other applicable jurisdiction) or
(z)  notice of redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Capital Stock or Preferred Stock is
given. For the avoidance of doubt, if the Parent Borrower has exercised its
option under the first sentence of this clause (h), and any Default, Event of
Default, Specified Default or specified Default or Event of Default, as
applicable, occurs following the date (x) a definitive agreement for the
applicable Limited Condition Transaction was entered into, (y) in connection
with an acquisition to which the United Kingdom City Code on Takeovers and
Mergers (or any equivalent thereof under the laws, rules or regulations in any
other applicable jurisdiction) applies, on which a “Rule 2.7 announcement” of a
firm intention to make an offer in respect of a target of a Limited Condition
Transaction is made (or the equivalent notice under such equivalent laws, rules
or regulations in such other jurisdiction) or (z)  notice of redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Capital Stock or Preferred Stock is given and prior to the
consummation of such Limited Condition Transaction, any such Default, Event of
Default, Specified Default or specified Default or Event of Default, as
applicable, shall be deemed to not have occurred or be continuing for purposes
of determining whether any action being taken in connection with such Limited
Condition Transaction is permitted hereunder.
9.In connection with any action being taken in connection with a Limited
Condition Transaction (other than a borrowing of Revolving Credit Loans
hereunder), for purposes of:
i.determining compliance with any provision of this Agreement which requires the
calculation of the Consolidated Fixed Charge Coverage Ratio or the Secured
Leverage Ratio (but not, for the avoidance of doubt, in determining compliance
with the Payment Conditions for any purpose hereunder); or
ii.testing baskets set forth in this Agreement (including baskets measured as a
percentage of Consolidated Total Assets) but not, for the avoidance of doubt, in
determining compliance with the Payment Conditions for any purpose hereunder; or
iii.any other determination as to whether any such Limited Condition Transaction
and any related transactions (including any financing thereof, but excluding a
borrowing of Revolving Credit Loans) complies with the covenants or agreements
contained in this Agreement;
85



--------------------------------------------------------------------------------



in each case, at the option of the Parent Borrower (the Parent Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), the date of determination of whether any such
action is permitted hereunder, shall be deemed to be the date (x) a definitive
agreement for such Limited Condition Transaction is entered into, (y) in
connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers (or any equivalent thereof under the laws, rules or
regulations in any other applicable jurisdiction) applies, on which a “Rule 2.7
announcement” of a firm intention to make an offer in respect of a target of a
Limited Condition Transaction is made (or the equivalent notice under such
equivalent laws, rules or regulations in such other applicable jurisdiction) or
(z) notice of redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Capital Stock or Preferred Stock is
given, as applicable (the “LCT Test Date”), and if, after giving pro forma
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence or Discharge of
Indebtedness and Liens and the use of proceeds thereof) as if they had occurred
at the beginning of the most recent four consecutive fiscal quarters ending
prior to the LCT Test Date for which consolidated financial statements of
Holdings are available, the Parent Borrower could have taken such action on the
relevant LCT Test Date in compliance with such ratio, basket or amount, such
ratio, basket or amount shall be deemed to have been complied with provided that
compliance with such ratios, baskets or amounts (and any related requirements
and conditions) shall not be determined or tested at any time after the
applicable LCT Test Date for such Limited Condition Transaction and any actions
or transactions related thereto (including any incurrence or Discharge of
Indebtedness and Liens and the use of proceeds thereof). Consolidated Interest
Expense for purposes of the Consolidated Fixed Charge Coverage Ratio will be
calculated using an assumed interest rate based on the indicative interest
margin contained in any financing commitment documentation with respect to such
Indebtedness or, if no such indicative interest margin exists, as determined by
the Parent Borrower in good faith. For the avoidance of doubt, if the Parent
Borrower has made an LCT Election and any of the ratios, baskets or amounts for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio, basket or amount, including due
to fluctuations in exchange rates or in EBITDA or Consolidated Total Assets of
the Parent Borrower or the Person subject to such Limited Condition Transaction
or any applicable currency exchange rate, at or prior to the consummation of the
relevant transaction or action, such ratios, baskets or amounts will not be
deemed to have been exceeded as a result of such fluctuations. If the Parent
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio, basket or amount with
respect to the incurrence or Discharge of Indebtedness or Liens, or the making
of Restricted Payments, Asset Sales, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Parent Borrower or the
designation of an Unrestricted Subsidiary on or following the relevant LCT Test
Date and prior to the earlier of the date on which (1) such Limited Condition
Transaction is consummated, (2) the definitive agreement for, or firm offer in
respect of, such Limited Condition Transaction (if an acquisition or investment)
is terminated or expires without consummation of such Limited Condition
Transaction or (3) such notice of redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness, Disqualified Capital
Stock or Preferred Stock is revoked or expires without consummation, any such
ratio, basket or amount shall be calculated on a pro forma basis assuming such
Limited Condition Transaction and other transactions in connection
86



--------------------------------------------------------------------------------



therewith (including any incurrence or Discharge of Indebtedness and Liens and
the use of proceeds thereof) have been consummated.
1.Any reference herein or in any other Loan Document to (i) a transfer,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (collectively, a “Division”),
as if it were a transfer, assignment, sale or transfer, or similar term, as
applicable, to a separate Person, and (ii) a merger, consolidation, amalgamation
or consolidation, or similar term, shall be deemed to apply to the division of
or by a limited liability company, or an allocation of assets to a series of a
limited liability company, or the unwinding of such a division or allocation, as
if it were a merger, consolidation, amalgamation or consolidation or similar
term, as applicable, with a separate Person.
2.Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (a) the payment or
repayment in full in immediately available funds of (i) the principal amount of,
and interest accrued and unpaid with respect to, all outstanding Loans, together
with the payment of premium, if any, applicable to the repayment of the Loans,
(ii) pursuant to Subsection 11.5(a)(b), the payment of all reasonable,
documented and invoiced out-of-pocket Lender costs and expenses upon notice to
the Borrower Representative, (iii) all fees or charges that have accrued
hereunder or under any other Loan Document (including the L/C Fee and the
commitment fee for any Unutilized Commitment of any Revolving Credit Lender
pursuant to Subsection 4.5) and are unpaid, (b) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization, (c) in the case of obligations with respect to Cash
Management Arrangements (other than Hedging Obligations), providing Bank
Products Collateralization (unless any such Cash Management Arrangements will be
rolled, terminated or otherwise secured under any future credit arrangements or
collateral agreements of the Loan Parties and their Subsidiaries, in each case,
subject to terms and pursuant to documentation reasonably satisfactory to the
Administrative Agent), (d) the receipt by the Administrative Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time, such cash
collateral to be in such amount as the reasonable, documented and invoiced
out-of-pocket expenses related to such contingent Obligations, (e) the payment
or repayment in full in immediately available funds of all other outstanding
Obligations other than (i) unasserted contingent indemnification Obligations,
(ii) any Cash Management Arrangements that, at such time, are allowed by the
applicable Cash Management Party to remain outstanding without being required to
be repaid or cash collateralized, (iii) any Hedging Obligations that, at such
time, are allowed to remain outstanding without being required to be repaid
(unless rolled or otherwise transferred to a new credit facility or collateral
arrangement of the Loan Parties, in each case, subject to terms and pursuant to
documentation reasonably satisfactory to the Administrative Agent) and (iv) any
Vendor Financing Obligations that, at such time, are allowed to remain
outstanding without being required to be repaid (unless rolled or otherwise
transferred to a new credit facility or collateral arrangement of the Loan
Parties, in each case, subject to terms and pursuant to documentation reasonably
satisfactory to the Administrative Agent), and (f) the termination of all of the
Commitments of the Lenders. Any reference herein to any Person shall be
construed to include
87



--------------------------------------------------------------------------------



such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
record.
3.Except as otherwise expressly provided herein, for purposes of any
determination under Section 2, Section 5, Section 7, Section 8 or Section 9 or
any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than Dollars shall
be translated into Dollars using the Spot Rate of Exchange for such currency in
effect on the date of such determination; provided, however, that for purposes
of determining compliance with any provisions of Section 8 if the transaction
contemplated therein is effected in a currency other than Dollars, no Default or
Event of Default shall be deemed to have occurred solely as a result of changes
in the Spot Rate of Exchange occurring after the time such transaction is
consummated (or such other date of determination as expressly provided therein).
For purposes of Subsection 8.1, amounts in currencies other than Dollars shall
be translated into Dollars at the Spot Rate of Exchange used in preparing the
most recently delivered financial statements pursuant to Subsection 7.1(a) or
(b).
4.Terms defined in the UCC used but not defined herein, shall have the
respective meanings given to them under the UCC and comparable terms when used
in the Loan Documents in relational to Collateral subject to the PPSA shall have
the meanings ascribed to such terms in the PPSA.
5.Any representation or warranty, affirmative or negative covenant, Default,
Event of Default or any other provision in this Agreement relating to any Loan
Party organized in Canada or any province, city or other political subdivision
thereof, including, without limitation, those related to Canadian pensions,
guarantees and collateral, will only be applicable during such times that there
are Loan Parties organized in Canada.
SECTION 459.Amount and Terms of Commitments
a.Commitments
.
6.Subject to and upon the terms and conditions set forth herein, each Lender
severally agrees to make, at any time and from time to time on or after the
Closing Date and prior to the Termination Date, a Revolving Credit Loan or
Revolving Credit Loans to the Borrowers (on a joint and several basis as between
the Borrowers), which Revolving Credit Loans:
iv.shall be denominated in Dollars or in a Designated Foreign Currency; provided
that (A) only ABR Loans and Eurodollar Loans may be denominated in Dollars and
(B) only Canadian Prime Rate Loans or BA Equivalent Loans may be denominated in
Canadian Dollars; provided, further that the aggregate principal amount of Loans
denominated in Canadian Dollars outstanding at any time shall not exceed the
Canadian Dollar Sublimit;
88



--------------------------------------------------------------------------------



v.shall, at the option of the Borrowers, be incurred and maintained as, and/or
converted into, ABR Loans, Eurodollar Loans, Canadian Prime Rate Loans or BA
Equivalent Loans, provided that except as otherwise specifically provided in
Subsections 4.9 and 4.10, all Revolving Credit Loans comprising the same
Borrowing shall at all times be of the same Type;
vi.may be repaid and reborrowed in accordance with the provisions hereof;
vii.shall not be made (and shall not be required to be made) by any Lender to
the extent the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Individual
Lender Exposure of such Lender to exceed the amount of its Commitment at such
time;
viii.shall not be made (and shall not be required to be made) by any Lender to
the extent the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Dollar
Equivalent of the Aggregate Lender Exposure to exceed the lesser of (x) total
Commitments as then in effect and (y) the Borrowing Base at such time (based on
the Borrowing Base Certificate last delivered); and
ix.shall not be made (and shall not be required to be made) by any Lender to the
extent any such Revolving Credit Loans to be made on any date, individually or
in the aggregate, exceed the then Available Loan Commitments.
7.Notwithstanding anything to the contrary in Subsection 2.1(a) or elsewhere in
this Agreement, the Administrative Agent shall have the right to establish
Availability Reserves in such amounts, and with respect to such matters, as the
Administrative Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base including reserves with respect to (i)
sums that the Borrowers are or will be required to pay or remit (such as taxes
(including payroll and sales taxes), assessments, insurance premiums, employee
withholdings and remittances or, in the case of leased assets, rents or other
amounts payable under such leases) and have not yet paid and (ii) amounts owing
by the Borrowers or, without duplication, their respective Restricted
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the ABL Priority Collateral, which Lien or trust, in the Permitted
Discretion of the Administrative Agent is capable of ranking senior in priority
to or pari passu with one or more of the Liens in the ABL Priority Collateral
granted in the Security Documents (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the ABL
Priority Collateral; provided that (w) with respect to any Availability Reserve
(other than any Designated Hedging Reserves, Designated Cash Management Reserves
or Designated Vendor Financing Reserves), the Administrative
89



--------------------------------------------------------------------------------



Agent shall have provided the applicable Borrower reasonable advance notice of
any such establishment (it being understood and agreed that four (4) Business
Days’ advance notice shall be deemed reasonable for the purposes of this clause
(w)); provided that (A) no Borrower may obtain any new Revolving Credit Loans
(including Swingline Loans) or Letters of Credit to the extent that any such
Revolving Credit Loan (including Swingline Loans) or Letter of Credit would
cause the aggregate amount of Available Loan Commitments to be less than zero
after giving effect to the establishment or increase of such Availability
Reserve as set forth in such notice; (B) no such prior notice shall be required
during the continuance of any Event of Default; (C) no such prior notice shall
be required with respect to any Availability Reserve established in respect of
any Lien that has priority over the Collateral Agent’s Liens on the ABL Priority
Collateral; and (D)(x) with respect to any Designated Vendor Financing Reserves,
the Administrative Agent may establish such Designated Vendor Financing Reserves
and may increase, reduce or eliminate the amount of any existing Designated
Vendor Financing Reserves in its Permitted Discretion (subject to the
limitations set forth in Subsection 11.22(a)), and (y) with respect to any
Designated Hedging Reserves, Designated Cash Management Reserves or Designated
Vendor Financing Reserves, (i) the Administrative Agent may establish such
Designated Hedging Reserves, Designated Cash Management Reserves or Designated
Vendor Financing Reserves pursuant to Subsection 11.22(a) immediately upon
receiving notice in writing from the Borrower Representative of a Designated
Hedging Agreement, a Designated Cash Management Agreement or a Designated Vendor
Financing Arrangement, as applicable, and (ii) the Administrative Agent shall
increase, reduce or eliminate the amount of any existing Designated Hedging
Reserve, existing Designated Cash Management Reserve or existing Designated
Vendor Financing Reserve, as applicable, immediately upon receiving written
notice of any adjustment to the amount of such existing Designated Hedging
Reserve, existing Designated Cash Management Reserve or existing Designated
Vendor Financing Reserve, as applicable, from the Borrower Representative
pursuant to the last sentence of Subsection 11.22(a) (provided that the
Administrative Agent shall not be obligated to establish or increase any
Designated Hedging Reserve, Designated Cash Management Reserve or Designated
Vendor Financing Reserve if at the time of, and after give effect to, such
establishment or increase, the aggregate amount of the Available Loan
Commitments would be less than zero); and provided, further, that the
Administrative Agent may only establish an Availability Reserve after the
Closing Date (x) based on an event, condition or other circumstance arising
after the Closing Date (which shall, for the avoidance of doubt, exclude any
Canadian Priority Payable Reserve, Designated Cash Management Reserve,
Designated Hedging Reserve or Designated Vendor Financing Reserve) or (y) based
on an event, condition or other circumstance existing on the Closing Date to the
extent the Administrative Agent had no knowledge thereof on or prior to the
Closing Date (including, for the avoidance of doubt, in the case any event,
condition or other circumstance related to COVID-19 and the impacts related
thereto which occurs on or after the Closing Date, to the extent that such
event, condition or other circumstance adversely impacts the Loan Parties to a
greater extent than on or prior to the Closing Date). The amount of any such
Availability Reserve shall have a reasonable relationship to the event,
condition or other matter that is the basis for the Availability Reserve. Upon
delivery of such notice, the Administrative Agent shall be available to discuss
any proposed Availability Reserve, and the Borrowers may take such action as may
be required so that the event, condition or matter that is the basis for such
Availability Reserve or increase no longer exists, in a manner and to the extent
reasonably
90



--------------------------------------------------------------------------------



satisfactory to the Administrative Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of the
Administrative Agent to establish such Availability Reserve, unless the
Administrative Agent shall have determined in its Permitted Discretion that the
event, condition or other matter that is the basis for such Availability Reserve
no longer exists or has otherwise been adequately addressed by the applicable
Borrower. In the event that the event, condition or other matter giving rise to
the establishment of any Availability Reserve shall cease to exist (unless there
is a reasonable prospect that such event, condition or other matter will occur
again within a reasonable period of time thereafter), the Availability Reserve
established pursuant to such event, condition or other matter, shall be
discontinued. Notwithstanding anything herein to the contrary, Availability
Reserves shall not duplicate eligibility criteria contained in the definition of
“Eligible Accounts” or “Eligible Inventory” and vice versa, or reserves or
criteria deducted in computing the net book value of Eligible Inventory or the
Net Orderly Liquidation Value of Eligible Inventory and vice versa.
8.In the event the Borrowers are unable to comply with (i) the borrowing base
limitations set forth in Subsection 2.1(a) or (ii) the conditions precedent to
the making of Revolving Credit Loans or the issuance of Letters of Credit set
forth in Section 6, the Lenders authorize the Administrative Agent, for the
account of the Lenders, to make Revolving Credit Loans to the Borrowers, which
may only be made as ABR Loans (each, an “Agent Advance”) for a period commencing
on the date the Administrative Agent first receives a notice of Borrowing
requesting an Agent Advance until the earliest of (i) the 30th Business Day
after such date, (ii) the date the respective Borrowers or Borrower are again
able to comply with the Borrowing Base limitations and the conditions precedent
to the making of Revolving Credit Loans and issuance of Letters of Credit, or
obtains an amendment or waiver with respect thereto and (iii) the date the
Required Lenders instruct the Administrative Agent to cease making Agent
Advances (in each case, the “Agent Advance Period”). The Administrative Agent
shall not make any Agent Advance to the extent that at such time the amount of
such Agent Advance (A) when added to the aggregate outstanding amount of all
other Agent Advances made to the Borrowers at such time, would exceed 5% of the
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered) or (B) when added to the Aggregate Lender Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the
total Commitments at such time. It is understood and agreed that, subject to the
requirements set forth above, Agent Advances may be made by the Administrative
Agent in its discretion to the extent the Administrative Agent deems such Agent
Advances necessary or desirable (x) to preserve and protect the applicable
Collateral, or any portion thereof, (y) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other obligations of the Loan
Parties hereunder and under the other Loan Documents or (z) to pay any other
amount chargeable to or required to be paid by the Borrowers pursuant to the
terms of this Agreement, including payments of reimbursable expenses and other
sums payable under the Loan Documents, and that the Borrowers shall have no
right to require that any Agent Advances be made.
9.Each Borrower agrees that, upon the request to the Administrative Agent by any
Revolving Credit Lender made on or prior to the Closing Date or in connection
with any assignment pursuant to Subsection 11.6(b), in order to evidence such
Lender’s Revolving Credit Loans, such Borrower will execute and deliver to such
Lender a promissory note substantially in
91



--------------------------------------------------------------------------------



the form of Exhibit A-1 hereto, with appropriate insertions as to payee, date
and principal amount (each, as amended, supplemented, replaced or otherwise
modified from time to time, a “Revolving Credit Note”), payable to such Lender
and in a principal amount equal to the aggregate unpaid principal amount of all
Revolving Credit Loans made by such Revolving Credit Lender to such Borrower.
Each Revolving Credit Note shall (i) be dated the Closing Date, (ii) be stated
to mature on the Termination Date and (iii) provide for the payment of interest
in accordance with Subsection 4.1.
b.Procedure for Revolving Credit Borrowing
. Each of the Borrowers may borrow under the Commitments during the Commitment
Period on any Business Day, provided that the Borrower Representative shall give
the Administrative Agent irrevocable (in the case of any notice except notice
with respect to the initial Extension of Credit hereunder, which shall be
irrevocable after the funding) notice (which may be delivered through
Administrative Agent’s electronic platform or portal and which must be received
by the Administrative Agent prior to (a) 11:00 A.M., New York City time, at
least three Business Days prior to the requested Borrowing Date, if all or any
part of the requested Revolving Credit Loans are to be initially Eurodollar
Loans or BA Equivalent Loans or (b) 11:00 A.M., New York City time, at least one
Business Day prior to the requested Borrowing Date, for ABR Loans or Canadian
Prime Rate Loans) specifying (i) the identity of a Borrower, (ii) the amount to
be borrowed, (iii) the requested Borrowing Date, (iv) whether the borrowing is
to be of Eurodollar Loans or BA Equivalent Loans, ABR Loans, Canadian Prime Rate
Loans or a combination thereof and (v) if the borrowing is to be entirely or
partly of Eurodollar Loans or BA Equivalent Loans, the respective amounts of
each such Type of Loan and the respective lengths of the initial Interest
Periods therefor. Each borrowing shall be in an amount equal to (x) in the case
of ABR Loans or Canadian Prime Rate Loans, except any ABR Loan or Canadian Prime
Rate Loan to be used solely to pay a like amount of outstanding Reimbursement
Obligations or Swingline Loans, in multiples of $1,000,000 or Cdn$1,000,000, as
applicable, (or, if the Commitments then available (as calculated in accordance
with Subsection 2.1(a) are less than $1,000,000 or Cdn$1,000,000, as applicable,
such lesser amount) and (y) in the case of Eurodollar Loans or BA Equivalent
Loans, $1,000,000 or Cdn$1,000,000, as applicable, or a whole multiple of
$500,000 or Cdn$500,000, as applicable, in excess thereof). Upon receipt of any
such notice from the Borrower Representative the Administrative Agent shall
promptly notify each applicable Revolving Credit Lender thereof. Subject to the
satisfaction of the conditions precedent specified in Subsection 6.2, each
applicable Revolving Credit Lender will make the amount of its pro rata share of
each borrowing of Revolving Credit Loans available to the Administrative Agent
for the account of the Borrower identified in such notice at the office of the
Administrative Agent specified in Subsection 11.2 prior to 2:00 P.M. (in the
case of ABR Loans or Canadian Prime Rate Loans) and 12:00 P.M. (in the case of
all other Loans) (or 10:00 A.M., in the case of the initial borrowing
hereunder), New York City time, or at such other office of the Administrative
Agent or at such other time as to which the Administrative Agent shall notify
such Borrower reasonably in advance of the Borrowing Date with respect thereto,
on the Borrowing Date requested by such Borrower in Dollars or the applicable
Designated Foreign Currency and in funds immediately available to the
Administrative Agent. Each Lender may, at its option, make the amount of its pro
rata share of each borrowing of Revolving Credit Loans available to the
92



--------------------------------------------------------------------------------



Administrative Agent for the account of the applicable Borrower by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Loan in accordance with the terms of this Agreement.
All borrowing requests which are not made on-line via Administrative Agent’s
electronic platform or portal shall be subject to (and unless Administrative
Agent elects otherwise in the exercise of its sole discretion, such borrowings
shall not be made until the completion of) Administrative Agent’s authentication
process (with results satisfactory to Administrative Agent) prior to the funding
of any such requested Revolving Credit Loan. This Subsection 2.2 shall be
subject to Subsection 4.7.
c.Termination or Reduction of Commitments
. Subject to Subsection 5.12, the Parent Borrower by written request by an
Authorized Person (on behalf of itself and each other applicable Borrower) shall
have the right, upon not less than three Business Days’ (or such shorter period
as may be agreed by the Administrative Agent in its reasonable discretion)
notice to the Administrative Agent (who will promptly notify the Lenders), to
terminate the Commitments, or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Credit
Loans and Swingline Loans made on the effective date thereof, the aggregate
principal amount of the Revolving Credit Loans and Swingline Loans then
outstanding (including in the case of Revolving Credit Loans then outstanding in
any Designated Foreign Currency, the Dollar Equivalent of the aggregate
principal amount thereof), when added to the sum of the then outstanding L/C
Obligations, would exceed the Commitments then in effect and provided, further,
that any such notice of termination delivered by the Parent Borrower may state
that such notice is conditioned upon the occurrence or non-occurrence of any
event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Parent Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any such reduction shall be
in an amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall reduce permanently the applicable Commitments then in effect.
d.Swingline Commitments
.
10.Subject to the terms and conditions hereof, the Swingline Lender agrees to
make swingline loans (individually, a “Swingline Loan”; collectively, the
“Swingline Loans”) to any of the Borrowers from time to time during the
Commitment Period in an aggregate principal amount at any one time outstanding
not to exceed $35,000,000; provided that at no time may the sum of the then
outstanding Swingline Loans, Revolving Credit Loans (including in the case of
Revolving Credit Loans then outstanding in any Designated Foreign Currency, the
Dollar Equivalent of the aggregate principal amount thereof) and L/C Obligations
exceed the lesser of (1) the Commitments then in effect and (2) the Borrowing
Base then in effect (based on the most recent Borrowing Base Certificate) (it
being understood and agreed that the Administrative Agent shall calculate the
Dollar Equivalent of the then outstanding Revolving Credit Loans in
93



--------------------------------------------------------------------------------



any Designated Foreign Currency on the date the notice of borrowing of Swingline
Loans is given for purposes of determining compliance with this Subsection 2.4).
Swingline Loans shall be made in minimum amounts of $1,000,000 or Cdn$1,000,000,
as applicable, and integral multiples of $500,000 or Cdn$500,000, as applicable,
above such amount. Amounts borrowed by any Borrower under this Subsection 2.4
may be repaid and, through but excluding the Termination Date, reborrowed. All
Swingline Loans made to any Borrower shall be made in Dollars as ABR Loans or
Daily Rate Loans or Canadian Dollars as Canadian Prime Rate Loans, as
applicable, and shall not be entitled to be converted into Eurodollar Loans or
BA Equivalent Loans; provided, that the aggregate principal amount of Loans
denominated in Canadian Dollars outstanding at any time shall not exceed the
Canadian Dollar Sublimit. Any Daily Rate Loan may be continued as such upon the
expiration of the then current one month interest period with respect thereto by
the Borrower Representative giving notice to the Administrative Agent; provided
that Daily Rate Loans may not be continued as such (i) (unless the Required
Lenders otherwise consent) when any Default or Event of Default has occurred and
is continuing and, in the case of any Default, the Administrative Agent has
given notice to the Borrower Representative that no such continuations may be
made or (ii) after the date that is one month prior to the applicable
Termination Date, and provided, further, that if the Borrower Representative
shall fail to give any required notice as described above or if such
continuation is not permitted, and in the case of clause (i) and (ii) above,
such Daily Rate Loans shall be automatically converted to ABR Loans on the last
day of such then expiring one month interest period. The Borrower Representative
(on behalf of itself or any other Borrower as the case may be), shall give the
Swingline Lender irrevocable notice (which notice must be received by the
Swingline Lender prior to 12:00 Noon, New York City time, on the requested
Borrowing Date) specifying (1) the identity of a Borrower, (2) the amount of the
requested Swingline Loan and (3) whether the Borrowing is to be of ABR Loans,
Daily Rate Loans or Canadian Prime Rate Loans. The proceeds of the Swingline
Loans will be made available by the Swingline Lender to the Borrower identified
in such notice at an office of the Swingline Lender by crediting the account of
such Borrower at such office with such proceeds in Dollars or Canadian Dollars.
11.Each of the Borrowers agrees that, upon the request to the Administrative
Agent by the Swingline Lender made on or prior to the Closing Date or in
connection with any assignment pursuant to Subsection 11.6(b), in order to
evidence the Swingline Loans such Borrower will execute and deliver to the
Swingline Lender a promissory note substantially in the form of Exhibit A-2
hereto, with appropriate insertions (as the same may be amended, supplemented,
replaced or otherwise modified from time to time, the “Swingline Note”), payable
to the Swingline Lender and representing the obligation of such Borrower to pay
the amount of the Swingline Commitment or, if less, the unpaid principal amount
of the Swingline Loans made to such Borrower, with interest thereon as
prescribed in Subsection 4.1. The Swingline Note shall (i) be dated the Closing
Date, (ii) be stated to mature on the Termination Date and (iii) provide for the
payment of interest in accordance with Subsection 4.1.
12.The Swingline Lender, at any time in its sole and absolute discretion may,
and, at any time as there shall be a Swingline Loan outstanding for more than
seven Business Days, the Swingline Lender shall, on behalf of the Borrower to
which the Swingline Loan has been made (which hereby irrevocably directs and
authorizes such Swingline Lender to act on its behalf),
94



--------------------------------------------------------------------------------



request (provided that such request shall be deemed to have been automatically
made upon the occurrence of an Event of Default under Subsection 9.1(f)) each
Lender, including the Swingline Lender, to make a Revolving Credit Loan as an
ABR Loan or, at the option of the Parent Borrower, a Daily Rate Loan in an
amount equal to such Lender’s Commitment Percentage of the principal amount of
all Swingline Loans made in Dollars (each, a “Mandatory Revolving Credit Loan
Borrowing”) in an amount equal to such Lender’s Commitment Percentage of the
principal amount of all of the Swingline Loans (collectively, the “Refunded
Swingline Loans”) outstanding on the date such notice is given; provided that
the provisions of this Subsection 2.4 shall not affect the obligations of any
Borrower to prepay Swingline Loans in accordance with the provisions of
Subsection 4.4(c). Unless the Commitments shall have expired or terminated (in
which event the procedures of clause (d) of this Subsection 2.4 shall apply),
each Lender hereby agrees to make the proceeds of its Revolving Credit Loan
(including any Eurodollar Loan) available to the Administrative Agent for the
account of the Swingline Lender at the office of the Administrative Agent prior
to 11:00 A.M., New York City time, in funds immediately available on the
Business Day next succeeding the date such notice is given notwithstanding (i)
that the amount of the Mandatory Revolving Credit Loan Borrowing may not comply
with the minimum amount for Revolving Credit Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 6 are then satisfied, (iii)
whether a Default or an Event of Default then exists, (iv) the date of such
Mandatory Revolving Credit Loan Borrowing and (v) the amount of the Commitment
of such, or any other, Lender at such time. The proceeds of such Revolving
Credit Loans (including without limitation, any Eurodollar Loan) shall be
immediately applied to repay the Refunded Swingline Loans.
13.If the Commitments shall expire or terminate at any time while Swingline
Loans are outstanding, each Lender shall, at the option of the Swingline Lender,
exercised reasonably, either (i) notwithstanding the expiration or termination
of the Commitments, make a Loan as an ABR Loan or, at the option of the Parent
Borrower, a Daily Rate Loan (which Revolving Credit Loan shall be deemed a
“Revolving Credit Loan” for all purposes of this Agreement and the other Loan
Documents) or (ii) purchase an undivided participating interest in such
Swingline Loans, in either case in an amount equal to such Lender’s Commitment
Percentage determined on the date of, and immediately prior to, expiration or
termination of the Commitments of the aggregate principal amount of such
Swingline Loans; provided, that in the event that any Mandatory Revolving Credit
Loan Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under any
domestic or foreign bankruptcy, reorganization, dissolution, insolvency,
receivership, administration or liquidation or similar law with respect to any
Borrower), then each Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory Revolving Credit Loan Borrowing would otherwise have
occurred, but adjusted for any payments received from such Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in such outstanding Swingline Loans as shall be necessary to
cause such Lenders to share in such Swingline Loans ratably based upon their
respective Commitment Percentages, provided, further, that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to
95



--------------------------------------------------------------------------------



this sentence is actually made, the purchasing Lender shall be required to pay
the Swingline Lender interest on the principal amount of the participation
purchased for each day from and including the day upon which the Mandatory
Revolving Credit Loan Borrowing would otherwise have occurred to but excluding
the date of payment for such participation, at the rate otherwise applicable to
Revolving Credit Loans made as ABR Loans or Daily Rate Loans as applicable. Each
Lender will make the proceeds of any Revolving Credit Loan made pursuant to the
immediately preceding sentence available to the Administrative Agent for the
account of the Swingline Lender at the office of the Administrative Agent prior
to 11:00 A.M., New York City time, in funds immediately available on the
Business Day next succeeding the date on which the Commitments expire or
terminate and in the currency in which such Swingline Loans were made. The
proceeds of such Revolving Credit Loans shall be immediately applied to repay
the Swingline Loans outstanding on the date of termination or expiration of the
Commitments. In the event that the Lenders purchase undivided participating
interests pursuant to the first sentence of this clause (d), each Lender shall
immediately transfer to the Swingline Lender, in immediately available funds and
in the currency in which such Swingline Loans were made, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a Swingline Loan Participation Certificate dated the date of receipt of
such funds and in such amount.
14.Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof (whether directly from a Borrower or
otherwise, including proceeds of Collateral applied thereto by the Swingline
Lender), or any payment of interest on account thereof, the Swingline Lender
will, if such payment is received prior to 11:00 A.M., New York City time, on a
Business Day, distribute to such Lender its pro rata share thereof prior to the
end of such Business Day and otherwise, the Swingline Lender will distribute
such payment on the next succeeding Business Day (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by the Swingline Lender is required
to be returned, such Lender will return to the Swingline Lender any portion
thereof previously distributed by the Swingline Lender to it.
15.Each Lender’s obligation to make the Revolving Credit Loans and to purchase
participating interests with respect to Swingline Loans in accordance with
Subsections 2.4(c) and 2.4(d) shall be absolute and unconditional and shall not
be affected by any circumstance, including without limitation (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any of the
Borrowers may have against the Swingline Lender, any of the Borrowers or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in condition (financial
or otherwise) of any of the Borrowers; (iv) any breach of this Agreement or any
other Loan Document by any of the Borrowers, any other Loan Party or any other
Lender; (v) any inability of any of the Borrowers to satisfy the conditions
precedent to borrowing set forth in this Agreement on the date upon which such
Revolving Credit Loan is to be made or participating interest is to be purchased
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
96



--------------------------------------------------------------------------------



e.Repayment of Loans
.
16.Each Borrower hereby unconditionally promises to pay to the Administrative
Agent (in the currency in which such Loan is denominated) for the account of:
(i) each Lender the then unpaid principal amount of each Revolving Credit Loan
of such Lender made to such Borrower, on the Termination Date (or such earlier
date on which the Revolving Credit Loans become due and payable pursuant to
Section 9); and (ii) the Swingline Lender, the then unpaid principal amount of
the Swingline Loans made to such Borrower, on the Termination Date (or such
earlier date on which the Swingline Loans become due and payable pursuant to
Section 9). Each Borrower hereby further agrees to pay interest (which payments
shall be in the same currency in which the respective Loan referred to above is
denominated) on the unpaid principal amount of such Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Subsection 4.1.
17.Each Lender (including the Swingline Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of each
of the Borrowers to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.
18.The Administrative Agent shall maintain the Register pursuant to Subsection
11.6(b), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof, the Borrowers to
which such Loan is made, each Interest Period, if any, applicable thereto and
whether such Loans are Revolving Credit Loans or Swingline Loans, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each of the Borrowers to each applicable Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from each of
the Borrowers and each applicable Lender’s share thereof.
19.The entries made in the Register and the accounts of each Lender maintained
pursuant to Subsection 2.5(c) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of each
of the Borrowers therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the any
Borrower to repay (with applicable interest) the Loans made to such Borrower by
such Lender in accordance with the terms of this Agreement.
20.The Administrative Agent shall maintain an account on its books in the name
of Borrowers (the “Loan Account”) on which Borrowers will be charged with the
Term Loans, all Revolving Loans (including the Administrative Agent Advances and
Swingline Loans) made by the Administrative Agent, Swingline Lender, or the
Lenders to any Borrower or for any Borrower’s account, the Letters of Credit
issued or arranged by any Issuing Lender for any Borrower’s account, and with
all other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses. In accordance with Subsection
97



--------------------------------------------------------------------------------



2.5(e), the Loan Account will be credited with all payments received by the
Administrative Agent from the Borrowers or for the Borrowers’ account. The
Administrative Agent shall make available to the Parent Borrower monthly
statements regarding the Loan Account, including the principal amount of the
Revolving Credit Loans (and Term Loans, if applicable), interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and each such statement, absent manifest error, shall be conclusively presumed
to be correct and accurate and constitute an account stated between the
Borrowers and the Lenders unless, within 30 days after the Administrative Agent
first makes such a statement available to the Parent Borrower, the Parent
Borrower shall deliver to the Administrative Agent written objection thereto
describing the error or errors contained in such statement.
21.Each Borrower hereby authorizes the Administrative Agent, from time to time
without prior notice to any Borrower, to charge to the Loan Account (A) on each
Interest Payment Date, all interest accrued during the applicable period on the
Revolving Credit Loans (or the Term Loan, if applicable) hereunder, (B) on each
L/C Fee Payment Date, all L/C Fees accrued or chargeable hereunder during the
prior quarter, (C) as and when due and payable, all other fees payable hereunder
or under any of the other Loan Documents, and (D) if the Borrowers do not pay
any other payment obligations payable under any Loan Document within 30 days of
the date of the Borrower Representative’s receipt of written notice thereof, any
amount of such other payment obligations; provided that no error made by the
Administrative Agent in so charging the Loan Account shall result in a Default
or an Event of Default under this Agreement to the extent such Default or Event
of Default would not have occurred but for such error; provided further, that
the 30-day period following the Borrower Representative’s receipt of written
notice set forth in the foregoing clause (D) shall not be applicable (and the
Administrative Agent shall be entitled to immediately charge to the Loan
Account) at any time that an Event of Default has occurred and is continuing.
All amounts (including interest, fees, costs, expenses, or other amounts payable
hereunder or under any other Loan Document) charged to the Loan Account shall
thereupon constitute Revolving Credit Loans hereunder, shall constitute
Obligations hereunder, and shall initially accrue interest at the rate then
applicable to Revolving Credit Loans that are ABR Loans (unless and until
converted into Eurodollar Loans in accordance with the terms of this Agreement).
22.The receipt of any payment item by the Administrative Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to the Administrative Agent’s
Account or unless and until such payment item is honored when presented for
payment. Should any payment item not be honored when presented for payment, then
the Borrowers shall be deemed not to have made such payment; provided, that if
the sole reason that such payment item is not honored is because of the gross
negligence or willful misconduct of the Administrative Agent, no Default or
Event of Default shall occur until the third Business Day following the date on
which the Borrower Representative receives notice that such payment was not
honored (or such longer period until the Administrative Agent’s gross negligence
or willful misconduct has ceased). Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by the Administrative
Agent only if it is received into the Administrative Agent’s Account on a
Business Day on or before 2:00 p.m. New York City time. If any payment item is
received into
98



--------------------------------------------------------------------------------



the Administrative Agent’s Account on a non-Business Day or after 2:00 p.m. New
York City time on a Business Day (unless the Administrative Agent, in its sole
discretion, elects to credit it on the date received), it shall be deemed to
have been received by the Administrative Agent as of the opening of business on
the immediately following Business Day. For the avoidance of doubt, any payments
deposited into a Blocked Account shall be deemed not to be received by the
Administrative Agent on any Business Day unless immediately available funds have
been credited to the Administrative Agent’s Account prior to 2:00 p.m. New York
City time. on such Business Day.
23.The receipt of any payment item by the Administrative Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to the Administrative Agent’s
Account or unless and until such payment item is honored when presented for
payment. Should any payment item not be honored when presented for payment, then
the Borrowers shall be deemed not to have made such payment; provided, that if
the sole reason that such payment item is not honored is because of the gross
negligence or willful misconduct of the Administrative Agent, no Default or
Event of Default shall occur until the third Business Day following the date on
which the Borrower Representative receives notice that such payment was not
honored (or such longer period until the Administrative Agent’s gross negligence
or willful misconduct has ceased).
f.Accordion Facility
.
24.So long as no Event of Default exists or would arise therefrom, the Borrowers
shall have the right, at any time and from time to time after the Closing Date,
to request (i) an increase of the aggregate amount of the then outstanding
Commitments (the “Accordion Revolving Credit Commitments”) after the Closing
Date or (ii) one or more term loans (the “Accordion Term Loans” and together
with the Accordion Revolving Loan Commitments, collectively, the “Accordion
Facilities” and each, an “Accordion Facility”). Notwithstanding anything to
contrary herein, the principal amount of any Accordion Term Loans or Accordion
Revolving Credit Commitments shall not exceed the Available Accordion Amount at
such time. The Parent Borrower may seek to obtain Accordion Revolving Credit
Commitments or Accordion Term Loans from other Persons in an amount equal to the
amount of the increase in the total Commitments or total Accordion Term Loans,
as applicable, requested by the Borrowers and not accepted by the existing
Lenders (each an “Accordion Facility Increase,” and each Person extending, or
Lender extending, Accordion Revolving Credit Commitments or Accordion Term
Loans, an “Additional Lender”), provided, however, that (i) no Lender shall be
obligated to provide an Accordion Facility Increase as a result of any such
request by the Borrowers, and (ii) any Additional Lender which is not an
existing Lender shall be subject to the approval of, the Administrative Agent,
each Issuing Lender and the Borrowers (each such approval not to be unreasonably
withheld). Each Accordion Facility Increase shall be in a minimum aggregate
amount of at least $15,000,000 and in integral multiples $5,000,000 in excess
thereof. Any Accordion Facility Increase may be denominated in Dollars, any
Designated Foreign Currency and, to the extent that every Lender and Additional
Lender providing such
99



--------------------------------------------------------------------------------



Accordion Facility Increase has agreed to make Loans in another agreed currency,
such other currency. Each Accordion Facility shall be incurred under this
Agreement.
25.        Any Accordion Term Loans (A) may not be guaranteed by any
Subsidiaries of the Parent Borrower other than the Guarantors and shall rank
pari passu in right of (x) priority with respect to the Collateral and (y)
payment with respect to the Obligations in respect of the Commitments and any
existing Accordion Term Loans, (B) shall be part of, and count against, the
Borrowing Base, (C) shall not have a final maturity that is earlier than the
Termination Date, (D) shall not amortize at a rate greater than 5.0% per annum,
(E) for purposes of prepayments, shall be treated no more favorably than the
Loans, (F) may not be secured by any Collateral or other assets of any Loan
Party that do not also secure the Loans and (G) shall otherwise be on terms as
are reasonably satisfactory to the Administrative Agent.
x.Any Accordion Revolving Credit Commitments (A) may not be guaranteed by any
Subsidiaries of the Parent Borrower other than the Guarantors and shall rank
pari passu in right of (x) priority with respect to the Collateral and (y)
payment with respect to the Obligations in respect of the Commitments in effect
prior to the Accordion Facility Increase Effective Date, (B) shall be on terms
and pursuant to the documentation applicable to the existing Commitments;
provided that if the Applicable Margin relating to the Accordion Revolving
Credit Commitments may exceed the Applicable Margin relating to the Commitments
in effect prior to the Accordion Facility Increase Effective Date so long as the
Applicable Margins relating to all Revolving Credit Loans shall be adjusted to
be equal to the Applicable Margin payable to the Lenders providing such
Accordion Revolving Credit Commitments.
xi.The Accordion Facilities may be in the form of a separate “first-in,
last-out” tranche (the “Last-Out Tranche”) with a separate borrowing base
against the ABL Priority Collateral and interest rate margins in each case to be
agreed upon (which, for the avoidance of doubt, shall not require any adjustment
to the Applicable Margin of other Revolving Credit Loans pursuant to clause (ii)
above) among the Parent Borrower, the Administrative Agent and the Lenders
providing the Last-Out Tranche so long as (1) any loans under the Last-Out
Tranche may not be guaranteed by any Subsidiaries of the Parent Borrower other
than the Guarantors and shall rank pari passu in right of priority with respect
to the Collateral, (2) if availability under the Last-Out Tranche exceeds $0,
any extension of credit under the Revolving Credit Facility thereafter requested
shall be made under the Last-Out Tranche until the Last-Out Tranche availability
no longer exceeds $0, (3) as between (x) the Revolving Credit Facility (other
than the Last-Out Tranche), the Accordion Term Loans (unless otherwise agreed in
writing between the Administrative Agent and any Additional Agent) and, at the
Parent Borrower’s election, Designated Hedging Arrangements and Designated Cash
Management Arrangements permitted hereunder and secured by the Guarantee and
Collateral Agreement and (y) the Last-Out Tranche, all proceeds from the
liquidation or other realization of the
100



--------------------------------------------------------------------------------



Collateral (including ABL Priority Collateral) shall be applied first to
obligations owing under, or with respect to, the Revolving Credit Facility
(other than the Last-Out Tranche), the Accordion Term Loans (unless otherwise
agreed in writing between the Administrative Agent and any Additional Agent),
Designated Hedging Arrangements and Designated Cash Management Arrangements
permitted hereunder and secured by the Guarantee and Collateral Agreement and
second to the Last-Out Tranche, (4) no Borrower may prepay Revolving Credit
Loans under the Last-Out Tranche or terminate or reduce the commitments in
respect thereof at any time that other Revolving Credit Loans or Accordion Term
Loans are outstanding (unless otherwise agreed in writing among the
Administrative Agent, the Required Lenders and any Additional Agent), (5) the
Required Lenders (calculated as including Lenders under the Accordion Facilities
and the Last-Out Tranche) shall, subject to the terms of the Intercreditor
Agreement, control exercise of remedies in respect of the ABL Priority
Collateral and (6) no changes affecting the priority status of the Revolving
Credit Facility (other than the Last-Out Tranche) or the Accordion Term Loans
(unless otherwise agreed in writing between the Administrative Agent and any
Additional Agent) vis-à-vis the Last-Out Tranche may be made without the consent
of the Required Lenders under the Revolving Credit Facility, other than in
respect of the Last-Out Tranche, or the Accordion Term Loans, as the case may
be.
26.Subject to Subsection 5.12, no Accordion Facility Increase shall become
effective unless and until each of the following conditions have been satisfied:
xii.The Borrowers, the Administrative Agent, and any Additional Lender shall
have executed and delivered a joinder to the Loan Documents (“Lender Joinder
Agreement”) in substantially the form of Exhibit L hereto or in such other form
as may be appropriate in the opinion of the Parent Borrower and the
Administrative Agent;
xiii.The Borrowers shall have paid such fees and other compensation to the
Additional Lenders and to the Administrative Agent as the Borrowers, the
Administrative Agent and such Additional Lenders shall agree;
xiv.The Borrower Representative shall deliver to the Administrative Agent and
the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent from counsel to the applicable
Borrowers reasonably satisfactory to the Administrative Agent and dated such
date;
xv.A Revolving Credit Note (to the extent requested) will be issued at the
applicable Borrowers’ expense, to each such Additional Lender, to be in
conformity with requirements of Subsection 2.1(d) (with appropriate
modification) to the extent necessary to reflect the new Commitment of each
Additional Lender;
101



--------------------------------------------------------------------------------



xvi.The Parent Borrower shall deliver a certificate certifying that (A) (x) in
the case of a Limited Condition Transaction, the Specified Representations and
(y) the representations and warranties made by the Parent Borrower and its
Restricted Subsidiaries contained herein and in the other Loan Documents are
true and correct in all material respects on and as of the Accordion Facility
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (B) no Specified Default has
occurred and is continuing and (C) the Parent Borrower would be in compliance,
on a Pro Forma Basis, with Subsection 8.1 recomputed as of the last day of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements are available, whether or not compliance with Subsection 8.1 is
otherwise required at such time; and
xvii.The applicable Borrowers and Additional Lenders shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested in order to effectuate the documentation of the
foregoing.
27.        In the case of any Accordion Facility Increase constituting Accordion
Revolving Credit Commitments, the Administrative Agent shall promptly notify
each Lender as to the effectiveness of such Accordion Facility Increase (with
each date of such effectiveness being referred to herein as an “Accordion
Revolving Credit Commitment Effective Date”), and at such time (i) the
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Accordion Revolving Credit Commitments, (ii)
Schedule A shall be deemed modified, without further action, to reflect the
revised Commitments and Commitment Percentages of the Lenders and (iii) this
Agreement shall be deemed amended, without further action, to the extent
necessary to reflect any such Accordion Revolving Credit Commitments.
xviii.In the case of any Accordion Facility Increase, the Administrative Agent,
the Additional Lenders and the Borrowers agree to enter into any amendment
required to incorporate the addition of the Accordion Revolving Credit
Commitments and the Accordion Term Loans, the pricing of the Accordion Revolving
Credit Commitments and the Accordion Term Loans, the maturity date of the
Accordion Revolving Credit Commitments and the Accordion Term Loans and such
other amendments as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Borrowers in connection therewith. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into such
amendments.
28.In connection with the Accordion Facility Increases hereunder, the Lenders
and the Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the applicable Borrowers shall, in coordination with the
Administrative Agent, (x) repay applicable outstanding Revolving Credit Loans of
certain Lenders, and obtain applicable Revolving Credit
102



--------------------------------------------------------------------------------



Loans from certain other Lenders (including the Additional Lenders), or (y) take
such other actions as reasonably may be required by the Administrative Agent to
the extent necessary so that the Lenders effectively participate in each of the
outstanding Revolving Credit Loans, as applicable, pro rata on the basis of
their Commitment Percentages (determined after giving effect to any increase in
the Commitments pursuant to this Subsection 2.6), and (ii) the applicable
Borrowers shall pay to the Lenders any costs of the type referred to in
Subsection 4.12 in connection with any repayment and/or Revolving Credit Loans
required pursuant to preceding clause (i). Without limiting the obligations of
the Borrowers provided for in this Subsection 2.6, the Administrative Agent and
the Lenders agree that they will use commercially reasonable efforts to attempt
to minimize the costs of the type referred to in Subsection 4.12 which the
Borrowers would otherwise incur in connection with the implementation of an
increase in the Commitments.
g.Refinancing Amendments
.
29.So long as no Specified Default exists or would arise therefrom, at any time
after the Closing Date, the Borrowers may obtain, from any Lender, any
Additional Lender or any other Person, Credit Agreement Refinancing Indebtedness
in respect of the Facility (which for purposes of this clause (a) will be deemed
to include any then outstanding (w) Other Term Loans, (x) Accordion Term Loans,
(y) Other Revolving Credit Loans and (z) Loans provided against the Accordion
Revolving Credit Commitments, but will exclude the commitments in respect of the
Last-Out Tranche unless (1) the Loans comprising the Last-Out Tranche are the
only Loans outstanding and (2) the Commitments for the Revolving Credit Facility
(excluding the Last-Out Tranche) have been terminated) in the form of (i) one or
more Other Term Loans or Other Term Loan Commitments, (ii) one or more Other
Revolving Credit Loans or Other Revolving Credit Commitments, or (iii) in the
case of the Last-Out Tranche, a new “first-in, last-out” tranche, as the case
may be, in each case pursuant to a Refinancing Amendment. Each Tranche of Credit
Agreement Refinancing Indebtedness incurred under this Subsection 2.7 shall be
in an aggregate principal amount that is (x) not less than $15,000,000 in the
case of Other Term Loans or $15,000,000 in the case of Other Revolving Credit
Loans and (y) an integral multiple of $5,000,000 in excess thereof (or, in each
case, in such lower minimum amounts or multiples as agreed by the Administrative
Agent in its reasonable discretion).
30.The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Subsections 6.2(a) and 6.2(b) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
substantially consistent with those delivered on the Closing Date under
Subsection 6.1 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion). Any
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of any Borrower, or the provision to the Borrowers of Swingline Loans,
pursuant to any Other Revolving Credit Commitments
103



--------------------------------------------------------------------------------



established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swingline Loans under the Commitments.
31.The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Credit
Loans, Other Revolving Credit Commitments and/or Other Term Commitments). The
Lenders hereby irrevocably authorize the Administrative Agent to enter into any
Refinancing Amendment to effect such amendments to this Agreement and the other
Loan Documents and such technical amendments as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Parent Borrower,
to effect the provisions of this Subsection 2.7. In addition, if so provided in
the relevant Refinancing Amendment and with the consent of each Issuing Lender,
participations in Letters of Credit expiring on or after the Termination Date
shall be partially or entirely reallocated from Lenders holding Commitments to
Lenders holding extended revolving commitments in accordance with the terms of
such Refinancing Amendment; provided, however, that such participation interests
shall, upon receipt thereof by the relevant Lenders holding Commitments, be
deemed to be participation interests in respect of such Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.
h.Extension of Commitments
.
32.Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Revolving Credit Lenders of Commitments, with a like maturity
date, or all lenders with Term Loans, with a like maturity date, in each case on
a pro rata basis (based on the aggregate outstanding principal amount of the
applicable Commitments or Term Loans, as applicable) and on the same terms to
each such Lender, the Borrowers are hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of each such Lender’s
Commitments or Term Loans, as applicable, and otherwise modify the terms of such
Revolving Credit Commitments or Term Loans pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of, or changing the amortization or prepayment
provisions of, such Commitments (and related outstandings) or Term Loans) (each,
an “Extension”, and each group of Commitments or Term Loans, as applicable, as
so extended, as well as the original Commitments or Term Loans (not so
extended), as applicable, being a “tranche”; any Extended Revolving Credit
Commitments shall constitute a separate tranche of Commitments from the tranche
of Commitments from which they were converted and any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted), so long as the following terms are satisfied: (i)
104



--------------------------------------------------------------------------------



no Specified Default shall have occurred and be continuing at the time the
offering document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to interest rates, fees, final maturity, amortization and
prepayment provisions (which shall be determined by the Parent Borrower and set
forth in the relevant Extension Offer), (x) the Commitment of any Revolving
Credit Lender that agrees to an extension with respect to such Commitment (an
“Extending Revolving Credit Lender”) extended pursuant to an Extension (an
“Extended Revolving Credit Commitment”), and the related outstandings, shall be
a Commitment (or related outstandings, as the case may be) with the same terms
as the original Commitments (and related outstandings) and (y) the Term Loans of
any Lender that agrees to an extension with respect to such Term Loans (an
“Extending Term Lender” and together with any Extending Revolving Credit Lender,
if any, collectively, “Extending Lenders”) pursuant to an Extension (“Extended
Term Loans”) shall have the same terms as the original Term Loans; provided that
(x) subject to the provisions of Section 3 and Subsection 2.4 to the extent
dealing with Letters of Credit and Swingline Loans which mature or expire after
a maturity date when there exist Extended Revolving Credit Commitments with a
longer maturity date, all Letters of Credit and Swingline Loans shall be
participated in on a pro rata basis by all Lenders with Commitments in
accordance with their Commitment Percentage of the Commitments and all
borrowings under Commitments and repayments thereunder shall be made on a pro
rata basis (except for (A) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings) and (B)
repayments required upon the maturity date of the non-extending Commitments) and
(y) at no time shall there be Commitments hereunder (including Extended
Revolving Credit Commitments and any original Commitments) which have more than
two different maturity dates, unless otherwise agreed by the Administrative
Agent and the Parent Borrower (including agreements as to additional
administrative fees to be paid by the Borrowers), and (ii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrowers.
33.With respect to all Extensions consummated by the Borrowers pursuant to this
Subsection 2.8, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Subsection 4.4 and (ii) no Extension
Offer is required to be in any minimum amount or any minimum increment, provided
that the Parent Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the Parent
Borrower’s sole discretion and which may be waived by the Parent Borrower) of
Commitments or Term Loans, as applicable, of any or all applicable tranches be
extended. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Subsection 2.8 (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Revolving Credit Commitments or Extended Term Loans, as applicable, on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Subsections 4.4 and 4.8) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Subsection 2.8.
34.No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to its Commitments or Term Loans (or a portion
thereof) and (B) with respect to any
105



--------------------------------------------------------------------------------



Extension of the Commitments, the consent of each Issuing Lender and the
Swingline Lender, which consent shall not be unreasonably withheld, conditioned
or delayed. All Extended Revolving Credit Commitments and Extended Term Loans
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Parent Borrower as may be necessary in order to establish new tranches
or sub-tranches in respect of Commitments or Term Loans so extended, permit the
repayment of non-extending Loans on the Termination Date and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Parent Borrower in connection therewith, in each
case on terms consistent with this Subsection 2.8. On and after the Termination
Date with respect to the Revolving Commitment and Revolving Credit Loans of any
Lender that has not extended its Revolving Commitments and Revolving Credit
Loans beyond such Termination Date pursuant to this Subsection 2.8(c), the
Letter of Credit Exposure of such Revolving Credit Lender shall be reallocated
to Revolving Credit Lenders that have extended their Revolving Credit Loans and
Revolving Commitments beyond such Termination Date pro rata in accordance with
the Revolving Commitments and Revolving Credit Loans of all Revolving Credit
Lenders that have so extended their Revolving Commitments and Revolving Credit
Loans. Notwithstanding the provisions of this Subsection 2.8, the Administrative
Agent shall have the right to resign on the Termination Date in accordance with,
and subject to the requirements of, Subsection 10.9.
35.In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) prior written
notice thereof, and shall agree to such procedures (including, without
limitation, regarding timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Subsection 2.8.
36.Following any Extension, with the consent of the Parent Borrower, any
Non-Extending Lender may elect to have all or a portion of its existing
Commitments or Term Loans deemed to be an Extended Revolving Credit Commitment
or Extended Term Loan, as applicable under the applicable extended tranche on
any date (each date a “Designation Date”) prior to the maturity date or
termination date, as applicable, of such extended tranche; provided that
(i) such Lender shall have provided written notice to the Borrower
Representative and the Administrative Agent at least 10 Business Days prior to
such Designation Date (or such shorter period as the Administrative Agent may
agree in its reasonable discretion) and (ii) no more than three Designation
Dates may occur in any one-year period without the written consent of the
Administrative Agent. Following a Designation Date, the existing Commitments or
Term Loans, as applicable, held by such Lender so elected to be extended will be
deemed to be an Extended Revolving Credit Commitment or Extended Term Loan, as
applicable, and any existing Commitments or Term Loans, as applicable, held by
such Lender not elected to be extended, if any, shall continue to be existing
Commitments or Term Loans, as applicable.
106



--------------------------------------------------------------------------------



i.Designated Account
. The Administrative Agent is authorized to make the Revolving Credit Loans, any
Swingline Loan and any other Extension of Credit, and each Issuing Lender is
authorized to issue the Letters of Credit, under this Agreement based upon
written instructions received from a Responsible Officer of the Borrower
Representative or without instructions if pursuant to Subsection 2.5(f). Unless
otherwise agreed by Agent and Borrowers, any Revolving Loan or Swingline Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.
SECTION 460.Letters of Credit
a.L/C Commitment
.
37.Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Credit Lenders set forth in Subsection
3.4(a), agrees to issue letters of credit (the letters of credit issued on and
after the Closing Date pursuant to this Section 3, collectively, the “Letters of
Credit”) for the account of the applicable Borrower or (if required by the
applicable Issuing Lender, so long as a Borrower is a co-applicant and jointly
and severally liable thereunder) any Restricted Subsidiary on any Business Day
during the Commitment Period but in no event later than the 5th day prior to the
Termination Date in such form as may be approved from time to time by the
Issuing Lender; provided that no Letter of Credit shall be issued if, after
giving effect to such issuance, (i) the aggregate Extensions of Credit to the
Borrowers would exceed the applicable limitations set forth in Subsection 2.1
(it being understood and agreed that the Administrative Agent shall calculate
the Dollar Equivalent of the then outstanding Revolving Credit Loans in any
Designated Foreign Currency on the date on which the Borrower Representative has
requested that the applicable Issuing Lender issue a Letter of Credit for
purposes of determining compliance with this clause (i)), (ii) the L/C
Obligations in respect of Letters of Credit would exceed $50,000,000, (iii) the
aggregate amount of all Letters of Credit issued by each Issuing Lender and
outstanding at any time shall not exceed at any time such Issuing Lender’s L/C
Sublimit or (iv) the Aggregate Outstanding Credit of all the Revolving Credit
Lenders would exceed the Commitments of all the Revolving Credit Lenders then in
effect.
38.Each Letter of Credit shall be denominated in Dollars and shall be either (i)
a standby letter of credit issued to support obligations of the Parent Borrower
or any of its Restricted Subsidiaries, contingent or otherwise, which finance or
otherwise arise in connection with the working capital and business needs of the
Parent Borrower and its Restricted Subsidiaries incurred in the ordinary course
of business (a “Standby Letter of Credit”), or (ii) a commercial letter of
credit in respect of the purchase of goods or services by the Parent Borrower or
any of its Restricted Subsidiaries in the ordinary course of business, and
unless otherwise agreed by the Administrative Agent expire no later than the
earlier of (A) one year after its date of issuance and (B) the 5th Business Day
prior to the Termination Date; provided that, notwithstanding any extension of
the Termination Date pursuant to Subsection 2.8, unless
107



--------------------------------------------------------------------------------



otherwise agreed, no Issuing Lender shall be obligated to issue a Letter of
Credit that expires beyond the non-extended Termination Date. Unless otherwise
expressly agreed by the applicable Issuing Lender and Borrowers when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Termination Date, Letter of Credit Collateralization shall be provided
therefor on or before the date that is five (5) Business Days prior to the
Termination Date. Each commercial Letter of Credit shall expire on the earlier
of (i) 120 days after the date of the issuance of such commercial Letter of
Credit and (ii) five Business Days prior to the Termination Date. Each Issuing
Lender shall be deemed to have acted with due diligence and reasonable care if
such Issuing Lender’s conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement.
39.Notwithstanding anything to the contrary in Subsection 3.1(b), if the
Borrower Representative so requests in any L/C Request, the applicable Issuing
Lender may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal L/C”);
provided that any such Auto-Renewal L/C must permit the applicable Issuing
Lender to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Lender, the applicable Borrower
shall not be required to make a specific request to such Issuing Lender for any
such renewal. Once an Auto-Renewal L/C has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Lender to
permit the renewal of such Letter of Credit at any time to an extended expiry
date not later than the earlier of (i) one year from the date of such renewal
and (ii) the 5th Business Day prior to the Termination Date; provided that such
Issuing Lender shall not permit any such renewal if (x) such Issuing Lender has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Subsection 3.2(c) or otherwise), or (y) it has received notice on or before
the day that is two Business Days before the date which has been agreed upon
pursuant to the proviso of the first sentence of this clause (c), (1) from the
Administrative Agent that any Lender directly affected thereby has elected not
to permit such renewal or (2) from the Administrative Agent, any Lender or
Borrower that one or more of the applicable conditions specified in Section 6
are not then satisfied, or that the issuance of such Letter of Credit would
violate Subsection 3.1.
40.Each Letter of Credit issued by an Issuing Lender shall be deemed to
constitute a utilization of the Commitments, and shall be participated in (as
more fully described in the following Subsection 3.4) by the Lenders in
accordance with their respective Commitment Percentages. All Letters of Credit
issued hereunder shall be denominated in Dollars or in the respective Designated
Foreign Currency requested by the Borrower Representative and shall be issued
for the account of the applicable Borrower or (if required by the applicable
Issuing
108



--------------------------------------------------------------------------------



Lender, so long as a Borrower is a co-applicant and jointly and severally liable
thereunder) any Restricted Subsidiary.
41.Unless otherwise agreed by the applicable Issuing Lender and the Parent
Borrower, each Letter of Credit shall be governed by, and shall be construed in
accordance with, the laws of the State of New York, and to the extent not
prohibited by such laws, the ISP shall apply to each Standby Letter of Credit
and the Uniform Customs shall apply to each commercial Letter of Credit. The ISP
shall not in any event apply to this Agreement.
b.Procedure for Issuance of Letters of Credit
.
42.The Borrower Representative may, from time to time during the Commitment
Period but in no event later than the 30th day prior to the Termination Date,
request that an Issuing Lender issue a Letter of Credit by delivering to such
Issuing Lender and the Administrative Agent at its address for notices specified
herein, an L/C Request therefor in the form Exhibit J-2 hereto (completed to the
reasonable satisfaction of such Issuing Lender), and such other certificates,
documents and other papers and information as such Issuing Lender may reasonably
request. Each L/C Request shall be in form and substance reasonably satisfactory
to Administrative Agent and such Issuing Lender and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including the Designated Foreign
Currency in which the requested Letter of Credit is to be denominated (or
specify that the requested Letter of Credit is to be denominated in Dollars),
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be reasonably necessary to prepare, amend, renew, or extend
such Letter of Credit, (ii) shall be accompanied by such Issuer Documents as
Administrative Agent or such Issuing Lender may reasonably request or require,
to the extent that such requests or requirements are consistent with the Issuer
Documents that such Issuing Lender generally requests for Letters of Credit in
similar circumstances. Upon receipt of any L/C Request, such Issuing Lender will
process such L/C Request and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall an Issuing Lender be required, unless otherwise
agreed to by such Issuing Lender, to issue any Letter of Credit earlier than
five (5) Business Days after its receipt of the L/C Request therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by such Issuing Lender and the Parent
Borrower. The applicable Issuing Lender shall furnish a copy of such Letter of
Credit to the Borrower Representative promptly following the issuance thereof.
No Issuing Lender shall amend, cancel or waive presentation of any Letter of
Credit, or replace any lost, mutilated or destroyed Letter of Credit, without
the prior written consent of the Parent Borrower. Upon the issuance of any
Letter of Credit or amendment, renewal, extension or modification to a Letter of
Credit, the applicable Issuing Lender shall
109



--------------------------------------------------------------------------------



promptly notify the Administrative Agent, who shall promptly notify each Lender,
thereof, which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Subsection 3.4. If the applicable Issuing Lender is not the same
person as the Administrative Agent, on the first Business Day of each calendar
month, such Issuing Lender shall provide to the Administrative Agent a report
listing all outstanding Letters of Credit and the amounts and beneficiaries
thereof and the Administrative Agent shall promptly provide such report to each
Lender.
Any Issuing Lender (other than Wells Fargo or any of its Affiliates) shall
notify Administrative Agent in writing no later than the Business Day prior to
the Business Day on which such Issuing Lender issues any Letter of Credit. In
addition, each Issuing Lender (other than Wells Fargo or any of its Affiliates)
shall, on the first Business Day of each week, submit to Administrative Agent a
report detailing the daily undrawn amount of each Letter of Credit issued by
such Issuing Lender during the prior calendar week. Each Letter of Credit shall
be in form and substance reasonably acceptable to such Issuing Lender.
Each request for the issuance of a Letter of Credit, or the amendment, renewal,
or extension of any outstanding Letter of Credit, shall be subject to the
applicable Issuing Lender’s authentication procedures with results satisfactory
to such Issuing Lender. Each Issuing Lender’s records of the content of any such
request will be conclusive. Notwithstanding anything to the contrary herein,
each Issuing Lender may, but shall not be obligated to, issue a Letter of Credit
that supports the obligations of a Loan Party or one of its Subsidiaries in
respect of (x) a lease of real property, or (y) an employment agreement (which,
for the avoidance of doubt, will not include Letters of Credit for workers’
compensation obligations).
43.The making of each request for a Letter of Credit by the Borrower
Representative shall be deemed to be a representation and warranty by the
Borrower Representative that such Letter of Credit may be issued in accordance
with, and will not violate the requirements of, Subsection 3.1. Unless the
applicable Issuing Lender has received notice from the Required Lenders before
it issues a Letter of Credit that one or more of the applicable conditions
specified in Section 6 are not then satisfied, or that the issuance of such
Letter of Credit would violate Subsection 3.1, then such Issuing Lender may
issue the requested Letter of Credit for the account of the applicable Borrower
or Subsidiary in accordance with such Issuing Lender’s usual and customary
practices.
44.No Issuing Lender shall be under any obligation to issue any Letter of Credit
if
xix.any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any banking regulatory authority with jurisdiction over such Issuing
Lender shall prohibit the issuance of letters of credit generally;
110



--------------------------------------------------------------------------------



xx.the issuance of such Letter of Credit would violate one or more existing (as
of the date hereof) policies of such Issuing Lender consistently applied by such
Issuing Lender to borrowers generally; or
xxi.there shall be imposed on such Issuing Lender or any other Secured Party any
other condition regarding any Letter of Credit (for the avoidance of doubt,
other than any condition set forth in this Agreement or the other Loan
Documents),
        and the result of the foregoing is to increase, directly or indirectly,
the cost to such Issuing Lender or any other Secured Party of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, the Administrative
Agent may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify the Borrowers, and the
Borrowers shall pay within 30 days after demand therefor, such amounts as the
Administrative Agent may specify to be necessary to compensate such Issuing
Lender or any other Secured Party for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder;
provided, that (A) Borrowers shall not be required to provide any compensation
pursuant to this Subsection 3.2(c) for any such amounts incurred more than 180
days prior to the date on which the demand for payment of such amounts is first
made to Borrowers, and (B) if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Administrative Agent of any amount due pursuant to this Subsection 3.2(c), as
set forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.
c.Fees, Commissions and Other Charges
.
45.Each Borrower agrees to pay to the Administrative Agent a letter of credit
commission with respect to each Letter of Credit issued by such Issuing Lender
on its behalf, computed for the period from and including the date of issuance
of such Letter of Credit through to the expiration date of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin then in
effect for Eurodollar Loans calculated on the basis of a 360 day year, of the
aggregate amount available to be drawn under such Letter of Credit, payable
quarterly in arrears on each L/C Fee Payment Date with respect to such Letter of
Credit and on the Termination Date or such earlier date as the Commitments shall
terminate as provided herein. Such commission shall be payable to the
Administrative Agent for the account of the applicable Revolving Credit Lenders
to be shared ratably among them in accordance with their respective Commitment
Percentages. Each Borrower shall pay to the relevant Issuing Lender a fee equal
to 1/8 of 1% per annum of the aggregate amount available to be drawn under such
Letter of Credit, payable quarterly in arrears on each L/C Fee Payment Date with
respect to such Letter of Credit
111



--------------------------------------------------------------------------------



and on the Termination Date or such other date as the Commitments shall
terminate. Such commissions and fees shall be nonrefundable. Such fees and
commissions shall be payable in Dollars, notwithstanding that a Letter of Credit
may be denominated in any Designated Foreign Currency. In respect of a Letter of
Credit denominated in any Designated Foreign Currency, such fees and commissions
shall be converted into Dollars at the Spot Rate of Exchange. If any Issuing
Lender makes a payment under a Letter of Credit, Borrowers shall pay to
Administrative Agent an amount equal to the applicable L/C Disbursement on the
Business Day such L/C Disbursement is made and, in the absence of such payment,
the amount of the L/C Disbursement immediately and automatically shall be deemed
to be a Revolving Credit Loan hereunder (notwithstanding any failure to satisfy
any condition precedent set forth in Section 6) and, initially, shall bear
interest at the rate then applicable to Revolving Loans that are ABR Loans. If a
L/C Disbursement is deemed to be a Revolving Credit Loan hereunder, Borrowers’
obligation to pay the amount of such L/C Disbursement to the applicable Issuing
Lender shall be automatically converted into an obligation to pay the resulting
Revolving Credit Loan.
46.In addition to the foregoing commissions and fees, each Borrower agrees to
pay or reimburse the applicable Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by such Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit issued by such Issuing Lender within 10 days after demand therefor.
47.The Administrative Agent shall, promptly following any receipt thereof,
distribute to the applicable Issuing Lender and the applicable Lenders all
commissions and fees received by the Administrative Agent for their respective
accounts pursuant to this Subsection 3.3.
d.L/C Participations
.
48.By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
applicable Issuing Lender or the Lenders, each Issuing Lender hereby irrevocably
grants to each Lender, and each Lender hereby acquires from such Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Commitment
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. All
calculations of the Lenders’ Commitment Percentages shall be made from time to
time by the Administrative Agent, which calculations shall be conclusive absent
manifest error. Promptly following receipt of a notice of a L/C Disbursement
pursuant to Subsection 3.2, each Revolving Credit Lender agrees to fund its Pro
Rata Share of any Revolving Loan deemed made pursuant to Subsection 3.2 on the
same terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and
112



--------------------------------------------------------------------------------



Administrative Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Revolving Credit Lenders. Each such Revolving Credit
Lender agrees to pay to Administrative Agent, for the account of the applicable
Issuing Lender, such Revolving Credit Lender’s pro rata share of any L/C
Disbursement made by such Issuing Lender under the applicable Letter of Credit.
In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to Administrative
Agent, for the account of such Issuing Lender, such Revolving Credit Lender’s
pro rata share of each L/C Disbursement made by such Issuing Lender and not
reimbursed by Borrowers on the date due as provided in Subsection 3.2 or of any
reimbursement payment that is required to be refunded (or that Administrative
Agent or such Issuing Lender elects, based upon the advice of counsel, to
refund) to Borrowers for any reason. If any such Revolving Credit Lender fails
to make available to Administrative Agent the amount of such Revolving Credit
Lender’s pro rata share of a L/C Disbursement as provided in this Section, such
Revolving Credit Lender shall be deemed to be a Defaulting Lender and
Administrative Agent (for the account of such Issuing Lender) shall be entitled
to recover such amount on demand from such Revolving Credit Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.
49.If the Borrowers fail to reimburse the applicable Issuing Lender on the due
date as provided in Subsection 3.5, such Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall notify each Lender of
the applicable L/C Disbursement, the payment then due from the Borrowers in
respect thereof and such Lender’s Commitment Percentage thereof. Each Lender
shall pay by wire transfer of immediately available funds to the Administrative
Agent not later than 2:00 p.m., New York City time, on such date (or, if such
Lender shall have received such notice later than 12:00 noon, New York City
time, on any day, not later than 11:00 a.m., New York City time, on the next
succeeding Business Day), an amount equal to such Lender’s Commitment Percentage
of the unreimbursed L/C Disbursement in the same manner as provided in
Subsection 2.2 with respect to Loans made by such Lender, and the Administrative
Agent will promptly pay to the applicable Issuing Lender the amounts so received
by it from the Lenders. The Administrative Agent will promptly pay to the
applicable Issuing Lender any amounts received by it from the Borrowers pursuant
to the above clause (a) prior to the time that any Lender makes any payment
pursuant to the preceding sentence and any such amounts received by the
Administrative Agent from the Borrowers thereafter will be promptly remitted by
the Administrative Agent to the Lender that shall have made such payments and to
such Issuing Lender, as appropriate.
50.If any Lender shall not have made its Commitment Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, each of
such Lender and each Borrower severally agrees to pay interest on such amount,
for each day from and including the date such amount is required to be paid in
accordance with the foregoing to but excluding the date such amount is paid, to
the Administrative Agent for the account of the applicable Issuing Lender at (i)
in the case of Borrower, the rate per annum set forth in Subsection 3.5(b) and
(ii) in the case of such Lender, at a rate determined by the Administrative
Agent in accordance with banking industry rules or practices on interbank
compensation.
113



--------------------------------------------------------------------------------



e.Reimbursement Obligation of the Borrowers
.
51.Each Borrower hereby agrees to reimburse each Issuing Lender, upon receipt by
the Borrower Representative of notice from the applicable Issuing Lender of the
date and amount of a draft presented under any Letter of Credit issued on its
behalf and paid by such Issuing Lender (an “L/C Disbursement”), for the amount
of such draft so paid and any taxes, fees, charges or other costs or expenses
reasonably incurred by such Issuing Lender in connection with such payment. Each
such payment shall be made to the applicable Issuing Lender, at its address for
notices specified herein, in the currency in which such Letter of Credit is
denominated (except that, in the case of any Letter of Credit denominated in any
Designated Foreign Currency, in the event that such payment is not made to such
Issuing Lender within three Business Days of the date of receipt by the Borrower
Representative of such notice, upon notice by such Issuing Lender to the
Borrower Representative, such payment shall be made in Dollars, in an amount
equal to the Dollar Equivalent of the amount of such payment converted on the
date of such notice into Dollars at the Spot Rate of Exchange on such date) and
in immediately available funds, no later than 3:00 P.M., New York City time, on
the date on which the Borrower Representative receives such notice, if received
prior to 11:00 A.M., New York City Time, on a Business Day and otherwise, no
later than 3:00 P.M., New York City time, on the next succeeding Business Day;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Subsection 2.2 that such payment be
financed with ABR Loans or Swingline Loans or Canadian Prime Rate Loans in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR Loans or
Swingline Loans or Canadian Prime Rate Loans. Any conversion by an Issuing
Lender of any payment to be made in respect of any Letter of Credit denominated
in any Designated Foreign Currency into Dollars in accordance with this
Subsection 3.5(a) shall be conclusive and binding upon each Borrower and the
applicable Revolving Credit Lenders in the absence of manifest error; provided
that upon the request of the Borrower Representative or any Revolving Credit
Lender, the applicable Issuing Lender shall provide to the Borrower
Representative or Revolving Credit Lender a certificate including reasonably
detailed information as to the calculation of such conversion.
52.Interest shall be payable on any and all amounts remaining unpaid (taking the
Dollar Equivalent of any amounts denominated in any Designated Foreign Currency,
as determined by the Administrative Agent in its reasonable discretion) by the
Borrowers under this Subsection 3.5(b) from the date the draft presented under
the affected Letter of Credit is paid to the date on which the applicable
Borrower is required to pay such amounts pursuant to clause (a) above at the
rate which would then be payable on any outstanding ABR Loans that are Revolving
Credit Loans and (ii) thereafter until payment in full at the rate which would
be payable on any outstanding ABR Loans that are Revolving Credit Loans which
were then overdue. All Letter of Credit fees payable hereunder, and all fronting
fees and all commissions, other fees, charges and expenses provided for in
Subsection 3.3 shall be due and payable, in arrears, on the first Business Day
of each month.
114



--------------------------------------------------------------------------------



f.Obligations Absolute
. The Reimbursement Obligations of Borrowers as provided in Subsection 3.5 shall
be absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein; (ii) any draft or other document presented under a Letter of
Credit being proved to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 3, constitute a legal or equitable discharge of, or provide a right
of setoff against, the obligations of Borrower hereunder; (v) the fact that a
Default shall have occurred and be continuing; or (vi) any material adverse
change in the business, property, results of operations, prospects or condition,
financial or otherwise, of the Parent Borrower and its Restricted Subsidiaries.
None of the Agents, the Lenders, the Issuing Lenders or any of their affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lenders;
provided that the foregoing shall not be construed to excuse any Issuing Lender
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable Requirements of Law) suffered by
the Borrowers that are caused by such Issuing Lender’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Lender (as finally determined by a court of competent
jurisdiction), such Issuing Lender shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
g.L/C Disbursements
. The applicable Issuing Lender shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. Such Issuing Lender shall promptly give written notice to the
Administrative Agent and the Borrower Representative of such demand for payment
and whether such Issuing Lender has made or will
115



--------------------------------------------------------------------------------



make an L/C Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve Borrower of its Reimbursement Obligation
to such Issuing Lender and the Lenders with respect to any such L/C Disbursement
(other than with respect to the timing of such Reimbursement Obligation set
forth in Subsection 3.5).
h.L/C Request
. To the extent that any provision of any L/C Request related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.
i.L/C Cash Collateralization
.
53.If (i) any Event of Default shall occur and be continuing, or (ii) the
aggregate amount of Available Loan Commitments shall at any time be less than
zero, then on the third Business Day following the date when the Parent Borrower
receives notice from Administrative Agent or the Required Lenders (or, if the
maturity of the Obligations has been accelerated, Revolving Lenders with Letter
of Credit Exposure representing greater than 50% of the total Letter Credit
Exposure) demanding Letter of Credit Collateralization pursuant to this
Subsection 3.9 upon such demand, Borrowers shall provide Letter of Credit
Collateralization with respect to the then existing L/C Obligations. If
Borrowers are required to provide Letter of Credit Collateralization hereunder
as a result of the occurrence of an Event of Default, any cash collateral held
by the Administrative Agent as a result of such Letter of Credit
Collateralization shall be returned by Administrative Agent to Borrowers
promptly, but in no event later than three Business Days, after such Event of
Default has been waived or cured in accordance with this Agreement.
54.In the event of a direct conflict between the provisions of this Subsection
3.9 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Subsection 3.9 shall control and govern.
55.At the Borrowers’ costs and expense, the Borrowers shall execute and deliver
to each applicable Issuing Lender such additional certificates, instruments
and/or documents and take such additional action as may be reasonably requested
by such Issuing Lender to enable such Issuing Lender to issue any Letter of
Credit pursuant to this Agreement and related Issuer Document, to protect,
exercise and/or enforce such Issuing Lenders’ rights and interests under this
Agreement or to give effect to the terms and provisions of this Agreement or any
Issuer Document. Each Borrower irrevocably appoints each Issuing Lender as its
attorney-in-fact and, if such Issuing Lender has made a request for the same in
writing to the Borrower Representative, following the earlier of (x) the fifth
Business Day after the Borrower Representative has provided affirmative
confirmation of receipt of such written request to such Issuing Lender or (y)
the tenth Business Day after written notice is given to the Borrower
Representative pursuant to the terms hereof, authorizes such Issuing Lender,
without notice to
116



--------------------------------------------------------------------------------



any Borrower, to execute and deliver ancillary documents and letters customary
in the letter of credit business that may include but are not limited to
advisements, indemnities, checks, bills of exchange and issuance documents. The
power of attorney granted by the Borrowers is limited solely to such actions
related to the issuance, confirmation or amendment of any Letter of Credit and
to ancillary documents or letters customary in the letter of credit business.
This appointment is coupled with an interest.
j.Additional Issuing Lenders
. The Parent Borrower may, at any time and from time to time with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) and such Lender, designate one or more additional
Lenders to act as an issuing lender under the terms of this Agreement. Any
Lender designated as an issuing lender pursuant to this Subsection 3.10 shall be
deemed to be an “Issuing Lender” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Lender or Issuing Lenders and such Lender. The Administrative Agent shall notify
the Lenders of any such additional Issuing Lender. If at any time there is more
than one Issuing Lender hereunder, the Parent Borrower may, in its discretion,
select which Issuing Lender is to issue any particular Letter of Credit.
k.Resignation or Removal of the Issuing Lender
. Any Issuing Lender may resign as Issuing Lender hereunder at any time upon at
least 30 days’ prior notice to the Lenders, the Administrative Agent and the
Borrower Representative. Any Issuing Lender may be replaced at any time by
written agreement among the Parent Borrower, each Agent, the replaced Issuing
Lender and the successor Issuing Lender. The Administrative Agent shall notify
the Lenders of any such resignation or replacement of an Issuing Lender. At the
time any such resignation of an Issuing Lender shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the retiring
Issuing Lender pursuant to Subsection 3.3. From and after the effective date of
any such resignation or replacement, (i) the successor Issuing Lender shall have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Lender” shall be deemed to refer to such successor
or to any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require. After the resignation or replacement of
an Issuing Lender, the retiring or replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such resignation or replacement, but shall not be required to issue
additional Letters of Credit.
SECTION 461.General Provisions Applicable to Loans and Letters
of Credit
117



--------------------------------------------------------------------------------



a.Interest Rates and Payment Dates
.
56.Each (i) Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Adjusted
LIBOR Rate determined for such day plus the Applicable Margin in effect for such
day, (ii) Daily Rate Loans shall bear interest at a rate per annum equal to the
Daily One Month LIBOR Rate determined for such day plus the Applicable Margin in
effect for such day and (iii) BA Equivalent Loans shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as applicable) at a rate per annum that shall be equal to the BA Rate
determined for such day, plus the Applicable Margin in effect for such day for
BA Equivalent Loans.
57.Each ABR Loan denominated in Dollars shall bear interest for each day that it
is outstanding at a rate per annum equal to the ABR in effect for such day plus
the Applicable Margin in effect for such day and each Canadian Prime Rate Loan
shall bear interest for each day that it is outstanding at a rate per annum
equal to the Canadian Prime Rate in effect for such day plus the Applicable
Margin in effect for such day.
58.If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any commitment fee, letter of credit
commission, letter of credit fee or other amount payable hereunder shall not be
paid when due (whether at the Stated Maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this Subsection 4.1 plus 2.00%,
(y) in the case of overdue interest, the rate that would be otherwise applicable
to principal of the related Loan pursuant to the relevant foregoing provisions
of this Subsection 4.1 (other than clause (x) above) plus 2.00% and (z) in the
case of, fees, commissions or other amounts, the rate described in clause (b) of
this Subsection 4.1 for ABR Loans that are Revolving Credit Loans accruing
interest at the Alternate Base Rate plus 2.00%, in each case from the date of
such nonpayment until such amount is paid in full (as well as after any
judgment relating thereto).
59.Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to clause (c) of this Subsection 4.1 shall be
payable from time to time on demand.
60.It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.
118



--------------------------------------------------------------------------------



b.Conversion and Continuation Options
.
61.The applicable Borrowers may elect from time to time to convert outstanding
Revolving Credit Loans from (i) Eurodollar Loans to ABR Loans or (ii) BA
Equivalent Loans to Canadian Prime Rate Loans by the Borrower Representative
giving the Administrative Agent irrevocable notice of such election prior to
9:00 A.M., New York City time two Business Days prior to such election, provided
that any such conversion of Eurodollar Loans or BA Equivalent Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrowers
may elect from time to time to convert outstanding Revolving Credit Loans (x)
from ABR Loans to Eurodollar Loans or (y) from Canadian Prime Rate Loans to BA
Equivalent Loans, by the Borrower Representative giving the Administrative Agent
irrevocable notice of such election prior to 11:00 A.M., New York City time at
least three Business Days’ prior to such election. Any such notice of conversion
to Eurodollar Loans or BA Equivalent Loans shall specify the length of the
initial Interest Period or Interest Periods therefor. Upon receipt of any such
notice the Administrative Agent shall promptly notify each affected Lender
thereof. All or any part of outstanding Eurodollar Loans, BA Equivalent Loans,
ABR Loans or Canadian Prime Rate Loans may be converted as provided herein,
provided that (i) (unless the Required Lenders otherwise consent) no Loan may be
converted into a Eurodollar Loan or BA Equivalent Loan when any Default or Event
of Default has occurred and is continuing and, in the case of any Default, the
Administrative Agent has given notice to the Borrower Representative that no
such conversions may be made and (ii) no Loan may be converted into a Eurodollar
Loan or BA Equivalent Loan after the date that is one month prior to the
Termination Date.
62.Any Eurodollar Loan or BA Equivalent Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower Representative giving notice to the Administrative Agent of the length
of the next Interest Period to be applicable to such Loan, determined in
accordance with the applicable provisions of the term “Interest Period” set
forth in Subsection 1.1, provided that no Eurodollar Loan or BA Equivalent Loan
may be continued as such (i) (unless the Required Lenders otherwise consent)
when any Default or Event of Default has occurred and is continuing and, in the
case of any Default, the Administrative Agent has given notice to the Borrower
Representative that no such continuations may be made or (ii) after the date
that is one month prior to the applicable Termination Date, and provided,
further, that if the Borrower Representative shall fail to give any required
notice as described above in this clause (b) or if such continuation is not
permitted pursuant to the preceding proviso such Eurodollar Loans or BA
Equivalent Loans shall be automatically converted to ABR Loans or Canadian Prime
Rate Loans, as applicable, on the last day of such then expiring Interest
Period. Upon receipt of any such notice of continuation pursuant to this
Subsection 4.2(b), the Administrative Agent shall promptly notify each affected
Lender thereof.
c.Minimum Amounts of Sets
. All borrowings, conversions and continuations of Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, after giving effect thereto, the aggregate
principal amount of the Eurodollar Loans comprising each
119



--------------------------------------------------------------------------------



Set shall be equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof and BA Equivalent Loans comprising each Set shall be equal to
Cdn$1,000,000 or a whole multiple of Cdn$500,000 in excess thereof and so that
there shall not be more than eight (8) Sets at any one time outstanding;
provided that not more than three (3) Sets at any one time shall be Eurodollar
Loans with a one-week Interest Period.
d.Optional and Mandatory Prepayments
.
63.Each of the Borrowers may at any time and from time to time prepay the Loans
made to it and the Reimbursement Obligations in respect of Letters of Credit
issued for its account, in whole or in part, subject to Subsection 4.12, without
premium or penalty but including, for the avoidance of doubt, accrued interest,
upon notice by the Borrower Representative to the Administrative Agent prior to
11:00 A.M., New York City time at least three Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the date of prepayment (in the case of Eurodollar Loans or
BA Equivalent Loans and Reimbursement Obligations outstanding in any Designated
Foreign Currency), prior to 11:00 A.M., New York City time (or such later time
as may be agreed by the Administrative Agent in its reasonable discretion) on at
least one Business Day prior to the date of prepayment (in the case of ABR Loans
and Canadian Prime Rate Loans other than Swingline Loans) or same-day notice by
the Borrower Representative to the Administrative Agent (in the case of (x)
Swingline Loans and (y) Reimbursement Obligations outstanding in Dollars or a
Designated Foreign Currency). Such notice shall be irrevocable except as set
forth in Subsection 4.4(g). Such notice shall specify, in the case of any
prepayment of Loans, the identity of the prepaying Borrower, the date and amount
of prepayment and whether the prepayment is (i) of Revolving Credit Loans or
Swingline Loans, or a combination thereof, and (ii) of Eurodollar Loans, BA
Equivalent Loans, ABR Loans or Canadian Prime Rate Loans or a combination
thereof, and, in each case if a combination thereof, the principal amount
allocable to each and, in the case of any prepayment of Reimbursement
Obligations, the date and amount of prepayment, the identity of the applicable
Letter of Credit or Letters of Credit and the amount allocable to each of such
Reimbursement Obligations. Upon the receipt of any such notice the
Administrative Agent shall promptly notify each affected Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (if a Eurodollar Loan or BA
Equivalent Loan is prepaid other than at the end of the Interest Period
applicable thereto) any amounts payable pursuant to Subsection 4.12, the
Revolving Credit Loans and the Reimbursement Obligations pursuant to this
Section shall (unless the Parent Borrower otherwise directs) be applied, first,
to payment of the Swingline Loans then outstanding, second, to payment of the
Revolving Credit Loans then outstanding, third, to payment of any Reimbursement
Obligations then outstanding and, last, to cash collateralize any outstanding
L/C Obligation on terms reasonably satisfactory to the Administrative Agent;
provided, further, that any pro rata calculations required to be made pursuant
to this Subsection 4.4(a) in respect to any Loan denominated in a Designated
Foreign Currency shall be made on a Dollar Equivalent basis. Partial prepayments
pursuant to this Subsection 4.4(a) shall be in
120



--------------------------------------------------------------------------------



multiples of $1,000,000 or Cdn$1,000,000, as applicable, provided that,
notwithstanding the foregoing, any Loan may be prepaid in its entirety.
64.On any day (other than during an Agent Advance Period) on which the Aggregate
Lender Exposure or the unpaid balance of Extensions of Credit to, or for the
account of, the Borrowers exceeds the Borrowing Base (based on the Borrowing
Base Certificate last delivered) or the total Commitments at such time, the
Borrowers shall prepay on such day the principal of outstanding Revolving Credit
Loans in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Revolving Credit Loans, the aggregate amount of
the L/C Obligations exceeds the Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered), the Borrowers shall pay to the
Administrative Agent on such day an amount of cash and/or Cash Equivalents equal
to the amount of such excess (up to a maximum amount equal to such L/C
Obligations at such time), such cash and/or Cash Equivalents to be held as
security for all obligations of the Borrowers to the Issuing Lenders and the
Revolving Credit Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent.
65.The Borrowers shall prepay all Swingline Loans then outstanding
simultaneously with each borrowing by them of Revolving Credit Loans.
66.Prepayments pursuant to Subsection 4.4(b) shall be applied, first, to prepay
Swingline Loans then outstanding, second, to prepay Revolving Credit Loans then
outstanding, third, to pay any Reimbursement Obligations then outstanding and,
last, to cash collateralize all L/C Obligations on terms reasonably satisfactory
to the Administrative Agent.
67.For avoidance of doubt, the Commitments shall not be correspondingly reduced
by the amount of any prepayments of Revolving Credit Loans, payments of
Reimbursement Obligations and cash collateralizations of L/C Obligations, in
each case, made under Subsections 4.4(b).
68.Notwithstanding the foregoing provisions of this Subsection 4.4, if at any
time any prepayment of the Loans pursuant to Subsection 4.4(a) or 4.4(b) would
result, after giving effect to the procedures set forth in this Agreement, in
any Borrower incurring breakage costs under Subsection 4.12 as a result of
Eurodollar Loans or BA Equivalent Loans being prepaid other than on the last day
of an Interest Period with respect thereto, then, the relevant Borrower may, so
long as no Default or Event of Default shall have occurred and be continuing, in
its sole discretion, initially (i) deposit a portion (up to 100%) of the amounts
that otherwise would have been paid in respect of such Eurodollar Loans or BA
Equivalent Loans with the Administrative Agent (which deposit must be equal in
amount to the amount of such Eurodollar Loans or BA Equivalent Loans not
immediately prepaid), to be held as security for the obligations of such
Borrowers to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent with
such cash collateral to be directly applied upon the first occurrence thereafter
of the last day of an Interest Period with respect to such Eurodollar Loans or
BA Equivalent Loans (or such earlier date or dates as shall be requested by such
Borrower) or (ii) make a prepayment of the Revolving Credit Loans in accordance
with Subsection 4.4(a) with an amount equal to a portion (up to 100%) of the
121



--------------------------------------------------------------------------------



amounts that otherwise would have been paid in respect of such Eurodollar Loans
or BA Equivalent Loans (which prepayment, together with any deposits pursuant to
clause (i) above, must be equal in amount to the amount of such Eurodollar Loans
or BA Equivalent Loans not immediately prepaid); provided that, notwithstanding
anything in this Agreement to the contrary, none of the Borrowers may request
any Extension of Credit under the Commitments that would reduce the aggregate
amount of the Available Loan Commitments to an amount that is less than the
amount of such prepayment until the related portion of such Eurodollar Loans or
BA Equivalent Loans have been prepaid upon the first occurrence thereafter of
the last day of an Interest Period with respect to such Eurodollar Loans or BA
Equivalent Loans; provided that, in the case of either clause (i) or (ii), such
unpaid Eurodollar Loans or BA Equivalent Loans shall continue to bear interest
in accordance with Subsection 4.1 until such unpaid Eurodollar Loans or BA
Equivalent Loans or the related portion of such Eurodollar Loans or BA
Equivalent Loans, as the case may be, have or has been prepaid.
69.If a notice of prepayment in connection with a repayment of all outstanding
Loans is given in connection with a conditional notice of termination of
Commitments as contemplated by Subsection 2.3, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Subsection 2.3.
70.Notwithstanding anything to the contrary herein, this Subsection 4.4 may be
amended (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendments) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of Loans added pursuant to Subsections 2.6, 2.7 and 2.8, as
applicable.
e.Commitment Fees; Administrative Agent’s Fee; Other Fees
. Each Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee for the period from and including the first day of
the Commitment Period to the Termination Date, computed at the Applicable
Commitment Fee Rate on the average daily amount of the Unutilized Commitment of
such Revolving Credit Lender during the period for which payment is made,
payable quarterly in arrears on the first calendar day of each January, April,
July and October and on the Termination Date or such earlier date as the
Commitments shall terminate as provided herein, commencing on the first such
date to occur after the date hereof.
Each Borrower further agrees to pay to the Administrative Agent the fees set
forth in the Fee Letter.
f.Computation of Interest and Fees
.
71.Interest (other than interest based on the Alternate Base Rate, Canadian
Prime Rate or BA Rate) shall be calculated on the basis of a 360-day year for
the actual days elapsed; and commitment fees and interest based on the Alternate
Base Rate, Canadian Prime Rate or BA
122



--------------------------------------------------------------------------------



Rate shall be calculated on the basis of a 365-day year (or 366-day year, as the
case may be) for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify the Parent Borrower and the affected Lenders of each
determination of an Adjusted LIBOR Rate or Daily One Month LIBOR Rate. Any
change in the interest rate on a Loan resulting from a change in the Alternate
Base Rate, the Canadian Prime Rate or the Statutory Reserves shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Parent Borrower and the affected Lenders of the effective date and the amount of
each such change in interest rate.
72.Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on each of
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower Representative or any
Lender, deliver to the Borrower Representative or such Lender a statement
showing in reasonable detail the calculations used by the Administrative Agent
in determining any interest rate pursuant to Subsection 4.1, excluding any LIBOR
Rate which is based upon the Reuters Monitor Money Rates Service page, any BA
Rate which is based on the Reuters Screen CDOR Page, any Daily One Month LIBOR
Rate that is based upon the ICE Benchmark Administration Limited page and any
ABR Loan which is based upon the Alternate Base Rate or any Canadian Prime Rate
Loan based on the Canadian Prime Rate.
73.For the purposes of the Interest Act (Canada), in any case in which an
interest or fee rate is stated in this Agreement to be calculated on the basis
of a number of days that is other than the number in a calendar year, the yearly
rate to which such interest or fee rate is equivalent is equal to such interest
or fee rate multiplied by the actual number of days in the year in which the
relevant interest or fee payment accrues and divided by the number of days used
as the basis for such calculation.
g.Special Provisions Applicable to Interest Rate
.
74.The LIBOR Rate may be adjusted by the Administrative Agent with respect to
any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs (other than Taxes which shall be governed by
Subsection 4.11), in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
any Change in Law and changes in the reserve requirements imposed by the Board
of Governors, which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the LIBOR Rate. In any such
event, the affected Lender shall give Borrower Representative and the
Administrative Agent notice of such a determination and adjustment and the
Administrative Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, the Borrowers may,
by notice to such affected Lender (A) require such Lender to furnish to
Borrowers a statement setting forth in reasonable detail the basis for adjusting
such LIBOR Rate and the method for determining the amount of such adjustment, or
(B) repay the Eurodollar Loans of such Lender with respect to which such
adjustment is made (together with any amounts due as a result of Funding
Losses).
123



--------------------------------------------------------------------------------



75.Subject to the provisions set forth in Subsection 4.7(c), if prior to the
first day of any Interest Period, the Administrative Agent shall have determined
(which determination shall be conclusive and binding upon each of the Borrowers)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the LIBOR Rate with respect to
any Eurodollar Loan (the “Affected Eurodollar Rate”), the Daily One Month LIBOR
Rate with respect to any Daily Rate Loan (the “Affected Daily Rate”) or the BA
Rate (the “Affected BA Rate”) with respect to any BA Equivalent Loans for such
Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Parent Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (a) any Eurodollar Loans, Daily Rate Loans
or BA Equivalent Loans the rate of interest applicable to which is based on the
Affected Eurodollar Rate, the Affected Daily Rate or the Affected BA Rate, as
applicable, requested to be made on the first day of such Interest Period shall
be made as ABR Loans, Daily Rate Loans or Canadian Prime Rate Loans, as
applicable and (b) any Loans that were to have been converted on the first day
of such Interest Period to or continued as Eurodollar Loans, Daily Rate Loans or
BA Equivalent Loans the rate of interest applicable to which is based upon the
Affected Eurodollar Rate, the Affected Daily Rate or Affected BA Rate shall be
converted to or continued as ABR Loans or Canadian Prime Rate Loans, as
applicable. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans, Daily Rate Loans or BA Equivalent Loans the rate of
interest applicable to which is based upon the Affected Eurodollar Rate, the
Affected Daily Rate or Affected BA Rate shall be made or continued as such, nor
shall any of the Borrowers have the right to convert ABR Loans, Daily Rate Loans
or Canadian Prime Rate Loans to Eurodollar Loans or BA Equivalent Loans, as
applicable, the rate of interest applicable to which is based upon the Affected
Eurodollar Rate, the Affected Daily Rate or Affected BA Rate.
76.Effect of Benchmark Transition Event.
xxii.Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower Representative may amend this Agreement to replace the LIBOR Rate with
a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 2:00 p.m. on the fifth (5th) Business
Day after Administrative Agent has posted such proposed amendment to all Lenders
and Borrower Representative so long as Administrative Agent has not received, by
such time, written notice of objection to such amendment from Lenders comprising
the Required Lenders. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBOR Rate with a Benchmark
Replacement pursuant to this Subsection 4.7(b) will occur prior to the
applicable Benchmark Transition Start Date.
124



--------------------------------------------------------------------------------



xxiii.Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right, upon consultation with the Borrower Representative, to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
xxiv.Benchmark Unavailability Period. Upon the Borrower Representative’s receipt
of notice of the commencement of a Benchmark Unavailability Period, the Borrower
Representative may revoke any request for a LIBOR Borrowing of, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower Representative
will be deemed to have converted any such request into a request for a Borrowing
of or conversion to ABR Loans. During any Benchmark Unavailability Period, the
component of Base Rate based upon the LIBOR Rate will not be used in any
determination of the Base Rate and the LIBOR Rate will not be available.
xxv.Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower Representative and the Lenders of (1)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (2) the implementation of any Benchmark Replacement, (3) the
effectiveness of any Benchmark Replacement Conforming Changes and (4) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or any Lender pursuant to this Subsection 4.7(c), including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto except, in each case, as expressly required pursuant to
this Subsection 4.7(c).
h.Pro Rata Treatment and Payments
.
77.Except as expressly otherwise provided herein, each borrowing of Revolving
Credit Loans (other than Swingline Loans) by any of the applicable Borrowers
from the Lenders hereunder shall be made, each payment by any of the Borrowers
on account of any commitment fee in respect of the Commitments hereunder shall
be allocated by the Administrative Agent and any reduction of the Commitments of
the Lenders, as applicable, shall be allocated by the Administrative Agent in
each case pro rata according to the Commitment Percentages of the
125



--------------------------------------------------------------------------------



Lenders. Except as expressly otherwise provided herein, each payment (including
each prepayment (but excluding payments made pursuant to Subsection 2.6, 2.7,
2.8, 4.5, 4.9, 4.10, 4.11, 4.12, 4.13(d), 4.15(c) or 11.1(g))) by any of the
applicable Borrowers on account of principal of and interest on any Revolving
Credit Loans shall be allocated by the Administrative Agent pro rata according
to the respective outstanding principal amounts of such Revolving Credit Loans
then held by the relevant Revolving Credit Lenders, and each payment on account
of principal of and interest on any loans made pursuant to any Tranche
established after the date of this Agreement shall be allocated pro rata (or as
may otherwise be provided for in the applicable amendment to this Agreement
relating to such Tranche) among the Lenders with Accordion Term Loans in respect
thereof or with participations in such Tranche (in each case subject to any
limitations on non-pro rata payments otherwise provided for in Subsection
2.6(b)(i)(E) or 2.6(b)(iii)). All payments (including prepayments) to be made by
any of the Borrowers hereunder, whether on account of principal, interest, fees,
Reimbursement Obligations or otherwise, shall be made without set-off or
counterclaim and shall be made on or prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time (or such
later time as may be agreed by the Administrative Agent in its reasonable
discretion)), on the due date thereof to the Administrative Agent for the
account of the Lenders holding the relevant Loans, the Lenders, the
Administrative Agent, or the Other Representatives, as the case may be, at the
Administrative Agent’s office specified in Subsection 11.2, in Dollars, or, in
the case of Loans outstanding in any Designated Foreign Currency and L/C
Obligations in any Designated Foreign Currency, such Designated Foreign Currency
and, whether in Dollars or any Designated Foreign Currency, in immediately
available funds. Payments received by the Administrative Agent after such time
shall be deemed to have been received on the next Business Day. The
Administrative Agent shall distribute such payments to such Lenders or Other
Representatives, as the case may be, if any such payment is received prior to
2:00 P.M., New York City time, on a Business Day, in like funds as received
prior to the end of such Business Day and otherwise the Administrative Agent
shall distribute such payment to such Lenders or Other Representatives, as the
case may be, on the next succeeding Business Day. If any payment hereunder
(other than payments on the Eurodollar Loans, Daily Rate Loans or BA Equivalent
Loans) becomes due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Loan,
Daily Rate Loan or BA Equivalent Loan becomes due and payable on a day other
than a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. Any pro rata calculations required to be made pursuant
to this Subsection 4.8(a) in respect to any Revolving Credit Loan denominated in
a Designated Foreign Currency shall be made on a Dollar Equivalent basis. This
Subsection 4.8(a) may be amended to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of loans added pursuant to Subsections 2.6, 2.7 and 2.8, as
applicable.
126



--------------------------------------------------------------------------------



78.Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrowers in
respect of such borrowing a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent on demand, such
amount with interest thereon at a rate equal to (i) in the case of Loans to be
made in any Designated Foreign Currency, the rate customary in such Designated
Foreign Currency for settlement of similar inter-bank obligations, or (ii) in
the case of Loans to be made in Dollars, the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Subsection
4.8(b) shall be conclusive in the absence of manifest error. If such Lender’s
share of such borrowing is not made available to the Administrative Agent by
such Lender by 10:00 a.m. on the Business Day that is the first Business Day
after such Borrowing Date, (x) the Administrative Agent shall notify the Parent
Borrower of the failure of such Lender to make such amount available to the
Administrative Agent and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to,
in the case of Loans to be made in Dollars, ABR Loans hereunder or, in the case
of Loans to be made in any Designated Foreign Currency, the rate per annum
applicable to such Loans pursuant to Subsection 4.1, in either case on demand,
from such Borrower and (y) then such Borrower may, without waiving or limiting
any rights or remedies it may have against such Lender hereunder or under
applicable law or otherwise, borrow a like amount on an unsecured basis from any
commercial bank for a period ending on the date upon which such Lender does in
fact make such borrowing available, provided that at the time such borrowing is
made and at all times while such amount is outstanding such Borrower would be
permitted to borrow such amount pursuant to Subsection 2.1. If the amount that a
Lender is required to remit is made available to Administrative Agent, then such
payment to Administrative Agent shall constitute such Lender’s Revolving Loan
for all purposes of this Agreement. If such amount is not made available to
Administrative Agent on the Business Day following the Borrowing Date,
Administrative Agent will notify the Parent Borrower of such failure to fund
and, upon demand by the Administrative Agent, the Borrowers shall pay such
amount to the Administrative Agent for the Administrative Agent’s account,
together with interest thereon for each day elapsed since the date of such
borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Revolving Credit Loans composing such borrowing.
i.Illegality
. Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof
occurring after the Closing Date shall make it unlawful for any Lender to make
or maintain any Eurodollar Loans, Daily Rate Loans or BA Equivalent Loans as
contemplated by this Agreement (“Affected Loans”), (a) such Lender shall
promptly give written notice of such circumstances to the Borrower
Representative and the Administrative Agent (which notice shall be withdrawn
whenever such
127



--------------------------------------------------------------------------------



circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan or
Canadian Prime Rate Loan to an Affected Loan shall forthwith be cancelled and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain such Affected Loans, such Lender shall then have a commitment only to
make an ABR Loan or Canadian Prime Rate Loan (as applicable) (or a Swingline
Loan) when an Affected Loan is requested and (c) such Lender’s Loans then
outstanding as Affected Loans, if any, shall be converted automatically to ABR
Loans or Canadian Prime Rate Loans, as applicable on the respective last days of
the then current Interest Periods with respect to such Loans or within such
earlier period as required by law. If any such conversion or prepayment of an
Affected Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the applicable Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Subsection 4.12.
j.Requirements of Law
.
79.If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender or any Issuing
Lender, or compliance by any Lender or any Issuing Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Closing Date
(or, if later, the date on which such Lender becomes a Lender or such Issuing
Lender becomes an Issuing Lender):
xxvi.shall subject such Lender or such Issuing Lender to any Tax of any kind
whatsoever with respect to any Letter of Credit, any L/C Request, any Eurodollar
Loans, Daily Rate Loans or any BA Equivalent Loans made or maintained by it or
its obligation to make or maintain Eurodollar Loans, Daily Rate Loans or BA
Equivalent Loans, or change the basis of taxation of payments to such Lender in
respect thereof, in each case, except for Non-Excluded Taxes, Taxes imposed by
FATCA and Taxes measured by or imposed upon the net income, or franchise Taxes,
or Taxes measured by or imposed upon overall capital or net worth, or branch
Taxes (in the case of such capital, net worth or branch Taxes, imposed in lieu
of such net income Tax), of such Lender, such Issuing Lender or its applicable
lending office, branch, or any affiliate thereof;
xxvii.shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurodollar Rate, Daily One
Month LIBOR Rate or BA Rate, as the case may be, hereunder; or
128



--------------------------------------------------------------------------------



xxviii.shall impose on such Lender or such Issuing Lender any other condition
(excluding any tax of any kind whatsoever);
and the result of any of the foregoing is to increase the cost to such Lender or
such Issuing Lender, by an amount which such Lender or such Issuing Lender deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans, Daily Rate Loans or BA Equivalent Loans or issuing or participating in
Letters of Credit or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, upon notice to the Parent Borrower from such
Lender, through the Administrative Agent in accordance herewith, the applicable
Borrower shall promptly pay such Lender or such Issuing Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable with respect to such Eurodollar Loans, Daily
Rate Loans, BA Equivalent Loans, or Letters of Credit, provided that, in any
such case, such Borrower may elect to convert the Eurodollar Loans, Daily Rate
Loans and/or BA Equivalent Loans made by such Lender hereunder to ABR Loans or
Canadian Prime Rate Loans, as applicable, by giving the Administrative Agent at
least one Business Day’s (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice of such election, in
which case such Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Subsection 4.10(a) and such amounts, if any, as may be required pursuant to
Subsection 4.12. If any Lender becomes entitled to claim any additional amounts
pursuant to this Subsection 4.10(a), it shall provide prompt notice thereof to
the Parent Borrower, through the Administrative Agent, certifying (x) that one
of the events described in this clause (a) has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender and a reasonably detailed explanation of the calculation
thereof. Such a certificate as to any additional amounts payable pursuant to
this Subsection 4.10(a) submitted by such Lender, through the Administrative
Agent, to the Parent Borrower shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Subsection 4.10(a), the
Borrowers shall not be required to compensate a Lender (i) pursuant to this
Subsection 4.10(a) for any amounts incurred more than nine months prior to the
date that such Lender notifies the Borrower Representative of such Lender’s
intention to claim compensation therefor (except that, if the adoption of or
change in any Requirement of Law or in the interpretation or application thereof
giving rise to such increased costs or reductions is retroactive, then provided
such Lender shall, within nine months of such adoption, change, interpretation
or application, have notified the Borrower Representative of such Lender’s
intention to claim compensation therefor, the nine-month period first referred
to in this sentence shall be extended to include the period of retroactive
effect thereof) and (ii) for any increased costs, if such Lender is applying
this provision to the Borrowers in a manner that is inconsistent with its
application of “increased cost” or other similar provisions under other credit
agreements to similarly situated borrowers. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
80.If any Lender or any Issuing Lender shall have determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or
liquidity or in the
129



--------------------------------------------------------------------------------



interpretation or application thereof or compliance by such Lender or such
Issuing Lender or any corporation controlling such Lender or such Issuing Lender
with any request or directive regarding capital adequacy or liquidity (whether
or not having the force of law) from any Governmental Authority, in each case,
made subsequent to the Closing Date, does or shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of such Lender’s or such Issuing Lender’s obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender or such corporation could have achieved but for such change or compliance
(taking into consideration such Lender’s or such Issuing Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender or such Issuing Lender to be material, then from time to time,
within ten Business Days after submission by such Lender to the Parent Borrower
(with a copy to the Administrative Agent) of a written request therefor
certifying (x) that one of the events described in this clause (b) has occurred
and describing in reasonable detail the nature of such event, (y) as to the
reduction of the rate of return on capital resulting from such event and (z) as
to the additional amount or amounts demanded by such Lender or such Issuing
Lender or corporation and a reasonably detailed explanation of the calculation
thereof, the applicable Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or corporation for such reduction.
Such a certificate as to any additional amounts payable pursuant to this
Subsection 4.10(b) submitted by such Lender, through the Administrative Agent,
to the Parent Borrower shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Subsection 4.10(b), the
Borrowers shall not be required to compensate a Lender (i) pursuant to this
Subsection 4.10(b) for any amounts incurred more than nine months prior to the
date that such Lender notifies the Borrower Representative of such Lender’s
intention to claim compensation therefor (except that, if the adoption of or
change in any Requirement of Law or in the interpretation or application thereof
giving rise to such increased costs or reductions is retroactive, then provided
such Lender shall, within nine months of such adoption, change, interpretation
or application, have notified the Borrower Representative of such Lender’s
intention to claim compensation therefor, the nine-month period first referred
to in this sentence shall be extended to include the period of retroactive
effect thereof) and (ii) for any increased costs, if such Lender is applying
this provision to the Borrowers in a manner that is inconsistent with its
application of “increased cost” or other similar provisions under other credit
agreements to similarly situated borrowers. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
81.Notwithstanding anything herein to the contrary, the Dodd Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
have been enacted, adopted or issued, as applicable, subsequent to the Closing
Date for all purposes herein.
130



--------------------------------------------------------------------------------



k.Taxes
.
82.Except as provided below in this Subsection 4.11 or as required by law
(which, for purposes of this Subsection 4.11, shall include FATCA), all payments
made by or on behalf of the Borrowers under this Agreement and any Notes shall
be made free and clear of, and without deduction or withholding for or on
account of any Taxes; provided that if any Non-Excluded Taxes are required to be
withheld or deducted from any amounts payable by such Borrower to any Agent or
any Lender hereunder or under any Notes, the amounts so payable by such Borrower
shall be increased so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Subsection 4.11), such Agent or such Lender receives an
amount equal to the sum it would have received had no such deduction or
withholding been made; provided, however, that each of the Borrowers shall be
entitled to deduct and withhold, and the Borrowers shall not be required to
indemnify for, any Non-Excluded Taxes, and any such amounts payable by any
Borrower to or for the account of any Agent or Lender shall not be increased if
such Agent or Lender fails to comply with the requirements of clauses (b), (c)
or (d) of this Subsection 4.11 or with the requirements of Subsection 4.13.
Whenever any Non-Excluded Taxes are payable by any Borrower, as promptly as
possible thereafter such Borrower shall send to the Administrative Agent for its
own account or for the account of the respective Lender or Agent, as the case
may be, a certified copy of an original official receipt received by such
Borrower showing payment thereof. If any Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate Governmental Authority in accordance with
applicable law or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, such Borrower shall indemnify
the Administrative Agent, the Lenders and the Agents for any incremental Taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this Subsection 4.11
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
83.Each Agent and each Lender that is not a United States Person shall:
xxix.        on or before the date of any payment by any of the Borrowers under
this Agreement or any Notes to, or for the account of, such Agent or Lender,
deliver to the Borrowers and the Administrative Agent (A) two accurate and
complete signed copies of Internal Revenue Service Forms W-8BEN-E (certifying
that it is a resident of the applicable country within the meaning of the income
tax treaty between the United States and that country) or Forms W-8ECI, or
successor applicable form, as the case may be, in each case certifying that it
is entitled to receive all payments under this Agreement and any Notes without
deduction or withholding or at a reduced rate of deduction or withholding of any
United States federal income taxes, and (B) such other forms, documentation or
certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes;
131



--------------------------------------------------------------------------------



(a)deliver to the Borrowers and the Administrative Agent two further accurate
and complete signed copies of any such forms or certifications provided in
Subsection 4.11(b)(i)(1) on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrowers; and
(b)obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by any Borrower or the
Administrative Agent; and
(c)deliver, to the extent legally entitled to do so, upon reasonable request by
any Borrower, to the Borrower Representative and the Administrative Agent such
other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from, or reduction of, withholding
with respect to payments under this Agreement and any Notes, provided that such
Lender shall not be required to deliver any forms under this paragraph (4) if in
such Lender’s reasonable judgment the completion, execution or delivery of such
forms would subject such Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender; and
xxx.in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption”,
(d)represent to the Borrowers and the Administrative Agent that it is not (A) a
bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;
(e)deliver to the Borrowers on or before the date of any payment by any of the
Borrowers with a copy to the Administrative Agent, (A) two certificates
substantially in the form of Exhibit D hereto (any such certificate a “U.S. Tax
Compliance Certificate”) and (B) two accurate and complete signed copies of
Internal Revenue Service Forms W-8BEN-E, or successor applicable form,
certifying to such Lender’s legal entitlement at the date of such form to an
exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes and (C) such other forms, documentation or
certifications, as the case may be certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes (and shall also deliver to the Borrower
Representative and the Administrative Agent two further accurate and complete
signed copies of forms or certificates on or before the date it expires or
becomes obsolete and after
132



--------------------------------------------------------------------------------



the occurrence of any event requiring a change in the most recently provided
form or certificate and, if necessary and to the extent reasonably requested by
the Borrower Representative or the Administrative Agent in writing, at the
Borrowers’ sole cost and expense, apply to the applicable taxing authority for
any extension of time available to the Administrative Agent for filing or
completing such forms or certificates); and
(f)deliver, to the extent legally entitled to do so, upon reasonable request by
any Borrower, to the Borrowers and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any Notes, provided that in determining the
reasonableness of a request under this clause (3) such Lender shall be entitled
to consider the cost (to the extent unreimbursed by any of the Borrowers) which
would be imposed on such Lender of complying with such request; or
xxxi.in the case of any such Agent or Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes,
(g)on or before the date of any payment by any of the Borrowers under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrowers and the Administrative Agent two accurate and complete signed
copies of Internal Revenue Service Forms W-8IMY, or successor applicable form,
and, if any beneficiary or member of such Lender is claiming the so-called
“portfolio interest exemption”, (I) represent to the Borrowers and the
Administrative Agent that such Agent or Lender is not (A) a bank within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
any Borrower” within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and (II) also deliver to the Borrowers and the Administrative Agent two U.S. Tax
Compliance Certificates certifying to such Agent’s or Lender’s legal entitlement
at the date of such certificate to an exemption from U.S. withholding tax under
the provisions of Section 881(c) of the Code with respect to payments to be made
under this Agreement and any Notes; and
i.with respect to each beneficiary or member of such Agent or Lender that is not
claiming the so-called “portfolio interest exemption”, also deliver to the
Borrowers and the Administrative Agent (I) two accurate and complete signed
copies of Internal Revenue Service Form W-8BEN-E (certifying that such
beneficiary or member is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country), Forms
W-8ECI or Forms W-9, or successor applicable form, as the case may be, in each
case
133



--------------------------------------------------------------------------------



so that each such beneficiary or member is entitled to receive all payments
under this Agreement and any Notes without deduction or withholding or at a
reduced rate of deduction or withholding of any United States federal income
taxes and (II) such other forms, documentation or certifications, as the case
may be, certifying that each such beneficiary or member is entitled to an
exemption from United States backup withholding tax with respect to all payments
under this Agreement and any Notes; and
ii.with respect to each beneficiary or member of such Lender that is claiming
the so-called “portfolio interest exemption”, (I) represent to the Borrowers and
the Administrative Agent that such beneficiary or member is not (1) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of any Borrower” within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (II) also deliver to the Borrower Representative
and the Administrative Agent two U.S. Tax Compliance Certificates from each
beneficiary or member and two accurate and complete signed copies of Internal
Revenue Service Forms W-8BEN-E, or successor applicable form, certifying to such
beneficiary’s or member’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes, and (III) also delivers to Borrowers and the
Administrative Agent such other forms, documentation or certifications, as the
case may be, certifying that it is entitled to an exemption from United States
backup withholding tax with respect to payments under this Agreement and any
Notes;
(h)deliver to the Borrowers and the Administrative Agent two further accurate
and complete signed copies of forms, certificates or certifications referred to
above on or before the date any such form, certificate or certification expires
or becomes obsolete, or any beneficiary or member changes, and after the
occurrence of any event requiring a change in the most recently provided form,
certificate or certification and, if necessary and to the extent reasonably
requested by the Borrower Representative or the Administrative Agent in writing,
at the Borrowers’ sole cost and expense, apply to the applicable taxing
authority for any extension of time available to the Administrative Agent for
filing or completing such forms, certificates or certifications; and
(i)deliver, to the extent legally entitled to do so, upon reasonable request by
any Borrower, to the Borrowers and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Agent or Lender (or beneficiary or member) to an exemption from, or reduction
of, withholding with respect to
134



--------------------------------------------------------------------------------



payments under this Agreement and any Notes, provided that in determining the
reasonableness of a request under this clause (iii) such Agent or Lender shall
be entitled to consider the cost (to the extent unreimbursed by any of the
Borrowers) which would be imposed on such Agent or Lender (or beneficiary or
member) of complying with such request;
unless in any such case (other than with respect to United States backup
withholding tax) there has been a Change in Law which renders all such forms
inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Parent Borrower and
the Administrative Agent.
84.Each Lender and each Agent, in each case that is a United States Person shall
on or before the date of any payment by any Borrower under this Agreement or any
Notes to such Lender or Agent, deliver to such Borrower Representative and the
Administrative Agent two accurate and complete signed copies of Internal Revenue
Service Forms W-9, or successor applicable form, certifying that such Lender or
Agent is a United States Person and that such Lender or Agent is entitled to
complete exemption from United States backup withholding tax.
85.Notwithstanding the foregoing, on or before the date of any payment by any of
the Borrowers under this Agreement or any Notes to the Administrative Agent, the
Administrative Agent shall, if the Administrative Agent is not a United States
Person:
xxxii.deliver to the Borrowers (A) two accurate and complete signed copies of
Internal Revenue Service Forms W-8ECI, or successor applicable form, with
respect to any amounts payable to the Administrative Agent for its own account,
(B) two accurate and complete signed copies of Internal Revenue Service Forms
W-8IMY, or successor applicable form, with respect to any amounts payable to the
Administrative Agent for the account of others, certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrowers to be treated as a U.S. person with respect to such payments (and the
Borrowers and the Administrative Agent agree to so treat the Administrative
Agent as a U.S. person with respect to such payments as contemplated by U.S.
Treasury Regulation § 1.1441-1(b)(2)(iv)) and (C) such other forms or
certifications as may be sufficient under applicable law to establish that the
Administrative Agent is entitled to receive any payment by any of the Borrowers
under this Agreement or any Notes (whether for its own account or for the
account of others) without deduction or withholding of any United States federal
income taxes;
xxxiii.deliver to the Borrowers two further accurate and complete signed copies
of forms or certifications provided in Subsection 4.11(d)(i) on or before the
date that any such form or certification expires or
135



--------------------------------------------------------------------------------



becomes obsolete and after the occurrence of any event requiring a change in the
most recent form or certificate previously delivered by it to the Borrowers; and
xxxiv.if necessary and to the extent reasonably requested by the Borrower
Representative or the Administrative Agent in writing, at the Borrowers’ sole
cost and expense, apply to the applicable taxing authority for any extension of
time available to the Administrative Agent for filing or completing such forms
or certificates,
unless in any such case (other than with respect to United States backup
withholding tax) there has been a Change in Law which renders all such forms
inapplicable or which would prevent the Administrative Agent from duly
completing and delivering any such form with respect to it and the
Administrative Agent so advises the Borrower Representative.
86.If a payment made to an Agent or a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Agent or Lender
were to fail to comply with the applicable reporting requirements of FATCA, such
Agent or Lender shall deliver to the Administrative Agent and the Borrowers, at
the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Agent or the Borrowers, such documentation
prescribed by applicable law and such additional documentation reasonably
requested by the Administrative Agent or the Borrowers as may be necessary for
the Administrative Agent and the Borrowers to comply with their respective
obligations (including any applicable reporting requirements) under FATCA, to
determine whether such Agent or Lender has complied with such Agent’s or
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For the avoidance of doubt, the Borrowers and the
Administrative Agent shall be permitted to withhold any Taxes imposed by FATCA.
87.For purposes of this Subsection 4.11 and for purposes of Subsection 4.13, the
term “Lender” includes any Issuing Lender.
88.The Borrowers shall indemnify each Agent and Lender, within 10 days after
demand therefor, for the full amount of any Non-Excluded Taxes (including
Non-Excluded Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Agent or Lender or required to be
withheld or deducted from a payment to such Agent or Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes were correctly or legally imposed by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or Agent (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
l.Indemnity
. Each Borrower agrees, jointly and severally, to indemnify each Lender in
respect of Extensions of Credit made, or requested to be made, to the Borrowers
and to hold each such Lender harmless from any loss or expense which such Lender
may sustain or incur (other than through
136



--------------------------------------------------------------------------------



such Lender’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable decision) as a consequence
of (a) default by such Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans, Daily Rate Loans or BA Equivalent Loans after
the Parent Borrower has given a notice requesting the same in accordance with
the provisions of this Agreement, (b) default by such Borrower in making any
prepayment or conversion of Eurodollar Loans, Daily Rate Loans or BA Equivalent
Loans after the Borrower Representative has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a payment or
prepayment of Eurodollar Loans, Daily Rate Loans or BA Equivalent Loans or the
conversion of Eurodollar Loans, Daily Rate Loans or BA Equivalent Loans on a day
which is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or conversion or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of
Daily Rate Loans, the one month interest period applicable thereto) (or, in the
case of a failure to borrow, convert or continue, the Interest Period (or, in
the case of Daily Rate Loans, the one month interest period applicable thereto)
that would have commenced on the date of such failure) in each case at the
applicable rate of interest for such Eurodollar Loans, Daily Rate Loans or BA
Equivalent Loans, as applicable, provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. If any Lender becomes entitled
to claim any amounts under the indemnity contained in this Subsection 4.12, it
shall provide prompt notice thereof to the Parent Borrower, through the
Administrative Agent, certifying (x) that one of the events described in clause
(a), (b) or (c) has occurred and describing in reasonable detail the nature of
such event, (y) as to the loss or expense sustained or incurred by such Lender
as a consequence thereof and (z) as to the amount for which such Lender seeks
indemnification hereunder and a reasonably detailed explanation of the
calculation thereof. Such a certificate as to any indemnification pursuant to
this Subsection 4.12 submitted by such Lender, through the Administrative Agent,
to the Parent Borrower shall be conclusive in the absence of manifest error. The
Parent Borrower shall pay (or cause the relevant Borrower to pay) such Lender
the amount shown as due on any such certificate within five Business Days after
receipt thereof. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
m.Certain Rules Relating to the Payment of Additional Amounts
.
89.[Reserved].
90.If a Lender changes its applicable lending office (other than (i) pursuant to
clause (c) below or (ii) after an Event of Default under Subsection 9.1(a) or
9.1(f) has occurred and is continuing) and the effect of such change, as of the
date of such change, would be to cause any
137



--------------------------------------------------------------------------------



of the Borrowers to become obligated to pay any additional amount under
Subsection 4.10 or 4.11, such Borrower shall not be obligated to pay such
additional amount.
91.If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender or Agent by any of the Borrowers pursuant to Subsection 4.10 or 4.11 or
result in Affected Loans or commitments to make Affected Loans being
automatically converted to ABR Loans or commitments to make ABR Loans, as the
case may be, pursuant to Subsection 4.9, such Lender or Agent shall promptly
notify the Parent Borrower and the Administrative Agent and shall take such
steps as may reasonably be available to it to mitigate the effects of such
condition or event (which shall include efforts to rebook the Loans held by such
Lender at another lending office, or through another branch or an affiliate, of
such Lender); provided that such Lender shall not be required to take any step
that, in its reasonable judgment, would be materially disadvantageous to its
business or operations or would require it to incur additional costs (unless the
Parent Borrower agrees to reimburse such Agent or Lender for the reasonable
incremental out-of-pocket costs thereof).
92.If any of the Borrowers shall become obligated to pay additional amounts
pursuant to Subsection 4.10 or 4.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under Subsection
4.10 or 4.11 or if Affected Loans or commitments to make Affected Loans are
automatically converted to ABR Loans or commitments to make ABR Loans, as the
case may be, under Subsection 4.9 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for such conversion under
Subsection 4.9, the Parent Borrower, the applicable Borrower shall have the
right, for so long as such obligation remains, with the assistance of the
Administrative Agent to seek one or more substitute Lenders reasonably
satisfactory to the Administrative Agent and such Borrower to purchase the
affected Loan, in whole or in part, at an aggregate price no less than such
Loan’s principal amount plus accrued interest, and assume the affected
obligations under this Agreement. In the case of the substitution of a Lender,
then, the Parent Borrower, any other applicable Borrower, the Administrative
Agent, the affected Lender, and any substitute Lender shall execute and deliver
an appropriately completed Assignment and Acceptance pursuant to Subsection
11.6(b) to effect the assignment of rights to, and the assumption of obligations
by, the substitute Lender; provided that any fees required to be paid by
Subsection 11.6(b) in connection with such assignment shall be paid by the
Parent Borrower or the substitute Lender. In the case of a prepayment of an
affected Loan, the amount specified in the notice shall be due and payable on
the date specified therein, together with any accrued interest to such date on
the amount prepaid. In the case of each of the substitution of a Lender and of
the prepayment of an affected Loan, the applicable Borrower shall first pay the
affected Lender any additional amounts owing under Subsections 4.10 and 4.11 (as
well as any commitment fees and other amounts then due and owing to such Lender,
including any amounts under this Subsection 4.13) prior to such substitution or
prepayment. In the case of the substitution of a Lender pursuant to this
Subsection 4.13(d) or Subsection 4.15(c)(i), if the Lender being replaced does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Acceptance and/or any other documentation necessary to reflect such
replacement by the later of (a) the date on which the assignee Lender executes
and delivers such Assignment and Acceptance and/or such other
138



--------------------------------------------------------------------------------



documentation and (b) the date as of which all obligations of the Borrowers
owing to such replaced Lender relating to the Loans and participations so
assigned shall be paid in full by the assignee Lender and/or the Borrower
Representative to such Lender being replaced, then the Lender being replaced
shall be deemed to have executed and delivered such Assignment and Acceptance
and/or such other documentation as of such date and the applicable Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Lender.
93.If any Agent or any Lender receives a refund directly attributable to Taxes
for which any of the Borrowers has made additional payments pursuant to
Subsection 4.10(a) or 4.11(a), such Agent or such Lender, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to such Borrower; provided, however, that such
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) to such Agent or the
applicable Lender, as the case may be, upon receipt of a notice that such refund
is required to be repaid to the relevant taxing authority. Notwithstanding
anything to the contrary in this paragraph (e), in no event will any Agent of
any Lender be required to pay any amount to any Borrower pursuant to this
paragraph (e) the payment of which would place such Agent or Lender in a less
favorable net after-Tax position than such Agent or Lender would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Agent or Lender to make available its Tax
returns (or related work papers and advice prepared by outside advisors) any
Borrower or to any other Person
94.The obligations of any Agent, Lender or Participant under this Subsection
4.13 shall survive the termination of this Agreement and the payment of the
Loans and all amounts payable hereunder.
n.Controls on Prepayment if Aggregate Outstanding Credit Exceeds Aggregate
Revolving Credit Loan Commitments
.
95.In addition to the provisions set forth in Subsection 4.4(b), the Parent
Borrower will implement and maintain internal controls to monitor the borrowings
and repayments of Loans by the Borrowers and the issuance of and drawings under
Letters of Credit, with the object of (A) preventing any request for an
Extension of Credit that would result in (i) the Aggregate Outstanding Credit
with respect to all of the Revolving Credit Lenders (including the Swingline
Lender) being in excess of the aggregate Commitments then in effect or (ii) any
other circumstance under which an Extension of Credit would not be permitted
pursuant to Subsection 2.1(a) and of (B) promptly identifying any circumstance
where, by reason of changes in exchange rates, the Aggregate Outstanding Credit
with respect to all of the Revolving Credit Lenders (including the Swingline
Lender) exceeds the aggregate Commitments then in effect.
139



--------------------------------------------------------------------------------



96.The Administrative Agent will calculate the Aggregate Outstanding Credit with
respect to all of (A) the Revolving Credit Lenders and (B) the Lenders (in each
case, including the Swingline Lender) from time to time, and in any event not
less frequently than once during each calendar week. In making such
calculations, the Administrative Agent will rely on the information most
recently received by it from the Swingline Lender in respect of outstanding
Swingline Loans and from the Issuing Lenders in respect of outstanding L/C
Obligations.
o.Defaulting Lenders
. Notwithstanding anything contained in this Agreement to the contrary, if any
Revolving Credit Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Revolving Credit Lender is a
Defaulting Lender:
97.no commitment fee shall accrue for the account of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender (except to the extent it is payable
to the Issuing Lender pursuant to clause (d)(v) below);
98.in determining the Required Lenders or Supermajority Lenders, any Lender that
at the time is a Defaulting Lender (and the Revolving Credit Loans and/or
Commitment of such Defaulting Lender) shall be excluded and disregarded;
99.the Parent Borrower shall have the right, at its sole expense and effort, (i)
to seek one or more Persons reasonably satisfactory to the Administrative Agent
and the Parent Borrower to each become a substitute Revolving Credit Lender and
assume all or part of the Commitment of any Defaulting Lender and the Parent
Borrower, the Administrative Agent and any such substitute Revolving Credit
Lender shall execute and deliver, and such Defaulting Lender shall thereupon be
deemed to have executed and delivered, an appropriately completed Assignment and
Acceptance to effect such substitution or (ii) so long as no Event of Default
then exists or will exist immediately after giving effect to the respective
prepayment, upon notice to the Administrative Agent, to prepay the Loans and, at
the Parent Borrower’s option, terminate the Commitments of such Defaulting
Lender, in whole or in part, without premium or penalty;
100.if any Swingline Exposure exists or any L/C Obligations exist at the time a
Revolving Credit Lender becomes a Defaulting Lender then:
xxxv.all or any part of such Swingline Exposure and L/C Obligations shall be
re-allocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages but only to the extent the sum of all
Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and L/C Obligations does not exceed the total of all
Non-Defaulting Lenders’ Commitments;
xxxvi.if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize such
140



--------------------------------------------------------------------------------



Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) on terms reasonably satisfactory to
the Administrative Agent for so long as such L/C Obligations are outstanding;
xxxvii.if any portion of such Defaulting Lender’s L/C Obligations is cash
collateralized pursuant to clause (ii) above, the Borrowers shall not be
required to pay the L/C Fee for participation with respect to such portion of
such Defaulting Lender’s L/C Exposure so long as it is cash collateralized;
xxxviii.if any portion of such Defaulting Lender’s L/C Obligations is
reallocated to the Non-Defaulting Lenders pursuant to clause (i) above, then the
letter of credit commission with respect to such portion shall be allocated
among the Non-Defaulting Lenders in accordance with their Commitment
Percentages; or
xxxix.if any portion of such Defaulting Lender’s L/C Obligations is neither cash
collateralized nor reallocated pursuant to this Subsection 4.15(d), then,
without prejudice to any rights or remedies of the Issuing Lender or any
Revolving Credit Lender hereunder, the commitment fee that otherwise would have
been payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Obligations) and
the letter of credit commission payable with respect to such Defaulting Lender’s
L/C Obligations shall be payable to the Issuing Lender until such L/C
Obligations are cash collateralized and/or reallocated;
101.so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless they are
respectively satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateralized on terms
reasonably satisfactory to the Administrative Agent, and participations in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (and Defaulting Lenders shall not participate
therein);
102.any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Subsection 11.7) may,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable Requirements of Law, be applied at such time or times as may
be determined by the Administrative Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Lender or Swingline Lender hereunder, to the extent the
portion of a Letter of Credit Disbursement was required to be, but was not, paid
by such Defaulting Lender, (iii) third, to the funding of any Loan or the
funding or cash collateralization of any participation in any Swingline Loan or
Letter of Credit in
141



--------------------------------------------------------------------------------



respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, (iv)
fourth, if so determined by the Administrative Agent and the Parent Borrower,
held in such account as cash collateral for future funding obligations of such
Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of
any amounts owing to the Borrowers or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of L/C Disbursements in respect of which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Subsection 6.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and Reimbursement Obligations
owed to, all Non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or Reimbursement Obligations owed to, any Defaulting
Lender; and
103.In the event that the Administrative Agent, the Borrower Representative,
each applicable Issuing Lender or the Swingline Lender, as the case may be, each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Swingline Exposure and L/C
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Commitment Percentage. The rights and remedies against a Defaulting Lender under
this Subsection 4.15 are in addition to other rights and remedies that the
Borrowers, the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Non-Defaulting Lenders may have against such Defaulting Lender. The
arrangements permitted or required by this Subsection 4.15 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.
104.Additionally, Issuing Lender shall have no obligation to issue or extend a
Letter of Credit if (A) any order, judgment, or decree of any Governmental
Authority or arbitrator shall, by its terms, purport to enjoin or restrain
Issuing Lender from issuing such Letter of Credit, or any law applicable to
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over Issuing Lender shall
prohibit or request that Issuing Lender refrain from the issuance of letters of
credit generally or such Letter of Credit in particular, (B) the issuance of
such Letter of Credit would violate one or more policies of Issuing Lender
applicable to letters of credit generally, or (C) if amounts demanded to be paid
under any Letter of Credit will not or may not be in United States Dollars (or
any Designated Foreign Currency in which such Letter of Credit was originally
issued).
p.Cash Management
.
142



--------------------------------------------------------------------------------



105.Annexed hereto as Schedule 4.16(a), as the same may be modified from time to
time by notice to the Administrative Agent, is a schedule of all DDAs and
Concentration Accounts that are maintained by the Loan Parties, which schedule
includes, with respect to each depository (i) the name and address of such
depository; (ii) the account number(s) (and account name(s) of such account(s))
maintained with such depository; and (iii) a contact person at such depository.
106.Except as otherwise agreed by the Administrative Agent, each Loan Party
shall (i) within 120 days after the Closing Date, establish and maintain their
DDAs and Concentration Accounts with Wells Fargo, one of its affiliates or
another bank reasonably acceptable to the Administrative Agent, (ii) deliver to
the Administrative Agent notifications executed on behalf of each such Loan
Party to each depository institution with which any DDA (other than Excluded
Accounts) is maintained, in form reasonably satisfactory to the Administrative
Agent of the Administrative Agent’s interest in such DDA, (iii) instruct each
depository institution for a DDA (other than Excluded Accounts) in excess of the
Target Amount (individually or in the aggregate with all other DDAs) and
available at the close of each Business Day in such DDA to be swept to one of
the Loan Parties’ Concentration Accounts no less frequently than on a daily
basis, such instructions to be irrevocable unless otherwise agreed to by the
Administrative Agent, (iv) enter into a blocked account agreement (each, a
“Blocked Account Agreement”), in form reasonably satisfactory to the
Administrative Agent, with the Administrative Agent or the Collateral Agent and
any bank with which such Loan Party maintains a Concentration Account into which
the DDAs (other than Excluded Accounts) are swept (each such account of a Loan
Party that is a Borrower or a Subsidiary Guarantor, a “Blocked Account” and
collectively, the “Blocked Accounts”), covering each such Concentration Account
maintained with such bank, and (v) within 180 days of the Closing Date, (A)
instruct all Account Debtors of such Loan Party that remit payments of Accounts
of such Account Debtor regularly by check pursuant to arrangements with such
Loan Party to remit all such payments to the applicable “P.O. Boxes” or “Lockbox
Addresses” with respect to the applicable DDA or Concentration Account, which
remittances shall be collected by the applicable bank and deposited in the
applicable DDA or Concentration Account or (B) cause the checks of any such
Account Debtors to be deposited in the applicable DDA or Concentration Account
within two Business Days after such check is received by such Loan Party. All
amounts received by the Parent Borrower or any of its Domestic Subsidiaries that
is a Loan Party in respect of any Account, in addition to all other cash
received from any other source, shall upon receipt of such amount or cash (other
than any such amount (i) to be deposited in Excluded Accounts or (ii) cash
excluded from the Collateral pursuant to any Security Document) be deposited
into a DDA (other than an Excluded Account) or Concentration Account. Each Loan
Party agrees that it will not cause proceeds of such DDAs (other than Excluded
Accounts) to be otherwise redirected.
107.Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of an Event of Default or a Dominion Event, the ACH or
wire transfer no less frequently than once per Business Day (unless the
Commitments have been terminated and the monetary obligations hereunder then due
and owing and under the other Loan Documents have been paid in full and all
Letters of Credit have either been terminated or expired (unless cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative
143



--------------------------------------------------------------------------------



Agent)), of all available cash balances and cash receipts, including the then
contents or then entire ledger balance of each Blocked Account net of such
minimum balance (not to exceed $1,500,000 per account or $5,000,000 in the
aggregate), if any, required by the bank at which such Blocked Account is
maintained to an account maintained by the Administrative Agent at Wells Fargo
(or any of its affiliates or another bank of recognized standing reasonably
selected by the Administrative Agent with the reasonable consent of the Parent
Borrower) (the “Core Concentration Account”). Each Loan Party agrees that it
will not cause proceeds of any Blocked Account to be otherwise redirected.
108.In the event that there is a Dominion Event but an Event of Default has not
occurred and been continuing, all collected amounts received in the Core
Concentration Account shall be distributed and applied on a daily basis in the
following order (in each case, to the extent the Administrative Agent has actual
knowledge of the amounts owing or outstanding as described below and after
giving effect to the application of any such amounts constituting proceeds from
any Collateral otherwise required to be applied pursuant to the terms of the
respective Security Document or the Intermediator Agreement): (1) first, to the
payment (on a ratable basis) of any outstanding expenses actually due and
payable to the Administrative Agent, the Collateral Agent, under any of the Loan
Documents and to repay or prepay outstanding Revolving Credit Loans advanced by
the Administrative Agent; (2) second, to the extent all amounts referred to in
preceding clause (1) have been paid in full, to pay (on a ratable basis) all
outstanding expenses actually due and payable to each Issuing Lender under any
of the Loan Documents and to repay all outstanding Unpaid Drawings and all
interest thereon; (3) third, to the extent all amounts referred to in preceding
clauses (1) and (2) have been paid in full, to pay (on a ratable basis) all
accrued and unpaid interest actually due and payable on the Revolving Credit
Loans and all accrued and unpaid Fees actually due and payable to the
Administrative Agent the Issuing Lenders and the Lenders under any of the Loan
Documents; (4) fourth, to the extent all amounts referred to in preceding
clauses (1) through (3), inclusive, have been paid in full, to repay (on a
ratable basis) the outstanding principal of Revolving Credit Loans (whether or
not then due and payable); (5) fifth, to the extent all amounts referred to in
preceding clauses (1) through (4), inclusive, have been paid in full, to pay (on
a ratable basis) all outstanding obligations of the Borrowers then due and
payable to the Administrative Agent, the Collateral Agent, and the Lenders under
this Agreement; and (6) sixth, to the extent all amounts referred to in
preceding clauses (1) through (5), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding obligations of the Borrowers then due and
payable to the Administrative Agent, the Collateral Agent, and the Lenders under
any of the Loan Documents. This Subsection 4.16(d) may be amended (and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into such
amendments) to the extent necessary to reflect differing amounts payable, and
priorities of payments, to Lenders participating in any new classes or tranches
of loans added pursuant to Subsections 2.6, 2.7 and 2.8, as applicable, in
accordance with Subsection 11.1(d). In the event there is a Dominion Event and
an Event of Default has occurred and been continuing, all collected amounts
received in the Core Concentration Account shall be distributed and applied on a
daily basis as contemplated by Subsection 10.15.
109.If, at any time after the occurrence and during the continuance of an Event
of Default or a Dominion Event as to which the Administrative Agent has notified
the Borrower
144



--------------------------------------------------------------------------------



Representative, any cash, Cash Equivalents or Temporary Cash Investments owned
by any Loan Party (other than (i) de minimis cash, Cash Equivalents or Temporary
Cash Investments from time to time inadvertently misapplied by any Loan Party,
(ii) cash and Cash Equivalents deposited or to be deposited in an Excluded
Account and (iii) cash, Cash Equivalents or Temporary Cash Investments that are
(or are in any account that is) excluded from the Collateral pursuant to any
Security Document, including Excluded Assets and (iv) cash, Cash Equivalents or
Temporary Cash Investments in the Asset Sales Proceeds Account (as defined in
the Intercreditor Agreement, if any) are deposited to any account, or held or
invested in any manner, otherwise than in a Blocked Account subject to a Blocked
Account Agreement (or a DDA which is swept daily to such Blocked Account), the
Administrative Agent shall be entitled to require the applicable Loan Party to
close such account and have all funds therein transferred to a Blocked Account,
and to cause all future deposits to be made to a Blocked Account.
110.The Borrowers and Subsidiary Guarantors, respectively, may close DDAs or
Concentration Accounts and/or open new DDAs or new Concentration Accounts,
subject to, in the case of any new Concentration Account, (i) the
contemporaneous execution and delivery to the Administrative Agent of a Blocked
Account Agreement consistent with the provisions of this Subsection 4.16 with
respect to each such new Concentration Account or (ii) other arrangements
reasonably satisfactory to the Administrative Agent.
111.The Core Concentration Account shall at all times be under the sole dominion
and control of the Administrative Agent. Each Loan Party hereby acknowledges and
agrees that, except to the extent otherwise provided in the Guarantee and
Collateral Agreement or the Intercreditor Agreement (x) such Loan Party has no
right of withdrawal from the Core Concentration Account, (y) the funds on
deposit in the Core Concentration Account shall at all times continue to be
collateral security for all of the Obligations of the Loan Parties hereunder and
under the other Loan Documents, and (z) the funds on deposit in the Core
Concentration Account shall be applied as provided in this Agreement and the
Intercreditor Agreement. In the event that, notwithstanding the provisions of
this Subsection 4.16, any Loan Party receives or otherwise has dominion and
control of any proceeds or collections required to be transferred to the Core
Concentration Account pursuant to Subsection 4.16(c), such proceeds and
collections shall be held in trust by such Loan Party for the Administrative
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party (other than any bank account by
which such Borrower or Subsidiary Guarantor received or acquired dominion or
control over such proceeds and collections or with any funds in such bank
account) and shall promptly be deposited into the Core Concentration Account or
dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent.
112.So long as (x) no Event of Default has occurred and is continuing or (y) no
Dominion Event has occurred and is continuing, the Loan Parties may direct, and
shall have sole control over, the manner of disposition of funds in the Blocked
Accounts.
113.Any amounts held or received in the Core Concentration Account (including
all interest and other earnings with respect hereto, if any) at any time (x)
when all of the monetary obligations due and owing hereunder and under the other
Loan Documents have been satisfied or
145



--------------------------------------------------------------------------------



(y) all Events of Default and Dominion Events have been cured or waived, shall
(subject in the case of clause (x) to the provisions of the Intercreditor
Agreement), be remitted to the operating bank account of the applicable
Borrower.
114.Notwithstanding anything herein to the contrary, the Loan Parties shall be
deemed to be in compliance with the requirements set forth in this Subsection
4.16 during the initial sixty (60) day period commencing on the Closing Date to
the extent that the arrangements described above are established and effective
not later than the date that is 60 days following the Closing Date or such later
date as the Administrative Agent, in its sole discretion, may agree.
115.In the event that a Loan Party acquires new demand deposit accounts or new
concentration accounts in connection with an acquisition, the Parent Borrower
will procure that such Loan Party shall within sixty (60) days of the date of
such acquisition (or such longer period as may be agreed by the Administrative
Agent) cause such new demand deposit accounts or new concentration accounts to
comply with the applicable requirements of Subsection 4.16(b) (including, with
respect to any new concentration account, by entering into a Blocked Account
Agreement) or shall enter into other arrangements consistent with the provisions
of this Subsection 4.16 and otherwise reasonably satisfactory to the
Administrative Agent with respect to such new or acquired concentration accounts
or DDAs.
SECTION 462.Representations and Warranties
To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each Borrowing Date
thereafter, the Parent Borrower with respect to itself and its Restricted
Subsidiaries, hereby represents and warrants, on the Closing Date, in each case
after giving effect to the Transactions (solely to the extent required to be
true and correct for such Extension of Credit pursuant to Subsection 6.1), and
on every Borrowing Date thereafter on which an Extension of Credit is made
(solely to the extent required to be true and correct for such Extension of
Credit pursuant to Subsection 6.2) to the Administrative Agent and each Lender
that:
a.Financial Condition
.
116.The audited consolidated balance sheets of Holdings as of September 30,
2019, September 30, 2018 and September 30, 2017 and the consolidated statements
of income, parent company equity and cash flows for the Fiscal Years ended
September 30, 2019, September 30, 2018 and September 30, 2017, reported on by
and accompanied by unqualified reports from Deloitte & Touche LLP, present
fairly, in all material respects, the consolidated financial condition as at
such date, and the consolidated statements of operations and consolidated cash
flows for the respective Fiscal Years then ended, of the Business. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby (except as approved by a Responsible Officer, and
disclosed in any such schedules and notes, and subject to the omission of
footnotes from such unaudited financial statements). During the period from
September 30,
146



--------------------------------------------------------------------------------



2019 to and including the Closing Date, except as permitted under this
Agreement, there has been no sale, transfer or other disposition by the Business
of any material part of its business or property and no purchase or other
acquisition by the Business of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of the Business, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.
117.Except as set forth in the financial statements referred to in Subsection
5.1(a), there are no liabilities of any Loan Party of any kind, whether accrued,
contingent, absolute, determined, determinable or otherwise, which could
reasonably be expected to result in a Material Adverse Effect.
118.The Projections have been prepared by management of the Parent Borrower in
good faith based upon assumptions believed by management to be reasonable at the
time of preparation thereof (it being understood that such Projections, and the
assumptions on which they were based, may or may not prove to be correct). As of
the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.
b.No Change; Solvent
. Since September 30, 2019, except as and to the extent disclosed on Schedule
5.2, there has been no development or event relating to or affecting any Loan
Party which has had or would be reasonably expected to have a Material Adverse
Effect (after giving effect to (i) the consummation of the Transactions, (ii)
the making of the Extensions of Credit to be made on the Closing Date and the
application of the proceeds thereof as contemplated hereby, and (iii) the
payment of actual or estimated fees, expenses, financing costs and tax payments
related to the transactions contemplated hereby). Since September 30, 2019,
except as otherwise permitted under this Agreement and each other Loan Document,
no dividends or other distributions have been declared, paid or made upon the
Capital Stock of the Parent Borrower, nor has any of the Capital Stock of the
Parent Borrower been redeemed, retired, purchased or otherwise acquired for
value by the Parent Borrower or any of its Restricted Subsidiaries. After giving
effect to the execution and delivery of this Agreement and the borrowing of any
Revolving Credit Loans or other extensions of credit hereunder on the Closing
Date (if any) or on any other date this representation is required to be made
pursuant to this Agreement (on a pro forma basis giving effect to the
transactions that required this representation to be made), the Parent Borrower
and its Restricted Subsidiaries, on a consolidated basis, are Solvent.
c.Corporate Existence; Compliance with Law
. Each of the Loan Parties (a) is duly organized, validly existing and (to the
extent applicable in the relevant jurisdiction) in good standing under the laws
of the jurisdiction of its incorporation or formation, except (other than with
respect to any Borrower), to the extent that the failure to be in good standing
would not reasonably be expected to have a Material Adverse Effect, (b) has the
corporate or other organizational power and authority, and the legal right, to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is
147



--------------------------------------------------------------------------------



currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign corporation or limited liability company and (to the
extent applicable in the relevant jurisdiction) in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and (to the extent
applicable) in good standing would not be reasonably expected to have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law, except to
the extent that the failure to comply therewith would not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.
d.Corporate Power; Authorization; Enforceable Obligations
. Each Loan Party has the corporate or other organizational power and authority,
and the legal right, to make, deliver and perform the Loan Documents to which it
is a party and, in the case of each of the Borrowers, to obtain Extensions of
Credit hereunder, and each such Loan Party has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of each of the
Borrowers, to authorize the Extensions of Credit to it, if any, on the terms and
conditions of this Agreement, any Notes and the L/C Requests. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan Party in connection with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
it is a party or, in the case of each of the Borrowers, with the Extensions of
Credit to it, if any, hereunder, except for (a) consents, authorizations,
notices and filings described in Schedule 5.4, all of which have been obtained
or made prior to the Closing Date, (b) filings to perfect the Liens created by
the Security Documents, and (c) consents, authorizations, notices and filings in
connection with the Assignment of Claims Act of 1940, as amended (31 U.S.C. §
3727 et seq.) or the Financial Administration Act (Canada), as applicable, in
respect of Contracts (as defined in the applicable Guarantee and Collateral
Agreement), Accounts (as defined in the applicable Guarantee and Collateral
Agreement) or receivables of Holdings, the Parent Borrower and its Restricted
Subsidiaries the obligor in respect of which is the United States of America or
Canada, or, in each case, any department, agency or instrumentality thereof and
(d) consents, authorizations, notices and filings which the failure to obtain or
make would not reasonably be expected to have a Material Adverse Effect. This
Agreement has been duly executed and delivered by each Borrower, and each other
Loan Document to which any Loan Party is a party will be duly executed and
delivered on behalf of such Loan Party. This Agreement constitutes a legal,
valid and binding obligation of each of the Borrowers and each other Loan
Document to which any Loan Party is a party when executed and delivered will
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium, arrangement or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
e.No Legal Bar
148



--------------------------------------------------------------------------------



. The execution, delivery and performance of the Loan Documents by any of the
Loan Parties, the Extensions of Credit hereunder and the use of the proceeds
thereof (a) will not violate any Requirement of Law or Contractual Obligation of
such Loan Party in any respect that would reasonably be expected to have a
Material Adverse Effect and (b) will not result in, or require the creation or
imposition of any Lien (other than Liens securing the Obligations or otherwise
permitted under this Agreement) on any of its properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation.
f.No Material Litigation
. No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Parent Borrower,
threatened by or against the Parent Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues, (a)
except as described on Schedule 5.6, which is so pending or threatened at any
time on or prior to the Closing Date and relates to any of the Loan Documents or
any of the transactions contemplated hereby or thereby or (b) which would be
reasonably expected to have a Material Adverse Effect.
g.No Default
. Neither the Parent Borrower nor any of its Restricted Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which would be reasonably expected to have a Material Adverse Effect.
Since the Closing Date, no Default or Event of Default has occurred and is
continuing.
h.Ownership of Property; Liens
. Each of the Parent Borrower and its Restricted Subsidiaries has good title in
fee simple to, or a valid leasehold interest in, all its material real property
located in the United States of America and Canada, and good title to, or a
valid leasehold interest in, all its other material property located in the
United States of America and Canada, except those for which the failure to have
such good title or such leasehold interest would not be reasonably expected to
have a Material Adverse Effect, and none of such real or other property is
subject to any Lien, except for Permitted Liens.
i.Intellectual Property
. The Parent Borrower and each of its Restricted Subsidiaries owns
beneficially, or has the legal right to use, all United States and foreign
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, and rights in know-how and processes necessary for each of them to
conduct its business as currently conducted (the “Intellectual Property”) except
for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect. Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person against
the Parent Borrower or any of its Restricted Subsidiaries challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Parent Borrower
know of
149



--------------------------------------------------------------------------------



any such claim, and, to the knowledge of the Parent Borrower, the use of such
Intellectual Property by the Parent Borrower and its Restricted Subsidiaries
does not infringe on the rights of any Person, except for such claims and
infringements which in the aggregate, would not be reasonably expected to have a
Material Adverse Effect.
j.[Reserved]
.
k.Taxes
. To the knowledge of the Parent Borrower, (1) each of Holdings, the Parent
Borrower and its Restricted Subsidiaries has filed or caused to be filed all
material tax returns which are required to be filed by it and has paid (a) all
Taxes shown to be due and payable on such returns and (b) all Taxes shown to be
due and payable on any assessments of which it has received notice made against
it or any of its property and all other Taxes imposed on it or any of its
property by any Governmental Authority; and (2) no Tax Liens have been filed
(except for Liens for Taxes not yet due and payable), and no claim is being
asserted in writing, with respect to any such Taxes (in each case under the
preceding clauses (1) and (2) other than in respect of any such (i) Taxes with
respect to which the failure to pay, in the aggregate, would not have a Material
Adverse Effect or (ii) Taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which reserves in conformity with GAAP have been provided on the
books of Holdings, the Parent Borrower or its Restricted Subsidiaries, as the
case may be).
l.Federal Regulations
. No part of the proceeds of any Extensions of Credit will be used for any
purpose which violates the provisions of the Regulations of the Board, including
without limitation, Regulation T, Regulation U or Regulation X of the Board. If
requested by any Lender or the Administrative Agent, the Parent Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1,
referred to in said Regulation U. Neither any Loan Party nor any of its
Subsidiaries owns any Margin Stock (other than a de minimis amount) or is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.
m.ERISA; Canadian Pension Plans
.
119.During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan, none of the
following events or conditions, either individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect: (i) a
Reportable Event; (ii) an “accumulated deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA); (iii) any noncompliance with
the applicable
150



--------------------------------------------------------------------------------



provisions of ERISA or the Code; (iv) a termination of a Single Employer Plan
(other than a standard termination pursuant to Section 4041(b) of ERISA); (v) a
Lien on the property of the Parent Borrower or its Restricted Subsidiaries in
favor of the PBGC or a Plan; (vi) a complete or partial withdrawal from any
Multiemployer Plan by the Parent Borrower or any Commonly Controlled Entity;
(vii) the Insolvency of any Multiemployer Plan; (viii) any transaction that
resulted or could reasonably be expected to result in any liability to the
Parent Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA.
120.With respect to any Foreign Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (i) substantial
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Parent Borrower or its Restricted
Subsidiaries in connection with the termination or partial termination of, or
withdrawal from, any Foreign Plan; (iv) any Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of a Governmental Authority as
a result of any action or inaction regarding a Foreign Plan; (v) for each
Foreign Plan which is a funded or insured plan, failure to be funded or insured
on an ongoing basis to the extent required by applicable non-U.S. law (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities, if applicable); (vi) any
facts that, to the best knowledge of the Parent Borrower or any of its
Restricted Subsidiaries, exist that would reasonably be expected to give rise to
a dispute and any pending or threatened disputes that, to the best knowledge of
the Parent Borrower or any of its Restricted Subsidiaries, would reasonably be
expected to result in a material liability to the Parent Borrower or any of its
Restricted Subsidiaries concerning the assets of any Foreign Plan (other than
individual claims for the payment of benefits); and (vii) failure to make all
contributions in a timely manner to the extent required by applicable non-U.S.
law.
121.As of the Closing Date, Schedule 5.13(c) lists all Canadian Pension Plans
maintained or contributed to by each Loan Party. As of the Closing Date, none of
the Canadian Pension Plans is a Canadian MEPP or a Canadian Defined Benefit
Pension Plan. Except to the extent that any failure to do so would not
reasonably be expected to have a Material Adverse Effect: (i) the Canadian
Pension Plans are duly registered under the Income Tax Act (Canada) (if such
registration is required) and under all other applicable laws which require
registration and no event has occurred which would reasonably be expected to
cause the loss of such registered status (ii) all obligations of each of the
Loan Parties (including fiduciary, funding, investment and administration
obligations) required to be performed in connection with the Canadian Pension
Plans and the funding agreements therefor have been performed on a timely basis
and in compliance with the terms of such plans and agreements, any applicable
collective bargaining agreement and all laws; (iii) all employer and employee
payments, contributions or premiums to be remitted, paid to or in respect of
each Canadian Pension Plan have been paid or remitted in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable
laws; (iv) there are no outstanding disputes concerning the assets of the
Canadian Pension Plans; and (v) there have been no improper withdrawals or
applications of the assets of the Canadian Pension Plans. No promises of benefit
improvements under the Canadian Pension Plans have
151



--------------------------------------------------------------------------------



been made by the Loan Parties except where such improvement would not reasonably
be expected to have a Material Adverse Effect. As of the Closing Date, no
Canadian Pension Termination Event has occurred.
n.Collateral
. Upon execution and delivery thereof by the parties thereto, the Guarantee and
Collateral Agreement will be effective to create (to the extent described
therein) in favor of the Collateral Agent for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in or liens on the
Collateral described therein, except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, arrangement and other similar laws relating to or
affecting creditors’ rights’ generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. When (a) the actions specified in Schedule 3 to the
applicable Guarantee and Collateral Agreement have been completed, (b) all
applicable Instruments, Chattel Paper and Documents (each as described therein)
constituting Collateral a security interest in which is perfected by possession
have been delivered to, and/or are in the continued possession of, the
Collateral Agent and (c) all Deposit Accounts and Pledged Stock (each as defined
in the applicable Guarantee and Collateral Agreement) a security interest in
which is required to be or is perfected by “control” (as described in the
Uniform Commercial Code as in effect in the State of New York from time to time
or, to the extent applicable, the applicable Canadian securities transfer
legislation) are under the “control” of the Collateral Agent or the
Administrative Agent, as agent for the Collateral Agent and as directed by the
Collateral Agent, the security interests and liens granted pursuant to the
Guarantee and Collateral Agreement shall constitute (to the extent described
therein) a perfected security interest in (to the extent intended to be created
thereby and required to be perfected under the Loan Documents), all right, title
and interest of each pledgor party thereto in the Collateral described therein
(excluding Commercial Tort Claims, as defined in the applicable Guarantee and
Collateral Agreement, other than such Commercial Tort Claims set forth on
Schedule 7 thereto (if any)) with respect to such pledgor. Notwithstanding any
other provision of this Agreement, capitalized terms that are used in this
Subsection 5.14 and not defined in this Agreement are so used as defined in the
applicable Security Document.
o.Investment Company Act; Other Regulations
. None of the Borrowers is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act. None
of the Borrowers is subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness as contemplated hereby.
p.Subsidiaries
. Schedule 5.16 sets forth all the Subsidiaries of Holdings at the Closing Date
(after giving effect to the Transactions), the jurisdiction of their
organization and the direct or indirect ownership interest of Holdings therein.
152



--------------------------------------------------------------------------------



q.Purpose of Loans
. The proceeds of Revolving Credit Loans and Swingline Loans shall be used by
the Borrowers to (i) effect the Transactions, including the payments of fees,
costs and expenses relating thereto and (ii) finance the working capital,
capital expenditures and other general corporate purposes of the Parent Borrower
and its Subsidiaries.
r.Environmental Matters
. Other than as disclosed on Schedule 5.18 or exceptions to any of the following
that would not, individually or in the aggregate, reasonably be expected to give
rise to a Material Adverse Effect:
122.The Parent Borrower and its Restricted Subsidiaries: (i) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereto.
123.Materials of Environmental Concern have not been transported, disposed of,
emitted, discharged, or otherwise released or threatened to be released, to or
at any real property presently or formerly owned, leased or operated by the
Parent Borrower or any of its Restricted Subsidiaries or at any other location,
which would reasonably be expected to (i) give rise to liability or other
Environmental Costs of the Parent Borrower or any of its Restricted Subsidiaries
under any applicable Environmental Law, or (ii) interfere with the planned or
continued operations of the Parent Borrower and its Restricted Subsidiaries, or
(iii) impair the fair saleable value of any real property owned by the Parent
Borrower or any of its Restricted Subsidiaries that is part of the Collateral.
124.There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Parent Borrower or any of its Restricted Subsidiaries is, or to the
knowledge of the Parent Borrower or any of its Restricted Subsidiaries is
reasonably likely to be, named as a party that is pending or, to the knowledge
of the Parent Borrower or any of its Restricted Subsidiaries, threatened.
125.Neither the Parent Borrower nor any of its Restricted Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party, under the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
received any other written request for information from any Governmental
Authority with respect to any Materials of Environmental Concern.
126.Neither the Parent Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any
153



--------------------------------------------------------------------------------



judgment, decree, or order or other agreement, in any judicial, administrative,
arbitral, or other forum, relating to compliance with or liability under any
Environmental Law.
s.No Material Misstatements
. The written information (including the Confidential Information Memorandum),
reports, financial statements, exhibits and schedules furnished by or on behalf
of the Parent Borrower to the Administrative Agent, the Other Representatives
and the Lenders on or prior to the Closing Date in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, did not contain as of the Closing Date any material
misstatement of fact and did not omit to state as of the Closing Date any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading in their
presentation of the Parent Borrower and its Restricted Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based or concerning any information of a general
economic nature or general information about the Parent Borrower’s and its
Subsidiaries’ industry, contained in any such information, reports, financial
statements, exhibits or schedules, except that, in the case of such forecasts,
estimates, pro forma information, projections and statements, as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Parent Borrower and (ii) such assumptions were believed by
such management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.
t.[Reserved]
.
u.Labor Matters
. There are no strikes pending or, to the knowledge of the Parent Borrower,
reasonably expected to be commenced against the Parent Borrower or any of its
Restricted Subsidiaries which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The hours worked and
payments made to employees of the Parent Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.
v.Insurance
. Schedule 5.22 sets forth a complete and correct listing as of the date that is
two Business Days prior to the Closing Date of all insurance that is (a)
maintained by the Loan Parties (other than Holdings) and (b) material to the
business and operations of the Parent Borrower and its
154



--------------------------------------------------------------------------------



Restricted Subsidiaries taken as a whole, with the amounts insured (and any
deductibles) set forth therein.
w.Eligible Accounts
. As of the date of any Borrowing Base Certificate, all Accounts included in the
calculation of Eligible Accounts on such Borrowing Base Certificate satisfy all
requirements of an “Eligible Account” hereunder.
x.Eligible Inventory
. As of the date of any Borrowing Base Certificate, the Inventory included in
the calculation of Eligible Inventory on such Borrowing Base Certificate satisfy
in all material respects the requirements of an “Eligible Inventory” hereunder.
y.OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
. No Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan
Party, any director, officer, employee, agent or Affiliate of such Loan Party or
such Subsidiary (a) is a Sanctioned Person, (b) has any assets located in any
Sanctioned Country, in violation of Sanctions, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or in Sanctioned
Countries, in violation of Sanctions. Each of the Loan Parties and its
Subsidiaries has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan Parties
and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent and Affiliate of each such Loan Party and
each such Subsidiary, is in compliance with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws in all material respects. No
proceeds of any Loan made or Letter of Credit issued hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Person in a Sanctioned Country in
violation of Sanctions, or otherwise used in any manner that would result in a
violation of any Sanctions, Anti-Corruption Law or Anti-Money Laundering Law by
any Person (including any Lender, Cash Management Party or other individual or
entity participating in any transaction). Notwithstanding the foregoing, nothing
herein shall require any Loan Party organized under the laws of Canada or a
subdivision thereof or any of their Subsidiaries which are organized or
incorporated under the law of Canada or any subdivision thereof (each such
party, a “Canadian Party”), to take action or refrain from taking any action, to
the extent such provisions would otherwise contravene, or require any
notification to the Attorney General of Canada under the Foreign
Extraterritorial Measures (United States) Order, 1992, by any such Canadian
Party and this Subsection 5.25, Subsection 7.11 and Subsection 7.15 shall be
limited and interpreted accordingly.
SECTION 463.Conditions Precedent
a.Conditions to Initial Extension of Credit
155



--------------------------------------------------------------------------------



. The entry into this Agreement by the parties hereto shall become effective on
the date on which the following conditions precedent shall have been satisfied
or waived, provided, however, that the conditions set forth in this Subsection
6.1, if not satisfied or waived on the date of this Agreement, shall be deemed
to have been satisfied for all purposes hereunder:
127.Loan Documents. The Administrative Agent shall have received (or, in the
case of Holdings, shall receive substantially concurrently with the satisfaction
of the other conditions precedent set forth in this Subsection 6.1) the
following Loan Documents, executed and delivered as required below:
xl.this Agreement, executed and delivered by a duly authorized officer of each
Borrower;
xli.the U.S. Guarantee and Collateral Agreement, executed and delivered by a
duly authorized officer of each Loan Party required to be a signatory thereto;
xlii.the Canadian Guarantee and Collateral Agreement, executed and delivered by
a duly authorized officer of each Loan Party required to be a signatory thereto;
xliii.the Fee Letter, executed and delivered by a duly authorized officer of
each Borrower;
xliv.the Agency Resignation and Appointment Agreement, executed and delivered by
a duly authorized officer of each Loan Party required to be a signatory thereto;
and
xlv.the Assignment and Acceptances, executed and delivered by the parties
thereto, pursuant to which certain of the lenders under the Existing Credit
Agreement assign to certain parties that will be Lenders their Commitments and
Obligations under and as defined in the Existing Credit Agreement, as more fully
set forth therein.
128.Existing Credit Facility Transactions. The Existing Credit Facility
Transactions shall be consummated substantially concurrently with the initial
Extension of Credit to be made on the Closing Date.
129.[Reserved].
130.Financial Information. The Committed Lenders shall have received (i) audited
financial statements of Holdings for the three Fiscal Years ended September 30,
2019, September 30, 2018 and September 30, 2017, in each case, certified by the
Parent Borrower’s independent registered public accountants and (ii) unaudited
consolidated financial statements for Holdings for each subsequent fiscal
quarter after September 30, 2019 ended at least 45 days prior to the Closing
Date.
156



--------------------------------------------------------------------------------



131.Lien Searches. The Administrative Agent shall have received the results of a
search by a Person reasonably satisfactory to the Administrative Agent, of the
UCC, judgment and tax lien filings which have been filed with respect to
personal property of the Loan Parties in any of the jurisdictions set forth in
Schedule 6.1(f), and the results of such search shall not reveal any liens other
than Permitted Liens.
132.Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, each in form and substance reasonably satisfactory to
the Administrative Agent:
xlvi.executed legal opinion of Debevoise & Plimpton LLP, counsel to each of the
Borrowers and the other Loan Parties;
xlvii.executed legal opinion of Richards, Layton & Finger, P.A., special
Delaware counsel to certain of the Loan Parties;
xlviii.executed legal opinion of Holland & Hart LLP, special Nevada counsel to
certain of the Loan Parties; and
xlix.executed legal opinion of McMillan LLP, special Ontario counsel to certain
of the Loan Parties.
133.Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Parent Borrower, dated the Closing Date, substantially in
the form of Exhibit H hereto.
134.Perfected Liens. The Collateral Agent shall have obtained a valid security
interest in the Collateral covered by the applicable Guarantee and Collateral
Agreement (to the extent and with the priority contemplated therein and the
Intercreditor Agreement); and all documents, instruments, filings and
recordations reasonably necessary in connection with the perfection and, in the
case of the filings with the United States Patent and Trademark Office, the
United States Copyright Office and the Canadian Intellectual Property Office,
protection of such security interests shall have been executed and delivered or
made, or, in the case of UCC or PPSA filings, written authorization to make such
UCC or PPSA filings shall have been delivered to the Collateral Agent, and none
of such Collateral shall be subject to any other pledges, security interests or
mortgages except for Permitted Liens or pledges or security interests to be
released on the Closing Date substantially concurrently with the effectiveness
of this Agreement.
135.[Reserved].
136.[Reserved].
137.Fees. The Lead Arrangers and the Agents and the Lenders, respectively, shall
have received all fees and expenses related to the Transactions payable to them
to the extent due (which may be offset against the proceeds of the Facilities),
including without limitation, the reasonable and documented out-of-pocket fees,
costs and expenses required to be paid on the Closing Date pursuant to the
Engagement Letter.
157



--------------------------------------------------------------------------------



138.Secretary’s Certificate. The Administrative Agent shall have received a
certificate from each of the Borrowers and each other Loan Party, dated the
Closing Date, substantially in the form of Exhibit G hereto, with appropriate
insertions and attachments of resolutions or other actions, in form and
substance reasonably satisfactory to the Administrative Agent, evidence of
incumbency and the signature of authorized signatories and Organizational
Documents, executed by a Responsible Officer and the Secretary or any Assistant
Secretary or other authorized representative of such Loan Party.
139.[Reserved].
140.[Reserved].
141.[Reserved].
142.Insurance. The Parent Borrower shall have used reasonable best efforts to
cause the Administrative Agent to have been named as additional insured with
respect to liability policies and the Collateral Agent to have been named as
lender loss payee with respect to the property insurance maintained by each
Borrower and the Subsidiary Guarantors; provided that if the Administrative
Agent shall not have been named as additional insured with respect to liability
policies and the Collateral Agent shall not have been named as lender loss payee
with respect to such property insurance after the Parent Borrower’s commercially
reasonable efforts to do so, then such naming the Administrative Agent and
Collateral as such shall not constitute a condition precedent to the initial
Extension of Credit hereunder if the Parent Borrower agrees to so name the
Administrative Agent and Collateral Agent as such pursuant to arrangements to be
mutually agreed by the Parent Borrower and the Administrative Agent acting
reasonably.
143.No Material Adverse Effect. Since September 30, 2019, there shall not have
been any event, development or state of circumstances that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; provided that, solely with respect to this clause (q), events,
developments or states of circumstances relating to the Loan Parties arising
directly from COVID-19 shall not constitute a “Material Adverse Effect” so long
as (A) no such event, development or state of circumstances impacts the business
of the Loan Parties to a greater extent than (i) any such event, development or
state of circumstances did on or prior to the Closing Date or (ii) comparable
businesses in the industry in which the Loan Parties operate and (B) such event,
development or circumstance is disclosed in writing to the Administrative Agent
or otherwise publicly disclosed in filings made by Holdings or the Parent
Borrower with the United States Securities and Exchange Commission, in each
case, at least one Business Day prior to the Closing Date.
144.[Reserved].
145.[Reserved].
146.Solvency. The Administrative Agent shall have received a certificate of the
chief financial officer of the Parent Borrower certifying the Solvency, after
giving effect to the
158



--------------------------------------------------------------------------------



Transactions, of the Parent Borrower and its Restricted Subsidiaries on a
consolidated basis in substantially the form of Exhibit I hereto.
147.Available Loan Commitments. After giving effect to any borrowing on the
Closing Date, the amount of Available Loan Commitments (determined for this
purpose only without giving effect to any L/C Obligation) shall equal or exceed
$150,000,000.
148.[Reserved].
149.Appraisal. The Administrative Agent shall have received (i) appraisal
valuations of the ABL Priority Collateral of the Loan Parties and (ii) the
results of a completed field examination with respect to the ABL Priority
Collateral to be included in calculating the Borrowing Base and of the relevant
accounting systems, policies and procedures of the Parent Borrower and its
Restricted Subsidiaries, in each case reasonably satisfactory to the
Administrative Agent. The Administrative Agent confirms receipt of all items
required pursuant to this clause (w).
150.[Reserved].
151.Patriot Act. The Administrative Agent and the Committed Lenders shall have
received at least three days prior to the Closing Date all documentation and
other information about the Loan Parties required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act that has been
requested in writing at least five days prior to the Closing Date.
152.Representations and Warranties. Each of the representations and warranties
made by any Loan Party pursuant to this Agreement or any other Loan Document (or
in any amendment, modification or supplement hereto or thereto) to which it is a
party, and each of the representations and warranties contained in any
certificate furnished at any time by or on behalf of any Loan Party pursuant to
this Agreement or any other Loan Document shall be true and correct in all
material respects on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty relates to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).
153.Borrowing Notice or L/C Request. With respect to the initial Extensions of
Credit, the Administrative Agent shall have received a notice of such Borrowing
as required by Subsection 2.2 or 2.4, as applicable (or such notice shall have
been deemed given in accordance with Subsection 2.2 or 2.4, as applicable). With
respect to the issuance of any Letter of Credit, the applicable Issuing Lender
shall have received a L/C Request, completed to its satisfaction, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.
The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
Subsection 6.1 shall have been
159



--------------------------------------------------------------------------------



satisfied in accordance with its respective terms or shall have been irrevocably
waived by such Person.
b.Conditions to Each Extension of Credit After the Closing Date
. The agreement of each Lender to make any Extension of Credit requested to be
made by it on any date after the Closing Date (including each Swingline Loan
made after the Closing Date) is subject to the satisfaction or waiver of the
following conditions precedent:
154.Representations and Warranties. (i) In the case of any Extension of Credit
other than an Extension of Credit made in connection with a Limited Condition
Transaction, each of the representations and warranties made by any Loan Party
pursuant to this Agreement or any other Loan Document (or in any amendment,
modification or supplement hereto or thereto) to which it is a party, and each
of the representations and warranties contained in any certificate furnished at
any time by or on behalf of any Loan Party pursuant to this Agreement or any
other Loan Document shall, except to the extent that they relate to a particular
date, be true and correct in all material respects on and as of such date as if
made on and as of such date and (ii) in the case of any Extension of Credit made
in connection with a Limited Condition Transaction, the Specified
Representations shall, except to the extent they relate to a particular date, be
true and correct in all material respects on and as of such date as if made on
and as of such date.
155.No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.
156.Borrowing Notice or L/C Request. With respect to any Borrowing, the
Administrative Agent shall have received a notice of such Borrowing as required
by Subsection 2.2 or 2.4, as applicable (or such notice shall have been deemed
given in accordance with Subsection 2.2 or 2.4, as applicable). With respect to
the issuance of any Letter of Credit, the applicable Issuing Lender shall have
received a L/C Request, completed to its satisfaction, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.
Each borrowing of Loans by and each Letter of Credit issued on behalf of any of
the Borrowers hereunder shall constitute a representation and warranty by the
Parent Borrower as of the date of such borrowing or such issuance that the
conditions contained in this Subsection 6.2 have been satisfied (excluding, for
the avoidance of doubt, the initial Extensions of Credit hereunder).
SECTION 464.Affirmative Covenants
The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and all other Obligations then due
and owing to any Lender or any Agent hereunder and termination or expiration of
all Letters of Credit (unless cash collateralized or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent), the
160



--------------------------------------------------------------------------------



Parent Borrower shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of its respective Restricted
Subsidiaries to:
a.Financial Statements
. Furnish to the Administrative Agent for delivery to each Lender (and the
Administrative Agent agrees to make and so deliver such copies):
157.as soon as available, but in any event not later than the fifth Business Day
after the 90th day following the end of each Fiscal Year of Holdings ending on
or after the Closing Date (or such longer period as would be permitted by the
United States Securities and Exchange Commission if Holdings (or any Parent
Entity whose financial statements satisfy Holdings’ reporting obligations under
this Subsection 7.1(a)) were then subject to United States Securities and
Exchange Commission reporting requirements as a non-accelerated filer), a copy
of the consolidated balance sheet of Holdings as at the end of such year and the
related consolidated statements of operations, comprehensive income (loss),
shareholders’ equity and cash flows for such year, setting forth, in each case,
in comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit (provided that such report
may contain a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, if such qualification or
exception arises solely with respect to or results solely from (i) an upcoming
Stated Maturity hereunder or an upcoming “maturity date” under the any
Indebtedness Incurred in compliance with this Agreement, (ii) any potential or
actual inability to satisfy any financial maintenance covenant included in any
Indebtedness of the Parent Borrower or its Subsidiaries, or (iii) the
activities, operations, financial results, assets or liabilities of any
Unrestricted Subsidiary, by Deloitte & Touche LLP or other independent certified
public accountants of nationally recognized standing reasonably acceptable to
the Administrative Agent in its reasonable discretion (it being agreed that (x)
any “Big 4” accounting firm, BDO, RSC and Grant Thornton shall be deemed
acceptable to the Administrative Agent and (y) the furnishing of (x) the Parent
Borrower’s or any Parent Entity’s annual report on Form 10-K for such year, as
filed with the United States Securities and Exchange Commission or (y) the
financial statements of any Parent Entity that would satisfy the requirements
for inclusion in a Form 10-K, will, in each case satisfy the obligation under
this Subsection 7.1(a) with respect to such year, including with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, so long as the report included in such Form 10-K or
accompanying such financial statements, as applicable, does not contain any
“going concern” or like qualification or exception (other than a “going concern”
or like qualification or exception with respect to (i) an upcoming Stated
Maturity hereunder or an upcoming “maturity date” under any Indebtedness
Incurred in compliance with this Agreement, (ii) any potential or actual
inability to satisfy any financial maintenance covenant included in any
Indebtedness of the Parent Borrower or its Subsidiaries, or (iii) the
activities, operations, financial results, assets or liabilities of any
Unrestricted Subsidiary; provided, that any financial statements of Holdings or
another Parent Entity shall be accompanied by a reconciliation reflecting
adjustments to non-equity financial statement items which differ from those of
the Parent Borrower);
161



--------------------------------------------------------------------------------



158.as soon as available, but in any event not later than the fifth Business Day
after the 45th day following the end of each of the first three quarterly
periods of each Fiscal Year of Holdings (or such longer period as would be
permitted by the United States Securities and Exchange Commission if Holdings
(or any Parent Entity whose financial statements satisfy Holdings’ reporting
obligations under this Subsection 7.1(b)) were then subject to United States
Securities and Exchange Commission reporting requirements as a non-accelerated
filer), the unaudited consolidated balance sheet of Holdings as at the end of
such quarter and the related unaudited consolidated statements of operations,
comprehensive income (loss), shareholders’ equity and cash flows of Holdings for
such quarter and the portion of the Fiscal Year through the end of such quarter,
setting forth in comparative form the figures for and as of the corresponding
periods of the previous year, in each case certified by a Responsible Officer of
the Parent Borrower as being fairly stated in all material respects (subject to
normal year-end audit and other adjustments) (it being agreed that the
furnishing of (x) the Parent Borrower’s or any Parent Entity’s quarterly report
on Form 10-Q for such quarter, as filed with the United States Securities and
Exchange Commission, or (y) the financial statements of any Parent Entity that
would satisfy the requirements for inclusion in a Form 10-Q, will, in each case,
satisfy the obligations under this Subsection 7.1(b) with respect to such
quarter; provided, that any financial statements of Holdings or another Parent
Entity shall be accompanied by a reconciliation reflecting adjustments to
non-equity items financial statement items which differ from those of the Parent
Borrower);
159.to the extent applicable, concurrently with any delivery of consolidated
financial statements referred to in Subsections 7.1(a) and 7.1(b) above, related
unaudited condensed consolidating financial statements and appropriate
reconciliations reflecting the material adjustments necessary (as determined by
the Parent Borrower in good faith) to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements; and
160.all such financial statements delivered pursuant to Subsection 7.1(a) or (b)
to (and, in the case of any financial statements delivered pursuant to
Subsection 7.1(b) shall be certified by a Responsible Officer of the Parent
Borrower to) fairly present in all material respects the financial condition of
the Parent Borrower and, if applicable the applicable Parent Entity and, its
Subsidiaries in conformity with GAAP and to be (and, in the case of any
financial statements delivered pursuant to Subsection 7.1(b) shall be certified
by a Responsible Officer of the Parent Borrower as being) in reasonable detail
and prepared in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods that began on or after the Closing Date
(except as approved by such accountants or officer, as the case may be, and
disclosed therein, and except, in the case of any financial statements delivered
pursuant to Subsection 7.1(b), for the absence of certain notes).
b.Certificates; Other Information
. Furnish to the Administrative Agent for delivery to each Lender (and the
Administrative Agent agrees to make and so deliver such copies):
161.The Parent Borrower (i) will deliver to the Administrative Agent each of the
reports set forth on Schedule 7.2(a) at the times specified therein, and (ii)
agrees to use
162



--------------------------------------------------------------------------------



commercially reasonable efforts in cooperation with the Administrative Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule;
162.concurrently with the delivery of the financial statements and reports
referred to in Subsections 7.1(a) and 7.1(b), a certificate signed by a
Responsible Officer of the Borrower Representative in substantially the form of
Exhibit Q or such other form as may be agreed between the Borrower
Representative and the Administrative Agent (a “Compliance Certificate”) (i)
stating that, to the best of such Responsible Officer’s knowledge, each of
Holdings, the Parent Borrower and its Restricted Subsidiaries during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except, in each case, as specified in such certificate, and
(ii) setting forth a reasonably detailed calculation of the Consolidated Fixed
Charge Coverage Ratio for the applicable four fiscal quarter period (whether or
not a Liquidity Event has occurred and is continuing) and, if applicable,
demonstrating compliance with Subsection 8.1 (in the case of a certificate
furnished with the financial statements referred to in Subsections 7.1(a) and
7.1(b));
163.within five (5) Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holdings
or the Parent Borrower may file with the SEC or any successor or analogous
Governmental Authority, and such other documents or instruments as may be
reasonably requested by the Administrative Agent in connection therewith;
164.within five Business Days after the same are sent, copies of all financial
statements and reports which Holdings or the Parent Borrower sends to its public
security holders, and within five Business Days after the same are filed, copies
of all financial statements and periodic reports which Holdings or the Parent
Borrower may file with the United States Securities and Exchange Commission or
any successor or analogous Governmental Authority;
165.promptly upon reasonable request from the Administrative Agent, calculations
of EBITDA and other Fixed GAAP Terms as reasonably requested by the
Administrative Agent promptly following receipt of a written notice from the
Parent Borrower electing to change the Fixed GAAP Date, which calculations shall
show the calculations of the respective Fixed GAAP Terms both before and after
giving effect to the change in the Fixed GAAP Date and identify the material
change(s) in GAAP giving rise to the change in such calculations; and
166.not later than 5:00 P.M., New York City time, on or before the fourteenth
Business Day of each Fiscal Quarter of the Parent Borrower (or (i) more
frequently as the Parent Borrower may elect, so long as the same frequency of
delivery is maintained by the Parent Borrower for the immediately following 90
day period, (ii) not later than 5:00 P.M., New York City time, on or before the
fourteenth Business Day of each Fiscal Period, if at any time any of (A) (x) the
Aggregate Lender Exposure is greater than $65,000,000 or (y) the aggregate
Available Loan Commitment is less than $200,000,000, and continuing until such
time as no condition in clause (x) or (y) above exists for a period of 30
consecutive days or (B) if (1) the
163



--------------------------------------------------------------------------------



Parent Borrower has a corporate credit rating of B1 or below from Moody’s, (2)
the Parent Borrower has a corporate credit rating of B+ or below from S&P and
(3) any Revolving Credit Loan is outstanding (provided that the requirement to
deliver monthly Borrowing Base Certificates shall revert to quarterly Borrowing
Base Certificates at such time as no condition in clause (1), (2) or (3) above
exists for a period of 30 consecutive days), (iii) not later than 5:00 P.M., New
York City time, on or before Wednesday of each week during any period
(a) commencing on the date on which (x) a Dominion Event has occurred, (y) a
Specified Default has occurred or (z) the Parent Borrower has failed to deliver
any financial statements required by Subsection 7.1(a) and (b) ending on the
first date thereafter on which such Dominion Event has ended or such Specified
Default has been cured), a borrowing base certificate setting forth the
Borrowing Base (with supporting calculations) substantially in the form of
Exhibit K hereto (each, a “Borrowing Base Certificate”), which shall be prepared
as of the last Business Day of the preceding Fiscal Quarter of the Parent
Borrower (or (x) such other applicable date to be agreed by the Parent Borrower
and the Administrative Agent in the case of clause (i) or (ii) above or (y) the
previous Friday in the case of clause (iii) above) in the case of each
subsequent Borrowing Base Certificate; provided that a revised Borrowing Base
Certificate based on the Borrowing Base Certificate most recently delivered
shall be delivered within five Business Days after (1) the occurrence of a
Recovery Event, (2) the consummation of a sale or other transfer of ABL Priority
Collateral (in a transaction or series of related transactions) not in the
ordinary course of business (including, without limitation, in connection with a
Receivables Facility) or any bulk sale of Inventory, in each case with an
aggregate value in excess of $10,000,000, (3) in connection with a Vendor
Financing Arrangement excluded from the definition of “Indebtedness” pursuant to
the second proviso therein or (4) any merger, consolidation or disposition
pursuant to clause (2) of the last proviso of each of Subsection 8.2(a) or
8.2(b), as applicable, giving pro forma effect to such Recovery Event, such sale
or bulk sale or such merger, consolidation or disposition, unless, in the case
of clauses (1), (2) or (3) the pro forma effect of such event was already
reflected on such Borrowing Base Certificate last delivered. Each such Borrowing
Base Certificate shall include such supporting information as may be reasonably
requested from time to time by the Administrative Agent;
167.as soon as available, but in any event not later than the fifth Business Day
following the 90th day after the beginning of each Fiscal Year of the Parent
Borrower, a copy of the annual business plan by the Parent Borrower of the
projected operating budget (including an annual consolidated balance sheet,
income statement and statement of cash flows of the Parent Borrower and its
Restricted Subsidiaries for each fiscal quarter of such Fiscal Year prepared in
reasonable detail), each such business plan to be accompanied by a certificate
signed by a Responsible Officer of the Parent Borrower to the effect that such
Responsible Officer believes such projections to have been prepared on the basis
of reasonable assumptions at the time of preparation and delivery thereof;
168.promptly (but in no event later than five Business Days thereafter), notice
of any disposition of Eligible Accounts or Eligible Inventory (including,
without limitation, pursuant to a Special Purpose Financing (as defined in the
First Lien Credit Agreement), a Sale and Leaseback Transaction or transactions
related to a Receivables Facility), which notice shall include the amount
attributable to such assets in the most recently delivered Borrowing Base
164



--------------------------------------------------------------------------------



Certificate, as determined in good faith by the Parent Borrower; provided that
such notice shall be delivered to the Administrative Agent at least three
Business Days prior to the consummation of any Special Purpose Financing or
Receivables Facility involving Eligible Accounts or Eligible Inventory in excess
of $10,000,000 (in any transaction or series of related transactions) in the
aggregate; and
169.promptly, such additional financial and other information as any Agent or
the Required Lenders through the Administrative Agent may from time to time
reasonably request.
Documents required to be delivered pursuant to Subsection 7.1 or 7.2 may at the
Parent Borrower’s option be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (A) in the case of any such
documents other than documents required to be delivered pursuant to Subsection
7.2(f) (i) on which the Parent Borrower posts such documents on the Parent
Borrower’s (or any Parent Entity’s) website on the Internet at the website
address listed on Schedule 7.2(b) (or such other website address as the Parent
Borrower may specify by written notice to the Administrative Agent from time to
time) and provides a link thereto (accompanied by any further information
necessary to access such documents) to the Administrative Agent, or (ii) on
which such documents are posted on the Parent Borrower’s (or any Parent
Entity’s) behalf on an Internet or intranet website to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website
(including any website maintained by the Securities and Exchange Commission) or
whether sponsored by the Administrative Agent) and provides a link thereto
(accompanied by any further information necessary to access such documents) to
the Administrative Agent, and (B) in the case of any such documents required to
be delivered pursuant to Subsection 7.2(f), on which the Parent Borrower
provides a link thereto (accompanied by any further information necessary to
access such documents) to the Administrative Agent on the Parent Borrower’s (or
any Parent Entity’s) website on the Internet at the website address listed on
Schedule 7.2(b) (or such other website address as the Parent Borrower may
specify by written notice to the Administrative Agent from time to time).
Following the electronic delivery of any such documents by posting such
documents to a website and providing the necessary information in accordance
with the preceding sentence (other than the posting by the Parent Borrower of
any such documents on any website maintained for or sponsored by the
Administrative Agent), the Parent Borrower shall promptly provide the
Administrative Agent notice of such delivery (which notice may be by facsimile
or electronic mail) and the electronic location at which such documents may be
accessed; provided that, in the absence of bad faith, the failure to provide
such prompt notice shall not constitute a Default hereunder.
c.Payment of Obligations
. Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations, including
Taxes, except where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings diligently conducted and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Parent Borrower or any of its Restricted Subsidiaries, as the case may be, or
except
165



--------------------------------------------------------------------------------



to the extent that failure to do so, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
d.Conduct of Business and Maintenance of Existence
. Preserve, renew and keep in full force and effect its existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of the business of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, except as otherwise permitted
pursuant to Subsection 8.2 or 8.5, provided that the Parent Borrower and its
Restricted Subsidiaries shall not be required to maintain any such rights,
privileges or franchises and the Parent Borrower’s Restricted Subsidiaries shall
not be required to maintain such existence, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.
e.Maintenance of Property; Insurance
. (i) Keep all property necessary in the business of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, in good working order and condition,
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect; (ii) maintain with financially sound and reputable
insurance companies insurance on, or self insure, all property material to the
business of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; (iii) furnish to the Administrative Agent, upon
written request, information in reasonable detail as to the insurance carried;
(iv) maintain property and liability policies that provide that in the event of
any material change in the policy, or any cancellation thereof during the term
of the policy, either by the insured or by the insurance company, the insurance
company shall provide to the secured party at least thirty (30) days prior
written notice thereof, or in the case of cancellation for non-payment of
premium, ten (10) days prior written notice thereof; and (v) ensure that at all
times, subject to the Intercreditor Agreement and Subsection 6.1(p) hereof, the
Collateral Agent for the benefit of the Secured Parties, shall be named as an
additional insured with respect to liability policies and the Collateral Agent
for the benefit of the Secured Parties, shall be named as lender loss payee with
respect to the property insurance maintained by each Borrower and each
Subsidiary Guarantor; provided that, unless an Event of Default or a Dominion
Event shall have occurred and be continuing, (A) the Collateral Agent shall turn
over to the Parent Borrower any amounts received by it as lender loss payee
under any property insurance maintained by the Parent Borrower and its
Restricted Subsidiaries, (B) the Collateral Agent agrees that the Parent
Borrower and/or the applicable Subsidiary Guarantor shall have the sole right to
adjust or settle any claims under such insurance and (C) all proceeds from a
Recovery Event shall be paid to the Parent Borrower.
f.Inspection of Property; Books and Records; Discussions
.
166



--------------------------------------------------------------------------------



170.(i) In the case of the Parent Borrower, keep proper books and records in a
manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all material financial transactions and
matters involving the material assets and business of the Parent Borrower and
its Restricted Subsidiaries, taken as a whole; and (ii) permit representatives
of the Administrative Agent to visit and inspect any of its properties and
examine and, to the extent reasonable, make abstracts from any of its books and
records and to discuss the business, operations, properties and financial and
other condition of the Parent Borrower and its Restricted Subsidiaries with
officers and employees of the Parent Borrower and its Restricted Subsidiaries
and with its independent certified public accountants, in each case at any
reasonable time, upon reasonable notice; provided that (a) except during the
continuation of an Event of Default, only one such visit per year shall be at
the Parent Borrower’s expense, and (b) during the continuation of an Event of
Default, the Administrative Agent or its representatives may do any of the
foregoing at the Parent Borrower’s expense and provided, further,
representatives of the Borrower Representative may be present during any such
visits, discussions and inspections. Each Borrower shall keep records of its
Inventory in a manner to allow the Borrowing Base Certificate to be prepared in
accordance with this Agreement. Notwithstanding anything to the contrary in
Subsection 7.2(f) or in this Subsection 7.6, none of the Parent Borrower or any
Restricted Subsidiary will be required to disclose, or permit the inspection or
discussion of, any document, information or other matter (i) in respect of which
disclosure to the Administrative Agent or the Lenders (or their respective
representatives) is prohibited by Law or any binding agreement or (ii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product. Each Borrower shall, at Borrowers’ expense, conduct a physical
inventory of its Inventory no less frequently than annually or shall have in
place a cycle counting (or perpetual verification) program designed to verify
the physical existence of Inventory in a manner that results in the verification
of substantially the entire amount of the Inventory over the course of a year
and shall provide to the Agents a report based on each such physical inventory
or program promptly after such physical inventory or after the applicable
program year, as applicable, together with such supporting information as the
Administrative Agent shall reasonably request. The Administrative Agent may
participate in and observe any such physical inventory or cycle counting, which
participation shall be at the Borrowers’ expense regardless of whether an Event
of Default then exists.
171.At reasonable times during normal business hours and upon reasonable prior
notice that the Administrative Agent requests, independently of or in connection
with the visits and inspections provided for in clause (a) above, the Parent
Borrower and its Restricted Subsidiaries will grant access to the Administrative
Agent (including employees of the Administrative Agent or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent) to
such Person’s premises, books, records, accounts and Inventory so that (i) the
Administrative Agent or an appraiser retained by the Administrative Agent may
conduct an Inventory appraisal and (ii) the Administrative Agent may conduct (or
engage third parties to conduct) such field examinations, verifications and
evaluations (including environmental assessments) as the Administrative Agent
may deem necessary or appropriate. Unless an Event of Default exists, or if
previously approved by the Parent Borrower, no environmental assessment by the
Administrative Agent may include any sampling or testing of the soil, surface
water or groundwater. All such appraisals, field examinations and other
verifications and
167



--------------------------------------------------------------------------------



evaluations shall be at the sole expense of the Loan Parties; provided that (i)
absent the existence and continuation of an Event of Default, the Administrative
Agent may conduct at the expense of the Loan Parties no more than one such
appraisal for the calendar year unless a Dominion Event has occurred and is
continuing or during any period commencing when 30-Day Specified Availability is
less than the greater of (x) $44,000,000 and (y) 20% of Availability at such
time (based on the Borrowing Base Certificate last delivered) (the “Increased
Monitoring Threshold”) for 90 consecutive days and ending when 30-Day Specified
Availability exceeds the Increased Monitoring Threshold for 30 consecutive days,
in which cases, the Administrative Agent may conduct one additional appraisal at
the expense of the Loan Parties during such calendar year and (ii) absent the
existence and continuation of an Event of Default, the Administrative Agent may
conduct at the expense of the Loan Parties no more than one such field
examination in any calendar year unless a Dominion Event has occurred and is
continuing or during any period commencing when 30-Day Specified Availability is
less than the greater of (x) $44,000,000 and (y) 20.0% of Availability at such
time (based on the Borrowing Base Certificate last delivered) for 90 consecutive
days and ending when 30-Day Specified Availability exceeds the Increased
Monitoring Threshold for 30 consecutive days, in which cases the Administrative
Agent may conduct one additional field examination at the expense of the Loan
Parties during such calendar year. All amounts chargeable to the applicable
Borrowers under this Subsection 7.6(b) shall constitute obligations that are
secured by all of the applicable Collateral and shall be payable to the Agents
hereunder.
g.Notices
. Promptly give notice to the Administrative Agent and each Lender of:
172.as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, the occurrence of any Default or Event of Default;
173.as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, (i) any default or event of default under any Contractual Obligation of
the Parent Borrower or any of its Restricted Subsidiaries, other than as
previously disclosed in writing to the Lenders, or (ii) litigation,
investigation or proceeding which may exist at any time between the Parent
Borrower or any of its Restricted Subsidiaries and any Governmental Authority,
which in either case, if not cured or if adversely determined, as the case may
be, would reasonably be expected to have a Material Adverse Effect;
174.as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, the occurrence of any default or event of default under the First Lien
Credit Agreement or any Additional Obligations Documents in each case relating
to Indebtedness in an aggregate principal amount equal to or greater than
$25,000,000;
175.as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, any litigation or proceeding affecting the Parent Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;
168



--------------------------------------------------------------------------------



176.the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Parent Borrower or any of its Restricted
Subsidiaries knows thereof: (i) the occurrence or expected occurrence of any
Reportable Event (or similar event) with respect to any Single Employer Plan (or
Foreign Plan) or Canadian Pension Termination Event, a failure to make any
required contribution to a Single Employer Plan, Multiemployer Plan or Foreign
Plan, the creation of any Lien on the property of the Parent Borrower or its
Restricted Subsidiaries in favor of the PBGC, a Plan or a Foreign Plan or any
withdrawal from, or the full or partial termination, Insolvency of, any
Multiemployer Plan or Foreign Plan; (ii) the institution of proceedings or the
taking of any other formal action by the PBGC or the Parent Borrower or any of
its Restricted Subsidiaries or any Commonly Controlled Entity or any
Multiemployer Plan which would reasonably be expected to result in the
withdrawal from, or the termination, Insolvency of, any Single Employer Plan,
Multiemployer Plan or Foreign Plan; provided, however, that no such notice will
be required under clause (i) or (ii) above unless the event giving rise to such
notice, when aggregated with all other such events under clause (i) or (ii)
above, would be reasonably expected to result in a Material Adverse Effect;
177.as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, (i) any release or discharge by the Parent Borrower or any of its
Restricted Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Parent Borrower reasonably determines that the total Environmental
Costs arising out of such release or discharge would not reasonably be expected
to have a Material Adverse Effect; (ii) any condition, circumstance, occurrence
or event not previously disclosed in writing to the Administrative Agent that
would reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Parent Borrower reasonably determines that the
total Environmental Costs arising out of such condition, circumstance,
occurrence or event would not reasonably be expected to have a Material Adverse
Effect, or would not reasonably be expected to result in the imposition of any
lien or other material restriction on the title, ownership or transferability of
any facilities and properties owned, leased or operated by the Parent Borrower
or any of its Restricted Subsidiaries that would reasonably be expected to
result in a Material Adverse Effect; and (iii) any proposed action to be taken
by the Parent Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to subject the Parent Borrower or any of its Restricted
Subsidiaries to any material additional or different requirements or liabilities
under Environmental Laws, unless the Parent Borrower reasonably determines that
the total Environmental Costs arising out of such proposed action would not
reasonably be expected to have a Material Adverse Effect;
178.any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance; and
179.promptly after a Responsible Officer of the Borrower Representative knows
thereof, any default, event of default or termination under any material
warehouse or lease of any distribution center of the Parent Borrower or any of
its Restricted Subsidiaries, other than as previously disclosed in writing to
the Lenders, where Collateral with a value in excess of $10,000,000, either
individually or in the aggregate, is located.
169



--------------------------------------------------------------------------------



Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Parent Borrower (and, if applicable, the
relevant Commonly Controlled Entity or Restricted Subsidiary) setting forth
details of the occurrence referred to therein and stating what action the Parent
Borrower (or, if applicable, the relevant Commonly Controlled Entity or
Restricted Subsidiary) proposes to take with respect thereto.
h.Environmental Laws
.
180.(i) Comply substantially with, and require substantial compliance by all
tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Restricted Subsidiaries. For purposes of this
Subsection 7.8(a), noncompliance shall not constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the
Parent Borrower and any such affected Restricted Subsidiary shall promptly
undertake and diligently pursue reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.
181.Promptly comply, in all material respects, with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders or directives (i) as to which the failure to comply would not reasonably
be expected to result in a Material Adverse Effect or (ii) as to which: (x)
appropriate reserves have been established in accordance with GAAP; (y) an
appeal or other appropriate contest is or has been timely and properly taken and
is being diligently pursued in good faith; and (z) if the effectiveness of such
order or directive has not been stayed, the failure to comply with such order or
directive during the pendency of such appeal or contest could not reasonably be
expected to have a Material Adverse Effect.
182.Except to the extent that failure to do so, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, maintain, update as
appropriate, and implement in all material respects an ongoing program
reasonably designed to ensure that all the properties and operations of the
Parent Borrower and its Restricted Subsidiaries are periodically reasonably
reviewed by competent personnel to identify and promote compliance with and to
reasonably and prudently manage any material Environmental Costs that would
reasonably be expected to affect the Parent Borrower or any of its Restricted
Subsidiaries, including compliance and liabilities relating to: discharges to
air and water; acquisition, transportation, storage and use of hazardous
materials; waste disposal; species and environmental protection; and
recordkeeping required under Environmental Laws. For the purposes of this
Subsection 7.8(c), the failure to maintain an environmental program shall not
constitute an Event of Default (i) unless it would reasonably be expected to
result in a Material Adverse Effect or (ii) if within 90 days of receipt of a
reasonable request from the Administrative Agent the Parent Borrower and its
Restricted Subsidiaries have
170



--------------------------------------------------------------------------------



taken reasonable and diligent steps to implement and maintain such a program in
compliance with this Subsection 7.8(c).
i.Subsidiaries
.
183.[Reserved].
184.With respect to any Domestic Subsidiary that is a Wholly Owned Subsidiary
(other than an Excluded Subsidiary) (i) created or acquired subsequent to the
Closing Date by the Parent Borrower or any of its Domestic Subsidiaries that are
Wholly Owned Subsidiaries (other than an Excluded Subsidiary), (ii) being
designated as a Restricted Subsidiary, (iii) ceasing to be an Immaterial
Subsidiary or other Excluded Subsidiary as provided in the applicable definition
thereof after the expiry of any applicable period referred to in such definition
or (iv) that becomes a Domestic Subsidiary as a result of a transaction pursuant
to, and permitted by, Subsection 8.2 or 8.4 (other than an Excluded Subsidiary),
in each case, promptly notify the Administrative Agent of such occurrence and,
if the Administrative Agent or the Required Lenders so request, promptly (i)
cause the Loan Party that is required to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest (or
second priority security interest in accordance with the terms of the
Intercreditor Agreement) (as and to the extent provided in the U.S. Guarantee
and Collateral Agreement) in the Capital Stock of such new Domestic Subsidiary
owned directly by the Parent Borrower or any of its Domestic Subsidiaries that
are Wholly Owned Subsidiaries (other than Excluded Subsidiaries) to execute and
deliver a Supplemental Agreement (as defined in the U.S. Guarantee and
Collateral Agreement) pursuant to Section 9.15 of the U.S. Guarantee and
Collateral Agreement, (ii) deliver to the applicable agent in accordance with
the Intercreditor Agreement the certificates (if any) representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the parent of such new Domestic Subsidiary and (iii)
cause such new Domestic Subsidiary (A) to become a party to the U.S. Guarantee
and Collateral Agreement and (B) to take all actions reasonably deemed by the
Collateral Agent to be necessary or advisable to cause the Lien created by the
U.S. Guarantee and Collateral Agreement in such new Domestic Subsidiary’s
Collateral to be duly perfected in accordance with all applicable Requirements
of Law (as and to the extent provided in the U.S. Guarantee and Collateral
Agreement), including the filing of financing statements in such jurisdictions
as may be reasonably requested by the Collateral Agent and (iv) with respect to
any Subsidiary of any Loan Party that is not a Loan Party, if such Subsidiary
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation unless such Subsidiary has delivered a Beneficial Ownership
Certification in relation to such Subsidiary and Administrative Agent has
completed its Patriot Act searches, OFAC/PEP searches and customary individual
background checks for such Subsidiary, the results of which shall be
satisfactory to Administrative Agent. In addition, the Parent Borrower may (with
the written consent of the Administrative Agent) cause any Subsidiary (including
any Foreign Subsidiary organized and existing under the laws of any Permitted
Jurisdiction) that is not required to become a Subsidiary Guarantor to become a
Subsidiary Guarantor by executing and delivering an Assumption Agreement (as
defined in the
171



--------------------------------------------------------------------------------



applicable Guarantee and Collateral Agreement) or any other security
documentation reasonably acceptable to the Administrative Agent and taking all
actions described in this Subsection 7.9(b) (or with respect to Foreign
Subsidiaries, as otherwise agreed to with the Administrative Agent) to perfect
the Liens on the Capital Stock and Collateral of such Subsidiary (including
taking actions necessary to perfect any security interests in Collateral in any
foreign jurisdictions); provided that (x) no Subsidiary shall become a
Subsidiary Guarantor until such time as the Parent Borrower delivers to the
Administrative Agent such documents and other information reasonably requested
by the Administrative Agent, including, without limitation, (i) all
documentation and information contemplated by Subsection 11.18, (ii)
Organizational Documents and customary certificates of a Responsible Officer of
the Parent Borrower and such Subsidiary, and (iii) to the extent reasonably
requested by the Administrative Agent in connection with a Material Opinion
Guarantor, one or more legal opinions with respect to such Subsidiary. For the
avoidance of doubt, without the written consent of the Administrative Agent, no
Foreign Subsidiary may become a Borrower or Subsidiary Guarantor if such Foreign
Subsidiary is not organized and existing under the laws of any of a Permitted
Jurisdiction. Notwithstanding anything to the contrary herein, with respect to
any Foreign Subsidiary becoming a Subsidiary Guarantor pursuant to the terms of
this Subsection 7.9(b), the Administrative Agent, the Collateral Agent and the
Parent Borrower may amend this Agreement and any other Loan Document as
reasonably necessary or desirable to give effect thereto without the consent of
any Lender or other Loan Party. With respect to any Foreign Subsidiary which the
Parent Borrower has previously caused to become a Subsidiary Guarantor pursuant
to the term of the Loan Documents, the Parent Borrower may, upon not less than
ten (10) Business Days’ prior written notice to the Administrative Agent,
rescind such election; provided that, (i) no Default or Event of Default shall
have occurred or be continuing or would result therefrom, (ii) if, after giving
effect to the release of such Subsidiary Guarantor, Specified Availability
(divided by Availability on such date and expressed as a percentage) is less
than 12.5%, the Parent Borrower shall be in Pro Forma Compliance with a minimum
Consolidated Fixed Charge Coverage Ratio of at least 1.00:1.00, (iii) to the
extent required by clause (2) of the proviso of Subsection 7.2(f), the Parent
Borrower shall deliver to the Administrative Agent an updated Borrowing Base
Certificate giving Pro Forma effect to the removal of the assets owned by such
Subsidiary Guarantor from the Borrowing Base, and (iv) after giving effect to
such rescission (including the removal of the relevant assets from the Borrowing
Base), no Liquidity Event shall have occurred; provided, further, that the
satisfaction of the conditions in the immediately preceding proviso (other than
clause (iii) thereof) shall not be required if the guarantee, grant of
collateral or pledge of securities by any Foreign Subsidiary becomes illegal in
the jurisdiction of organization or in any jurisdiction where assets comprising
Collateral are located or causes a materially negative tax liability for Atkore
International Group, Inc. or any of its Subsidiaries.
185.With respect to any Foreign Subsidiary or Domestic Subsidiary that is not a
Wholly Owned Subsidiary created or acquired subsequent to the Closing Date by
the Parent Borrower or any of its Domestic Subsidiaries that are Wholly Owned
Subsidiaries (in each case, other than any Excluded Subsidiary), the Capital
Stock of which is owned directly by the Parent Borrower or a Domestic Subsidiary
that is a Wholly Owned Subsidiary (other than an Excluded Subsidiary), promptly
notify the Administrative Agent of such occurrence and if the Administrative
Agent or the Required Lenders so request, promptly (i) cause the Loan Party that
172



--------------------------------------------------------------------------------



is required to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (or second priority
security interest in accordance with the terms of the Intercreditor Agreement)
(as and to the extent provided in the applicable Guarantee and Collateral
Agreement) in the Capital Stock of such new Subsidiary that is directly owned by
the Parent Borrower or any Domestic Subsidiary that is a Wholly Owned Subsidiary
(other than an Excluded Subsidiary) (provided that, other than with respect to
any Foreign Subsidiary that becomes a Loan Party, in no event shall more than
65% of the Capital Stock of any new Foreign Subsidiary be required to be so
pledged and, provided, further, that no such pledge or security shall be
required with respect to any Subsidiary that is not a Wholly Owned Subsidiary
and a Restricted Subsidiary to the extent that the grant of such pledge or
security interest would violate the terms of any agreements under which the
Investment by the Parent Borrower or any of its Restricted Subsidiaries was made
therein) and (ii) to the extent reasonably deemed advisable by the Collateral
Agent, in accordance with the Intercreditor Agreement deliver to the applicable
agent the certificates, if any, representing such Capital Stock, together with
undated stock powers, executed and delivered in blank by a duly authorized
officer of the relevant parent of such new Subsidiary and take such other action
as may be reasonably deemed by the Collateral Agent to be necessary or desirable
to perfect the Collateral Agent’s security interest therein (in each case as and
to the extent required by the Guarantee and Collateral Agreement).
186.At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents. For the avoidance of doubt, prior to
Borrowing against any Accounts or Inventory located in a foreign jurisdiction,
the Parent Borrower shall take all actions reasonably deemed by the Collateral
Agent to be necessary or desirable for the creation or perfection of a security
interest in such Accounts or Inventory in such foreign jurisdiction.
187.Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of the Intercreditor
Agreement and, in the event of any conflict with such terms, the terms of the
Intercreditor Agreement shall govern, (B) no security interest or lien is or
will be granted pursuant to any Loan Document or otherwise in any right, title
or interest of any of Holdings, the Parent Borrower or any of its Subsidiaries
in, and “Collateral” shall not include, any Excluded Asset (for so long as and
to the extent any such right, title or interest constitutes an Excluded Asset),
(C) no Loan Party or any Affiliate thereof shall be required to take any action
in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction in order to create any security interests in assets located or
titled outside of the U.S. or to perfect any security interests (unless the
Parent Borrower elects to cause a Foreign Subsidiary to become a Subsidiary
Guarantor as contemplated by Subsection 7.9(b), in which case the applicable
Loan Parties shall take all actions to create and perfect a security interest as
agreed to with the Administrative Agent), (D) to the extent not automatically
perfected by UCC Filings, no Loan Party shall be required to take any actions in
order to perfect any security interests granted with respect to any assets
specifically requiring perfection through control (excluding Capital Stock
required to be delivered pursuant to the Loan Documents), except to the
173



--------------------------------------------------------------------------------



extent any such action is required pursuant to Subsection 4.16, and (E) nothing
in this Subsection 7.9 shall require that any Subsidiary grant a Lien with
respect to any property or assets in which such Subsidiary acquires ownership
rights to the extent that the Parent Borrower and the Administrative Agent
reasonably determine in writing that the costs or other consequences to Holdings
or any of its Subsidiaries of the granting of such a Lien is excessive in view
of the benefits that would be obtained by the Secured Parties.
j.[Reserved]
.
k.Use of Proceeds
. Use the proceeds of the Loans only for the purposes set forth in Subsection
5.17 and request the issuance of Letters of Credit only for the purposes set
forth in Subsection 3.1(b); provided that, notwithstanding anything to the
contrary, no part of the proceeds of any Loan or Letter of Credit will be used,
directly or to Borrowers’ knowledge after due inquiry, indirectly, to make any
payments to a Sanctioned Country or a Sanctioned Person, to fund any
investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Country or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Country or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any party to this Agreement, any other Loan Party, any Subsidiary of any Loan
Party or any Affiliate of any Loan Party, and that no part of the proceeds of
any Loan or Letter of Credit will be used, directly or to Borrowers’ knowledge
after due inquiry, indirectly, in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of the Anti-Corruption Laws or Anti-Money
Laundering Laws.
l.Post-Closing Security Perfection
. The Parent Borrower agrees to satisfy such other conditions within the
applicable time periods set forth on Schedule 7.12, as such time periods may be
extended by the Administrative Agent, in its sole discretion.
m.[Reserved]
.
n.Changes in Fiscal Year
. End the respective fiscal years of Holdings or the Parent Borrower on the date
that is a 52 or 53 week Fiscal Year ending on September 30 or the Friday
preceding such date; provided that Holdings or the Parent Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year, in which case, the Parent Borrower and the Administrative Agent
will, and will be authorized by the Lenders to, make any adjustments to the Loan
Documents that are necessary to reflect such change in fiscal year.
o.OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
174



--------------------------------------------------------------------------------



. Each Loan Party will, and will cause each of its Subsidiaries to, comply with
all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws in
all material respects. Each of the Loan Parties and its Subsidiaries shall
implement and maintain in effect policies and procedures reasonably designed to
ensure compliance by the Loan Parties and their Subsidiaries and their
respective directors, officers, employees, agents and Affiliates with applicable
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
SECTION 465.Negative Covenants
The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and all other Obligations then due
and owing to any Lender or any Agent hereunder and termination or expiration of
all Letters of Credit (unless cash collateralized or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent), the Parent Borrower
shall not and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly:
a.Financial Condition Covenant
. Upon the occurrence and during the continuance of a Liquidity Event, permit,
for the most recently ended period (including the period of four consecutive
fiscal quarters of the Parent Borrower and its Restricted Subsidiaries for which
financial statements have been delivered pursuant to Subsection 7.1(a) or 7.1(b)
ended immediately prior to such Liquidity Event) of four consecutive fiscal
quarters of the Parent Borrower and its Restricted Subsidiaries for which
financial statements have been delivered pursuant to Subsection 7.1(a) or
7.1(b), the Consolidated Fixed Charge Coverage Ratio as at the last day of such
period of four consecutive fiscal quarters to be less than 1.00:1.00
b.Limitation on Fundamental Changes
. Enter into any merger or consolidation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets (including pursuant to a Delaware LLC Division),
except:
188.(x) any Borrower may be merged or consolidated with or into another Person
if (1) a Borrower is the surviving Person or (2) the Person (the “Successor
Borrower”) formed by or surviving such merger or consolidation (i) is organized
or existing under the laws of the United States, or any state, district or
territory thereof and (ii) expressly assumes all obligations of such Borrower
under the Loan Documents pursuant to documentation reasonably satisfactory to
the Administrative Agent; provided that, in the case of clause (x)(2) above,
(i) except with respect to any transaction in which an Escrow Subsidiary merges,
consolidates or amalgamates with and into a Borrower, immediately after giving
effect to the transaction (and treating any Indebtedness that becomes an
Obligation of the Successor Borrower as a result of such transaction as having
been incurred by the Successor Borrower at the time of such transaction), no
Default will have occurred and be continuing, (ii) each Subsidiary Guarantor
(other than
175



--------------------------------------------------------------------------------



(I) any Subsidiary Guarantor that will be released from its obligations under
its Subsidiary Guaranty in connection with such transaction and (II) any party
to any such consolidation, merger or amalgamation) shall have delivered a
joinder or other document or instrument in form reasonably satisfactory to the
Administrative Agent, confirming its Subsidiary Guaranty (other than any
Subsidiary Guaranty that will be discharged or terminated in connection with
such transaction), (iii) each Subsidiary Guarantor (other than (I) any
Subsidiary that will be released from its grant or pledge of Collateral under
the Guarantee and Collateral Agreement in connection with such transaction and
(II) any party to any such consolidation, merger or amalgamation) shall have by
a supplement to the applicable Guarantee and Collateral Agreement or another
document or instrument affirmed that its obligations thereunder shall apply to
its Guarantee as reaffirmed pursuant to clause (ii) above, (iv) the
Administrative Agent shall not be obligated to provide Loans to any Successor
Borrower until the Administrative Agent and each Lender shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
with respect to such Successor Borrower; and (y) any Restricted Subsidiary of
the Parent Borrower may be merged or consolidated with or into the Parent
Borrower (provided that the Parent Borrower shall be the continuing or surviving
entity) or with or into any one or more Restricted Subsidiaries that are Wholly
Owned Subsidiaries of the Parent Borrower (provided that the Wholly Owned
Subsidiary or Restricted Subsidiaries of the Parent Borrower shall be the
continuing or surviving entity); provided that in any case where the Subsidiary
that is the non-surviving entity is a Loan Party and such Subsidiary’s assets
include real property owned by such Loan Party or Voting Stock of any other Loan
Party, or if such merger or consolidation constitutes (alone or together with
any related merger or consolidation by any Loan Party) a transfer of all or
substantially all of the assets of the Domestic Subsidiaries that are Loan
Parties, (1) at the time of such merger or consolidation, (A) on the date of
such merger or consolidation, after giving effect thereto, (x) (1) 30-Day
Specified Availability (divided by Availability on such date and expressed as a
percentage) and (2) Specified Availability (divided by Availability on such date
and expressed as a percentage) each exceed 12.5% and (y) unless 30-Day Specified
Availability (divided by Availability on such date and expressed as a
percentage) exceeds 17.5%, the Parent Borrower shall be in Pro Forma Compliance
with a minimum Consolidated Fixed Charge Coverage Ratio of at least 1.00:1.00,
(2) the continuing or surviving entity shall be a Loan Party, (3) such merger or
consolidation shall be in the ordinary course of business or (4) if the
continuing or surviving entity is not a Loan Party, the Fair Market Value of all
such assets transferred by one or more Loan Parties pursuant to this clause (4)
do not exceed $5,000,000 in the aggregate in any Fiscal Year and (B) no
Specified Default or any other Event of Default known to the Parent Borrower
shall have occurred and be continuing or would result therefrom;
189.any Restricted Subsidiary of the Parent Borrower may sell, lease, transfer
or otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Parent Borrower or any Restricted Subsidiary that is a Wholly
Owned Subsidiary of the Parent Borrower (and, in the case of a non-Wholly Owned
Subsidiary, may be liquidated to the extent the Parent Borrower or any Wholly
Owned Subsidiary which is a direct parent of such non-Wholly Owned Subsidiary
receives a pro rata distribution of the assets thereof); provided that (x) if
the Subsidiary that disposes of any or all of its assets is a Loan Party and
such disposition includes real property owned by such Loan Party or Voting Stock
of any other Loan Party, or
176



--------------------------------------------------------------------------------



constitutes (alone or together with any related disposition of assets by any
Loan Party) all or substantially all of the assets of the Domestic Subsidiaries
that are Loan Parties, (1) at the time of such sale, lease, transfer or other
disposition, (A) on the date of such asset sale, after giving effect thereto,
(x) (1) 30-Day Specified Availability (divided by Availability on such date and
expressed as a percentage) and (2) Specified Availability (divided by
Availability on such date and expressed as a percentage) each exceed 12.5% and
(y) unless 30-Day Specified Availability (divided by Availability on such date
and expressed as a percentage) exceeds 17.5%, the Parent Borrower shall be in
Pro Forma Compliance with a minimum Consolidated Fixed Charge Coverage Ratio of
at least 1.00:1.00, (2) the transferee of such assets shall be a Loan Party, (3)
such disposition shall be in the ordinary course of business or (4) if the
transferee of such assets is not a Loan Party, the Fair Market Value of all such
assets transferred by one or more Loan Parties pursuant to this clause (4) do
not exceed $10,000,000 in the aggregate in any Fiscal Year and (B) no Specified
Default or any other Event of Default known to the Parent Borrower shall have
occurred and be continuing or would result therefrom;
190.[reserved];
191.to the extent such sale, lease, transfer or other disposition or transaction
is expressly excluded from the definition of “Asset Sale” or, if such sale,
lease transfer or other disposition or transactions constitutes an “Asset Sale,”
such Asset Sale is made in compliance with Subsection 8.5; or
192.the Parent Borrower or any Restricted Subsidiary may be merged or
consolidated with or into any other Person in order to effect any acquisition
permitted pursuant to Subsection 8.4.
c.Limitation on Restricted Payments
. Declare or pay any Restricted Payment, except that:
193.in addition to the Restricted Payments permitted pursuant to the following
clauses (b) through (l), the Parent Borrower may pay additional Restricted
Payments, provided that at the time such dividend, payment or distribution is
declared, (i) no Specified Default or any other Event of Default known to the
Borrowers shall have occurred and be continuing or would result therefrom and
(ii) on the date of such Restricted Payment, after giving effect thereto, (x)
(1) 30-Day Specified Availability (divided by Availability on such date and
expressed as a percentage) and (2) Specified Availability (divided by
Availability on such date and expressed as a percentage) each exceed 15.0% and
(y) unless (1) 30-Day Specified Availability (divided by Availability on such
date and expressed as a percentage) and (2) Specified Availability (divided by
Availability on such date and expressed as a percentage) each exceeds 25.0%, the
Parent Borrower shall be in Pro Forma Compliance with a minimum Consolidated
Fixed Charge Coverage Ratio of at least 1.00:1.00; provided further, that such
dividend, payment or distribution is paid within 30 days of such declaration;
194.the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to allow any Parent Entity or Holdings to pay legal,
accounting and other
177



--------------------------------------------------------------------------------



maintenance and operational expenses (other than Taxes) incurred in the ordinary
course of business, provided that, if any Parent Entity shall own any material
assets other than the Capital Stock of the Parent Borrower, Holdings or another
Parent Entity or other assets, relating to the ownership interest of such Parent
Entity in another Parent Entity, Holdings or Subsidiaries of Holdings, such cash
dividends with respect to such Parent Entity shall be limited to the reasonable
and proportional share, as determined by the Parent Borrower in its reasonable
discretion, of such expenses incurred by such Parent Entity relating or
allocable to its ownership interest in the Parent Borrower, Holdings or another
Parent Entity and such other related assets;
195.the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to cover reasonable and necessary expenses (including
professional fees and expenses) (other than Taxes) incurred by any Parent Entity
or Holdings in connection with (i) registration, public offerings and exchange
listing of equity or debt securities and maintenance of the same, (ii) reporting
obligations under, or in connection with compliance with, applicable laws or
applicable rules of any governmental, regulatory or self-regulatory body or
stock exchange, this Agreement or any other agreement or instrument relating to
Indebtedness of any Loan Party or any of the Restricted Subsidiaries and (iii)
indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor), provided that, in the case of subclause (i) above, if any Parent
Entity shall own any material assets other than the Capital Stock of Holdings or
another Parent Entity or other assets relating to the ownership interest of such
Parent Entity in another Parent Entity, Holdings or its Subsidiaries, with
respect to such Parent Entity such cash dividends shall be limited to the
reasonable and proportional share, as determined by the Parent Borrower in its
reasonable discretion, of such expenses incurred by such Parent Entity relating
or allocable to its ownership interest in another Parent Entity, Holdings, the
Parent Borrower and such other assets;
196.the Parent Borrower may pay, without duplication, cash dividends, payments
and distributions (A) pursuant to the Tax Sharing Agreement or a similar
agreement with Holdings or any Parent Entity; and (B) to pay or permit Holdings
or any Parent Entity to pay any Related Taxes;
197.the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to allow Holdings and any Parent Entity to pay all fees and
expenses incurred in connection with the Transactions and the other transactions
expressly contemplated by this Agreement and the other Loan Documents, and to
allow Holdings to perform its obligations under or in connection with the Loan
Documents to which it is a party;
198.the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to allow Holdings, any Parent Entity or any Subsidiary thereof
to repurchase shares of its Capital Stock or rights, options or units in respect
thereof from any Management Investors or former Management Investors (or any of
their respective heirs, successors, assigns, legal representatives or estates)
(including any repurchase or acquisition by reason of the Parent Borrower or any
Parent Entity retaining any Capital Stock, option, warrant or other right in
respect of any withholding obligations, and any related payment in respect of
any such
178



--------------------------------------------------------------------------------



obligations), or as otherwise contemplated by any Management Subscription
Agreements for an aggregate purchase price not to exceed $15,000,000 in any
Fiscal Year; provided that (A) any unused amounts from any Fiscal Year may be
used in the immediately succeeding Fiscal Year; (B) such amount shall be
increased by an amount equal to the proceeds to Holdings (whether received by it
directly or from a Parent Entity or applied to pay Parent Entity Expenses) or
any Parent Entity of any resales or new issuances of shares and options to any
Management Investors, at any time after the initial issuances to any Management
Investors, together with the aggregate amount of deferred compensation owed by
any Parent Entity, Holdings or any of its Subsidiaries to any Management
Investor that shall thereafter have been cancelled, waived or exchanged at any
time after the initial issuances to any thereof in connection with the grant to
such Management Investor of the right to receive or acquire shares of Holdings’
or any Parent Entity’s Capital Stock; provided, however, that any amount
received by any Parent Entity or Holdings in accordance with this clause (B)
shall have been further contributed to the Parent Borrower or applied to pay
expenses, taxes or other amounts (in respect of which the Parent Borrower is
permitted to make dividends, payments or distributions pursuant to Subsection
8.3) incurred or payable by Holdings or Parent Entity Expenses; and (C) such
amount shall be increased by the cash proceeds of key man life insurance
policies received by the Parent Borrower or any of its Subsidiaries (or by
Holdings or any Parent Entity and contributed to the Parent Borrower);
199.[reserved];
200.[reserved];
201.the Parent Borrower may make Restricted Payments; provided that (i) at the
time such dividend, payment or distribution is declared, no Specified Default or
any other Event of Default known to the Borrowers shall have occurred and be
continuing or would result therefrom (provided that such dividend, payment or
distribution is paid within 30 days of such declaration) and (ii) the aggregate
amount of such dividends, payments and distributions pursuant to this clause
(i), when aggregated with all optional prepayments made pursuant to Subsection
8.6(e), do not exceed $25,000,000;
202.the Parent Borrower may make dividends or other distributions of, or
Investments paid for or made with, Capital Stock, Indebtedness or other
securities of Unrestricted Subsidiaries;
203.[reserved]; and
204.the Parent Borrower may make Restricted Payments (other than any Restricted
Payment on Disqualified Capital Stock) in an amount not to exceed in any Fiscal
Year of the Parent Borrower, the greater of (i) 6.0% of the aggregate gross
proceeds received by the Parent Borrower (whether directly, or indirectly
through a contribution to common equity capital) in or from any public offering
of common stock, units or equity and (ii) 6.0% of Market Capitalization.
179



--------------------------------------------------------------------------------



For purposes of determining compliance with Subsection 8.3, in the event that
any Restricted Payment meets the criteria of more than one of the types of
Restricted Payments described in one or more of the clauses of Subsection 8.3,
the Parent Borrower, in its sole discretion, shall classify such item of
Restricted Payment and may include the amount and type of such Restricted
Payment in one or more of such clauses (including in part under one such clause
and in part under another such clause).
d.Limitations on Certain Acquisitions
. Acquire by purchase or otherwise all the business or assets of, or stock or
other evidences of beneficial ownership of, any Person, except that the Parent
Borrower and its Restricted Subsidiaries shall be allowed to make any such
acquisitions so long as:
205.such acquisition is expressly permitted by Subsection 8.2 (other than clause
(e)); or
206.such acquisition satisfies each of the following requirements:
l.the business of the acquired company shall be substantially similar to, or
ancillary, complementary or related to the line of business of the Parent
Borrower and its Restricted Subsidiaries on the Closing Date, or the assets so
acquired shall be used or useful in or otherwise relate to, any such business;
li.the assets acquired will be owned or otherwise held by a Loan Party or the
acquired company and its Subsidiaries will become Guarantors or Borrowers and
pledge their Collateral to the Collateral Agent, in each case, to the extent
required by Subsection 7.9(b) and Subsection 7.9(c); and
lii.either:
(a)On the date of such Permitted Acquisition, after giving effect to such
Permitted Acquisition and the transactions related thereto, (x) (1) 30-Day
Specified Availability (divided by Availability on such date and expressed as a
percentage) and (2) Specified Availability (divided by Availability on such date
and expressed as a percentage) each exceed 12.5% and (y) unless (1) 30-Day
Specified Availability (divided by Availability on such date and expressed as a
percentage) and (2) Specified Availability (divided by Availability on such date
and expressed as a percentage) each exceeds 15.0% the Parent Borrower shall be
in Pro Forma Compliance with a minimum Consolidated Fixed Charge Coverage Ratio
of at least 1.00:1.00; or
(b)to the extent the test set forth in clause (iii)(1) is not satisfied, the
Acquisition Consideration consists solely of any combination of (x) Capital
Stock of any Parent Entity, (y) amounts not to exceed the Available Excluded
Contribution Amount Basket, and (z) cash, other property
180



--------------------------------------------------------------------------------



and Indebtedness (whether incurred or assumed but solely to the extent permitted
hereunder), provided that the aggregate amount of all such consideration paid
for Permitted Acquisitions consummated during any Fiscal Year is less than or
equal to $25,000,000 (each such acquisition described in this Subsection 8.4(b),
a “Permitted Acquisition”); provided further that the value of any common stock
issued by any Parent Entity, the Parent Borrower or any Restricted Subsidiary in
connection with any Permitted Acquisition shall not be included in calculating
such aggregate consideration in the immediately preceding proviso;
provided, further, that in the case of each such acquisition pursuant to clause
(a) or (b) after giving effect thereto, no Specified Default or any other Event
of Default known to the Parent Borrower shall occur as a result of such
acquisition.
e.Limitation on Dispositions of Collateral
. Engage in any Asset Sale with respect to any of the Collateral, except that
the Parent Borrower and its Restricted Subsidiaries shall be allowed to engage
in Asset Sales; so long as (i) on the date of such Asset Sale, after giving
effect thereto, (x) (1) 30-Day Specified Availability (divided by Availability
on such date and expressed as a percentage) and (2) Specified Availability
(divided by Availability on such date and expressed as a percentage) each exceed
10.0% and (y) unless (1) 30-Day Specified Availability (divided by Availability
on such date and expressed as a percentage) and (2) Specified Availability
(divided by Availability on such date and expressed as a percentage) each
exceeds 17.5%, the Parent Borrower shall be in Pro Forma Compliance with a
minimum Consolidated Fixed Charge Coverage Ratio of at least 1.00:1.00 or (ii)
the consideration received (including by way of relief from, or by any other
Person assuming responsibility for, any liabilities, contingent or otherwise) in
connection with such Asset Sale is for Fair Market Value (determined as of the
date a legally binding commitment for such Asset Sale was entered into), and if
the Dollar Equivalent of such consideration received is greater than
$25,000,000, at least 75% of such consideration received (excluding, in the case
of an Asset Sale (or series of related Asset Sales), any consideration by way of
relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, that are not Indebtedness) is in the form
of cash (in each case, free and clear of all Liens at the time received, other
than Liens permitted by Subsection 8.14). For the purposes of the foregoing, the
following are deemed to be cash: (1) Cash Equivalents and Temporary Cash
Investments, (2) the assumption of Indebtedness of the Parent Borrower (other
than Disqualified Capital Stock of the Parent Borrower) or any Restricted
Subsidiary and the release in writing of the Parent Borrower or such Restricted
Subsidiary from all liability on payment of the principal amount of such
Indebtedness in connection with such Asset Sale, (3) Indebtedness of any
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Asset Sale, to the extent that the Parent Borrower and each other
Restricted Subsidiary are released in writing from any Guarantee Obligation of
payment of the principal amount of such Indebtedness in connection with such
Asset Sale, (4) securities received by the Parent Borrower or any Restricted
Subsidiary from the transferee that are converted by the Parent Borrower or such
Restricted Subsidiary into cash within 180 days, (5) consideration consisting of
Indebtedness of the Parent Borrower or any Restricted Subsidiary, (6) Additional
Assets and (7) any Designated Noncash Consideration
181



--------------------------------------------------------------------------------



received by the Parent Borrower or any of its Restricted Subsidiaries in an
Asset Sale having an aggregate Fair Market Value, taken together with all other
Designated Noncash Consideration received pursuant to this clause, not to exceed
an aggregate amount at any time outstanding equal to the greater of (i)
$50,000,000 and (ii) 3.25% of Consolidated Total Assets at the time of
designation (with the Fair Market Value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).
In connection with any Asset Sale permitted under this Subsection 8.5 or a
Disposition that is excluded from the definition of “Asset Sale”, the
Administrative Agent shall, and the Lenders hereby authorize the Administrative
Agent to, execute such releases of Liens and take such other actions as the
Parent Borrower may reasonably request in connection with the foregoing.
f.Limitation on Optional Payments and Modifications of Subordinated Debt
Instruments and Other Documents
.
207.Make any optional payment or optional prepayment on or optional repurchase
or optional redemption of any Indebtedness that is by its terms subordinated to
the payment in cash of the Obligations (“Restricted Indebtedness”), including
any payments on account of or for a sinking or other analogous fund for, the
repurchase, redemption, defeasance or other acquisition thereof (it being
understood that (x) payments of regularly scheduled interest and (y) any payment
by the Parent Borrower or any Restricted Subsidiary made as a mandatory
principal redemption or other payment in respect of any Restricted Indebtedness
pursuant to an “AHYDO saver” provision of any agreement or instrument in respect
of Restricted Indebtedness (including the Parent Borrower’s determination in
good faith of the amount of any such “AHYDO saver” mandatory principal
redemption or other payment) shall be in each case permitted)), unless (A) on
the date of such repayment, repurchase or redemption, after giving effect
thereto, (x) (1) 30-Day Specified Availability (divided by Availability on such
date and expressed as a percentage) and (2) Specified Availability (divided by
Availability on such date and expressed as a percentage) each exceed 12.5% and
(y) unless 30-Day Specified Availability (divided by Availability on such date
and expressed as a percentage) exceeds 17.5%, the Parent Borrower shall be in
Pro Forma Compliance with a minimum Consolidated Fixed Charge Coverage Ratio of
at least 1.00:1.00 or (B) such payment or prepayment on or optional repurchase
or redemption of Restricted Indebtedness is financed with an amount not
exceeding the Available Excluded Contribution Amount Basket; provided that the
Parent Borrower or any of its Restricted Subsidiaries may consummate any
redemption of Restricted Indebtedness within 60 days after the date of giving an
irrevocable notice of redemption if at such date of giving of such notice, such
redemption would have complied with this Subsection 8.6(a); provided further,
that, unless Agent receives evidence reasonably satisfactory to it that the
Parent Borrower or the applicable Restricted Subsidiary has sufficient cash on
hand to satisfy its obligations pursuant to such irrevocable notice of
redemption (and will retain such cash until the satisfaction of such
obligations), the Administrative Agent shall be entitled to establish an
Availability Reserve in an amount equal to the aggregate consideration to be
paid in respect of such redemption.
182



--------------------------------------------------------------------------------



208.[Reserved].
209.Amend, supplement, waive or otherwise modify any of the provisions of any
Restricted Indebtedness in a manner that (A) shortens the maturity date of such
Indebtedness incurred thereunder to a date prior to the date that is 91 days
after the Termination Date, (B) provides for a shorter weighted average life to
maturity, at the time of issuance or incurrence, than the remaining weighted
average life to maturity of the Indebtedness that is refinanced, refunded,
replaced, renewed, repaid, restructured or extended (provided that compliance
with this restriction shall be determined ignoring the effect of any payment of
customary upfront fees or any permanent prepayment of such Indebtedness, in each
case based on market conditions at the time of the applicable amendment,
supplement, waiver or other modification), (C) changes any subordination
provision of any Restricted Indebtedness, (D) increases the principal amount of
such Indebtedness in a manner that does not comply with Subsection 8.13, (E)
provides that such Indebtedness is recourse to any Person other than those which
were obligated with respect to such Indebtedness, or (F) does not otherwise
comply with the terms of this Agreement and the other Loan Documents.
Notwithstanding the foregoing, the provisions of this Subsection 8.6(c) shall
not restrict or prohibit any refinancing of Restricted Indebtedness (in whole or
in part) with the proceeds of any Indebtedness otherwise permitted to be
incurred pursuant to Subsection 8.13.
210.Amend its Organizational Documents, except for changes and amendments that
are not materially adverse to the interests of the Administrative Agent, the
Lenders and the Issuing Lenders under the Loan Documents or in the Collateral;
provided that the applicable Loan Parties comply with all requirements under the
Collateral Documents to the extent required in connection therewith.
211.Notwithstanding the foregoing the Parent Borrower shall be permitted to make
the following optional payments, repurchases and redemptions (“Optional
Payments”) in respect of Restricted Indebtedness:
liii.Optional Payments pursuant to this clause (e)(i) in an aggregate amount
that, when aggregated with all cash dividends paid pursuant to Subsection
8.3(i)(ii), does not exceed in any Fiscal Year $25,000,000;
liv.Optional Payments by exchange for, or out of the proceeds of, the issuance,
sale or other incurrence of Indebtedness of the Parent Borrower or any of its
Restricted Subsidiaries permitted under Subsection 8.13; provided that such
Indebtedness incurred for purposes of such Optional Payments shall be unsecured
or secured on a junior basis to the Obligations in respect of ABL Priority
Collateral;
lv.Optional Payments by conversion or exchange of Restricted Indebtedness to
Capital Stock (other than Disqualified Capital Stock) or Indebtedness of any
Parent Entity; and
183



--------------------------------------------------------------------------------



lvi.Optional Payments in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of making such Optional Payment.
g.[Reserved].
h.Limitation on Negative Pledge Clauses
. Enter into with any Person any agreement which prohibits or limits the ability
of the Parent Borrower or any of its Restricted Subsidiaries that are Loan
Parties to create, incur, assume or suffer to exist any Lien in favor of the
Lenders in respect of obligations and liabilities under this Agreement or any
other Loan Documents upon any of the Collateral, other than:
212.this Agreement, the other Loan Documents and any related documents, the
First Lien Loan Documents and the Additional Obligations Documents;
213.pursuant to any agreement or instrument of a Person, or relating to
Indebtedness (including any Guarantee Obligation in respect thereto) or Capital
Stock of a Person, which Person is acquired by or merged or consolidated or
amalgamated with or into the Parent Borrower or any Restricted Subsidiary, or
which agreement or instrument is assumed by the Parent Borrower, or any
Restricted Subsidiary in connection with an acquisition from such Person or any
other transaction entered into in connection with any such acquisition, merger,
consolidation or amalgamation, as in effect at the time of such acquisition,
merger, consolidation, amalgamation or transaction (except to the extent that
such Indebtedness was incurred to finance, or otherwise in connection with, such
acquisition, merger, consolidation, amalgamation or transaction), provided that
for purposes of this Subsection 8.8(b), if a Person other than a Borrower is the
Successor Borrower with respect thereto, any Subsidiary thereof or agreement or
instrument of such Person or any such Subsidiary shall be deemed acquired or
assumed, as the case may be, by the Parent Borrower or a Restricted Subsidiary,
as the case may be, when such Person becomes such Successor Borrower;
214.pursuant to any agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness incurred or outstanding pursuant or
relating to, or that otherwise extends, renews, refunds, refinances or replaces,
any agreement or instrument referred to in Subsection 8.8(a), Subsection 8.8(b)
or this Subsection 8.8(c) (an “Initial Agreement”) or that is, or is contained
in, any amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the Parent Borrower);
215.(i) pursuant to any agreement or instrument that restricts in a customary
manner the assignment or transfer thereof, or the subletting, assignment or
transfer of any property or asset subject thereto, (ii) by virtue of any
transfer of, agreement to transfer, option or right with respect to, or Lien on,
any property or assets of a Borrower or any Restricted Subsidiary not
184



--------------------------------------------------------------------------------



otherwise prohibited by this Agreement, (iii) pursuant to mortgages, pledges or
other security agreements securing Indebtedness or other obligations of the
Parent Borrower or a Restricted Subsidiary to the extent restricting the
transfer of the property or assets subject thereto, (iv) pursuant to customary
provisions restricting dispositions of real property interests set forth in any
reciprocal easement agreements of the Parent Borrower or any Restricted
Subsidiary, (v) pursuant to Purchase Money Obligations that impose encumbrances
or restrictions on the property or assets so acquired, (vi) pursuant to any
agreement with customers or suppliers entered into in the ordinary course of
business that impose restrictions with respect to cash or other deposits or net
worth or inventory, (vii) pursuant to customary provisions contained in
agreements and instruments entered into in the ordinary course of business
(including but not limited to leases and licenses) or in joint venture and other
similar agreements, or in shareholder, partnership, limited liability company
and other similar agreements in respect of non-Wholly Owned Restricted
Subsidiaries, (viii) restrictions that arise or are agreed to in the ordinary
course of business and do not detract from the value of property or assets of
the Parent Borrower or any Restricted Subsidiary in any manner material to the
Parent Borrower or such Restricted Subsidiary, or (ix) pursuant to Interest Rate
Protection Agreements, Hedging Agreements or other Permitted Hedging
Arrangements or under Bank Products Agreements or (x) that arises under the
terms of documentation governing any factoring agreement or any similar
arrangements that in the good faith determination of the Parent Borrower are
necessary or appropriate to effect such factoring agreement or similar
arrangements;
216.pursuant to any agreement or instrument (i) relating to any Indebtedness
permitted to be incurred subsequent to the Closing Date pursuant to Subsection
8.13, (x) if the encumbrances and restrictions contained in any such agreement
or instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in the Initial Agreements (as
determined in good faith by the Parent Borrower), or (y) if such encumbrance or
restriction is not materially more disadvantageous to the Lenders than is
customary in comparable financings (as determined in good faith by the Parent
Borrower) and either (1) the Parent Borrower determines in good faith that such
encumbrance or restriction will not materially affect the Parent Borrower’s
ability to create and maintain the Liens on the ABL Priority Collateral pursuant
to the Security Documents and perform its obligations under this Agreement and
the other Loan Documents, including the making of any principal or interest
payments on the Loans or (2) such encumbrance or restriction applies only if a
default occurs in respect of a payment or financial covenant relating to such
Indebtedness, or (ii) relating to any sale of receivables by or Indebtedness of
a Foreign Subsidiary (other than a Subsidiary Guarantor) to the extent permitted
hereunder;
217.pursuant to any agreement relating to intercreditor arrangements and related
rights and obligations, to or by which the Administrative Agent, the Collateral
Agent or any other agent, trustee or representative of the Lenders may be party
or bound at any time or from time to time, and any agreement providing that in
the event that a Lien is granted for the benefit of the Lenders another Person
shall also receive a Lien, which Lien is permitted by Subsection 8.14;
218.pursuant to any agreement for the direct or indirect disposition of Capital
Stock of any Person, property or assets, imposing restrictions with respect to
such Person, Capital Stock,
185



--------------------------------------------------------------------------------



property or assets pending the closing of such disposition, in each case
pursuant to a transaction permitted hereunder; and
219.after the Closing Date, any agreement governing or relating to Indebtedness
and/or other obligations and liabilities secured by a Lien permitted by
Subsection 8.14 (in which case any restriction shall only be effective against
the assets subject to such Lien, except as may be otherwise permitted under this
Subsection 8.8).
i.Limitation on Lines of Business
. Enter into any business, either directly or through any Restricted Subsidiary,
except for those businesses of the same general type as those in which the
Parent Borrower and its Restricted Subsidiaries are engaged in on the Closing
Date or which are reasonably related thereto and any business related thereto.
j.Limitations on Currency, Commodity and Other Hedging Transactions
. Enter into, purchase or otherwise acquire agreements or arrangements relating
to currency, commodity or other hedging (each a “Hedging Arrangement”) except,
to the extent and only to the extent, that such Hedging Agreements or other
agreements or arrangements are entered into with, or such currency or commodity
is purchased or otherwise acquired in the ordinary course of business of the
Parent Borrower or any of its Restricted Subsidiaries through, reputable
financial institutions or vendors other than for purposes of speculation (any
such Hedging Agreement, agreement or arrangement, or purchase or acquisition
permitted by this Subsection 8.10, a “Permitted Hedging Arrangement”).
k.Limitations on Transactions with Affiliates
. Except as otherwise expressly permitted in this Agreement, enter into any
transaction, including any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate which involves aggregate
consideration in excess of $15,000,000 unless such transaction is (A) not
otherwise prohibited under this Agreement, and (B) upon terms not materially
less favorable to the Parent Borrower or such Restricted Subsidiary, as the case
may be, than those that could be obtained at the time in a comparable arm’s
length transaction with a Person which is not an Affiliate; provided that
nothing contained in this Subsection 8.11 shall be deemed to prohibit:
220.(1) the Parent Borrower or any Restricted Subsidiary from entering into,
modifying, maintaining or performing any consulting, management, compensation,
collective bargaining, benefits or employment agreements, related trust
agreement or other compensation arrangements with a current or former management
member, director, officer, employee or consultant of or to the Parent Borrower
or such Restricted Subsidiary or any Parent Entity in the ordinary course of
business, including vacation, health, insurance, deferred compensation,
severance, retirement, savings, or other similar plans, programs or
arrangements, (2) payments, compensation, performance of indemnification or
contribution obligations, the making or cancellation of loans in the ordinary
course of business to any such management members,
186



--------------------------------------------------------------------------------



employees, officers, directors or consultants, (3) any issuance, grant or award
of stock, options, other equity related interests or other equity securities, to
any such management members, employees, officers, directors or consultants, (4)
the payment of reasonable fees to directors of the Parent Borrower or any of its
Subsidiaries or any Parent Entity (as (i) approved by the Board of Directors of
the Borrower Representative or any Parent Entity (including the compensation
committee thereof) or (ii) in the ordinary course of business), or (5)
Management Advances and payments in respect thereof (or in reimbursement of any
expenses referred to in the definition of such term);
221.the payment of all amounts in connection with this Agreement or any of the
Transactions;
222.any customary transactions with a Receivables Subsidiary in connection with
a Receivables Facility permitted pursuant to this Agreement;
223.any issuance or sale of Capital Stock of Holdings or any Parent Entity or
capital contribution to the Parent Borrower or any Restricted Subsidiary;
224.the execution, delivery and performance of any Tax Sharing Agreement;
225.the execution, delivery and performance of agreements or instruments set
forth on Schedule 8.11;
226.(i) any transaction among any of the Parent Borrower and one or more Loan
Parties, (ii) any transaction permitted by clause (c), (d), (f), (g), (h), (i),
(j), (l) or (m) of Subsection 8.12 (provided that any transaction pursuant to
clause (l) or (m) shall be limited to guarantees of loans and advances by third
parties), (iii) any transaction permitted by Subsection 8.2 or 8.3 or
specifically excluded from the definition of Restricted Payment and (iv) any
transaction permitted by (f)(i), (f)(ii), (f)(iii), (f)(vii), (f)(viii) or (j)
of Subsection 8.13; and
227.any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors of the Parent Borrower, between the Parent
Borrower or any Restricted Subsidiary and any Affiliate of the Parent Borrower
controlled by the Parent Borrower that is a joint venture or similar entity;
provided that the aggregate amount of payments made or consideration provided in
respect of all such transactions shall not exceed $15,000,000 per Fiscal Year.
For purposes of this Subsection 8.11, (i) any transaction with any Affiliate
shall be deemed to have satisfied the standard set forth in clause (B) of the
first sentence hereof if (x) such transaction is approved by a majority of the
Disinterested Directors of the board of directors of the Parent Borrower, or (y)
in the event that at the time of any such transaction, there are no
Disinterested Directors serving on the board of directors of the Parent
Borrower, such transaction shall be approved by a nationally recognized expert
with expertise reasonably acceptable to the Administrative Agent (it being
understood and agreed that each of Houlihan Lokey, Duff & Phelps, Alvarez &
Marsal and Evercore shall be deemed acceptable to the Administrative Agent) in
appraising the terms and conditions of the type of transaction for which
approval is required
187



--------------------------------------------------------------------------------



and (ii) “Disinterested Director” shall mean, with respect to any Person and
transaction, a member of the board of directors of such Person who does not have
any material direct or indirect financial interest in or with respect to such
transaction; it being understood that a member of any such Board of Directors
shall not be deemed to have such a financial interest by reason of such member
holding Capital Stock of the Parent Borrower or any Parent Entity or any
options, warrants or other rights in respect of such Capital Stock.
l.Limitations on Investments
. Make or maintain, directly or indirectly, any Investment except for the
following (collectively, “Permitted Investments”):
228.in addition to Investments permitted pursuant to clauses (b) through (z)
below, other Investments; provided that on the date of such Permitted
Investment, after giving effect thereto, (x) (1) 30-Day Specified Availability
(divided by Availability on such date and expressed as a percentage) and (2)
Specified Availability (divided by Availability on such date and expressed as a
percentage) each exceed 12.5% and (y) unless 30-Day Specified Availability
(divided by Availability on such date and expressed as a percentage) exceeds
17.5%, the Parent Borrower shall be in Pro Forma Compliance with a minimum
Consolidated Fixed Charge Coverage Ratio of at least 1.00:1.00;
229.Investments in accounts, payment intangibles and chattel paper (each as
defined in the UCC), notes receivable, extensions of trade credit and similar
items arising or acquired in the ordinary course of business consistent with the
past practice of the Parent Borrower and its Restricted Subsidiaries;
230.Investments in cash, Cash Equivalents, Temporary Cash Investments and
Investment Grade Securities;
231.Investments existing or made pursuant to legally binding written commitments
in existence on the Closing Date and set forth on Schedule 1.1(f);
232.Investments by any Loan Party in any other Loan Party (other than Holdings);
provided, however, that if any such Investment is in the form of intercompany
Indebtedness, such Indebtedness shall not be secured by any Lien and investments
in Holdings in amounts and for purposes for which dividends are permitted under
Subsection 8.3;
233.Investments received in settlement amounts due to the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower effected in the ordinary course of
business;
234.Investments by any Non-Loan Party in any other Non-Loan Party;
235.Investments by Loan Parties in any Non-Loan Parties; provided, however, that
(i) the aggregate outstanding amount at any time of all intercompany Investments
made pursuant to this clause (g) in any Fiscal Year shall not exceed $12,500,000
during such Fiscal Year; provided further that amounts unused in any Fiscal Year
may be carried forward and used to make
188



--------------------------------------------------------------------------------



Investments in succeeding Fiscal Years in an amount not to exceed $25,000,000 in
the aggregate in any one Fiscal Year and (ii) in lieu of the Investments
permitted by this clause (g), any Restricted Payment from Loan Parties to
Non-Loan Parties may be made in amounts not exceeding the available limit as
determined pursuant to this clause (g) (with a corresponding reduction in such
limit as a result thereof);
236.Investments by any Non-Loan Party in any Loan Party (other than Holdings);
provided, however, that if any such Investment is in the form of intercompany
Indebtedness, such Indebtedness shall not be secured any Lien;
237.Investments by any Loan Party in any Non-Loan Party to the extent
substantially concurrent with, and in any event within three (3) Business Days
of, such Investment, a corresponding cash Investment or Restricted Payment is
made from such Non-Loan Party, directly or indirectly, to a Loan Party;
238.any Investment constituting or acquired in connection with a Permitted
Acquisition, including any Investment in the form of a capital contribution or
intercompany Indebtedness among Holdings, the Parent Borrower and their
respective Subsidiaries for the purpose of consummating a Permitted Acquisition;
239.(i) Investments in Atkore International Group, Inc., Holdings or any Parent
Entity in lieu of the Restricted Payments permitted by Subsection 8.3(j); and
(ii) other Investments made in connection with the Transactions;
240.loans and advances (and guarantees of loans and advances by third parties)
made to officers, directors, employees, management members or consultants of any
Parent Entity or the Parent Borrower or any of its Restricted Subsidiaries, and
Guarantee Obligations of the Parent Borrower or any of its Restricted
Subsidiaries in respect of obligations of officers, directors, employees,
management members and consultants of any Parent Entity or the Parent Borrower
or any of its Restricted Subsidiaries, in each case (i) in the ordinary course
of business (other than in connection with the Management Subscription
Agreement), (ii) existing on the Closing Date and described on Schedule 1.1(g),
(iii) in respect of travel, entertainment or moving related expenses in the
ordinary course of business, (iv) made for other purposes in an aggregate
principal amount not to exceed $3,750,000 at any time outstanding or
(v) relating to indemnification or reimbursement of any officers, directors or
employees in respect of liabilities relating to their serving in any such
capacity; in each case other than any loans or advances to any director or
executive officer (or equivalent thereof) that would be in violation of Section
402 of the United States Sarbanes-Oxley Act of 2002; provided, however, that
with respect to any employee of any Parent Entity, no such loans or advances
shall be permitted unless the activities of such employee relate primarily to
the Parent Borrower and its Restricted Subsidiaries;
241.loans and advances (and guarantees of loans and advances by third parties)
made to Management Investors in connection with the purchase by such Management
Investors of Capital Stock of any Restricted Subsidiary, the Parent Borrower or
any Parent Entity (so long as, in the case of any purchase of Capital Stock of
any Parent Entity, such Parent Entity applies an amount equal to the Net
Proceeds of such purchases to, directly or indirectly, make capital
189



--------------------------------------------------------------------------------



contributions to, or purchase Capital Stock of, the Parent Borrower or applies
such proceeds to pay Parent Entity Expenses) of up to $15,000,000 outstanding at
any one time and promissory notes of Management Investors acquired in connection
with the issuance of Management Stock to such Management Investors;
242.Investments of the Parent Borrower and its Restricted Subsidiaries under
Interest Rate Protection Agreements, Hedging Agreements or other Permitted
Hedging Arrangements;
243.Investments in the nature of pledges or deposits (x) with respect to leases
or (y) utilities provided to third parties in the ordinary course of business or
(y) otherwise described in the definition of “Customary Permitted Liens” in
Subsection 8.14(c) or made in connection with Liens permitted under Subsection
8.14;
244.Investments representing non-cash consideration received by the Parent
Borrower or any of its Restricted Subsidiaries in connection with any
Disposition, provided that any such non-cash consideration received by any Loan
Party is pledged to the Collateral Agent for the benefit of the Secured Parties
pursuant to the Security Documents as and to the extent provided for therein;
245.Investments by the Parent Borrower or any of its Restricted Subsidiaries in
a Person in connection with a joint venture or similar arrangement; provided
that (i) the aggregate amount of such Investments outstanding pursuant to this
clause (r) do not exceed $25,000,000 at any time and (ii) the Parent Borrower or
such Restricted Subsidiary complies with the provisions of Subsections 7.9(b)
and (c) hereof, if applicable, with respect to such ownership interest;
246.Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Parent Borrower or
any of its Restricted Subsidiaries that were issued in connection with the
financing of such assets, so long as the Parent Borrower or any such Restricted
Subsidiary may obtain title to such assets at any time by optionally canceling
such bonds or obligations, paying a nominal fee and terminating such financing
transaction;
247.Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Parent Borrower or any of its
Restricted Subsidiaries in connection with any bankruptcy proceeding or other
reorganization of such other Person or as a result of foreclosure, perfection or
enforcement of any Lien or exchange for evidences of Indebtedness, securities or
other property of such other Person held by the Parent Borrower or any of its
Restricted Subsidiaries; provided that any such securities or other property
received by any Loan Party is pledged to the Collateral Agent for the benefit of
the Secured Parties pursuant to the Security Documents as and to the extent
required thereby;
248.Investments in or by any Receivables Subsidiary, or in connection with a
Receivables Facility by, to, in or in favor of any Receivables Subsidiary,
including Investments of funds held in accounts permitted or required by the
arrangements governing such Receivables Facility or any related Indebtedness;
190



--------------------------------------------------------------------------------



249.any Investment to the extent not exceeding the Available Excluded
Contribution Amount Basket;
250.other Investments in an aggregate amount outstanding at any time not to
exceed an amount equal to the greater of $15,000,000 and 4.50% of EBITDA for the
period of four Fiscal Quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to
Subsection 7.1(a) or 7.1(b) prior to the date of determination;
251.any Investment to the extent made using Capital Stock of the Parent Borrower
(other than Disqualified Capital Stock), or Capital Stock of any Parent Entity,
as consideration;
252.Management Advances; and
253.Investments consisting of purchases or other acquisitions of inventory,
supplies, services, material or equipment or the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons, in each case in the ordinary course of business.
For purposes of determining compliance with Subsection 8.12, (i) in the event
that any Investment meets the criteria of more than one of the types of
Investments described in clauses (a) through (z) above, the Parent Borrower, in
its sole discretion, shall classify such item of Investment and may include the
amount and type of such Investment in one or more of such clauses (including in
part under one such clause and in part under another such clause) and (ii) the
amount of any Investment made or outstanding at any time under clause (g), (m)
or (q) shall be the original cost of such Investment, reduced (at the Parent
Borrower’s option) by any dividend, distribution, interest payment, return of
capital, repayment or other amount or value received in respect of such
Investment.
m.Limitations on Indebtedness
. Directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following (collectively, “Permitted Indebtedness”):
254.Indebtedness of the Parent Borrower, any of its Restricted Subsidiaries or
any Escrow Subsidiary incurred pursuant to the First Lien Credit Facility, any
Additional Obligations Documents or any Rollover Indebtedness, in an aggregate
principal amount not to exceed $852,000,000 plus the Maximum Incremental
Facilities Amount;
255.Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
incurred pursuant to this Agreement and the other Loan Documents (including,
without limitation, any Accordion Facility, Extension or any Credit Agreement
Refinancing Indebtedness);
256.Secured Ratio Indebtedness;
191



--------------------------------------------------------------------------------



257.Indebtedness (other than Indebtedness permitted by clauses (a) through (c)
above) existing on the Closing Date, and disclosed on Schedule 8.13(d) (together
with any renewal, extension, refinancing or refunding pursuant to clause (i)
below);
258.Indebtedness of the Parent Borrower or any Restricted Subsidiary to the
Parent Borrower or any other Restricted Subsidiary;
259.Guarantee Obligations incurred by:
lvii.the Parent Borrower or any of its Restricted Subsidiaries in respect of
Indebtedness of a Loan Party that is permitted hereunder; provided that
Guarantee Obligations in respect of Indebtedness permitted pursuant to clauses
(a), (c) and (m) shall be permitted only to the extent that such Guarantee
Obligations are incurred by Guarantors (other than, in the case of clause (m),
Guarantee Obligations incurred by any Foreign Subsidiary that is not a
Guarantor);
lviii.in respect of lease obligations of Non-Loan Parties (to the extent such
lease obligations constitute Indebtedness);
lix.a Loan Party (other than Holdings) in respect of a Non-Loan Party;
lx.a Non-Loan Party in respect of Indebtedness of another Non-Loan Party that is
permitted hereunder;
lxi.the Parent Borrower or any of its Restricted Subsidiaries in respect of
Indebtedness of any Person (other than the Parent Borrower or any of its
Restricted Subsidiaries) up to a maximum aggregate principal amount at any time
outstanding not exceeding the greater of $25,000,000 and 8.00% of EBITDA for the
period of four Fiscal Quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to
Subsection 7.1(a) or 7.1(b) prior to the date of determination;
lxii.in connection with sales or other dispositions permitted under Subsection
8.5, including indemnification obligations with respect to leases, and
guarantees of collectability in respect of accounts receivable or notes
receivable for up to face value;
lxiii.consisting of accommodation guarantees for the benefit of trade creditors
of the Parent Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;
lxiv.in respect of Investments expressly permitted pursuant to clauses (l), (m)
or (y) of the definition of “Permitted Investments”;
192



--------------------------------------------------------------------------------



lxv.in respect of third-party loans and advances to officers or employees of any
Parent Entity or the Parent Borrower or any of its Restricted Subsidiaries
permitted pursuant to clause (l) or (m) of the definition of “Permitted
Investments”;
lxvi.in respect of Reimbursement Obligations in respect of Letters of Credit or
with respect to reimbursement obligations in respect of any other letters or
credit permitted under this Agreement;
lxvii.in respect of performance, bid, appeal, surety, judgment, replevin and
similar bonds, other suretyship arrangements, other similar obligations and
letters of credit, bankers' acceptances or similar instruments or obligations,
all in, or relating to liabilities or obligations incurred in, the ordinary
course of business; and
lxviii.in respect of Indebtedness or other obligations of a Person in connection
with a joint venture or similar arrangement in respect of which the aggregate
outstanding amount of such Indebtedness, together with the aggregate amount of
Investments permitted pursuant to clause (r) of the definition of “Permitted
Investments” the Dollar Equivalent of which does not exceed $50,000,000;
provided, however, that if any Indebtedness referred to in clauses (i) through
(iv) above is subordinated in right of payment to the Obligations or is secured
by Liens that are senior or subordinate to any Liens securing the Collateral,
then any corresponding Guarantee Obligations shall be subordinated and the Liens
securing the corresponding Guarantee Obligations shall be senior or subordinate
to substantially the same extent;
260.Financing Lease Obligations and Indebtedness incurred by the Parent Borrower
or a Restricted Subsidiary of the Parent Borrower to finance the acquisition,
leasing, construction or improvement of fixed assets; provided, however, that
(i) the aggregate outstanding principal amount of all such Financing Lease
Obligations and Indebtedness (together with any renewal, extension, refinancing
or refunding pursuant to clause (i) below) shall not exceed the greater of (x)
$75,000,000 and (y) 5.00% of Consolidated Total Assets at any time and (ii) such
Financing Lease Obligations and Indebtedness shall be incurred prior to or
within 180 days of such acquisition or leasing or completion of construction or
improvement of such assets;
261.Indebtedness of any Foreign Subsidiary in an aggregate principal amount at
any time outstanding for all Foreign Subsidiaries not exceeding the greater of
(x) (A) $75,000,000 and (B) 24.00% of EBITDA for the period of four Fiscal
Quarters most recently ended for which financial statements have been or are
required to have been delivered pursuant to Subsection 7.1(a) or 7.1(b) prior to
the date of determination (provided that an additional $25,000,000 of such
Indebtedness shall be permitted to be outstanding at any time in connection with
overdraft and similar facilities) and (y) an amount equal to (A) the Foreign
Borrowing Base plus (B) in the event of any refinancing of any Indebtedness
incurred under this clause (y), the aggregate
193



--------------------------------------------------------------------------------



amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) incurred or payable in connection with
such refinancing;
262.renewals, extensions, refinancings, replacements and refundings of
Indebtedness (in whole or in part) permitted by:
lxix.clause (d) or (g) above or this clause (i)(i); provided, however, that (A)
any such renewal, extension, refinancing or refunding is in an aggregate
principal amount not greater than the principal amount (or accreted value, if
applicable) of such Indebtedness so renewed, extended, refinanced or refunded
(plus accrued interest, any premium and reasonable commission, fees,
underwriting discounts and other costs and expenses incurred in connection with
such refinanced Indebtedness) and (B) such Indebtedness has a weighted average
life to maturity no shorter than the remaining weighted average life to maturity
of the Indebtedness so renewed, extended, refinanced or refunded; and
lxx.clause (a), (c), (k) or (o) hereof or this clause (i)(ii); provided,
however, that (A) any such renewal, extension, refinancing or refunding is in an
aggregate principal amount not greater than the principal amount (or accreted
value, if applicable) of such Indebtedness so renewed, extended, refinanced or
refunded (plus accrued interest, any premium and reasonable commission, fees,
underwriting discounts and other costs and expenses, incurred in connection with
such refinanced Indebtedness), (B) no Loan Party that is not obligated with
respect to repayment of such Indebtedness that is renewed, extended, refinanced
or refunded immediately prior to the time of such renewal, extension,
refinancing or refunding is required to become obligated with respect thereto
(other than any Person that becomes a Loan Party and is created or acquired on
or after the date of such renewal, extension, refinancing or refunding), (C) if
the Indebtedness that is renewed, extended, refinanced or refunded was
subordinated in right of payment to the Obligations, then the terms and
conditions of the renewal, extension, refinancing or refunding must include
subordination terms and conditions that are at least as favorable to the Lenders
as those that were applicable to the renewed, extended, refinanced or refunded
Indebtedness and (D) such Indebtedness has (x) a Stated Maturity date that is
(i) at least 91 days after the Termination Date and (ii) not earlier than the
Stated Maturity date of the Indebtedness that is renewed, extended, refinanced
or refunded and (y) a weighted average life, at the time of issuance or
incurrence, of not less than the remaining weighted average life of the
Indebtedness that is renewed, extended, refinanced or refunded;
263.Indebtedness of the Parent Borrower or any Restricted Subsidiary to
Holdings, the Parent Borrower or any of its Subsidiaries to the extent the
Investment in such Indebtedness is not restricted by Subsection 8.12;
264.Indebtedness pursuant to any Vendor Financing Arrangement;
194



--------------------------------------------------------------------------------



265.Indebtedness incurred under any agreement pursuant to which a Person
provides cash management services or similar financial accommodations to the
Parent Borrower or any of its Restricted Subsidiaries;
266.[reserved];
267.[reserved];
268.Indebtedness incurred or assumed in connection with, or as a result of, a
Permitted Acquisition so long as: (i) with respect to any newly incurred
Indebtedness, such Indebtedness is secured only by property of the acquired
company or other assets to the extent otherwise permitted hereunder, (ii) the
Parent Borrower would be in compliance, on a Pro Forma Basis after giving effect
to the consummation of such acquisition and the incurrence or assumption of such
Indebtedness, with Subsection 8.1 recomputed as of the last day of the most
recently ended fiscal quarter of the Parent Borrower for which financial
statements are available, whether or not compliance with Subsection 8.1 is
otherwise required at such time (it being understood that, as a condition
precedent to the effectiveness of any such incurrence or assumption, the
Borrower Representative shall deliver to the Administrative Agent a certificate
of a Responsible Officer setting forth in reasonable detail the calculations
demonstrating such compliance), (iii) before and after giving effect thereto, no
Specified Default or any other Event of Default known to the Borrowers has
occurred and is continuing, and (iv) with respect to any newly incurred
Indebtedness, such Indebtedness does not have any maturity, amortization,
redemption or similar requirement prior to the date that is 91 days after the
Termination Date (other than (x) mandatory prepayments with proceeds of and
exchanges for refinancing Indebtedness in respect thereof permitted hereunder or
(y) an earlier maturity date and/or higher amortization rate for customary
bridge financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for a maturity date prior to the date that is 91 days
after the Termination Date or an amortization rate greater than 1.0% per annum
prior to the date that is 91 days after the Termination Date and other mandatory
prepayments with proceeds of and exchanges for refinancing Indebtedness in
respect thereof permitted hereunder);
269.Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
incurred to finance insurance premiums in the ordinary course of business;
270.Indebtedness (A) arising from the honoring of a check, draft or similar
instrument against insufficient funds in the ordinary course of business or (B)
to the extent such Indebtedness is unsecured, consisting of guarantees,
indemnities, obligations in respect of earn-outs or other purchase price
adjustments, or similar obligations, incurred in connection with a Permitted
Acquisition or disposition of any business, assets or Person permitted
hereunder; provided, that the aggregate principal amount of Indebtedness
described in clause (B) outstanding at any time shall not exceed $25,000,000;
271.Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of Financing Leases which have been funded solely by Investments of the
Parent
195



--------------------------------------------------------------------------------



Borrower and its Restricted Subsidiaries permitted under clause (r) of the
definition of “Permitted Investments”;
272.Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
arising in connection with industrial development or revenue bonds or similar
obligations secured by property or assets leased to and operated by the Parent
Borrower or such Restricted Subsidiary that were issued in connection with the
financing or refinancing of such property or assets, provided that the aggregate
principal amount of such Indebtedness outstanding at any time shall not exceed
$50,000,000;
273.Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of obligations evidenced by bonds, debentures, notes or similar
instruments issued as payment-in-kind interest payments in respect of
Indebtedness otherwise permitted hereunder;
274.accretion of the principal amount of Indebtedness of the Parent Borrower or
any of its Restricted Subsidiaries otherwise permitted hereunder issued at any
original issue discount;
275.Indebtedness of the Parent Borrower and its Restricted Subsidiaries under
Interest Rate Protection Agreements and under Permitted Hedging Arrangements;
276.Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of any Sale and Leaseback Transaction;
277.Indebtedness in respect of any letters of credit issued in favor of any
Issuing Lender or the Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit or Swingline Loans as provided for in
Subsection 3.4, in each case to the extent not exceeding the maximum amount of
such participations;
278.other Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount at any time outstanding not
exceeding (when incurred or assumed) the greater of (i) $50,000,000 and (ii) the
amount equal to 16.00% of EBITDA for the period of four Fiscal Quarters most
recently ended for which financial statements have been or are required to have
been delivered pursuant to Subsection 7.1(a) or 7.1(b) prior to the date of
determination; provided that Indebtedness incurred pursuant to subclause (ii)
shall not cease to be permitted under this clause (y) solely because of a later
decrease in EBITDA;
279.unsecured Indebtedness of the Parent Borrower and its Restricted
Subsidiaries; and
280.Indebtedness incurred in connection with any Receivables Facility; provided
that, at the time such Receivables Facility was first entered into, before and
after giving effect thereto, no Default or Event of Default has occurred and is
continuing.
For purposes of determining compliance with and the outstanding principal amount
of any particular Indebtedness (including Guarantee Obligations) incurred
pursuant to and in compliance with, this Subsection 8.13, (i) in the event that
any Indebtedness (including
196



--------------------------------------------------------------------------------



Guarantee Obligations) meets the criteria of more than one of the types of
Indebtedness (including Guarantee Obligations) described in one or more clauses
of this Subsection 8.13, the Parent Borrower, in its sole discretion, shall
classify such item of Indebtedness and may include the amount and type of such
Indebtedness in one or more of the clauses of this Subsection 8.13 (including in
part under one such clause and in part under another such clause), provided
that, at the election of the Parent Borrower pursuant to written notice to the
Administrative Agent, any Indebtedness incurred and outstanding pursuant to the
Cash Capped Incremental Facility shall cease to be deemed incurred or
outstanding for purposes of such definition and shall instead be deemed incurred
and outstanding pursuant to the Ratio Incremental Facility from and after the
first date on which the Parent Borrower so notifies the Administrative Agent
that it could have incurred such Indebtedness under the Ratio Incremental
Facility without reliance on the Cash Capped Incremental Facility; (ii) the
amount of any Indebtedness denominated in any currency other than Dollars shall
be calculated based on customary currency exchange rates in effect, in the case
of such Indebtedness incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness), on the date that such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (1) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (2) the aggregate amount
of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) incurred or payable in connection with
such refinancing, (iii) if any Indebtedness is incurred to refinance
Indebtedness initially incurred in reliance on a basket measured by reference to
a percentage of Consolidated Total Assets at the time of incurrence, and such
refinancing would cause the percentage of Consolidated Total Assets restriction
to be exceeded if calculated based on the Consolidated Total Assets on the date
of such refinancing, such percentage of Consolidated Total Assets restriction
shall not be deemed to be exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) incurred or payable in connection with such refinancing, (iv) the
amount of Indebtedness issued at a price that is less than the principal amount
thereof shall be equal to the amount of the liability in respect thereof
determined in accordance with GAAP; (v) the principal amount of Indebtedness
outstanding under any subclause of Subsection 8.13, including for purposes of
any determination of the “Maximum Incremental Facilities Amount”, shall be
determined after giving effect to the application of proceeds of any such
Indebtedness to refinance any such other Indebtedness and (vi) in the event that
the Parent Borrower shall classify Indebtedness incurred on the date of
determination as incurred in part pursuant to Subsection 8.13(a) or Subsection
8.13(b) and clause (ii) of the definition of Maximum Incremental Facilities
Amount or (ii) [reserved], as provided in clause (i) of this paragraph, any
calculation of the Consolidated First Lien Leverage Ratio (as defined in the
First Lien Credit Agreement), including in the definition of “Maximum
Incremental Facilities Amount”, shall not include any such Indebtedness (and
197



--------------------------------------------------------------------------------



shall not give effect to any discharge of Indebtedness from the proceeds
thereof) to the extent incurred pursuant to any such other clause of Subsection
8.13.
For purposes of determining compliance with any provision of this Subsection
8.13 (or any category of Permitted Liens described in the definition thereof)
measured by a dollar amount or by reference to EBITDA for the period of four
fiscal quarters most recently ended for which financial statements have been or
are required to have been delivered pursuant to Subsection 7.1(a) or 7.1(b)
prior to the date of determination or a percentage of Consolidated Total Assets,
in each case, for the incurrence of Indebtedness or Liens securing Indebtedness
denominated in a foreign currency, the Dollar Equivalent principal amount of
such Indebtedness incurred pursuant thereto shall be calculated based on the
Spot Rate of Exchange in effect on the date that such Indebtedness was incurred,
in the case of term Indebtedness, or first committed, in the case of revolving
or deferred draw Indebtedness; provided that (x) the Dollar Equivalent principal
amount of any such Indebtedness outstanding on the Closing Date shall be
calculated based on the Spot Rate of Exchange in effect on the Closing Date, (y)
if such Indebtedness is incurred to refinance other Indebtedness denominated in
a foreign currency (or in a different currency from such Indebtedness so being
incurred), and such refinancing would cause the applicable provision of this
Subsection 8.13 (or category of Permitted Liens) measured by a dollar amount or
by reference to EBITDA for the period of four fiscal quarters most recently
ended for which financial statements have been or are required to have been
delivered pursuant to Subsection 7.1(a) or 7.1(b) prior to the date of
determination or a percentage of Consolidated Total Assets, as applicable, to be
exceeded if calculated at the Spot Rate of Exchange in effect on the date of
such refinancing, such provision of this Subsection 8.13 (or category of
Permitted Liens) measured by a dollar amount or by reference to EBITDA for the
period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to
Subsection 7.1(a) or 7.1(b) prior to the date of determination or a percentage
of Consolidated Total Assets, as applicable, shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed (i) the outstanding or committed principal amount (whichever is
higher) of such Indebtedness being refinanced plus (ii) the aggregate amount of
fees, underwriting discounts, premiums and other costs and expenses (including
accrued and unpaid interest) incurred or payable in connection with such
refinancing and (z) the Dollar Equivalent principal amount of Indebtedness
denominated in a foreign currency and incurred pursuant to this Agreement, the
First Lien Credit Facility or any other credit facility shall be calculated
based on the Spot Rate of Exchange in effect on, at the Parent Borrower’s
option, (A) the Closing Date, (B) any date on which any of the respective
commitments under this Agreement, the First Lien Credit Facility or any other
credit facility shall be reallocated between or among facilities or
subfacilities hereunder or thereunder, or on which such rate is otherwise
calculated for any purpose thereunder or (C) the date of such incurrence. The
principal amount of any Indebtedness incurred to refinance other Indebtedness,
if incurred in a different currency from the Indebtedness being refinanced,
shall be calculated based on the Spot Rate of Exchange applicable to the
currencies in which such respective Indebtedness is denominated that is in
effect on the date of such refinancing.
Notwithstanding anything to the contrary herein, prior to the grant of a
security interest to the Collateral Agent in all of the outstanding Capital
Stock of Columbia-MBF, Inc.
198



--------------------------------------------------------------------------------



pursuant to a pledge or security agreement in form and substance reasonably
satisfactory to the Collateral Agent, Allied Luxembourg S.a.r.l. shall not,
directly or indirectly, create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness for borrowed
money (other than (i) that certain Promissory Note made on December 22, 2014 by
Allied Luxembourg S.a.r.l. in favor of Columbia-MBF, Inc. and (ii) additional de
minimis amounts).
n.Limitations on Liens
. Create or suffer to exist, any Lien upon or with respect to any of their
respective properties or assets, whether now owned or hereafter acquired, or
assign, or permit any of their respective Restricted Subsidiaries to assign, any
right to receive income, except for the following (collectively, “Permitted
Liens”):
281.Liens (i) created pursuant to the Loan Documents or otherwise securing,
directly or indirectly, the Obligations or other Indebtedness permitted by
Subsection 8.13(b), (ii) created pursuant to the First Lien Loan Documents, or
(iii) created pursuant to any Additional Obligations Documents or any documents
entered into in connection with any Rollover Indebtedness or otherwise securing,
directly or indirectly, Additional Obligations, Rollover Indebtedness or other
Indebtedness permitted by Subsection 8.13(a), in the case of clauses (ii) and
(iii) above, (x) in respect of any such Indebtedness permitted to be secured,
including, in the case of Indebtedness incurred under Subsection 8.13(a), to the
extent such Indebtedness is permitted to be secured pursuant to the Ratio
Incremental Facility and (y) provided that (A) any such Indebtedness shall be
secured on a junior basis with this Facility with respect to ABL Priority
Collateral and on a pari passu or junior basis with the First Lien Credit
Facility (or any refinancing Indebtedness in respect thereof permitted by the
terms of this Agreement) with respect to Cash Flow Priority Collateral and (B)
such Liens remain subject to the Intercreditor Agreement;
282.Liens existing on the Closing Date and disclosed on Schedule 8.14(b);
283.Liens of the type listed in this clause (c) (each such Lien, a “Customary
Permitted Lien”)
a.Liens for Taxes, assessments and similar charges or claims that are not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a Material Adverse Effect, or which are being contested in good
faith by appropriate proceedings and adequate reserves with respect thereto are
maintained on the books of the Parent Borrower or its Restricted Subsidiaries,
as the case may be, in conformity with GAAP;
b.Liens with respect to outstanding motor vehicle fines, liens of landlords or
of mortgagees of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law
created in the ordinary course of business for amounts not known to be overdue
for a period of more than 60 days or that are being
199



--------------------------------------------------------------------------------



contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;
c.deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits
or other insurance related obligations (including pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements);
d.encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;
e.encumbrances arising under leases or subleases, licenses or sublicenses, or
occupancy agreements with respect to real property, whether or not of record and
whether now in existence or hereafter entered into that do not, in the aggregate
over all such encumbrances, materially detract from the value of such real
property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such real property;
f.financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;
g.Liens, pledges or deposits securing the performance of (x) bids, contracts
(other than for borrowed money), obligations for utilities, leases and statutory
or regulatory obligations, or (y) performance, bid, surety, appeal, judgment,
replevin and similar bonds, other surety arrangements, and other similar
obligations, all in, or relating to liabilities or obligations incurred in, the
ordinary course of business;
h.Liens arising by reason of any judgment, decree or order of any court or other
Governmental Authority, unless the judgment, decree or order it secures has not,
within 30 days after entry of such judgment, been discharged or execution stayed
pending appeal, or has not been discharged within 30 days after the expiration
of any such stay;
i.Liens existing on assets or properties at the time of the acquisition thereof
by the Parent Borrower or any of its Restricted Subsidiaries which do not
materially interfere with the use, occupancy, operation and maintenance of
structures existing on the property subject thereto or extend to
200



--------------------------------------------------------------------------------



or cover any assets or properties of the Parent Borrower or such Restricted
Subsidiary other than the assets or property being acquired;
j.Liens on goods in favor of customs and revenue authorities arising as a matter
of law to secure customs duties in connection with the importation of such
goods; and
k.undetermined or inchoate Liens and charges arising or potentially arising
under statutory provisions which have not at the time been filed or registered
in accordance with applicable law or of which written notice has not been duly
given in accordance with applicable law or which although filed or registered,
relate to obligations not due or delinquent, including without limitation
statutory Liens incurred, or pledges or deposits made, under worker’s
compensation, employment insurance and other social security legislation.
284.Liens (including purchase money Liens) granted by the Parent Borrower or any
of its Restricted Subsidiaries (including the interest of a lessor under a
Financing Lease and Liens to which any property is subject at the time, on or
after the Closing Date, of the Parent Borrower’s or such Restricted Subsidiary’s
acquisition thereof) securing Indebtedness permitted under Subsection 8.13(g)
and limited in each case to the property purchased with the proceeds of such
Indebtedness or subject to such Lien or Financing Lease;
285.any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b) or (d) above, clause
(l) or (q) below, or this clause (e); provided that (i)  (A) in the case of any
renewal, extension, refinancing or refunding of Indebtedness secured by any Lien
permitted by clause (b) or (d) above (or successive renewals, extensions,
refinancings or refundings thereof) such renewal, extension, refinancing or
refunding is made without any change in the class or category of assets or
property subject to such Lien and no such Lien is extended to cover any
additional class or category of assets or property, (B) in the case of any
renewal, extension, refinancing or refunding of Indebtedness secured by any Lien
permitted by clause (l) below (or successive renewals, extensions, refinancings
or refundings thereof), such Lien does not extend to cover any other assets or
property (other than the proceeds or products thereof and after-acquired
property subjected to a Lien pursuant to terms existing at the time of such
acquisition, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (C) in the case of any renewal, extension, refinancing or
refunding of Indebtedness secured by any Lien permitted by clause (s) or (t)
below (or successive renewals, extensions, refinancings or refundings thereof),
such Liens do not encumber any assets or property other than Collateral (with
the priority of such Liens in the ABL Priority Collateral and Cash Flow Priority
Collateral or equivalent thereof being no less favorable to the Lenders than the
priority set forth in the Intercreditor Agreement); and (ii) such Liens are in
respect of Indebtedness of the Parent Borrower and its Restricted Subsidiaries
permitted by Subsection 8.13(i) and that the principal amount of such
Indebtedness is not increased except as permitted by Subsection 8.13(i);
201



--------------------------------------------------------------------------------



286.Liens on assets of any Foreign Subsidiary of the Parent Borrower securing
Indebtedness of such Foreign Subsidiary permitted under Subsection 8.13(h);
provided that no such Lien shall extend to any assets of such Foreign Subsidiary
that are included in the calculation of the Borrowing Base;
287.Liens in favor of lessors securing operating leases permitted hereunder;
288.statutory or common law Liens or rights of setoff of depository banks or
securities intermediaries with respect to deposit accounts, securities accounts
or other funds of the Parent Borrower or any Restricted Subsidiary maintained at
such banks or intermediaries, including to secure fees and charges in connection
with returned items or the standard fees and charges of such banks or
intermediaries in connection with the deposit accounts, securities accounts or
other funds maintained by the Parent Borrower or such Restricted Subsidiary at
such banks or intermediaries (excluding any Indebtedness for borrowed money
owing by the Parent Borrower or such Restricted Subsidiary to such banks or
intermediaries);
289.Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Parent Borrower
or its Restricted Subsidiaries in the ordinary course of business;
290.Liens securing Indebtedness of the Parent Borrower and its Restricted
Subsidiaries permitted by Subsection 8.13(r);
291.Liens on the property or assets described in Subsection 8.13(s) in respect
of Indebtedness of the Parent Borrower and its Subsidiaries permitted by
Subsection 8.13(s);
292.Liens securing Indebtedness of the Parent Borrower and its Restricted
Subsidiaries permitted by Subsection 8.13(o) assumed in connection with any
Permitted Acquisition (other than Liens on the Capital Stock of any Person that
becomes a Restricted Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to cover any other assets or property
(other than the proceeds or products thereof and after-acquired property
subjected to a Lien pursuant to terms existing at the time of such acquisition,
it being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (iii) such Lien shall be created no later than the later of the
date of such acquisition or the date of the assumption of such Indebtedness
(other than as permitted by clause (ii) above);
293.any encumbrance or restriction (including put and call agreements) with
respect to the Capital Stock of any joint venture or similar arrangement
pursuant to the joint venture or similar agreement with respect to such joint
venture or similar arrangement;
294.Liens on intellectual property, including any foreign patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
technology, know-how or processes; provided that such Liens result from the
granting of licenses in the ordinary course of business to any Person to use
such intellectual property or such foreign patents, patent
202



--------------------------------------------------------------------------------



applications, trademarks, trademark applications, trade names, copyrights,
technology, know-how or processes, as the case may be;
295.Liens in respect of Guarantee Obligations permitted under Subsection 8.13(f)
relating to Indebtedness otherwise permitted under Subsection 8.13, to the
extent Liens in respect of such Indebtedness are permitted under this Subsection
8.14;
296.Liens on assets of the Parent Borrower or any of its Restricted Subsidiaries
not otherwise permitted by the foregoing clauses of this Subsection 8.14
securing obligations or other liabilities of the Parent Borrower or any of its
Restricted Subsidiaries; provided, that the aggregate outstanding amount of all
such obligations and liabilities secured by such Liens (when created) shall not
exceed the greater of (i) $20,000,000 and (ii) 1.25% of Consolidated Total
Assets at any time (provided that Liens permitted pursuant to subclause (ii)
shall not cease to be permitted under this clause (p) solely because of a later
decrease in Consolidated Total Assets); provided further that any Lien securing
Indebtedness created pursuant to this clause (p) on ABL Priority Collateral
shall be junior to the Lien on ABL Priority Collateral securing the Obligations
under this Facility and subject to the terms of the Intercreditor Agreement or
otherwise be on terms reasonably satisfactory to the Administrative Agent;
297.Liens securing Indebtedness permitted by Subsections 8.13(l) and 8.13(r),
provided that (A) to the extent that the Parent Borrower determines to secure
such Indebtedness permitted by Subsection 8.13(l) or 8.13(r) with a Lien on any
ABL Priority Collateral on a basis pari passu in priority with the Liens
securing the amounts due under the Facility and with a higher payment priority
pursuant to Subsection 10.15 than clause “eleventh” (Interest Rate Protection
Agreements, Hedging Agreements, other Permitted Hedging Arrangements, Vendor
Financing Arrangements or Cash Management Arrangements otherwise secured under
the Security Documents), (x) only in respect of (i) any Bank Products Agreements
constituting such Indebtedness permitted by Subsection 8.13(l) that are
designated as Designated Cash Management Agreements and (ii) any Interest Rate
Protection Agreements, Hedging Agreements or other Permitted Hedging
Arrangements constituting such Indebtedness permitted by Subsection 8.13(r) that
are designated as Designated Hedging Agreements, in each case in accordance with
the terms of Subsection 11.22, and (y) only to the extent that the other party
to such Bank Products Agreement, Interest Rate Protection Agreement, Hedging
Agreement, other Permitted Hedging Arrangement or Vendor Financing Arrangement,
as the case may be, is a Bank Products Affiliate, a Hedging Affiliate or a
Vendor Affiliate for the purposes of the Guarantee and Collateral Agreement;
298.Liens on Margin Stock, if and to the extent the value of all Margin Stock of
the Parent Borrower and its Subsidiaries exceeds 25% of the value of the total
assets subject to Subsection 8.14;
299.Liens in respect of Indebtedness of the Parent Borrower and its Subsidiaries
permitted by Subsection 8.13(i)(i);
203



--------------------------------------------------------------------------------



300.Liens in respect of any Secured Ratio Indebtedness; provided that such Liens
shall comply with the priority requirements set forth in clause (ii) of the
proviso in the definition of “Secured Ratio Indebtedness”;
301.[reserved];
302.Liens on cash and Cash Equivalents securing Indebtedness permitted by
Subsection 8.13(v); provided that upon the termination and non-replacement of
such Interest Rate Protection Agreement or Permitted Hedging Arrangements, such
cash and Cash Equivalents are deposited in a Blocked Account or applied to
secure other Indebtedness permitted by Subsection 8.13(v);
303.Liens on Capital Stock, Indebtedness or other securities of an Unrestricted
Subsidiary or any joint venture that secure Indebtedness or other obligations of
such Unrestricted Subsidiary or joint venture, respectively;
304.Liens securing Indebtedness in respect of any Vendor Financing Arrangement;
305.Liens securing Indebtedness permitted by Subsection 8.13(w) or (x);
306.Liens on the Cash Flow Priority Collateral;
307.Liens on accounts receivable and assets related to such accounts receivable
incurred in connection with a Receivables Facility permitted under this
Agreement; provided that such Liens shall only extend to (x) the accounts
receivables sold by a Receivables Subsidiary and assets related to such accounts
receivable and/or (y) the accounts receivables sold by any Borrower or
Restricted Subsidiary to a Receivables Subsidiary and assets related to such
accounts receivable.
For purposes of determining compliance with this Subsection 8.14, (i) a Lien
need not be incurred solely by reference to one category of Permitted Liens
described in this Subsection 8.14 but may be incurred under any combination of
such categories (including in part under one such category and in part under any
other such category), (ii) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of such categories of Permitted Liens, the
Parent Borrower shall, in its sole discretion, classify or reclassify such Lien
(or any portion thereof) and may include the amount and type of such Lien in one
or more of the clauses of this Subsection 8.14, (iii) if any Liens securing
Indebtedness are incurred to refinance Liens securing Indebtedness initially
incurred in reliance on a basket measured by reference to a percentage of
Consolidated Total Assets at the time of incurrence, and such refinancing would
cause the percentage of Consolidated Total Assets restriction to be exceeded if
calculated based on the Consolidated Total Assets on the date of such
refinancing, such percentage of Consolidated Total Assets restriction shall not
be deemed to be exceeded so long as the principal amount of such Indebtedness
secured by such Liens does not exceed the principal amount of such Indebtedness
secured by such Liens being refinanced, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) incurred or payable in connection with such refinancing,
(iv) it is understood that a Lien securing
204



--------------------------------------------------------------------------------



Indebtedness that is permitted by the foregoing provisions of this Subsection
8.14 may secure Debt Obligations with respect to such Indebtedness, and (v) in
the event that the Parent Borrower shall classify Indebtedness incurred on the
date of determination as secured in part pursuant to Subsection 8.14(a) in
respect of Indebtedness incurred pursuant to Subsection 8.13(a) and the Ratio
Incremental Facility and in part pursuant to one or more other clauses of
Subsection 8.14, as provided in clause (ii) of this paragraph, any calculation
of the Consolidated First Lien Leverage Ratio (as defined in the First Lien
Credit Agreement), including in the definition of “Maximum Incremental
Facilities Amount”, shall not include any such Indebtedness (and shall not give
effect to any discharge of Indebtedness from the proceeds thereof) to the extent
secured pursuant to any such other clause of Subsection 8.14.
Notwithstanding anything to the contrary herein, prior to the grant of a
security interest to the Collateral Agent in all of the outstanding Capital
Stock of Columbia-MBF, Inc. pursuant to a pledge or security agreement in form
and substance reasonably satisfactory to the Collateral Agent, Allied Luxembourg
S.a.r.l. shall not, directly or indirectly, create or suffer to exist any Lien
upon or with respect to the outstanding Capital Stock of Columbia-MBF, Inc.
o.Canadian Defined Benefit Pension Plans
. Unless the prior written consent of the Administrative Agent and the Required
Lenders has been obtained, (i) establish, maintain, contribute to, sponsor,
administer, assume an obligation to contribute to or otherwise become liable in
respect of any Canadian Defined Benefit Pension Plan, (ii) amalgamate with or
acquire an interest in a Person that maintains, contributes to, sponsors or
otherwise has liability for any Canadian Defined Benefit Pension Plan where such
action could reasonably be expected to result in liability to a Loan Party in
excess of $3,500,000 or (iii) take any action which could reasonably be expected
to result in the occurrence of a Canadian Pension Termination Event with respect
to a Canadian Defined Benefit Pension Plan where such action could reasonably be
expected to result in liability to a Loan Party in excess of $3,500,000.
SECTION 466.Events of Default
a.Events of Default
. Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):
308.Any of the Borrowers shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms hereof (whether
at Stated Maturity, by mandatory prepayment or otherwise); or any of the
Borrowers shall fail to pay any interest on any Loan, or any other amount
payable hereunder, within three (3) Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; provided that any
non-payment of amounts (other than principal, interest (other than to the extent
an invoice therefor has been provided by the Administrative Agent) or fees
payable hereunder or under any other Loan Documents) resulting from the
Borrowers’ good faith payment of an invoice received from the Administrative
Agent in a lesser amount or with the incorrect payment
205



--------------------------------------------------------------------------------



date shall not constitute an Event of Default until the date that is three (3)
Business Days following the date on which the Borrowers have received notice of
the occurrence thereof; or
309.Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any such
other Loan Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or
310.Any Loan Party shall default in the payment, observance or performance of
any agreement contained in Subsection 4.16, Subsection 7.2(f) (after a five (5)
Business Day grace period or, if during the continuance of a Dominion Event, a
one Business Day grace period), Subsection 7.11, 7.12 or 7.14 (for each of
Subsection 7.11, 7.12 or 7.14, after a ten (10) Business Day grace period or, if
during the continuance of a Dominion Event, a one (1) Business Day grace period)
or Section 8 of this Agreement; provided that, if any such failure with respect
to Subsection 4.16 is (x) of a type that can be cured within five (5) Business
Days and (y) such Default could not materially adversely impact the Lenders’
Liens on the Collateral, such failure shall not constitute an Event of Default
for five Business Days after the occurrence thereof so long as the Loan Parties
are diligently pursuing the cure of such failure; or
311.Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in clauses (a) through (c) of this Section 9), and such default shall
continue unremedied for a period of thirty (30) days after the earlier of (A)
the date on which a Responsible Officer of the Parent Borrower becomes aware of
such failure and (B) the date on which written notice thereof shall have been
given to the Parent Borrower by the Administrative Agent or the Required
Lenders; or
312.Any Loan Party or any of its Restricted Subsidiaries shall (i) default in
(x) any payment of principal of or interest on any Indebtedness (excluding the
Loans and the Reimbursement Obligations) in excess of $40,000,000 or (y) in the
payment of any Guarantee Obligation in respect of Indebtedness in excess of
$40,000,000, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (excluding the Loans and the
Reimbursement Obligations) or Guarantee Obligation referred to in clause (i)
above or contained in any instrument or agreement evidencing, securing or
relating thereto (other than a failure to provide notice of a default or an
event of default under such instrument or agreement), or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice or lapse of time if such Indebtedness to become
due prior to its Stated Maturity or such Guarantee Obligation to become payable
(an “Acceleration”; and the term “Accelerated” shall have a correlative
meaning), and such time shall have lapsed and, if any notice (a “Default
Notice”) shall be required to commence a grace period or declare the occurrence
of an event of default before notice of Acceleration may be
206



--------------------------------------------------------------------------------



delivered, such Default Notice shall have been given and (in the case of the
preceding clause (i) or (ii)) such default, event or condition shall not have
been remedied or waived by or on behalf of the holder or holders of such
Indebtedness or Guarantee Obligation (provided that the preceding clause (ii)
shall not apply to (x) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder or (y) any termination event or
equivalent event pursuant to the terms of any Hedging Agreement); or
313.If (i) any Borrower, any Material Guarantor or any Material Subsidiary of
the Parent Borrower shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts (excluding, in each case, the solvent liquidation or
reorganization of any Foreign Subsidiary of the Parent Borrower that is not a
Loan Party), or (B) seeking appointment of a receiver, interim receiver,
receivers, receiver and manager, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Borrower, any Material Guarantor or any Material Subsidiary of the Parent
Borrower shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Borrower, any Material Guarantor or
any Material Subsidiary of the Parent Borrower any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged, unstayed or unbonded for a period of 60 days;
or (iii) there shall be commenced against any Borrower, any Material Guarantor
or any Material Subsidiary of the Parent Borrower any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint,
garnishment order or similar process against all or any substantial part of its
assets which results in the entry of an order for any such relief which shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Borrower, any Material Guarantor or any
Material Subsidiary of the Parent Borrower shall take any corporate or other
similar organizational action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) any Borrower, any Material Guarantor or any Material
Subsidiary of the Parent Borrower shall be generally unable to, or shall admit
in writing its general inability to, pay its debts as they become due; or
314.(i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of any
Borrower, Restricted Subsidiary or Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is in the reasonable opinion of the
Administrative Agent likely to result in the termination
207



--------------------------------------------------------------------------------



of such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
shall terminate for purposes of Title IV of ERISA other than a standard
termination pursuant to Section 4041(b) of ERISA, (v) either of the Parent
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Administrative Agent is reasonably likely to, incur any liability in
connection with a withdrawal from, or the Insolvency of, a Multiemployer Plan or
Canadian MEPP, or (vi) any other event or condition shall occur or exist with
respect to a Plan or Foreign Plan including a Canadian Pension Termination
Event; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would be
reasonably expected to result in a Material Adverse Effect; or
315.One or more judgments or decrees shall be entered against the Parent
Borrower or any of its Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $40,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or
316.The U.S. Guarantee and Collateral Agreement or the Canadian Guarantee and
Collateral Agreement shall, or any other Security Document covering a
significant portion of the ABL Priority Collateral shall (at any time after its
execution, delivery and effectiveness) cease for any reason to be in full force
and effect (other than pursuant to the terms hereof or thereof), or any Loan
Party which is a party to any such Security Document shall so assert in writing
or (ii) the Lien created by any of the Security Documents shall cease to be
perfected and enforceable in accordance with its terms or of the same effect as
to perfection and priority purported to be created thereby with respect to any
portion of the ABL Priority Collateral in excess of $25,000,000 (other than in
connection with any termination of such Lien in respect of any Collateral as
permitted hereby or by any Security Document) and such failure of such Lien to
be perfected and enforceable with such priority shall have continued unremedied
for a period of 20 days; or
317.Any Parent Entity or any Loan Party shall assert in writing that the
Intercreditor Agreement or any other intercreditor agreement entered into
pursuant to the terms hereof shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof) or shall
knowingly contest, or knowingly support any other Person in any action that
seeks to contest, the validity or effectiveness of any such intercreditor
agreement (other than pursuant to the terms hereof or thereof); or
318.A Change of Control shall have occurred.
b.Remedies Upon an Event of Default
.
319.If any Event of Default occurs and is continuing, then, and in any such
event, (A) if such event is an Event of Default specified in clause (i) or (ii)
of clause (f) above with respect to any Borrower, automatically the Commitments,
if any, shall immediately terminate and the
208



--------------------------------------------------------------------------------



Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement (including all amounts of BA Equivalent Loans and L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder and whether or not
the BA Equivalent Loans have matured) shall immediately become due and payable,
and (B) if such event is any other Event of Default, any or all of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders the
Administrative Agent shall, by notice to the Borrower Representative, declare
the Commitments to be terminated forthwith, whereupon the Commitments, if any,
shall immediately terminate; (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower Representative, declare
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement (including all amounts of BA Equivalent Loans and L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder and whether or not
the BA Equivalent Loans s have matured) to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (iii) direct
the Borrowers to provide (and the Borrowers agree that upon receipt of such
notice, the Borrowers will provide) Letter of Credit Collateralization to the
Administrative Agent to be held as security for the Borrowers’ reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit.
320.Except as expressly provided above in this Section 9, to the maximum extent
permitted by applicable law, presentment, demand, protest and all other notices
of any kind are hereby expressly waived.
SECTION 467.The Agents and the Other Representatives
a.Appointment
.
321.Each Lender and each Issuing Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender or Issuing Lender under this
Agreement and the other Loan Documents, and each such Lender or Issuing Lender
irrevocably authorizes each agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to or
required of such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Agents and the Other Representatives shall not have any duties or
responsibilities, except, in the case of the Administrative Agent, the
Collateral Agent and the Issuing Lender, those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent or the
Other Representatives.
209



--------------------------------------------------------------------------------



322.Each of the Agents may perform any of their respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents, employees or affiliates, or delegate any and all such rights and powers
to, any one or more sub agents appointed by such Agent (it being understood and
agreed, for avoidance of doubt and without limiting the generality of the
foregoing, that the Administrative Agent and the Collateral Agent may perform
any of their respective duties under the Security Documents by or through one or
more of their respective affiliates). Each Agent and any such subagent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such subagent and to the Related Parties of each
Agent and any such subagent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
323.Except for Subsections 10.5, 10.8(a), 10.8(b), 10.8(c), 10.8(e) and (to the
extent of the Borrowers’ rights thereunder and subject to the conditions
included therein) 10.9, the provisions of this Section 10 are solely for the
benefit of the Agents, the Lenders and the Issuing Lenders, and no Borrower or
any other Loan Party shall have rights as a third-party beneficiary of any of
such provisions.
b.The Administrative Agent and Affiliates
. Each person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity. Such
person and its affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Holdings, the Borrowers or any Subsidiary or other
Affiliate thereof as if such person were not an Agent hereunder and without any
duty to account therefor to the Lenders.
c.Action by an Agent
. Each Agent may execute any of its duties under this Agreement and the other
Loan Documents by or through agents or attorneys-in-fact (including the
Collateral Agent in the case of the Administrative Agent), and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. No Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact or counsel selected by it with reasonable care.
d.Exculpatory Provisions
.
324.No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, no Agent:
210



--------------------------------------------------------------------------------



i.shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
ii.shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and
iii.shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrowers or any of their Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
affiliates in any capacity.
325.No Agent shall be liable for any action taken or not taken by it (x) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Subsection 11.1) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by a Borrower, a
Lender or an Issuing Lender.
326.No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Further, no Agent shall
have any obligation whatsoever to any of the Lenders or the other Secured
Parties (i) to verify or assure that any particular items of Collateral meet the
eligibility criteria applicable in respect thereof or (ii) to impose, maintain,
increase, reduce, implement, or eliminate any particular reserve hereunder or to
determine whether the amount of any reserve is appropriate or not. Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Administrative Agent or the Collateral Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom and is
211



--------------------------------------------------------------------------------



intended to create or reflect only an administrative relationship between
independent contracting parties.
327.Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of the Borrowers and the other Loan Parties.
No Agent shall be liable for any action taken or not taken by any such service
provider.
e.Acknowledgement and Representations by Lenders
. Each Lender and each Issuing Lender expressly acknowledges that none of the
Agents or the Other Representatives nor any of their officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by any Agent or any Other Representative
hereafter taken, including any review of the affairs of any Borrowers or any
other Loan Party, shall be deemed to constitute any representation or warranty
by such Agent or such Other Representative to any Lender. Each Lender further
represents and warrants that it has had the opportunity to review the
Confidential Information Memorandum and each other document made available to it
on the Platform in connection with this Agreement and has acknowledged and
accepted the terms and conditions applicable to the recipients thereof. Each
Lender and each Issuing Lender represents to the Agents, the Other
Representatives and each of the Loan Parties that, independently and without
reliance upon the any Agent, the Other Representatives or any other Lender, and
based on such documents and information as it has deemed appropriate, it has
made and will make, its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Holdings and the Borrowers and the other Loan Parties, it has made its own
decision to make its Loans or issue Letters of Credit hereunder and enter into
this Agreement and it will make its own decisions in taking or not taking any
action under this Agreement and the other Loan Documents and, except as
expressly provided in this Agreement, neither the Agents nor any Other
Representative shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
Each Lender and each Issuing Lender represents to each other party hereto that
it is a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its business,
that it is participating hereunder as a Lender or Issuing Lender, as applicable,
for such commercial purposes, and that it has the knowledge and experience to be
and is capable of evaluating the merits and risks of being a Lender hereunder.
Each Lender and each Issuing Lender acknowledges and agrees to comply with the
provisions of Subsection 11.6 applicable to the Lenders and Issuing Lenders
hereunder.
f.Indemnity; Reimbursement by Lenders
.
212



--------------------------------------------------------------------------------



328.To the extent that the Parent Borrower or any other Loan Party for any
reason fails to indefeasibly pay any amount required under Subsection 11.5 to be
paid by it to the Administrative Agent (or any sub-agent thereof), the
Collateral Agent, the Issuing Lenders, the Swingline Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay ratably according
to their respective Commitment Percentages in effect on the date on which the
applicable unreimbursed expense or indemnity payment is sought under this
Subsection 10.6 (or, if the applicable unreimbursed expense or indemnity payment
is sought after the date upon which the Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with their
Commitment Percentages, immediately prior to such date) such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that (i) the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Lenders in their capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof), the Swingline
Lender or Issuing Lenders in connection with such capacity and (ii) such
indemnity for the Swingline Lender or the Issuing Lenders shall not include
losses incurred by the Swingline Lender or the Issuing Lenders due to one or
more Lenders defaulting in their obligations to purchase participations of
Swingline Exposure under Subsections 2.4(c) and 2.4(d) or L/C Obligations under
Subsection 3.4 (it being understood that this proviso shall not affect the
Swingline Lender’s or any Issuing Lender’s rights against any Defaulting
Lender). The obligations of the Lenders under this Subsection 10.6 are subject
to the provisions of Subsection 4.8.
329.Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document (except actions expressly required
to be taken by it hereunder or under the Loan Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
330.All amounts due under this Subsection 10.6 shall be payable not later than
three (3) Business Days after demand therefor. The agreements in this Subsection
10.6 shall survive the payment of the Loans and all other amounts payable
hereunder.
g.Right to Request and Act on Instructions; Reliance
.
331.Each Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents an Agent is permitted or desires to take or to grant,
and if such instructions are promptly requested, the requesting Agent shall be
absolutely entitled as between itself and the Lenders to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Lender for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Required Lenders or
213



--------------------------------------------------------------------------------



all or such other portion of the Lenders as shall be prescribed by this
Agreement. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of an Agent acting or refraining
from acting under this Agreement or any of the other Financing Documentation in
accordance with the instructions of Required Lenders or Supermajority Lenders
(or all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders or
Supermajority Lenders (or such other applicable portion of the Lenders), an
Agent shall have no obligation to any Lender to take any action if it believes,
in good faith, that such action would violate applicable law or exposes an Agent
to any liability for which it has not received satisfactory indemnification in
accordance with the provisions of Subsection 10.6.
332.Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
be entitled to rely upon the advice of any such counsel, accountants or experts
and shall not be liable for any action taken or not taken by it in accordance
with such advice.
h.Collateral Matters
.
333.Each Lender authorizes and directs the Administrative Agent and the
Collateral Agent to enter into (x) the Security Documents and the Intercreditor
Agreement for the benefit of the Lenders and the other Secured Parties, (y) any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to the Security Documents, the
Intercreditor Agreement or other intercreditor agreements in connection with the
incurrence by any Loan Party or any Subsidiary thereof of Additional
Indebtedness (each an “Intercreditor Agreement Supplement”) to permit such
Additional Indebtedness to be secured by a valid, perfected lien (with such
priority as may be designated by the Parent Borrower or relevant Subsidiary, to
the extent such priority is permitted by the Loan Documents) and (z) any
amendments provided for under Subsections 2.6, 2.7, 2.8 and 7.9(b),
respectively. Each Lender hereby agrees, and each holder of any Note or
participant in Letters of Credit by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Administrative Agent, Collateral Agent or the Required Lenders in accordance
with the
214



--------------------------------------------------------------------------------



provisions of this Agreement, the Security Documents, the Intercreditor
Agreement, any Intercreditor Agreement Supplement, any agreement required in
connection with an Incremental Facility pursuant to Subsection 2.6, any
agreement required in connection with a Refinancing Amendment pursuant to
Subsection 2.7 and any agreement required in connection with an Extension Offer
pursuant to Subsection 2.8 and the exercise by the Agents or the Required
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. The Collateral Agent is hereby authorized on behalf of
all of the Lenders, without the necessity of any notice to or further consent
from any Lender, from time to time, to take any action with respect to any
applicable Collateral or Security Documents which may be necessary to perfect
and maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Security Documents. Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any Security Document
or to realize upon any Collateral for the Loans unless instructed to do so by
the Collateral Agent, it being understood and agreed that such rights and
remedies may be exercised only by the Collateral Agent. The Collateral Agent may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of title insurance, legal opinions or other deliverables
with respect to particular assets or the provision of any guarantee by any
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Subsidiaries formed or acquired, after the Closing Date)
where it determines that such action cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.
334.The Lenders hereby authorize each Agent, in each case at its option and in
its discretion, (A) to release any Lien granted to or held by such Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations under the Loan Documents at any time
arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby that are then due and unpaid and
termination (or cash collateralization on terms acceptable to the Issuing
Lender) of all Letters of Credit, (ii) constituting property being sold or
otherwise disposed of (to Persons other than a Loan Party) upon the sale or
other disposition thereof, (iii) (x) owned by any Subsidiary Guarantor which (1)
becomes an Excluded Subsidiary, (2) ceases to be a Restricted Subsidiary of the
Parent Borrower, or (3) ceases to be a Subsidiary Guarantor due to the Parent
Borrower’s rescission of any designation under Subsection 7.9(b), or (y)
constituting Capital Stock or other equity interests of an Excluded Subsidiary,
(iv) if approved, authorized or ratified in writing by the Required Lenders (or
such greater amount, to the extent required by Subsection 11.1), (v)
constituting Cash Flow Priority Collateral upon the “Discharge of Note
Obligations” (as defined in the Intercreditor Agreement) or (vi) as otherwise
may be expressly provided in the relevant Security Documents, (B) at the written
request of the Borrower Representative to subordinate any Lien (or to confirm
the absence of any Lien) on any Excluded Assets or any other property granted to
or held by such Agent, as the case may be under any Loan Document, to the holder
of any Lien on such property that is permitted by Subsection 8.14 (other than
Permitted Liens securing the Obligations under the Loan Documents or that are
required by the express terms of this Agreement to be pari passu with or junior
to Liens on the Collateral securing the Obligations under this Agreement
pursuant to the Intercreditor Agreement), (C) to release any Subsidiary
215



--------------------------------------------------------------------------------



Guarantor from its Obligations under any Loan Documents to which it is a party
if such Person ceases to be a Restricted Subsidiary of the Parent Borrower or
becomes an Excluded Subsidiary and (D) to release any Lien granted to or held by
such Agent upon any Cash Flow Priority Collateral to the extent required
pursuant to the terms of the Intercreditor Agreement. Upon request by any Agent,
at any time, the Required Lenders or all or such other portion of the Lenders as
shall be prescribed by this Agreement will confirm in writing any Agent’s
authority to release particular types or items of Collateral pursuant to this
Subsection 10.8.
335.The Lenders hereby authorize the Administrative Agent and the Collateral
Agent, as the case may be, in each case at its option and in its discretion, to
enter into any amendment, amendment and restatement, restatement, waiver,
supplement or modification, and to make or consent to any filings or to take any
other actions, in each case as contemplated by Subsection 11.17. Upon request by
any Agent, at any time, the Required Lenders or all or such other portion of the
Lenders as shall be prescribed by this Agreement will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
Subsection 10.8(c).
336.No Agent shall have any obligation whatsoever to any of the Lenders (or any
other Secured Party) (i) to verify or assure that the Collateral exists or is
owned by Holdings or any of its Restricted Subsidiaries or is cared for,
protected or insured or has been encumbered, (ii) to verify or assure that the
Liens granted to any Agent pursuant to any Loan Document have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or (v) to exercise or to continue exercising at all
or in any manner or under any duty of care, disclosure or fidelity any of the
rights, authorities and powers granted or available to the Agents in this
Subsection 10.8 or in any of the Loan Documents, it being understood and agreed
by the Lenders that in respect of the Collateral, or any act, omission or event
related thereto, each Agent may act in any manner it may deem appropriate, in
its sole discretion, given such Agent’s own interest in the Collateral as a
Lender and that no Agent shall have any duty or liability whatsoever to any
Lender (or any other Secured Party), except for its gross negligence or willful
misconduct.
337.Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by and in accordance with either Subsection 11.1 or
11.17, as applicable, with the written consent of the Agent party thereto and
the Loan Party party thereto.
338.The Collateral Agent may, and hereby does, appoint the Administrative Agent
as its agent for the purposes of holding any Collateral and/or perfecting the
Collateral Agent’s security interest therein and for the purpose of taking such
other action with respect to the collateral as such Agents may from time to time
agree.
i.Successor Agent
216



--------------------------------------------------------------------------------



. Subject to the appointment of a successor as set forth herein, (i) the
Administrative Agent may be removed by the Required Lenders if the
Administrative Agent is a Defaulting Lender and (ii) the Administrative Agent
and the Collateral Agent may resign as Administrative Agent or Collateral Agent,
respectively, in each case upon 10 days’ notice to the Lenders, the Issuing
Lenders and the Parent Borrower. If the Administrative Agent shall be removed by
the Required Lenders pursuant to clause (i) above or if the Administrative Agent
or the Collateral Agent shall resign as Administrative Agent or Collateral
Agent, as applicable, under this Agreement and the other Loan Documents, then
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which such successor agent shall be subject to approval by the
Parent Borrower; provided that such approval by the Parent Borrower in
connection with the appointment of any successor Administrative Agent shall only
be required so long as no Event of Default under Subsection 9.1(a) or 9.1(f) has
occurred and is continuing; provided further, that the Parent Borrower shall not
unreasonably withhold its approval of any successor Administrative Agent if such
successor is a commercial bank with a combined capital and surplus of at least
$1 billion. Upon the successful appointment of a successor agent, such successor
agent shall succeed to the rights, powers and duties of the Administrative Agent
or the Collateral Agent, as applicable, and the term “Administrative Agent” or
“Collateral Agent”, as applicable, shall mean such successor agent effective
upon such appointment and approval, and the former Agent’s rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Loans or
issuers of Letters of Credit. After any retiring Agent’s resignation or removal
as Agent, the provisions of this Section 10 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents. Additionally, after such retiring
Agent’s resignation as such Agent, the provisions of this Subsection 10.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was such Agent under this Agreement and the other Loan Documents. After the
resignation of any Administrative Agent pursuant to the preceding provisions of
this Subsection 10.9, such resigning Administrative Agent (x) shall not be
required to act as Issuing Lender for any Letters of Credit to be issued after
the date of such resignation (and all unpaid fees accrued for the account of the
resigning Issuing Lender shall be paid in full upon its resignation) and (y)
shall not be required to act as Swingline Lender with respect to Swingline Loans
to be made after the date of such resignation (and all outstanding Swingline
Loans of such resigning Administrative Agent shall be required to be repaid in
full upon its resignation), although the resigning Administrative Agent shall
retain all rights hereunder as Issuing Lender and Swingline Lender with respect
to all Letters of Credit issued by it, and all Swingline Loans made by it, prior
to the effectiveness of its resignation as Administrative Agent hereunder. The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.
j.Swingline Lender
. The provisions of this Section 10 shall apply to the Swingline Lender in its
capacity as such to the same extent that such provisions apply to the
Administrative Agent.
217



--------------------------------------------------------------------------------



k.Withholding Tax
. To the extent required by any applicable law, each Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding tax,
and in no event shall such Agent be required to be responsible for or pay any
additional amount with respect to any such withholding. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that any Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify such Agent of a change in circumstances
which rendered the exemption from or reduction of withholding tax ineffective or
for any other reason, without limiting the provisions of Subsection 4.11(a) or
4.12, such Lender shall indemnify such Agent fully for all amounts paid,
directly or indirectly, by such Agent as tax or otherwise, including any
penalties or interest and together with any expenses incurred and shall make
payable in respect thereof within 30 days after demand therefor. A certificate
as to the amount of such payment or liability delivered to any Lender or any
Issuing Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and each Issuing Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or such Issuing Lender under this Agreement or any other Loan Document against
any amount due the Administrative Agent under this Subsection 10.11. The
agreements in this Subsection 10.11 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.
l.Other Representatives
. None of the entities identified as joint bookrunners and joint lead arrangers
or syndication agents pursuant to the definition of Other Representative
contained herein, shall have any duties or responsibilities hereunder or under
any other Loan Document in its capacity as such. Without limiting the foregoing,
no Other Representative shall have nor be deemed to have a fiduciary
relationship with any Lender. At any time that any Lender serving as an Other
Representative shall have transferred to any other Person (other than any of
affiliates) all of its interests in the Loans and in the Commitments, such
Lender shall be deemed to have concurrently resigned as such Other
Representative.
m.Appointment of Borrower Representatives
. Each Borrower hereby designates the Parent Borrower as its Borrower
Representative. The Borrower Representative will be acting as agent on each of
the Borrowers’ behalf for the purposes of issuing notices of Borrowing and
notices of conversion/continuation of any Loans pursuant to Subsection 4.2 or
similar notices, giving instructions with respect to the disbursement of the
proceeds of the Loans, selecting interest rate options, requesting Letters of
Credit, giving and receiving all other notices and consents hereunder or under
any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or the Borrowers
under the Loan Documents. The Borrower Representative hereby accepts such
appointment. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by the Borrower
218



--------------------------------------------------------------------------------



Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
n.Administrative Agent May File Proofs of Claim
. In case of the pendency of any bankruptcy proceeding or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) is hereby
authorized by the Lenders (but not obligated), by intervention in such
proceeding or otherwise:
339.to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
the Administrative Agent under Subsections 4.5 and 11.5) allowed in such
judicial proceeding;
340.to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, receiver and manager, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Subsections 4.5 and 11.5.
o.Application of Proceeds
. The Lenders, the Administrative Agent and the Collateral Agent agree, as among
such parties, as follows: subject to the terms of the Intercreditor Agreement,
after the occurrence and during the continuance of an Event of Default, all
amounts collected or received by the Administrative Agent, the Collateral Agent,
any Lender or any Issuing Lender on account of amounts then due and outstanding
under any of the Loan Documents or under any Hedging Arrangement or Cash
Management Agreement described in clause “eleventh” below shall, except as
otherwise expressly provided herein, be applied as follows, in each case until
such item is paid in full: first, to pay all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees to the extent provided herein)
and indemnities due and owing under the Loan Documents of the Administrative
Agent or the Collateral Agent (including to pay to the Collateral Agent any sums
advanced to the Collateral Agent or to preserve its security interest in the
Collateral), second, to pay any fees or premiums then due to any Agent under the
Loan Documents, third, to pay interest on Agent Advances, fourth, to pay the
principal of Agent Advances then outstanding,
219



--------------------------------------------------------------------------------



fifth, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of each of the Lenders and each of the Issuing Lenders, sixth, to pay
any fees or premiums then due to any of the Lenders and each of the Issuing
Lenders under the Loan Documents, seventh, to pay interest accrued in respect of
Swingline Loans, eighth, to pay the principal of all Swingline Loans then
outstanding, ninth, to pay (on a ratable basis) interest accrued in respect of
(A) the Revolving Credit Loans then outstanding and (B) any Reimbursement
Obligations then outstanding, tenth, to pay (on a ratable basis) (A) the
principal of Revolving Credit Loans then outstanding and any Reimbursement
Obligations then outstanding, and to cash collateralize any outstanding L/C
Obligations on terms reasonably satisfactory to the Administrative Agent and (B)
any outstanding obligations payable under (i) Designated Cash Management
Agreements, up to the amount of Designated Cash Management Reserves then in
effect with respect thereto, (ii) Designated Hedging Agreements, up to the
amount of Designated Hedging Reserves then in effect with respect thereto, and
(iii) Designated Vendor Financing Arrangements, up to the amount of Designated
Vendor Financing Reserves then in effect with respect thereto, eleventh, to pay
(ratably) obligations under (A) Hedging Arrangements, (B) Bank Products
Agreements with any Cash Management Party, and (C) Vendor Financing Arrangements
with any Lender or any Affiliate of a Lender (other than pursuant to any
Designated Cash Management Agreements, Designated Hedged Agreements, or
Designated Vendor Financing Arrangements, but including any amounts not paid
pursuant to clause “tenth”(B)(i) above) permitted hereunder and secured by the
Guarantee and Collateral Agreements (notwithstanding the foregoing, amounts
received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party), twelfth to pay other Obligations then due and
owing, and thirteenth, to pay the surplus, if any, to whomever may be lawfully
entitled to receive such surplus. To the extent that any amounts available for
distribution pursuant to clause “tenth” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit which are then not yet required
to be reimbursed hereunder, such amounts shall be held by the Collateral Agent
in a cash collateral account and applied (x) first, to reimburse the applicable
Issuing Lender from time to time for any drawings under such Letters of Credit
and (y) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in such clause “tenth”. To the extent any
amounts available for distribution pursuant to “ninth” are insufficient to pay
all obligations described therein in full, such moneys shall be allocated pro
rata among the Lenders and Issuing Lenders based on their respective Commitment
Percentages. To the extent any amounts available for distribution pursuant to
clause (A) of clause “tenth” are insufficient to pay all obligations described
therein in full, such moneys shall be allocated pro rata among the Lenders and
Issuing Lenders based on their respective Commitment Percentages. This
Subsection 10.15 may be amended (and the Lenders hereby irrevocably authorize
the Administrative Agent to enter into any such amendment) to the extent
necessary to reflect differing amounts payable, and priorities of payments, to
Lenders participating in any new classes or tranches of loans added pursuant to
Subsections 2.6, 2.7 and 2.8, as applicable.
220



--------------------------------------------------------------------------------



p.Certain ERISA Matters
.
341.Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that at least one of the following is and will be true:
iv.such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,
v.the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
vi.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
vii.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
342.In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-
221



--------------------------------------------------------------------------------



clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that:
(a)none of the Administrative Agent, the Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),
(b)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(c)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(d)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(e)no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arrangers or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.
343.The Administrative Agent and the Lead Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate
222



--------------------------------------------------------------------------------



thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
SECTION 468.Miscellaneous
a.Amendments and Waivers
.
344.Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, restated, supplemented, modified or waived except in
accordance with the provisions of this Subsection 11.1. The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (x) enter into with the respective Loan Parties
hereto or thereto, as the case may be, written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or to the other Loan Documents or changing, in
any manner the rights or obligations of the Lenders or the Loan Parties
hereunder or thereunder or (y) waive at any Loan Party’s request, on such terms
and conditions as the Required Lenders or the Administrative Agent, as the case
may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that amendments pursuant to Subsections 11.1(d)
and 11.1(f) may be effected without the consent of the Required Lenders to the
extent provided therein; provided further, that no such waiver and no such
amendment, supplement or modification shall:
viii.(A) reduce or forgive the amount or extend the scheduled date of maturity
of any Loan or any Reimbursement Obligation or of any scheduled installment
thereof (including extending the Termination Date), (B) reduce the stated rate
of any interest, commission or fee payable hereunder (other than as a result of
any waiver of the applicability of any post-default increase in interest rates)
or extend the scheduled date of any payment thereof (except as provided in
Subsection 2.8), (C) increase the amount or extend the expiration date of any
Lender’s Commitment or extend the scheduled date of any payment thereof or (D)
change the currency in which any Loan or Reimbursement Obligation is payable, in
each case without the consent of each Lender directly and adversely affected
thereby (it being understood that amendments or supplements to, or waivers or
modifications of, any conditions
223



--------------------------------------------------------------------------------



precedent, representations, warranties, covenants, Defaults or Events of Default
or of a mandatory repayment or mandatory reduction in the aggregate Commitments
of all Lenders shall not constitute an increase of the Commitment of, or an
extension of the scheduled date of maturity, any scheduled installment, or the
scheduled date of payment of the Loans of, any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender);
ix.amend, modify or waive any provision of this Subsection 11.1(a) or reduce the
percentage specified in the definition of “Required Lenders” or “Supermajority
Lenders,” or consent to the assignment or transfer by Holdings or the Parent
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, in each case without the written consent of all the Lenders;
provided that, as further provided in Subsection 11.1(d), the definition of
“Required Lenders” and “Supermajority Lenders” may be amended in connection with
any amendment pursuant to Subsections 2.6, 2.7 or 2.8 to include appropriately
the Lenders participating in such accordion facility, refinancing, or extension
in any required vote or action of the Required Lenders or the Supermajority
Lenders, as applicable;
x.release Guarantors accounting for all or substantially all of the value of the
Guarantee of the Obligations pursuant to any applicable Guarantee and Collateral
Agreement, or, in the aggregate (in a single transaction or a series of related
transactions), all or substantially all of the Collateral without the consent of
all of the Lenders, except as expressly permitted hereby or by any Security
Document (as such documents are in effect on the date hereof or, if later, the
date of execution and delivery thereof in accordance with the terms hereof);
xi.require any Lender to make Loans having an Interest Period of one week or
longer than six months without the consent of such Lender;
xii.amend, modify or waive any provision of Section 10 without the written
consent of the then Agents and of any Other Representative affected thereby;
xiii.amend, modify or waive any provision of the Swingline Note (if any) or
Subsection 2.4 without the written consent of the Swingline Lender and each
other Lender, if any, which holds, or is required to purchase, a participation
in any Swingline Loan pursuant to Subsection 2.4(d);
xiv.amend, modify or waive the provisions of any Letter of Credit or any L/C
Obligation without the written consent of the Issuing Lender with respect
thereto and each directly and adversely affected Lender;
224



--------------------------------------------------------------------------------



xv.increase the advance rates set forth in the definition of “Borrowing Base,”
or make any change to the definition of “Borrowing Base” (by adding additional
categories or components thereof), “Borrowing Base Eligible Accounts”,
“Borrowing Base Eligible Inventory” or “Net Orderly Liquidation Value” that
would have the effect of increasing the amount of the Borrowing Base, in each
case, without the consent of the Supermajority Lenders; or
xvi.amend, modify or waive the order of application of payments set forth in the
penultimate sentence of Subsection 4.4(a), 4.4(d), 4.8(a), 4.16(d), 10.15 or
11.7 hereof, in each case without the consent of each directly and adversely
affected Lender; provided that, as more fully set forth in Subsection 11.1(d),
these sections may be amended or modified in connection with any amendment
pursuant to Subsections 2.6, 2.7 or 2.8 to reflect the priorities as permitted
by, and contemplated by, such Subsections with the consent of the Administrative
Agent and the Lenders participating in such accordion facility, refinancing, or
extension;
provided further that, notwithstanding and in addition to the foregoing, and in
addition to Liens the Collateral Agent is authorized to release pursuant to
Subsection 10.8(b), the Collateral Agent may, in its discretion, release the
Lien on Collateral valued in the aggregate not in excess of $10,000,000 in any
Fiscal Year without the consent of any Lender.
345.Any waiver and any amendment, supplement or modification pursuant to this
Subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Agents and all future holders of the Loans. In
the case of any waiver, each of the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
346.Notwithstanding any provision herein to the contrary, (x) no Defaulting
Lender or Disqualified Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i) in the proviso to the first sentence
of Subsection 11.1(a), and each such Defaulting Lender or Disqualified Lender
will be deemed to have approved or otherwise consented to any such amendment,
waiver or consent in the same proportion as the Lenders that are not Defaulting
Lenders or Disqualified Lenders approved or otherwise consented to such matter
and (y) Disqualified Lenders will not have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender.
347.Notwithstanding any provision herein to the contrary, this Agreement and the
other Loan Documents may be amended (i) in accordance with Subsection 2.6, to
incorporate the terms of any Accordion Term Loans and Accordion Revolving Credit
Commitments with the written consent of the Parent Borrower and the Lenders
providing such Accordion Facility, (ii) by a Refinancing Amendment in accordance
with Subsection 2.7, (iii) in accordance with
225



--------------------------------------------------------------------------------



Subsection 2.8 to effectuate an Extension, in each case with the consent of the
Administrative Agent but without the consent of any Lender (except as expressly
provided in Subsections 2.6, 2.7, 2.8, as applicable) required, including,
without limitation, as provided in Subsections 4.4(g) and 4.16(d), (iv) to
implement any changes contemplated by Subsection 4.7 hereof with the consent of
the Borrower Representative and the Administrative Agent (subject to the
applicable notice to Lenders and objection period contemplated therein), (v) to
amend any Lender’s L/C Commitment, with the written consent of the Borrower
Representative and such Lender and notified in writing to the Administrative
Agent, (vi) to change the financial reporting convention, (vii) to waive, amend
or modify this Agreement or any other Loan Document in a manner that by its
terms affects the rights or duties under this Agreement or any other Loan
Document of Lenders holding Loans or Commitments of a particular Tranche (but
not the Lenders holding Loans or Commitments of any other Tranche), by an
agreement or agreements in writing entered into by the applicable Borrower(s)
and the requisite percentage in interest of the Lenders with respect to such
Tranche that would be required to consent thereto under this Subsection 11.1 if
such Lenders were the only Lenders hereunder at the time, (viii) to implement
any changes contemplated by Subsection 7.9(b) hereof with the consent of the
Parent Borrower and the Administrative Agent, and (ix) to cure any ambiguity,
mistake, omission, defect or inconsistency, with the consent of the Parent
Borrower and the Administrative Agent. Without limiting the generality of the
foregoing, any provision of this Agreement and the other Loan Documents,
including Subsection 4.4, 4.8, 4.16 or 10.15, may be amended as set forth in the
immediately preceding sentence to provide for non-pro rata borrowings and
payments of any amounts hereunder as between any tranche hereunder (including
any tranche of Extended Term Loans, Extended Revolving Credit Commitments or
Accordion Revolving Credit Commitments and any other tranche created pursuant to
Subsection 2.6, 2.7 or 2.8), or to provide for the inclusion, as appropriate, of
the Lenders of any tranche of Extended Term Loans, Extended Revolving Accordion
Commitments or Accordion Revolving Credit Commitments or of any other tranche
created pursuant to Subsection 2.6, 2.7 or 2.8 in any required vote or action of
the Required Lenders, the Supermajority Lenders or the Lenders of each Tranche
hereunder; provided that, notwithstanding anything to the contrary herein, the
Obligations shall not be subordinated to any other tranche hereunder without the
consent of each directly and adversely affected Lender. The Administrative Agent
hereby agrees (if requested by the Borrower Representative) to execute any
amendment referred to in this clause (d) or an acknowledgement thereof, to the
extent the same is in form and substance reasonably satisfactory to the
Administrative Agent (it being understood and agreed that any amendment
consistent with the foregoing will be reasonably satisfactory to the
Administrative Agent). Notwithstanding the foregoing, the L/C Commitment of any
Issuing Lender listed on Schedule 1.1(i) hereto may be modified with the consent
of the Borrower Representative, such Issuing Lender and the Administrative Agent
(and without the consent of any Lender).
348.Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the existing Facilities and the accrued interest
and fees in
226



--------------------------------------------------------------------------------



respect thereof, (y) to include, as appropriate, the Lenders holding such credit
facilities in any required vote or action of the Required Lenders or of the
Lenders of each Facility hereunder and (z) to provide class protection for any
additional credit facilities.
349.Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by Subsection 11.17 with the written consent of the
Agent party thereto and the Loan Party party thereto.
350.If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by Subsection 11.1(a), the consent of each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender, a
“Non-Consenting Lender”) then the Parent Borrower may, on reasonable advance
notice to the Administrative Agent and the Non-Consenting Lender, replace such
Non-Consenting Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Subsection 11.6 (with the assignment fee and
any other costs and expenses to be paid by the Parent Borrower in such instance)
all of its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Parent Borrower to find a replacement Lender; provided,
further, that the applicable assignee shall have agreed to the applicable
change, waiver, discharge or termination of this Agreement and/or the other Loan
Documents; and provided, further, that all obligations of the Borrowers owing to
the Non-Consenting Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender (or, at the Parent Borrower’s
option, by a Borrower) to such Non-Consenting Lender concurrently with such
Assignment and Acceptance. In connection with any such replacement under this
Subsection 11.1(g), if the Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of (a)
the date on which the replacement Lender executes and delivers such Assignment
and Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrowers owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender, then such Non-Consenting Lender shall be
deemed to have executed and delivered such Assignment and Acceptance and/or such
other documentation as of such date and the applicable Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Lender, and the Administrative Agent shall record such assignment in the
Register.
b.Notices
.
351.All notices, requests, and demands to or upon the respective parties hereto
to be effective shall be in writing (including telecopy or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered by
227



--------------------------------------------------------------------------------



hand, or three days after being deposited in the mail, postage prepaid, or, in
the case of telecopy or electronic mail notice, when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day), or, in the case
of delivery by a nationally recognized overnight courier, when received,
addressed as follows in the case of the Borrowers, the Administrative Agent and
the Collateral Agent, and in the case of the other parties hereto, to such other
address as may be hereafter notified by the respective parties hereto and any
future holders of the Loans:

The Parent Borrower (including in its capacity as Borrower Representative):
Atkore International, Inc.
16100 S. Lathrop Avenue
Harvey, IL 60426
Attention: Corporate Treasurer
Facsimile: (708) 339-2410
Telephone: (800) 882-5543
Email: rceron@atkore.com


With copies (which shall not constitute notice) to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Scott B. Selinger
Facsimile: (212) 909-6836
Telephone: (212) 909-6000
Email: sbselinger@debevoise.com


The Administrative Agent/the Collateral Agent:
Wells Fargo Bank, National Association
Attention: Laura Nickas
10 S. Wacker Drive, 26th Floor
Chicago, IL 60606
Facsimile: (877) 302-9116
Telephone: (312) 739-2225
Email: laura.nickas@wellsfargo.com


With copies (which shall not constitute notice) to:
Paul Hastings LLP
200 Park Avenue
New York, NY 10166
Attention: Jennifer St. John Yount
Telephone: (212) 318-6008
Email: jenniferyount@paulhastings.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 3.2, 4.2, 4.4 or 4.8 shall not be
effective until received.
352.Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent, the Swingline Lender (in the case of a
Borrowing of Swingline Loans) or any Issuing Lender (in the case of the issuance
of a Letter of Credit), as the case may be, may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent, the Swingline Lender or such Issuing
Lender in good faith to be from a Responsible Officer.
353.Loan Documents may be transmitted and/or signed by facsimile or other
electronic means (i.e., a “pdf” or “tiff”). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender.
354.Notices and other communications to the Lenders and any Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
electronic mail and Internet or intranet websites). Unless the Administrative
Agent otherwise prescribes (with the Parent Borrower’s consent), (i) notices and
other communications sent to an e-mail address shall be deemed to have been duly
made or given when delivered, provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been delivered at the
opening of business on the next Business Day, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
posting thereof and written notice of such posting has been provided to the
applicable Person.
355.Each Loan Party agrees that Agent may make materials or information provided
by or on behalf of the Borrowers hereunder (collectively, “Borrower Materials”)
available to the Lenders by posting any notice or other communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
The Administrative Agent does not warrant the accuracy or
228



--------------------------------------------------------------------------------



completeness of the Borrower Materials, or the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Borrower Materials or the Platform. In no event shall the
any Agent or any of its Affiliates have any liability to the Loan Parties, any
Lender or any other person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or any
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct. Each Loan Party further agrees that certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”). The Loan Parties shall be deemed to
have authorized each Agent and its Affiliates and the Lenders to treat Borrower
Materials marked “PUBLIC” or otherwise at any time filed with the SEC as not
containing any material non-public information with respect to the Loan Parties
or their securities for purposes of United States federal and state securities
laws. All Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor” (or another
similar term). Each Agent and its Affiliates and the Lenders shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” or that are not at
any time filed with the SEC as being suitable only for posting on a portion of
the Platform not marked as “Public Investor” (or such other similar term).
356.Each Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by written notice to the Borrower
Representative and the Administrative Agent.
c.No Waiver; Cumulative Remedies
. No failure to exercise and no delay in exercising, on the part of any Agent,
any Lender or any Loan Party, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
d.Survival of Representations and Warranties
. All representations and warranties made hereunder and in the other Loan
Documents (or in any amendment, modification or supplement hereto or thereto)
and in any certificate delivered pursuant hereto or such other Loan Documents
shall survive the execution and delivery of this Agreement, the making of the
Loans hereunder and issuance of any Letters of Credit.
e.Payment of Fees, Expenses and Taxes
229



--------------------------------------------------------------------------------



357..
1.The Borrowers, jointly and severally, agree (a) to pay or reimburse the Agents
and the Other Representatives for (1) all their reasonable, documented and
invoiced out-of-pocket costs and expenses incurred in connection with (i) the
syndication of the Facilities and the development, preparation, execution and
delivery of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, (ii) the consummation and administration of the
transactions (including the syndication of the Commitments) contemplated hereby
and thereby and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate, defend, enforce, terminate
or otherwise dispose of any of the Collateral, (including the reasonable,
documented and invoiced out-of-pocket attorneys, accountants, consultants, and
other advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency proceeding concerning any Loan Party or any of
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether a lawsuit or other
adverse proceeding is brought, or in taking any enforcement action, (2) (i) the
Administrative Agent’s reasonable, documented and invoiced fees and charges
imposed or incurred in connection with any background checks or OFAC/PEP
searches related to any Loan Party or its Subsidiaries, (ii) the Administrative
Agent’s reasonable, documented and invoiced fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of any Borrower (whether by wire transfer or
otherwise), together with any reasonable, documented and invoiced out-of-pocket
costs and expenses incurred in connection therewith, (iii) customary charges
imposed or incurred by the Administrative Agent resulting from the dishonor of
checks payable by or to any Loan Party in connection with this Agreement and (3)
the reasonable, documented and invoiced fees and disbursements of Paul Hastings
LLP, solely in its capacity as counsel to the Agents and Other Representatives,
and such other special or local counsel, consultants, advisors, appraisers and
auditors whose retention (other than during the continuance of an Event of
Default) is approved by the Parent Borrower, (b) to pay or reimburse each
Lender, each Lead Arranger and the Agents for all their reasonable, documented
and invoiced out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including the fees and disbursements of counsel to the Agents (limited to one
firm of counsel for the Agents and, if necessary one firm of local counsel in
each appropriate jurisdiction, in each case for the Agents), (c) to pay,
indemnify, or reimburse each Lender, each Lead Arranger and the Agents for, and
hold each Lender, each Lead Arranger and the Agents harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, any stamp, documentary, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution, delivery or enforcement of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, (d) to
pay, indemnify or reimburse each Lender, each Lead Arranger, each Agent (and any
sub-agent thereof), each Issuing Lender and each Related Party of any of the
foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless
from and against, any and all other liabilities,
230



--------------------------------------------------------------------------------



obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (in the case of fees
and disbursements of counsel, limited to one firm of counsel for all Indemnitees
and, if necessary, one firm of local counsel in each appropriate jurisdiction,
in each case for all Indemnitees (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs the
Borrower Representative of such conflict and thereafter, retains its own
counsel, of another firm of counsel for such affected Indemnitee)) arising out
of or relating to any actual or prospective claim, litigation, investigation or
proceeding, whether based on contract, tort or any other theory, brought by a
third party or by the Borrowers or any other Loan Party and regardless of
whether any Indemnitee is a party thereto, with respect to (i) the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents, any Issuer Document, or any Drawing Document referred to
in or related to any Letter of Credit, including any of the foregoing relating
to the use of proceeds of the Loans or Letters of Credit (including any refusal
by an Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (ii) the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Parent Borrower or any of its Restricted Subsidiaries or any of the property
of the Parent Borrower or any of its Restricted Subsidiaries, (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided that
the Borrowers shall not have any obligation hereunder to any Lead Arranger, any
Other Representative, any Agent (or any sub-agent thereof), any Issuing Lender
or any Lender (or any Related Party of any of the foregoing Persons) with
respect to Indemnified Liabilities arising from (i) the gross negligence, bad
faith or willful misconduct of any such Lead Arranger, Other Representative,
Agent (or any sub-agent thereof), Issuing Lender or Lender (or any Related Party
of any of the foregoing Persons), as the case may be, as determined by a court
of competent jurisdiction in a final and non-appealable decision, (ii) a
material breach of the Loan Documents by any such Lead Arranger, Other
Representative, Agent (or any sub-agent thereof), Issuing Lender or Lender (or
any Related Party of any of the foregoing Persons), as the case may be, as
determined by a court of competent jurisdiction in a final and non-appealable
decision, (iii) claims against such Indemnitee or any Related Party brought by
any other Indemnitee that do not involve claims against any Lead Arranger or
Agent in its capacity as such or (iv) any agreement governing any settlement of
claims that is effected without the Borrower Representative’s prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed),
and (e) to pay or reimburse each Issuing Lender for all customary commissions,
fees and charges then in effect imposed by, and all expenses incurred by, such
Issuing Lender, or by any advisor, confirming institution or entity or other
nominated person, relating to Letters of Credit, (x) at the time of issuance of
any Letter of Credit, (y) upon the occurrence of any other activity with respect
to any Letter of Credit (including transfers, assignments of proceeds,
amendments, drawings, renewals or cancellations) and (z) otherwise as the same
are invoiced pursuant to a written notice (which may be via email) to the
Borrower Representative. None of the Borrowers nor any Indemnitee shall be
liable for any indirect, special, punitive or consequential damages hereunder;
provided that nothing contained in this sentence shall limit the Borrowers’
indemnity or reimbursement obligations under this Subsection 11.5 to the extent
such indirect, special, punitive or consequential damages are included in any
third-party claim in connection with which such Indemnitee is entitled to
231



--------------------------------------------------------------------------------



indemnification hereunder. All amounts due under this Subsection 11.5 shall be
payable not later than 30 days after written demand therefor. Statements
reflecting amounts payable by the Loan Parties pursuant to this Subsection 11.5
submitted to the address of the Parent Borrower set forth in Subsection 11.2, or
to such other Person or address as may be hereafter designated by the Parent
Borrower in a notice to the Administrative Agent. Notwithstanding the foregoing,
except as provided in clauses (b) and (c) above, the Parent Borrower shall have
no obligation under this Subsection 11.5 to any Indemnitee with respect to any
tax, levy, impost, duty, charge, fee, deduction or withholding imposed, levied,
collected, withheld or assessed by any Governmental Authority. The agreements in
this Subsection 11.5 shall survive the termination of this Agreement and the
repayment of the Loans and all other amounts payable hereunder (including
Obligations with respect to any Letters of Credit that remain outstanding).
2.The liability of Issuing Lender (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Lender’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers’
aggregate remedies against Issuing Lender and any Letter of Credit Related
Person for wrongfully honoring a presentation under any Letter of Credit or
wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by Borrowers to Issuing Lender in respect of the honored
presentation in connection with such Letter of Credit under Section 3.2(a), plus
interest at the rate then applicable to ABR Loans hereunder. Borrowers shall
take action to avoid and mitigate the amount of any damages claimed against
Issuing Lender or any other Letter of Credit Related Person, including by
enforcing its rights against the beneficiaries of the Letters of Credit. Any
claim by Borrowers under or in connection with any Letter of Credit shall be
reduced by an amount equal to the sum of (x) the amount (if any) saved by
Borrowers as a result of the breach or alleged wrongful conduct complained of,
and (y) the amount (if any) of the loss that would have been avoided had
Borrowers taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing Issuing
Lender to effect a cure.
3.Borrowers are responsible for the final text of the Letter of Credit as issued
by Issuing Lender, irrespective of any assistance Issuing Lender may provide
such as drafting or recommending text or by Issuing Lender’s use or refusal to
use text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Lender, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request Issuing
Lender to issue a Letter of Credit for an affiliated or unaffiliated third party
(an “Account Party”), (i) such Account Party shall have no rights against
Issuing Lender; (ii) Borrowers shall be responsible for the application and
obligations under this Agreement; and (iii) communications (including notices)
related to the
232



--------------------------------------------------------------------------------



respective Letter of Credit shall be among Issuing Lender and the Borrower
Representative. Borrowers will examine the copy of the Letter of Credit and any
other documents sent by Issuing Lender in connection therewith and shall
promptly notify Issuing Lender (not later than three (3) Business Days following
Borrowers’ receipt of documents from Issuing Lender) of any non-compliance with
Borrowers’ instructions and of any discrepancy in any document under any
presentment or other irregularity. Borrowers understand and agree that Issuing
Lender is not required to extend the expiration date of any Letter of Credit for
any reason. With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, Issuing
Lender, in its sole and absolute discretion, may give notice of nonrenewal of
such Letter of Credit and, if Borrowers do not at any time want the then current
expiration date of such Letter of Credit to be extended, Borrowers will so
notify Administrative Agent and Issuing Lender at least 30 calendar days before
Issuing Lender is required to notify the beneficiary of such Letter of Credit or
any advising bank of such non-extension pursuant to the terms of such Letter of
Credit.
4.Borrowers’ reimbursement and payment obligations under this Subsection 11.5
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including any lack of validity, enforceability or legal effect of
any Letter of Credit, any Issuer Document, this Agreement, or any Loan Document,
or any term or provision therein or herein; payment against presentation of any
draft, demand or claim for payment under any Drawing Document that does not
comply in whole or in part with the terms of the applicable Letter of Credit or
which proves to be fraudulent, forged or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, or which is signed, issued or
presented by a Person or a transferee of such Person purporting to be a
successor or transferee of the beneficiary of such Letter of Credit; provided,
that subject to Subsection 11.5(b) above, the foregoing shall not release
Issuing Lender from such liability to Borrowers as may be finally determined in
a final, non-appealable judgment of a court of competent jurisdiction against
Issuing Lender following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Lender arising under, or in connection with, this Subsection 11.5 or
any Letter of Credit.
5.Without limiting any other provision of this Agreement, Issuing Lender and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Lender’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Lender for each
drawing under each Letter of Credit shall not be impaired by:
xvii.honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
xviii.honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to
233



--------------------------------------------------------------------------------



sign, present or issue such Drawing Document or (B) under a new name of the
beneficiary;
xix.acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;
xx.the identity or authority of any presenter or signer of any Drawing Document
or the form, accuracy, genuineness or legal effect of any Drawing Document
(other than Issuing Lender’s determination that such Drawing Document appears on
its face substantially to comply with the terms and conditions of the Letter of
Credit;
xxi.acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Lender in good faith believes to have
been given by a Person authorized to give such instruction or request;
xxii.any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to any Borrower;
xxiii.any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
xxiv.assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
xxv.payment to any presenting bank (designated or permitted by the terms of the
applicable Letter of Credit) claiming that it rightfully honored or is entitled
to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;
xxvi.acting or failing to act as permitted under Standard Letter of Credit
Practice applicable to where Issuing Lender has issued, confirmed, advised or
negotiated such Letter of Credit, as the case may be;
xxvii.honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Lender if subsequently Issuing Lender
234



--------------------------------------------------------------------------------



or any court or other finder of fact determines such presentation should have
been honored;
xxviii.dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
xxix.honor of a presentation that is subsequently determined by Issuing Lender
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
f.Successors and Assigns; Participations and Assignments
.
6.The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the applicable Issuing Lender that
issues any Letter of Credit), except that (i) other than in accordance with
Subsection 8.2, none of the Loan Parties may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Loan Party without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with
Subsection 4.13(d), Subsection 4.15(c), Subsection 11.1(g) and this Subsection
11.6.
7.(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
other than a Conduit Lender may, in the ordinary course of business and in
accordance with applicable law, assign (other than to a Disqualified Lender, to
any natural person or to Holdings, the Parent Borrower or any of their
respective Subsidiaries) to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including its
Commitment and/or Loans, pursuant to an Assignment and Acceptance) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
iii.the Parent Borrower; provided that no consent of the Parent Borrower shall
be required for an assignment (x) to a Lender or an Affiliate (other than a
natural person) of a Lender or (y) if an Event of Default under
Subsection 9.1(a) or 9.1(f) with respect to the Parent Borrower has occurred and
is continuing, to any other Person;
iv.the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender; and
v.the Swingline Lender and each Issuing Lender.
235



--------------------------------------------------------------------------------



xxx.Assignments shall be subject to the following additional conditions:
vi.except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless the Parent Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Parent Borrower shall be
required if an Event of Default under Subsection 9.1(a) or 9.1(f) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its affiliates or Approved Funds, if any;
vii.the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that for concurrent assignments to two
or more Approved Funds such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments; and
viii.the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
For the purposes of this Subsection 11.6, the term “Approved Fund” has the
following meaning: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered, advised or managed by (a) a Lender, (b) an affiliate of a Lender
or (c) an entity or an affiliate of an entity that administers, advises or
manages a Lender. Notwithstanding the foregoing, no Lender shall be permitted to
make assignments under this Agreement to any Disqualified Lender. If any
assignment or participation is made to any Disqualified Lender in violation of
this Subsection 11.6, the Parent Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Lender and the Administrative Agent,
require such Disqualified Lender to assign, without recourse (in accordance with
and subject to the restrictions contained in this Subsection 11.6), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees pursuant to an assignment and acceptance otherwise compliant with this
Subsection 11.6. Notwithstanding anything to the contrary herein, each of the
Parent Borrower, each other Loan Party and the Lenders acknowledges and agrees
that the Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Disqualified Lender and
the
236



--------------------------------------------------------------------------------



Administrative Agent shall have no liabilities with respect to any assignment or
participation made to a Disqualified Person other than with respect to
liabilities as a result of the Administrative Agent’s bad faith or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable decision).
xxxi.Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13, 4.15 and
11.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Subsection 11.6 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (c) of this Subsection
11.6 (and any attempted assignment, transfer or participation which does not
comply with this Subsection 11.6 shall be null and void).
xxxii.The Borrowers hereby collectively designate the Administrative Agent, and
the Administrative Agent agrees, to serve as the Borrowers’ agent, solely for
purposes of this Subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Lender
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Lender and, solely with
respect to entries applicable to such Lender, any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
xxxiii.Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Parent Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
237



--------------------------------------------------------------------------------



no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary (x) to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations or (y) for
any Borrower to enforce its rights hereunder. The entries in the Participant
Register shall be conclusive absent manifest error, and a Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
xxxiv.Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender (unless such assignment is being made in accordance with
Subsection 4.13(d), Subsection 4.15(c), or Subsection 11.1(g), in which case the
effectiveness of such Assignment and Acceptance shall not require execution by
the assigning Lender) and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Subsection 11.6
and any written consent to such assignment required by clause (b) of this
Subsection 11.6, the Administrative Agent shall accept such Assignment and
Acceptance, record the information contained therein in the Register and give
prompt notice of such assignment and recordation to the Parent Borrower. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this clause.
xxxv.On or prior to the effective date of any assignment pursuant to this
Subsection 11.6(b), the assigning Lender shall surrender to the Administrative
Agent any outstanding Notes held by it evidencing Loans or Commitments, as
applicable, all or a portion of which are being assigned. Any Notes surrendered
by the assigning Lender shall be returned by the Administrative Agent to the
Parent Borrower marked “cancelled”.
Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Parent Borrower shall have consented thereto
in writing in its sole discretion, the Administrative Agent shall have the
right, but not the obligation, to effectuate assignments of Loans and
Commitments via an electronic settlement system acceptable to Administrative
Agent and the Parent Borrower as designated in writing from time to time to the
Lenders by Administrative Agent (the “Settlement Service”). At any time when the
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Parent Borrower and shall be consistent with the other
provisions of this Subsection 11.6(b). Each assigning Lender and proposed
Assignee shall comply with the
238



--------------------------------------------------------------------------------



requirements of the Settlement Service in connection with effecting any
assignment of Loans and Commitments pursuant to the Settlement Service.
Assignments and assumptions of the Loans and Commitments shall be effected by
the provisions otherwise set forth herein until the Administrative Agent
notifies the Lenders of the Settlement Service as set forth herein. The Parent
Borrower may withdraw its consent to the use of the Settlement Service at any
time upon notice to the Administrative Agent, and thereafter assignments and
assumptions of the Loans and Commitments shall be effected by the provisions
otherwise set forth herein.
Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11 or 11.5 than the assigning Lender would have been
entitled to receive as of such date under such Subsections with respect to the
rights assigned, shall, notwithstanding anything to the contrary in this
Agreement, be entitled to receive such greater payments unless the assignment
was made after an Event of Default under Subsection 9.1(a) or 9.1(f) has
occurred and is continuing or the Parent Borrower has expressly consented in
writing to waive the benefit of this provision at the time of such assignment.
For the avoidance of doubt, the foregoing sentence shall not apply to any
assignment at the request of a Borrower pursuant to Subsection 4.13.
8. Any Lender other than a Conduit Lender may, in the ordinary course of its
business and in accordance with applicable law, without the consent of the
Parent Borrower or the Administrative Agent, sell participations (other than to
any Disqualified Lender, or a natural person or the Parent Borrower or any of
the Parent Borrower’s Affiliates or its Subsidiaries (other than Permitted
Affiliated Assignees)) to one or more banks or other entities (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, (D) the Parent Borrower, the Administrative Agent, the Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (E) prior to selling any participation, such Lender shall have
provided the Parent Borrower with not less than 5 Business Days’ advance notice
of such sale. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Subsection 11.1(a) and (2) directly affects such Participant. Subject to clause
(c)(ii) of this Subsection 11.6, each Borrower agrees that each Participant
shall be entitled to the benefits of (and shall have the related obligations
under) Subsections 4.10, 4.11, 4.12, 4.13, 4.15 and 11.5 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Subsection 11.6. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Subsection 11.7(b) as
though it were a Lender, provided that such Participant shall be subject to
Subsection 11.7(a) as though it were a Lender. Notwithstanding
239



--------------------------------------------------------------------------------



the foregoing, no Lender shall be permitted to sell participations under this
Agreement to any Disqualified Lender and any such participation shall be void ab
initio, except to the extent the Parent Borrower has consented to such
participation in writing (in which case such Lender will not be considered a
Disqualified Lender solely for that particular participation). Any attempted
participation which does not comply with Subsection 11.6 shall be null and void.
xxxvi.No Loan Party shall be obligated to make any greater payment under
Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Parent Borrower and the Parent Borrower
expressly waives the benefit of this provision at the time of such participation
or such entitlement to receive a greater payment results from a change in
treaty, law or regulation that occurs after the Participant acquired the
applicable participation. Any Participant that is not incorporated under the
laws of the United States of America or a state thereof shall not be entitled to
the benefits of Subsection 4.11 unless such Participant complies with Subsection
4.11(b) and provides the forms and certificates referenced therein to the Lender
that granted such participation (it being understood that documentation required
under Subsection 4.11 shall be delivered to the participating Lender).
9.Any Lender, without the consent of the Parent Borrower or the Administrative
Agent, may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or central bank of a member state of the European Union, and this
Subsection 11.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute (by
foreclosure or otherwise) any such pledgee or Assignee for such Lender as a
party hereto.
10.No assignment or participation made or purported to be made to any Assignee
or Participant shall be effective without the prior written consent of the
Parent Borrower if it would require the Parent Borrower to make any filing with
any Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Parent Borrower shall be entitled to request and receive
such information and assurances as it may reasonably request from any Lender or
any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.
11.Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Parent Borrower or the Administrative Agent and without regard to
the limitations set forth in Subsection 11.6(b). Each Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one
240



--------------------------------------------------------------------------------



year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance. Each such indemnifying Lender shall pay in
full any claim received from the Parent Borrower pursuant to this Subsection
11.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Parent Borrower specifying in reasonable detail the cause and
amount of the loss, cost, damage or expense in respect of which the claim is
being asserted, which certificate shall be conclusive absent manifest error.
Without limiting the indemnification obligations of any indemnifying Lender
pursuant to this Subsection 11.6(f), in the event that the indemnifying Lender
fails timely to compensate the Parent Borrower for such claim, any Loans held by
the relevant Conduit Lender shall, if requested by the Parent Borrower, be
assigned promptly to the Lender that administers the Conduit Lender and the
designation of such Conduit Lender shall be void.
12.If the Parent Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
(or such shorter period as agreed to by the Administrative Agent in its
reasonable discretion) advance notice to the Lenders under such Facility,
instead of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Subsection 11.1. Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrowers), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Subsection 4.12. By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of the Assignment and
Acceptance, and accordingly no other action by such Lenders shall be required in
connection therewith. The provisions of this clause (g) are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.
g.Adjustments; Set-off; Calculations; Computations
.
13.If any Lender (a “Benefited Lender”) shall at any time receive any payment of
all or part of its Revolving Credit Loans or the Reimbursement Obligations owing
to it, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Subsection 9.1(f), or otherwise (except
pursuant to Subsection 2.6, 2.7, 2.8, 4.4, 4.9, 4.10, 4.11, 4.12, 4.13(d),
11.1(g) or 11.6)), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Revolving Credit Loans or the Reimbursement
241



--------------------------------------------------------------------------------



Obligations, as the case may be, owing to it, or interest thereon, such
Benefited Lender shall purchase for cash from the other Lenders an interest (by
participation, assignment or otherwise) in such portion of each such other
Lender’s Revolving Credit Loans or the Reimbursement Obligations, as the case
may be, owing to it, or shall provide such other Lenders with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.
14.In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by such Borrower any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of such Borrower. Each Lender agrees promptly to notify
the Parent Borrower and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.
h.Judgment
.
15.If, for the purpose of obtaining or enforcing judgment against any Loan Party
in any court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Subsection 11.8 referred
to as the “Judgment Currency”) an amount due under any Loan Document in any
currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of the Province of Ontario or in the courts of
any other jurisdiction that will give effect to such conversion being made on
such date, or the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Subsection 11.8 being hereinafter
in this Subsection 11.8 referred to as the “Judgment Conversion Date”).
16.If, in the case of any proceeding in the court of any jurisdiction referred
to in Subsection 11.8(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment
242



--------------------------------------------------------------------------------



Currency stipulated in the judgment or judicial order at the rate of exchange
prevailing on the Judgment Conversion Date. Any amount due from any Loan Party
under this Subsection 11.8(b) shall be due as a separate debt and shall not be
affected by judgment being obtained for any other amounts due under or in
respect of any of the Loan Documents.
17.The term “rate of exchange” in this Subsection 11.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.
i.Counterparts
. This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy and other
electronic transmission), and all of such counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be delivered to the Parent Borrower
and the Administrative Agent.
j.Severability
. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
k.Integration
. This Agreement and the other Loan Documents represent the entire agreement of
each of the Loan Parties party hereto and thereto, the Administrative Agent and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by any of the Loan Parties
party hereto, the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents as applicable.
l.Governing Law
. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
243



--------------------------------------------------------------------------------



m.Submission to Jurisdiction; Waivers
. Each party hereto hereby irrevocably and unconditionally:
18.submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT) to which it is a party to the exclusive general jurisdiction of the
Supreme Court of the State of New York for the County of New York (the “New York
Supreme Court”), and the United States District Court for the Southern District
of New York (the “Federal District Court,” and together with the New York
Supreme Court, the “New York Courts”) and appellate courts from either of them;
provided that nothing in this Agreement shall be deemed or operate to preclude
(i) any Agent from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations (in which case any party shall be entitled to assert any claim or
defense, including any claim or defense that this Subsection 11.13 would
otherwise require to be asserted in a legal action or proceeding in a New York
Court), or to enforce a judgment or other court order in favor of the
Administrative Agent or the Collateral Agent, (ii) any party from bringing any
legal action or proceeding in any jurisdiction for the recognition and
enforcement of any judgment, (iii) if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having jurisdiction and (iv) in the event a legal action or proceeding is
brought against any party hereto or involving any of its assets or property in
another court (without any collusive assistance by such party or any of its
Subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this Subsection 11.13(a) would otherwise
require to be asserted in a legal proceeding in a New York Court) in any such
action or proceeding.
19.consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient forum and agrees not to plead or claim the same;
20.agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable
Borrower, the applicable Lender or the Administrative Agent, as the case may be,
at the address specified in Subsection 11.2 or at such other address of which
the Administrative Agent, any such Lender and any such Borrower shall have been
notified pursuant thereto;
21.agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and
244



--------------------------------------------------------------------------------



22.waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Subsection 11.13 any consequential or punitive damages.
n.Acknowledgements
. Each Borrower hereby acknowledges that:
23.it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
24.neither any Agent nor any Other Representative or Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and
25.no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among any of the Borrowers and the Lenders.
o.Waiver Of Jury Trial
. EACH OF THE BORROWERS, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
p.Confidentiality
.
26.Each Agent and each Lender agrees to keep confidential any information (A)
provided to it by or on behalf of Holdings or any of the Borrowers or any of
their respective Subsidiaries pursuant to or in connection with the Loan
Documents or (B) obtained by such Lender based on a review of the books and
records of Holdings or any of the Borrowers or any of their respective
Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such information (i) to any Agent, any Other Representative or
any other Lender, (ii) to any Transferee, or prospective Transferee or any
creditor or any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to any Borrower and its obligations which
agrees to comply with the provisions of this Subsection 11.16 pursuant to a
written instrument (or electronically recorded agreement from any Person listed
above in this clause (ii), in respect to any electronic information (whether
posted or otherwise distributed on any Platform) for the benefit of the Parent
Borrower (it being understood that each relevant Lender shall be solely
responsible for obtaining such instrument (or such electronically recorded
agreement))), (iii) to its Affiliates and the employees, officers, partners,
directors, agents,
245



--------------------------------------------------------------------------------



attorneys, accountants, auditors, consultants and other professional advisors of
it and its affiliates, provided that such Lender shall inform each such Person
of the agreement under this Subsection 11.16 and take reasonable actions to
cause compliance by any such Person referred to in this clause (iii) with this
agreement (including, where appropriate, to cause any such Person to acknowledge
its agreement to be bound by the agreement under this Subsection 11.16), (iv)
upon the request or demand of any Governmental Authority having jurisdiction
over such Lender or its affiliates or to the extent required in response to any
order of any court or other Governmental Authority or as shall otherwise be
required pursuant to any Requirement of Law, provided that, other than with
respect to any disclosure to any bank regulatory authority, such Lender shall,
unless prohibited by any Requirement of Law, notify the Parent Borrower of any
disclosure pursuant to this clause (iv) as far in advance as is reasonably
practicable under such circumstances, (v) which has been publicly disclosed
other than in breach of this Agreement, (vi) in connection with the exercise of
any remedy hereunder, under any Loan Document or under any Interest Rate
Protection Agreement, (vii) in connection with periodic regulatory examinations
and reviews conducted by the National Association of Insurance Commissioners or
any Governmental Authority having jurisdiction over such Lender or its
affiliates (to the extent applicable), (viii) in connection with any litigation
to which such Lender (or, with respect to any Interest Rate Protection
Agreement, any affiliate of any Lender party thereto) may be a party subject to
the proviso in clause (iv) above, and (ix) if, prior to such information having
been so provided or obtained, such information was already in an Agent’s or a
Lender’s possession on a non-confidential basis without a duty of
confidentiality to any Borrower being violated. Notwithstanding any other
provision of this Agreement, any other Loan Document or any Assignment and
Acceptance, the provisions of this Subsection 11.16 shall survive with respect
to each Agent and Lender until the second anniversary of such Agent or Lender
ceasing to be an Agent or a Lender, respectively; provided that in no case shall
any Agent or Lender cease to be obligated pursuant to this Subsection 11.16
prior to the third anniversary of the Closing Date.
27.Notwithstanding anything to the contrary herein, the Administrative Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Administrative Agent.
28.Each Lender acknowledges that any such information referred to in Subsection
11.16(a), and any information (including requests for waivers and amendments)
furnished by the Borrowers or the Administrative Agent pursuant to or in
connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrowers, the other Loan Parties
and their respective Affiliates or their respective securities. Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that such Lender will
handle such material non-public information in accordance with those procedures
and applicable law, including United States federal and state securities laws;
and that such Lender has identified to the Administrative Agent
246



--------------------------------------------------------------------------------



a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.
q.Accordion Indebtedness; Additional Indebtedness
. In connection with the incurrence by any Loan Party or any Subsidiary thereof
of Accordion Indebtedness or Additional Indebtedness, each of the Administrative
Agent and the Collateral Agent agree to execute and deliver any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, any Security Document, and to make or consent to any
filings or take any other actions in connection therewith, as may be reasonably
deemed by the Parent Borrower to be necessary or reasonably desirable for any
Lien on the assets of any Loan Party permitted to secure such Accordion Facility
or Additional Indebtedness to become a valid, perfected lien (with such priority
as may be designated by the relevant Loan Party or Subsidiary, to the extent
such priority is permitted by the Loan Documents) pursuant to the Security
Document being so amended, amended and restated, restated, waived, supplemented
or otherwise modified or otherwise.
r.USA Patriot Act Notice
. Each Lender hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub.: 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) and the CDD Rule, it is required to obtain, verify,
and record information that identifies each Borrower, which information includes
the name of each Borrower and other information that will allow such Lender to
identify each Borrower in accordance with the Patriot Act, and each Borrower
agrees to provide such information from time to time to any Lender.
s.Electronic Execution
. The words “execution,” “signed,” “signature” and words of like import in this
Agreement, any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. Each Agent reserves
the right, in its sole discretion, to accept, deny, or condition acceptance of
any electronic signature on this Agreement or on any notice delivered to such
Agent under this Agreement or any other Loan Document. Each of the parties
hereto represents and warrants to the other parties hereto that it has the
corporate capacity and authority to execute this Agreement through electronic
means and there are no restrictions for doing so in such party’s organizational
documents.
t.Joint and Several Liability; Postponement of Subrogation
.
247



--------------------------------------------------------------------------------



29.The obligations of the Borrowers hereunder and under the other Loan Documents
to which each Borrower is a party shall be joint and several and, as such, each
Borrower shall be liable for all of the such obligations of the other Borrowers
under this Agreement and the other Loan Documents to which each Borrower is a
party. To the fullest extent permitted by law the liability of each Borrower for
the obligations under this Agreement and the other Loan Documents of the other
applicable Borrowers with whom it has joint and several liability shall be
absolute, unconditional and irrevocable, without regard to (i) the validity or
enforceability of this Agreement or any other Loan Document, any of the
obligations hereunder or thereunder or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any applicable Secured Party, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance hereunder; provided
that no Borrower hereby waives any suit for breach of a contractual provision of
any of the Loan Documents) which may at any time be available to or be asserted
by such other applicable Borrower or any other Person against any Secured Party
or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of such other applicable Borrower or such Borrower) which constitutes,
or might be construed to constitute, an equitable or legal discharge of such
other applicable Borrower for the obligations hereunder or under any other Loan
Document, or of such Borrower under this Subsection 11.20, in bankruptcy or in
any other instance.
30.Each Borrower agrees that it will not exercise any rights which it may
acquire by way of rights of subrogation under this Agreement, by any payments
made hereunder or otherwise, until the prior payment in full in cash of all of
the obligations hereunder and under any other Loan Document, the termination or
expiration of all Letters of Credit and the permanent termination of all
Commitments. Any amount paid to any Borrower on account of any such subrogation
rights prior to the payment in full in cash of all of the obligations hereunder
and under any other Loan Document, the termination or expiration of all Letters
of Credit and the permanent termination of all Commitments shall be held in
trust for the benefit of the applicable Secured Parties and shall immediately be
paid to the Administrative Agent for the benefit of the applicable Secured
Parties and credited and applied against the obligations of the applicable
Borrowers, whether matured or unmatured, in such order as the Administrative
Agent shall elect. In furtherance of the foregoing, for so long as any
obligations of the Borrowers hereunder, any Letters of Credit or any Commitments
remain outstanding, each Borrower shall refrain from taking any action or
commencing any proceeding against any other Borrower (or any of its successors
or assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made in respect of the obligations
hereunder or under any other Loan Document of such other Borrower to any Secured
Party.
31.Each Borrower represents and warrants to the Agents and Lenders that such
Borrower is currently informed of the financial condition of each Borrower (and
all Borrowers, collectively) and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations. Each Borrower further represents and warrants to the Agents and
Lenders that such Borrower has read and understands the terms and conditions of
the Loan Documents. Each Borrower hereby covenants that such Borrower will
continue to keep informed of the financial condition of all Borrowers and of all
other circumstances which bear upon the risk of nonpayment or nonperformance of
the Obligations.
248



--------------------------------------------------------------------------------



u.Reinstatement
. This Agreement shall remain in full force and effect and continue to be
effective should any petition or other proceeding be filed by or against any
Loan Party for liquidation or reorganization, should any Loan Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should an interim receiver, receiver, receiver and manager or trustee be
appointed for all or any significant part of any Loan Party’s assets, and shall
continue to be effective or to be reinstated, as the case may be, if at any time
payment and performance of the obligations of the Borrowers under the Loan
Documents, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the obligations, whether as a fraudulent preference, reviewable transaction or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the obligations of the Borrowers hereunder shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.
v.Designated Cash Management Agreements, Designated Hedging Agreements and
Designated Vendor Financing Arrangements
. (a) The Parent Borrower may from time to time elect by notice in writing to
the Administrative Agent (with a copy to the Cash Management Party, Hedging
Party, Lender, Affiliate of any Lender or other Person, as applicable, party to
the Bank Products Agreement, Interest Rate Protection Agreement, Hedging
Agreement, other Permitted Hedging Arrangement or Vendor Financing Arrangement,
as applicable, to which the notice relates) that (x)(i) a Bank Products
Agreement with any Cash Management Party is to be a “Designated Cash Management
Agreement” having monetary obligations that are subject to the waterfall
provisions set forth in Subsection 10.15 and (ii) the Administrative Agent may
in its Permitted Discretion establish a Designated Cash Management Reserve with
respect to any such Designated Cash Management Agreement in an amount (which
amount shall be specified in such notice) equal to the maximum facility amount
under such Designated Cash Management Agreement owing to any Cash Management
Party, so long as, immediately after giving effect thereto, the aggregate amount
of Available Loan Commitments would be not less than zero, (y)(i) an Interest
Rate Protection Agreement, Hedging Agreement or other Permitted Hedging
Arrangement with any Hedging Party is to be a “Designated Hedging Agreement”
having monetary obligations that are subject to the waterfall provisions set
forth in Subsection 10.15 and (ii) the Administrative Agent may in its Permitted
Discretion establish a Designated Hedging Reserve with respect to any such
Designated Hedging Agreement in an amount (which amount shall be specified in
such notice) equal to the anticipated monetary obligations of the Loan Parties
under such Designated Hedging Agreement owing to any Hedging Party, so long as,
immediately after giving effect thereto, the aggregate amount of Available Loan
Commitments would be not less than zero, or (z)(i) a Vendor Financing
Arrangement with any Lender or an Affiliate of any Lender is to be a “Designated
Vendor Financing Arrangement” having monetary obligations that are subject to
the waterfall provisions set forth in Subsection 10.15 and (ii) the
Administrative Agent may in its Permitted Discretion establish a Designated
Vendor Financing Reserve with respect to any such Designated Vendor Financing
Arrangement in an amount (which amount shall be specified in
249



--------------------------------------------------------------------------------



such notice) equal to the anticipated monetary obligations of the Loan Parties
under such Designated Vendor Financing Arrangement owing to any Lender or an
Affiliate of any Lender, so long as, immediately after giving effect thereto,
the aggregate amount of Available Loan Commitment would not be less than zero;
provided that (i) no Designated Cash Management Agreement, Designated Hedging
Agreement or Designated Vendor Financing Arrangement can be secured at the same
time on a first lien basis by the Cash Flow Priority Collateral (and any request
under this Subsection 11.22 will be deemed to be a representation by the
Borrower Representative to such effect), and (ii) no monetary obligations under
any Designated Cash Management Agreement, Designated Hedging Agreement or
Designated Vendor Financing Arrangement shall receive any benefit of the
designation under this Subsection 11.22 after the Discharge of ABL Obligations
(as defined in the Intercreditor Agreement), provided, further, that no Bank
Products Agreement shall be designated as a “Designated Cash Management
Agreement”, no Interest Rate Protection Agreement, Hedging Agreement or other
Permitted Hedging Arrangement shall be designated as a “Designated Hedging
Agreement” and no Vendor Financing Arrangement shall be designated as a
“Designated Vendor Financing Arrangement” if, at the time of such designation,
the establishment of a Designated Cash Management Reserve, Designated Hedging
Reserve or Designated Vendor Financing Reserve in connection with such
Designated Cash Management Agreement, Designated Hedging Agreement or Designated
Vendor Financing Arrangement, as applicable, would result in the aggregate
amount of Available Loan Commitments being less than zero. The Parent Borrower
may from time to time instruct the Administrative Agent to (i) reduce or
eliminate the amount of any Designated Cash Management Reserve, Designated
Hedging Reserve or Designated Vendor Financing Reserve by delivering to the
Administrative Agent a notice of such reduction or elimination, as applicable,
together with a written agreement with, or a written consent of, the Cash
Management Party, Hedging Party, Lender of Affiliate of a Lender, as applicable,
party to the Designated Cash Management Agreement, Designated Hedging Agreement
or Designated Vendor Financing Arrangement to which the Designated Cash
Management Reserve, Designated Hedging Reserve or Designated Vendor Financing
Reserve relates, and such reduction or elimination in the amount of any such
reserve shall not exceed the amount by which the monetary obligations (or
maximum facility amount) thereunder have been reduced or eliminated, or (ii)
increase the amount of any Designated Cash Management Reserve, Designated
Hedging Reserve or Designated Vendor Financing Reserve by notice in writing to
the Administrative Agent (with a copy to the Cash Management Party, Hedging
Party, Lender of Affiliate of a Lender, as applicable, party to the Designated
Cash Management Agreement, Designated Hedging Agreement or Designated Vendor
Financing Arrangement to which the Designated Cash Management Reserve,
Designated Hedging Reserve or Designated Vendor Financing Reserve relates), in
an amount of the additional monetary obligations (or maximum facility amount)
thereunder, so long as in the case of this clause (ii), immediately after giving
effect to such increase, the aggregate amount of Available Loan Commitments
would be not less than zero.
w.Acknowledgement and Consent to Bail-In of EEA Financial Institutions
. Notwithstanding anything to the contrary herein or in any other Loan Document,
each party hereto acknowledges that any liability of any party hereto that is an
EEA Financial Institution arising hereunder or under any other Loan Document, to
the extent such liability is unsecured (all
250



--------------------------------------------------------------------------------



such liabilities, other than any Excluded Liability, the “Covered Liability”),
may be subject to Write-down and Conversion Powers and agrees and consents to,
and acknowledges and agrees to be bound by:
32.the application of Write-Down and Conversion Powers to any Covered Liability
arising hereunder or under any other Loan Document which may be payable to it by
any party hereto that is an EEA Financial Institution; and
33.the effects of any Bail-in Action on any such Covered Liability, including,
if applicable:
xxxvii.a reduction in full or in part or cancellation of any such Covered
Liability;
xxxviii.a conversion of all, or a portion of, such Covered Liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document; or
xxxix.the variation of the terms of such Covered Liability in connection with
the exercise of Write-Down and Conversion Powers.
Notwithstanding anything to the contrary herein, nothing contained in this
Subsection 11.23 shall modify or otherwise alter the rights or obligations under
this Agreement or any other Loan Document with respect to any liability that is
not a Covered Liability.
x.Acknowledgement Regarding Any Supported QFCs
. To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit
251



--------------------------------------------------------------------------------



Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
y.Cash Management Party
. Each Cash Management Party in its capacity as such shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom
Administrative Agent is acting. Administrative Agent hereby agrees to act as
agent for such Cash Management Parties and, by virtue of entering into a Bank
Products Agreement, the applicable Cash Management Party shall be automatically
deemed to have appointed Administrative Agent as its agent and to have accepted
the benefits of the Loan Documents. It is understood and agreed that the rights
and benefits of each Cash Management Party under the Loan Documents consist
exclusively of such Cash Management Party’s being a beneficiary of the Liens and
security interests (and, if applicable, guarantees) granted to Administrative
Agent and the right to share in payments and collections out of the Collateral
as more fully set forth herein. In addition, each Cash Management Party, by
virtue of entering into a Bank Products Agreement, shall be automatically deemed
to have agreed that Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Products
Obligations and that if reserves are established there is no obligation on the
part of Administrative Agent to determine or insure whether the amount of any
such reserve is appropriate or not. In connection with any such distribution of
payments or proceeds of Collateral, Administrative Agent shall be entitled to
assume no amounts are due or owing to any Cash Management Party unless such Cash
Management Party has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Administrative Agent
shall have no obligation to calculate the amount due and payable with respect to
any Cash Management Arrangements, but may rely upon the written certification of
the amount due and payable from the applicable Cash Management Party. In the
absence of an updated certification, Agent shall be entitled to assume that the
amount due and payable to the applicable Cash Management Party is the amount
last certified to Administrative Agent by such Cash Management Party as being
due and payable (less any distributions made to such Cash Management Party on
account thereof). Borrowers may obtain services under any Cash Management
Arrangements from any Cash Management Party, although Borrowers are not required
to do so. Each Borrower acknowledges and agrees that no Cash Management Party
has committed to provide services under any Cash Management Arrangements and
that the providing of such services under Cash
252



--------------------------------------------------------------------------------



Management Arrangements by any Cash Management Party is in the sole and absolute
discretion of such Cash Management Party. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, no provider or holder of
any Cash Management Service shall have any voting or approval rights hereunder
(or be deemed a Lender) solely by virtue of its status as the provider or holder
of such agreements or products or the Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.
z.No Novation
.
34.This Agreement does not extinguish the obligations for the payment of money
outstanding under the Existing Credit Agreement or discharge or release the
obligations or the liens or priority of any pledge, security agreement or any
other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement, the other Existing Loan Documents or instruments securing the
same, which shall remain in full force and effect, except as modified hereby or
by instruments executed concurrently herewith. Nothing expressed or implied in
this Agreement shall be construed as a release or other discharge of any
Borrower or any Guarantor from any of its obligations or liabilities under the
Existing Credit Agreement or any of the security agreements, pledge agreements,
guaranties or other loan documents executed in connection therewith. Each
Borrower hereby (i) confirms and agrees that each Existing Loan Document to
which it is a party that is not being amended and restated or expressly
terminated concurrently herewith is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Closing Date, all references in any such Existing Loan Document to
“the Credit Agreement,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Existing Credit Agreement shall mean the Existing Credit
Agreement as amended and restated by this Agreement; and (ii) confirms and
agrees that to the extent that any such Existing Loan Document (excluding any
that is expressly being terminated on the date hereof) purports to assign or
pledge to any of Agents or the Lenders or to grant to any of Agents or the
Lenders a security interest in or lien on, any collateral as security for all or
any portion of any of the Obligations of any Borrower or any other Loan Party,
as the case may be, from time to time existing in respect of the Existing Credit
Agreement or the Existing Loan Document, such pledge or assignment or grant of
the security interest or lien is hereby ratified and confirmed in all respects
with respect to this Agreement and the Loan Documents.
35.Each Borrower and each Guarantor (i) consents to the amendment and
restatement of the Existing Credit Agreement by this Agreement;
(ii) acknowledges and agrees that (x) its obligations owing to Agents and
Lenders; and (y) the prior grant or grants of security interests in favor of
Agents and Lenders in its properties and assets, under each Existing Loan
Document (unless being expressly terminated on the date hereof), and each Loan
Document to which it is a party shall be in respect of the obligations of such
Borrower or such Guarantor, as the case may
253



--------------------------------------------------------------------------------



be, under this Agreement and the other Loan Documents; and (c) agrees that,
except as expressly amended hereby (or expressly terminated on the date hereof),
each of the Existing Loan Documents to which it is a party is and shall remain
in full force and effect. Borrowers hereby confirm and agree that all
outstanding principal, interest and fees and other obligations under the
Existing Credit Agreement immediately prior to the Closing Date shall, to the
extent not paid on the Closing Date, from and after the Closing Date, be,
without duplication, Obligations owing and payable pursuant to this Agreement
and the other Loan Documents as in effect from time to time, shall accrue
interest thereon as specified in this Agreement, and shall be secured by this
Agreement and the other Loan Documents.
[SIGNATURE PAGES FOLLOW]


254




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.
PARENT BORROWER:
ATKORE INTERNATIONAL, INC.
By: /s/ David P. Johnson 
Name: David P. Johnson
Title: Vice President and Chief Financial Officer
AGENT AND LENDERS:
[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Issuing Lender, Lender and Swingline
Lender
By: /s/ Samantha Alexander 
Name: Samantha Alexander
Title: Managing DirectorJP Morgan Chase Bank, N.A.,
as an Issuing Lender and a Lender
[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------



By: /s/ Stephanie Lis 
Name: Stephanie Lis
Title: Authorized OfficerFIFTH THIRD BANK, NATIONAL ASSOCIATION,
as a Lender
[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------



By: /s/ Paul Vitti 
Name: Paul Vitti
Title: Managing DirectorROYAL BANK OF CANADA,
as a Lender
[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------



By: /s/ Alexander Camerlain 
Name: Alexander Camerlain
Title: Authorized SignatoryCREDIT SUISSE AG, NEW YORK BRANCH
as a Lender
[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------



By: /s/ Doreen Barr 
Name: Doreen Barr
Title: Authorized Signatory
By: /s/ Brady Bingham 
Name: Brady Bingham
Title: Authorized Signatory




Citibank, N.A.,
as a Lender
[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------



By: /s/ Brendan Mackay 
Name: Brendan Mackay
Title: Director
[Signature Page to ABL Credit Agreement]

